t c memo united_states tax_court estate of burton w kanter deceased joshua s kanter executor and naomi r kanter et al petitioners v commissioner of internal revenue respondent docket nos filed date cases of the following petitioners are consolidated herewith estate of burton w kanter deceased joshua s kanter executor and naomi r kanter docket nos and claude m and mary b ballard docket nos and and estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co- executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co-executors docket nos and matthew j gries randall g dick and n jerold cohen for petitioner estate of burton w kanter deceased joshua s kanter executor in docket nos and karen l hawkins for petitioner naomi r kanter in docket nos and steven s brown and royal b martin for petitioners claude m and mary ballard in docket nos and and for petitioners estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co-executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co-executors in docket nos and john j comeau frederic j fernandez james m klein and mark j miller for respondent contents i procedural history ii amendment to rule iii notices of deficiency iv new rule and the court’s review and adoption procedure v standard of deference due to general findings_of_fact and credibility determinations contained in the stj report vi structure of the court’s report issue i whether kanter ballard and lisle earned and are taxable on the income in dispute findings_of_fact a ira’s shareholders i petitioners a burton w kanter b claude m ballard c robert w lisle d additional findings_of_fact regarding ballard and lisle ballard lisle e kanter-related entities investment research associates ltd ira b the bea ritch trusts c ira’s officers and directors d ira’s subsidiaries e ira’s business activities carlco inc tmt inc and bwk inc additional findings_of_fact regarding the holding co a thc’s shareholders officers and directors b thc’s tax returns the administration co inc and principal services accounting corp ii introductory statement and brief introduction of the five a the stj report b comments regarding the introductory statement and brief introduction of the five iii details regarding the five a certain payments made by the five hyatt corp ’s payment of a share of its profits on the embarcadero hotel’s management_contract to kwj corp bruce frey’s payments to ira from through and to thc in and a the frey thc agreement b the frey zeus agreement c bjf partnership d summary of frey payments to zeus e summary of frey payments to thc payments from william schaffel to ira from through and to thc from through -4- a sale of ibm building b torcon transactions with prudential c walters’s transactions with prudential d walters’s transactions with travelers e schaffel’s payments to ira and thc f four ponds fpc subventure and one river partnerships i four ponds partnership ii fpc subventure partnership iii one river partnership iv meyers’s memorandum regarding four ponds partnership schnitzer pms payments from through v fpc subventure’s tax_return sec_5 payments from eulich essex partnership to ira and thc from through a john eulich b allen ostroff c hotel management industry trends d the gateway hilton and john connolly e gateway hotel management co and essex corp f mhm and ghm hotel management contracts g essex partnership h essex partnership operations i ghm’s and mhm’s representation and marketing agreements j transfer of ira’s essex partnership_interest k payments to essex partnership and essex partnership_distributions b certain loans payments and other_benefits that ballard and lisle and or their family members received iv additional findings_of_fact the flow of funds a payments made by the five to ira and its subsidiaries from to payments made during through payments made during to b distribution of the funds paid_by the five in connection with the various prudential transactions to kanter ballard lisle and their respective family members additional details regarding management and control of carlco tmt and bwk a carlco b tmt c bwk ira’s transfers to carlco tmt and bwk of funds paid_by the five a funds paid_by the five to ira during through transferred to carlco tmt and bwk i transfers from zeus to ira ii ira’s transfer of its interest in essex partnership iii ira’s transfer of its interest in sherwood partnership iv accounting treatment v additional capital contributions to sherwood partnership b transfer of funds paid_by the five during through to carlco tmt and bwk c carlco tmt and bwk capital_account sec_3 the disposition of funds from carlco tmt and bwk for the benefit of ballard lisle kanter and their familie sec_174 i hyatt corp ii frey iii schnitzer pms iv essex partnership a ballard’s use and enjoyment of tmt’s assets i tmt’s various accounts ballard entities ii loans from tmt to ballard and iii tmt’s property transferred to ballard iv investment in melinda ballard’s company goldman sachs v ballard’s disclosures to vi tmt’s assets b lisle’s use and enjoyment of carlco’s assets i carlco’s various accounts ii lisle’s personal_use of carlco’s funds iii carlco’s assets c kanter’s use and enjoyment of bwk’s assets i salaries and officer compensation paid to kanter and his son ii loans iii gifts c other means used to transfer funds for the benefit of ballard lisle kanter and their respective families payments from ira kwj corp and kwj partnership a ira payments to ballard and lisle in additional loans b consulting fees paid_by kwj corp and kwj partnership to ballard’s and lisle’s adult children a ira loans to kanter b loans to ballard lisle their family members and their trusts iii international films inc iv harbor exchange lending operation v loans to lisle and his trusts vi loans to the ballards and their trusts vii writeoff of loans and claimed losses viii loans to lisle’s rwl cinema trust during to i ballard’s grantor trusts ii lisle’s grantor trusts d summary of funds paid_by the five to ira and disposition of those funds for the benefit of kanter ballard lisle and their families e payments made by the five to thc and its subsidiaries during through f distribution of funds from thc to kanter g the flow of funds from four ponds and one river through fpc subventure to kanter and lisle v additional findings_of_fact regarding the examination process and summons enforcement proceedings a failure to cooperate during the audit b irs summonses c summons enforcement d requests for production of documents a the parties’ positions b the assignment_of_income_doctrine c errors in the stj report the stj report reflects a misunderstanding of respondent’s theory regarding the kickback scheme discussion regarding assignment_of_income opinion failure to address respondent’s flow-of-funds argument incomplete discussion regarding loan arrangements discussion regarding consulting payments to ballard’s and lisle’s adult children manifestly unreasonable credibility determinations a testimony offered by the five b ballard’s testimony regarding the hyatt transaction c kanter’s testimony regarding deconsolidation d kanter’s testimony regarding ira e kanter’s ballard’s and lisle’s denials d summary of kanter’s ballard’s and lisle’s transactions with the five an overview the hyatt transaction shaffel frey schnitzer pms payments to ira through payments to ira through ira loans to kanter ballard and lisle a ira loans to ballard and ballard’s trust sec_270 b ira loans to lisle and lisle’s trusts c sale of grantor_trust notes for dollar_figure d ira loans to kanter e additional loans to lisle’s grantor_trust f consulting payments to ballard’s and eulich essex partnership e flow-of-funds analysis lisle’s adult children payments to thc to a fpc subventure partnership b thc transfers to kanter ira and thc carlco tmt and bwk a diversification and deconsolidation b use and enjoyment of carlco’s tmt’s f kanter-related entities were shams and bwk’s assets i carlco ii tmt iii bwk g cracks in the kanter facade the hyatt transaction frey schaffel schnitzer pms loans to ballard ballard’s disclosures to goldman sachs kanters’s letters to the ballard and lisle children h conclusion and schedule of income adjustments issue ii whether kanter and ballard are liable for additions to tax for fraud a failure to report substantial amounts of income b concealment of the true nature of the income and the identity of the earners of the income c use of sham conduit and nominee entities d reporting kanter’s and ballard’s income on ira’s and thc’s tax returns e commingling of kanter’s and ballard’s income with funds belonging to others f phony loans g false and misleading documents h failure to cooperate during the examination proce sec_304 i conclusion issue iii whether commitment_fees paid to century industries ltd during to and are includable in kanter’s income opinion findings_of_fact opinion a the parties’ arguments b tefra partnership provisions c the stj report d analysis issue iv whether kanter received unreported income from hi-chicago trust during to findings_of_fact opinion a the assignment_of_income_doctrine b the parties’ arguments c analysis issue v whether kanter is taxable on income attributed to the bea ritch trusts for and findings_of_fact a the bea ritch trusts b oyster bay associates partnership opinion a grantor_trust provisions of sec_671 through b the parties’ arguments c the stj report d analysis issue vi whether kanter received unreported income from cms investors partnership for to and to findings_of_fact opinion a the parties’ arguments b analysis subject matter jurisdiction whether kanter improperly assigned income to thc through cms investors issue vii whether kanter received unreported income from equitable leasing co inc during findings_of_fact opinion issue viii whether kanter received unreported income for according to the bank_deposits method of income reconstruction findings_of_fact opinion a the commissioner’s use of the bank_deposits method of income reconstruction b the parties’ arguments c the stj report d analysis issue ix whether kanter received barter income from principal services accounting corp during and issue x whether the kanters received unreported interest_income during issue xi whether the kanters are entitled to certain deductions they claimed on schedules a and c for to findings_of_fact opinion a the parties’ arguments b analysis issue xii whether kanter realized and must recognize capital_gains as a result of transactions involving cashmere investments associates inc during and whether the kanters may use the installment_method to report gains findings_of_fact a transfer of real_estate partnership interests to cashmere b sale of cashmere stock to waco c sale of cashmere stock from waco to zell a the parties’ arguments b analysis applicability of sec_357 applicability of sec_357 kanter’s use of the installment_method opinion issue xiii whether kanter is entitled to research_and_development and business_expense deductions related to immunological research corp for findings_of_fact opinion a trade_or_business requirement of sec_174 b the parties’ arguments c analysis issue xiv whether kanter received unreported partnership income during findings_of_fact opinion issue xv whether the kanters are entitled to a loss from gls associates for opinion issue xvi whether the kanters are entitled to losses from equitec for and a the parties’ arguments b analysis issue xvii whether the kanters are entitled to an investment_interest expense deduction for a the parties’ arguments b analysis opinion opinion issue xviii whether the kanters are entitled to an investment_tax_credit carryover for a the parties’ arguments b analysis issue xix whether the kanters are entitled to an interest_deduction for a the parties’ arguments b analysis issue xx whether the kanters are entitled to a business deduction of dollar_figure for a the stj report b the parties’ arguments opinion opinion opinion issue xxi whether the kanters are entitled to a deduction for a charitable_contribution to the jewish united fund for findings_of_fact opinion a the parties’ arguments b the stj report c analysis issue xxii whether kanter is liable for self-employment_tax for opinion issue xxiii whether the kanters realized capital_gains_and_losses as reported on their tax_return issue xxiv additions to tax and related matters opinion appendixes appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix appendix memorandum findings_of_fact and opinion haines judge these consolidated cases are before the court on separate remands from the u s courts of appeals for the fifth seventh and eleventh circuit sec_2 for further proceedings consistent with the supreme court’s opinion in 544_us_40 revg 321_f3d_1037 11th cir and 337_f3d_833 7th cir i procedural history these cases along with a number of cases instituted by another taxpayer investment research associates ltd originally were consolidated for trial briefing and opinion special_trial_judge d irvin couvillion tried the cases but was statutorily prohibited from entering the decisions see sec_2 see 406_f3d_933 7th cir 429_f3d_1026 11th cir 431_f3d_439 5th cir 7443a c special_trial_judge couvillion prepared an initial report that included his recommended findings_of_fact and opinion the stj report the cases were then assigned to judge howard a dawson jr for adoption of the stj report and entry of decisions under rule as in effect at the time the stj report was not filed or otherwise entered into the record of the cases special_trial_judge couvillion subsequently collaborated with judge dawson in preparing a final report inv research associates ltd v commissioner tcmemo_1999_407 in which the court sustained inter alia respondent’s determinations that petitioners burton w kanter kanter claude m ballard ballard and robert w lisle lisle collectively petitioners failed to report income from a kickback scheme and were liable for additions to tax for fraud the court also sustained a number of adjustments respondent determined with unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure as discussed in greater detail below rule was amended effective date we shall refer to the amended rule as new rule burton w kanter died on date--after he testified at the trial in the consolidated cases thereafter his estate was substituted as a party in each of his dockets robert w lisle died before the trial in the consolidated cases and his estate was substituted as a party in each of his dockets regard to kanter that were unrelated to the alleged kickback scheme following entry of decisions kanter ballard and lisle appealed their cases to separate courts of appeals in 321_f3d_1037 11th cir and 337_f3d_833 7th cir the courts of appeals for the eleventh and seventh circuits respectively affirmed this court’s holdings that ballard and kanter failed to report income from the alleged kickback scheme and each was liable for additions to tax for fraud the courts of appeals also affirmed this court’s earlier ruling that it was not obliged to make the stj report part of the record in 341_f3d_364 5th cir the court_of_appeals for the fifth circuit affirmed this court’s holding that in inv research associates ltd v commissioner tcmemo_1999_407 the court sustained a number of adjustments respondent determined with regard to the tax_liability of investment research associates ltd ira the court entered decisions in all ira dockets on date no appeal having been filed the court’s decisions in the ira cases are now final see sec_7481 sec_7483 the kanters did not appeal the decisions entered in their cases at docket nos taxable_year taxable_year and taxable_year these decisions were entered on date and are now final see sec_7481 sec_7483 in 337_f3d_833 7th cir the court_of_appeals for the seventh circuit also affirmed and reversed this court’s holdings with regard to several issues that related solely to kanter the estate of lisle was liable for tax deficiencies related to the alleged kickback scheme for the years to but reversed this court’s holding that the estate of lisle was liable for additions to tax for fraud ballard and kanter filed petitions for certiorari with the supreme court the estate of lisle did not file a petition for certiorari in 544_us_40 the supreme court concluded the collaborative process this court employed in the review of the stj report and adoption of the court’s memorandum opinion in inv research associates ltd v commissioner supra was not warranted by or described in the court’s rules_of_practice and procedure and the stj report was required to be included in the record to permit fully informed appellate review regarding the question whether the special trial judge’s credibility and other findings made in that report were accorded ‘ d ue regard’ and were ‘presumed correct’ ballard v commissioner supra pincite thus the supreme court reversed the judgments of the courts of appeals for the seventh and eleventh circuits and remanded the cases for further proceedings consistent with its opinion in 406_f3d_933 7th cir the court_of_appeals for the seventh circuit remanded the kanter cases to this court for further proceedings consistent with the supreme court’s decision in estate of burton w kanter v commissioner of internal revenue no in 429_f3d_1026 11th cir the court_of_appeals for the eleventh circuit remanded the ballard cases to this court with the following instructions the collaborative report and opinion of the tax_court is ordered stricken the original report of the special_trial_judge is ordered reinstated the chief_judge of the tax_court is instructed to assign this matter to a regular_tax court judge who had no involvement in the preparation of the aforementioned collaborative report the tax_court shall proceed to review this matter in accordance with the dictates of the supreme court and with the tax court’s newly revised rule sec_182 and sec_183 giving due regard to the credibility determinations of the special_trial_judge and presuming correct fact findings of the trial judge the court_of_appeals also stated that special_trial_judge couvillion’s findings_of_fact are to be presumed correct unless manifestly unreasonable id pincite in 431_f3d_439 5th cir the court_of_appeals for the fifth circuit recalled its earlier mandate and directed this court to reexamine the question whether the estate of lisle is liable for tax deficiencies consistent with the instructions handed down by the court_of_appeals for the eleventh circuit in ballard v commissioner f 3d pincite the court_of_appeals for the fifth circuit’s mandate in the lisle cases includes a reference to the case filed with this court at docket no however the court’s decision in continued following the remands these cases were assigned to judge harry a haines a judge who was not involved in the prior proceedings in these casesdollar_figure ii amendment to rule in response to the supreme court’s holding in 544_us_40 the court amended rule to provide a procedure for service on the parties of a special trial judge’s recommended findings_of_fact and conclusions of law and the filing of objections and responses the pertinent portions of new rule state as follows c objections within days after the service of the recommended findings_of_fact and conclusions of law a party may serve and file specific written objections to the recommended findings_of_fact and conclusions of law a party may respond to another party’s objections within days after being served with a copy thereof the above time periods may be extended by the special_trial_judge after the time for objections and responses has passed the chief_judge shall assign the case to a judge for preparation of a report in accordance with code sec_7460 continued that case ie that there is no deficiency and no addition_to_tax due from the lisles for the taxable_year was entered date and is otherwise final see sec_7481 sec_7483 although the clerk of the court notified the court_of_appeals for the fifth circuit of this discrepancy the court has received no further instruction from the court_of_appeals on this point under the circumstances the court will assume that docket no was included in the court of appeals’ mandate as the result of an inadvertent clerical_error and docket no shall remain closed judges mary ann cohen and howard a dawson jr and special_trial_judge d irvin couvillion have taken no part in the review of these cases on remand see ballard v commissioner f 3d pincite n unless a party shall have proposed a particular finding of fact or unless the party shall have objected to another party’s proposed finding of fact the judge may refuse to consider the party’s objection to the special trial judge’s recommended findings_of_fact and conclusions of law for failure to make such a finding or for inclusion of such finding proposed by the other party as the case may be emphasis added d action on the recommendations the judge to whom the case is assigned may adopt the special trial judge’s recommended findings_of_fact and conclusions of law or may modify or reject them in whole or in part or may direct the filing of additional briefs or may receive further evidence or may direct oral argument or may recommit the recommended findings_of_fact and conclusions of law with instructions the judge’s action on the special trial judge’s recommended findings_of_fact and conclusions of law shall be reflected in the record by an appropriate order or report due regard shall be given to the circumstance that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and the findings_of_fact recommended by the special_trial_judge shall be presumed to be correct consistent with new rule c the parties were served with copies of the stj report in view of the recent amendment to rule and the unique procedural posture of these cases the court extended the dates within which the parties were directed to file the objections and responses referred to in new rule c respondent and kanter filed objections to the stj report ballard and lisle filed notices of no objection to the stj report kanter ballard and lisle filed responses to respondent’s objection to the stj report and respondent filed a response to kanter’s objection to the stj report iii notices of deficiency respondent issued notices of deficiency to petitioners as summarized below burton w and naomi r kanter year deficiency sec_6653 sec_6659 sec_6661 sec_6662 additions to tax penalty -- -- -- -- dollar_figure -- -- -- dollar_figure dollar_figure -- -- -- dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- -- dollar_figure -- claude m and mary b ballard year deficiency additions to tax--secs penalty a sec_6662 dollar_figure -- -- big_number -- big_number -- big_number -- big_number big_number -- big_number -- big_number -- big_number 1dollar_figure big_number -- -- big_number big_number -- dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- -- -- -- -- dollar_figure respondent conceded the addition_to_tax under sec_6651 for the taxable_year estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co-executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co- executors year deficiency dollar_figure big_number big_number big_number additions to tax penalty sec_6653 sec_6661 sec_6662 dollar_figure dollar_figure -- dollar_figure dollar_figure -- -- dollar_figure -- dollar_figure dollar_figure -- respondent determined in the notices of deficiency or asserted in amended pleadings that the underpayments in tax were subject_to increased interest under sec_6621 formerly sec_6621 as follows burton w and naomi r kanter for the taxable years to and claude m and mary b ballard for the taxable years to and and the estates of robert w lisle sec_6621 was added by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_682 and provides for interest of percent of the adjusted interest rate due on any substantial_underpayment of tax attributable to tax-motivated transactions the increased interest is effective for interest accruing after date in the tax_reform_act_of_1986 publaw_99_514 sec c 100_stat_2744 sec_6621 was redesignated sec_6621 with respect to the kanter case at docket no the applicability of sec_6621 was asserted by respondent in an amendment to answer and applies only to an underpayment in tax of dollar_figure attributable to a loss of dollar_figure claimed by petitioners from immunological research corp an s_corporation which respondent disallowed in a second amendment to answer respondent asserted the entire underpayment in tax for was subject_to increased interest under sec_6621 on brief respondent concedes the underpayment attributable to the disallowed loss from immunological research corp is not subject_to increased interest under sec_6621 on the basis of estate of cook v commissioner tcmemo_1993_581 deceased and donna m lisle deceased for the taxable years and in amended pleadings respondent asserted increases in the deficiencies in tax and additions to tax for the taxpayers and years as follows burton w and naomi r kanter for the taxable years to and to claude m and mary b ballard for the taxable years to and to and estates of robert w lisle deceased and donna m lisle deceased for the taxable years and to in the amended pleadings referred to above respondent asserted that the underpayments of tax with respect to all or substantial portions of the increased deficiencies in tax are subject_to the addition_to_tax for fraud pursuant to sec_6653 and in the alternative if the court holds that petitioners are not liable for additions to tax for fraud then petitioners are liable for additions to tax under sec_6653 and and a and increased interest under for through the addition_to_tax for fraud is set forth in sec_6653 for through the addition_to_tax for fraud is set forth in sec_6653 and for and the addition_to_tax for fraud is set forth in sec_6653 and b for the addition_to_tax for fraud is set forth in sec_6653 for the penalty for fraud is set forth in sec_6663 by prior agreement among the parties at a pretrial conference with the court respondent’s amended pleadings and petitioners’ replies thereto were not filed of record until the commencement of trial however the parties exchanged these filings with each other well before the trial date that was set by the court sec_6621 or if the underpayment was for subject_to a penalty under section dollar_figure in the amended pleadings referred to above respondent did not calculate or assert the amounts of the increased tax deficiencies or the amounts of the additions to tax or penalties respondent generally asserted the amounts of increased income or the amounts of disallowed expenses that would result in increased deficiencies in tax and additions to tax as a result of these amended pleadings and as a result of numerous concessions and stipulations of settlement which were effected by the parties before during and after the trial as well as concessions of as previously discussed in 341_f3d_364 5th cir the court_of_appeals for the fifth circuit affirmed this court’s holding that the estate of lisle was liable for the deficiencies in dispute for to but reversed this court’s holding that the estate of lisle was liable for additions to tax for fraud and therefore assessment for the taxable_year was barred by the period of limitations after the lisle cases were first remanded to this court for entry of revised decisions but before the court_of_appeals recalled its mandate on date respondent asserted the court should sustain respondent’s alternative determinations that the estate of lisle was liable for additions to tax under sec_6653 and and a increased interest under sec_6621 and accuracy-related_penalties under sec_6662 petitioners disagreed and filed with the court_of_appeals a document that was treated as a petition for writ of mandamus although the court_of_appeals issued an order denying the petition for writ of mandamus the court_of_appeals intimated that issues concerning alternative additions to tax were beyond the scope of the remand consequently the sole issue remaining to be decided in the estate of lisle cases is whether the estate of lisle is liable for the tax deficiencies determined in the notices of deficiency for to certain issues by respondent on brief rule_155_computations will be necessary in these casesdollar_figure the parties settled several issues in these cases before and during the trial in addition the parties’ objections and responses to the stj report narrowed the issues remaining in dispute the issues left to be decided are whether payments received by various entities associated with kanter during the years at issue represent income earned by and properly taxable to kanter ballard and lisle if the court sustains respondent’s determinations that kanter ballard and lisle are taxable on the payments in question whether kanter and ballard are liable for additions to tax for fraud in several of the cases in which respondent filed amended pleadings seeking increased deficiencies in tax and additions to tax respondent left blank the amounts of additional income as to which increased deficiencies were asserted with footnotes stating that such amounts will be provided later petitioners filed motions to strike respondent’s assertions of increased deficiencies where the amounts of increased income or disallowed expenses were not specifically asserted the court denied petitioners’ motions but ordered respondent to file amended pleadings by a designated date asserting the amounts of increased income or disallowed expenses respondent filed amended pleadings to comply with the court’s order in all pertinent cases except two docket nos and burton w and naomi r kanter an order will be issued on the court’s own motion in docket no striking respondent’s assertion of increased income to the kanters from ira for the tax_year no such order will be issued in docket no because the transaction as to which respondent asserted increased income is an issue the parties have identified as cablevision programming investments which the parties have settled whether commitment_fees paid to century industries ltd during to and represent income earned by and taxable to kanter whether kanter received unreported income from hi- chicago trust during to whether kanter is taxable on income attributed to the bea ritch trusts for and whether kanter received unreported income from cms investors partnership for to and to whether kanter received unreported income from equitable leasing co inc during whether kanter received unreported income for according to the bank_deposits method of income reconstruction whether kanter received barter income from principal services accounting corp during and whether the kanters received unreported interest_income during whether the kanters are entitled to certain deductions they claimed on schedules a and c for to whether kanter realized and must recognize capital_gains as a result of transactions involving cashmere investments associates inc during and whether kanter is entitled to use the installment_method for reporting purposes whether kanter is entitled to research_and_development and business_expense deductions related to immunological research corp for whether kanter received unreported partnership income during the taxable_year whether the kanters are entitled to a loss from gls associates for whether the kanters are entitled to a loss from equitec for and whether the kanters are entitled to an investment_interest expense deduction for whether the kanters are entitled to an investment_credit carryover of dollar_figure for whether the kanters are entitled to an interest_deduction for whether the kanters are entitled to a business deduction of dollar_figure for whether the kanters are entitled to a deduction for a charitable_contribution to the jewish united fund for whether kanter is liable for self-employment_tax for the taxable_year whether the kanters realized capital_gains_and_losses as reported on their tax_return for and whether kanter is liable for various additions to tax and increased interest for the years at issue iv new rule and the court’s review and adoption procedure in their responses to respondent’s objection to the stj report petitioners assert that the court should ignore respondent’s objections to the extent respondent failed to make specific written objections and merely rehashed proposed findings_of_fact and legal arguments from respondent’s posttrial briefs and proposed new findings_of_fact not contained in respondent’s posttrial briefs in connection with the foregoing petitioners assert also in many of his objections respondent block- quotes directly from the now-tainted stricken opinion as this court is well aware the published opinion in this case was found by the supreme court to be violative of the tax court’s own rules and was stricken from the record because the published opinion was the result of a process that has been held by the supreme court to be legally insufficient it is manifestly improper for respondent to base his objections upon that opinion incredibly however respondent quotes at length from the stricken opinion without acknowledging that he is doing so also in his objections respondent in many instances incorporates his proposed findings which are extracted from the stricken opinion and therefore legally insufficient as a result this court should not consider those objections or proposed findings_of_fact moreover many of the findings from the stricken opinion have already been directly criticized by the fifth circuit in 341_f3d_364 5th cir we agree that new rule c generally does not contemplate that a party may propose new findings_of_fact in the party’s objection to a special trial judge’s recommended findings_of_fact and conclusions of law nevertheless rule c does not provide a bar to new proposed findings_of_fact and leaves the matter within the discretion of the reviewing judge moreover a judge who is assigned a case under new rule is obliged to review a special trial judge’s recommendations against the entire record in the case and determine whether the recommended findings_of_fact and conclusions of law merit adoption in this regard new rule d establishes a number of options that the reviewing judge normally may exercise during the review and adoption processdollar_figure among these options the reviewing judge may adopt modify or reject the special trial judge’s recommendations thus the court does not feel constrained from correcting manifestly unreasonable findings_of_fact or making additional findings_of_fact so long as any additional facts find direct support in the case record with this understanding in mind we turn to the standard of deference to apply in reviewing the recommended findings_of_fact and conclusions of law contained in the stj report some of the options contemplated under new rule d such as receiving additional evidence or recommitting the recommended findings_of_fact and conclusions of law with instructions are not available to the court in these cases due to limitations prescribed by the courts of appeals for the eleventh and fifth circuits when they remanded these cases v standard of deference due to general findings_of_fact and credibility determinations contained in the stj report it is well settled that findings_of_fact and credibility determinations made by the judicial_officer who presided over the trial of a case are presumed to be correct rule d 544_us_40 and cases cited therein the axiom that deference must be given to the trial judge’s findings_of_fact is rooted in the view that the trial judge is uniquely positioned to evaluate the credibility of witnesses brings experience and expertise to the fact-finding process and is normally the person most familiar with the record in a case 470_us_564 see fed r civ p a advisory committee notes amendment as previously discussed the courts of appeals for the eleventh circuit and the fifth circuit remanded the ballard and lisle cases to this court and directed that the recommended findings_of_fact in the stj report are presumed to be correct unless manifestly unreasonable respondent concedes that although the court_of_appeals for the seventh circuit did not articulate a particular standard for review in its remand of the kanter cases the court should apply the same manifestly unreasonable standard in all of the cases consolidated herein although respondent disagrees that the manifestly unreasonable standard is the appropriate standard to be applied under new rule we need not address the point in the context of these cases we proceed with the review of the stj report mandated by the courts of appeals and apply the manifestly unreasonable standard of deference as more fully described in the caselaw discussed below in ballard v commissioner u s pincite the supreme court addressed the deference that is due a special trial judge’s recommended findings_of_fact under rule as follows rule c ’s origin confirms the clear understanding from the start that deference is due to factfindings made by the trial judge commenting in on then newly adopted rule d the precursor to rule c the tax_court observed that the rule was modeled on rule b of the former court of claims tax ct rule note 60_tc_1150 tax_court review procedures were to be comparable to those used in the court of claims rule d ’s d ue regard and presumed to be correct formulations were taken directly from that earlier rule which the court of claims interpreted to require respectful attention to the trial judge’s findings_of_fact see 456_f2d_696 cl_ct per curiam challenger must make a strong affirmative showing to overcome the presumption of correctness that attaches to trial judge findings the tax court’s acknowledgment of court of claims rule b as the model for its own rule indeed the tax court's adoption of nearly identical language lead to the conclusion the tax_court itself expressed under the rule formerly designated rule b now designated c special_trial_judge findings carry special weight insofar as those findings are determined by the opportunity to hear and observe the witnesses tax ct rule note 60_tc_1150 see 865_f2d_342 cadc fn ref omitted we briefly examine the hebah and stone cases cited by the supreme court above in 456_f2d_696 the court of claims stated under our rule the trial commissioner’s findings_of_fact are presumed to be correct because of his opportunity to hear the witnesses and to determine the weight to be accorded to their testimony a party who undertakes to overcome this presumption must make a strong affirmative showing to the contrary wilson v united_states ct_cl and davis v united_states ct_cl although the presumption does not extend to the conclusions of law made by the trial commissioner he saw and heard the witnesses and had a much better opportunity than the court to familiarize himself with all of the circumstances involved in the light of this situation and a consideration of the record we find that under the peculiar facts and circumstances of this case his conclusions are not unreasonable or unwarranted by the record emphasis added in 865_f2d_342 d c cir revg rosenbaum v commissioner tcmemo_1983_113 the court_of_appeals for the district of columbia circuit addressed the correct standard of deference to be applied by a tax_court judge assigned to review a special trial judge’s proposed findings_of_fact under former rule d dollar_figure in short the court_of_appeals rejected the proposition that a simple preponderance_of_the_evidence standard of review would suffice and instead held that former rule d much like new rule d provided that due regard shall be given to the circumstance that the commissioner had the opportunity to evaluate the credibility of witnesses and the findings_of_fact recommended by the commissioner shall be presumed to be correct 60_tc_1150 a clearly erroneous standard of review should be applied in such cases stone v commissioner supra pincite our understanding of the standard of deference to apply to findings_of_fact and credibility determinations in the stj report is further informed by the court_of_appeals for the eleventh circuit credibility determinations are entitled to great deference and must not be disturbed unless manifestly unreasonable ballard v commissioner f 3d pincite citing anderson v city of bessemer n c supra pincite in anderson the supreme court granted certiorari to decide whether a court_of_appeals correctly rejected the trial court’s findings_of_fact in support of a judgment in favor of a plaintiff in a sex discrimination case the supreme court held the court_of_appeals misapplied the clearly erroneous standard of review governing a court of appeals’ review of a district court’s findings_of_fact as set forth in rule a of the federal rules of civil proceduredollar_figure quoting 333_us_364 the supreme court stated that ‘ a finding is clearly erroneous when although there is evidence to support it the reviewing court on the entire evidence is left with the definite and firm conviction that a fed r civ p a states in pertinent part findings_of_fact whether based on oral or documentary_evidence shall not be set_aside unless clearly erroneous and due regard shall be given to the opportunity of the trial_court to judge of the credibility of the witnesses mistake has been committed ’ anderson v city of bessemer n c u s pincite the supreme court embellished the clearly erroneous standard of review as follows if the district court’s account of the evidence is plausible in light of the record viewed in its entirety the court_of_appeals may not reverse it even though convinced that had it been sitting as the trier of fact it would have weighed the evidence differently where there are two permissible views of the evidence the factfinder’s choice between them cannot be clearly erroneous 338_us_338 see also 456_us_844 this is so even when the district court’s findings do not rest on credibility determinations but are based instead on physical or documentary_evidence or inferences from other facts id pincite emphasis added although the phrase manifestly unreasonable does not appear in the anderson opinion the supreme court did discuss the special deference to be paid to a trial judge’s credibility determinations on this point the supreme court stated when findings are based on determinations regarding the credibility of witnesses rule a demands even greater deference to the trial court’s findings for only the trial judge can be aware of the variations in demeanor and tone of voice that bear so heavily on the listener’s understanding of and belief in what is said see 469_us_412 this is not to suggest that the trial judge may insulate his findings from review by denominating them credibility determinations for factors other than demeanor and inflection go into the decision whether or not to believe a witness documents or objective evidence may contradict the witness’ story or the story itself may be so internally inconsistent or implausible on its face that a reasonable factfinder would not credit it where such factors are present the court_of_appeals may well find clear error even in a finding purportedly based on a credibility determination see eg united_states v united_states gypsum co supra u s pincite but when a trial judge’s finding is based on his decision to credit the testimony of one of two or more witnesses each of whom has told a coherent and facially plausible story that is not contradicted by extrinsic evidence that finding if not internally inconsistent can virtually never be clear error cf 148_f2d_416 ca2 orvis v higgins supra pincite id pincite emphasis added consistent with the foregoing and in the light of the courts of appeals’ directions to this court on remand we are obliged to review the recommended findings_of_fact and credibility determinations set forth in the stj report under a manifestly unreasonable standard of review and we may reject such findings_of_fact and credibility determinations only if after reviewing the record in its entirety we conclude that the recommended finding of fact or testimony is internally inconsistent or so implausible that a reasonable fact finder would not believe it or is not credible because it is directly contradicted by documentary or objective evidence id pincite see 204_f2d_205 5th cir a court may reject positive and uncontradicted testimony as to a particular fact if the testimony is inherently improbable or manifestly unreasonable even though no contradictory testimony is offered emphasis added affg a memorandum opinion of this court stone v commissioner f 2d pincite where the court_of_appeals for the d c circuit discussed 615_f2d_1318 and concluded the case stands for the proposition that reversal of the initial fact-finder is proper if the objective evidence overwhelms the initial fact-finder’s inferences from testimony and demeanor a final point on the subject of deference in ballard v commissioner f 3d pincite the court_of_appeals for the eleventh circuit stated that the tax court’s review and adoption of a special trial judge’s recommended findings_of_fact is analogous to a district court’s review of a magistrate judge’s findings_of_fact and citing 272_f3d_1303 11th cir it further stated that a magistrate judge’s credibility determinations generally may not be rejected without rehearing the disputed testimony kanter’s response to respondent’s objections filed under new rule c includes an argument that the court_of_appeals for the eleventh circuit made it clear that this court cannot reject the credibility determinations set forth in the stj report we disagree we do not understand the court of appeals’ statement to mean that we are barred from rejecting credibility determinations set forth in the stj report without first rehearing the disputed testimony instead the court_of_appeals observed that the deaths of primary witnesses in these cases foreclosed retrial ballard v commissioner f 2d pincite rather than treating the credibility determinations as established on that account the court_of_appeals prescribed the standard under which they are to be reviewed thus we conclude we are not barred in these cases from rejecting credibility determinations recommended in the stj report under the manifestly unreasonable standard of review described above vi structure of the court’s report after comparing the recommended findings_of_fact and legal conclusions in the stj report with the entire record in these cases and taking into account the parties’ posttrial briefs and objections and responses filed pursuant to new rule c we have determined to reject some of the recommended findings_of_fact in the stj report because they are manifestly unreasonable and to supplement others because they are incomplete in constructing the findings_of_fact portions of this report we have included many findings_of_fact drawn directly from the stj report and we have made additional findings_of_fact where necessary for clarity the findings_of_fact drawn directly from the stj report appear in italics and are accompanied by page references to the stj reportdollar_figure footnotes some reordering and minor additions and changes have been inserted in the recommended findings_of_fact adopted from the stj report these minor changes did not alter the substance of the adopted findings_of_fact and are not otherwise noted in continued taken from the stj report likewise appear in italics but are renumbered in contrast the court’s additional findings_of_fact appear in bold type accompanied by supporting citations of the trial transcript trial exhibit s and or the parties’ original posttrial briefs as appropriate our departures from the recommended findings_of_fact in the stj report normally are marked by a comment either in the text or in the margin including appropriate citations of the record see ballard v commissioner f 3d pincite any additions we have made in the findings_of_fact portions of this report that do not constitute findings_of_fact such as headings and general commentary appear in normal type the opinion portions of this report appear in normal type and include a summary of the legal analysis set forth in the stj report an evaluation of the credibility determinations in the stj report as weighed against the objective evidence drawn from the entire record and a discussion and analysis of each of the issues remaining in dispute continued the report issue i whether kanter ballard and lisle earned and are taxable on the income in dispute findings_of_fact stj report pincite with respect to the issues in dispute the parties filed several stipulations of factsdollar_figure the facts reflected in these stipulations with the annexed exhibits are so found and are incorporated herein by referencedollar_figure at the time the petitions were filed the kanters’ legal residence was in the state of illinois the ballards’ legal residence was in the state of florida and the lisles’ legal residence was in the state of texas the independent coexecutors of the estates of robert w and donna m lisle amy l and thomas w lisle were also legal residents of the state of texas at the time they were substituted as representatives of the estates of their deceased parents the stj report does not contain any recommended findings_of_fact regarding the examination process and related summons enforcement proceedings that preceded the trial in these cases these matters are relevant to the question of whether kanter and ballard are liable for additions to tax for fraud and are addressed in detail in additional findings_of_fact infra pp unless otherwise clear from the context the following words their derivatives and related terms are used for narrative convenience only to describe the forms of the various transactions in dispute in these cases invest purchase borrow pay distribute promise loan sale note agreement obligation interest capital_contribution paid-in capital officer director shareholder and partner by our use of such terms we do not mean to suggest any conclusions concerning the actual substance or characterization of the transactions for tax purposes i petitioner sec_22 a burton w kanter stj report pincite petitioner burton w kanter is an attorney who has continuously been engaged in the practice of law at chicago illinois since about he received a j d degree from the university of chicago in from to he was a teaching associate at the university of indiana law school from to he was an attorney-adviser with the u s tax_court at washington d c since his law practice has been at chicago illinois his primary expertise is in federal income and estate taxation from to kanter was a name partner in the law firm levenfeld kanter which later became levenfeld kanter baskes lippitz that firm dissolved in and kanter thereafter practiced with the firm of kanter eisenberg as of the time of trial kanter was serving in an of counsel capacity with the chicago firm of neal gerber eisenberg at the time of trial and for the past years kanter taught courses in estate_and_gift_taxation and estate_planning pincite the stj report pincite opened with recommended findings_of_fact concerning investment research associates ltd ira this report begins with findings_of_fact concerning the backgrounds of kanter ballard and lisle followed by findings_of_fact concerning ira and other entities that kanter employed in the transactions in dispute hereinafter sometimes referred to as kanter-related entities the university of chicago law school kanter has lectured and written extensively in the area of federal tax law he has also been an active_participant in professional bar associations for a number of years kanter has been a writer and contributor to the journal of taxation a national monthly publication devoted exclusively to federal taxation one of the popular features of this publication is the shop talk section which was originated and edited by kanter at the time of trial kanter was a senior editor with the journal of taxation kanter is generally recognized as renowned in his field all of this has resulted in a successful and prolific law practice which has led to kanter’s not only being engaged in the practice of law but also to his being extensively involved in consultation development and investments in a number of various business fields and enterprises commensurate with his reputation as a highly successful and skillful tax lawyer kanter over the years has amassed an impressive array of business and professional clients and contacts in business and industry throughout the united_states for instance kanter has performed extensive legal work for the pritzker family majority owners of the hyatt corp a major hotel company in the united_states he is and was a good friend of certain of the pritzker family members including the late a n pritzker the head of the pritzker family whom kanter personally represented kanter also served as a director on several corporate and charitable_organization boards kanter has made many investments through numerous entities including corporations partnerships and family trusts some of these family trusts are trusts the income of which is taxable to kanter pursuant to the grantor_trust provisions of sec_671 through a number of kanter’s family trusts own substantial stock interests in the holding co inc a corporation that made extensive investments during the years at issue additionally on occasion kanter and or entities associated with him have entered into certain arrangements with various individuals pursuant to which kanter would use his business and professional contacts to assist such individuals either in obtaining potential business opportunities or in raising capital for business ventures in exchange for such assistance from kanter these individuals agreed to share their profits or fees payable to an entity or entities associated with kanterdollar_figure the stj report incorrectly stated that entities kanter represented provided assistance to various individuals in obtaining business opportunities or in raising capital as discussed in detail in the court’s additional findings_of_fact infra pp n weisgal testimony frey schaffel schnitzer and eulich there is no evidence anyone at any kanter-related entity provided the businessmen involved in the transactions in dispute sometimes referred to as the five with assistance in obtaining business opportunities or in raising capital or any of these businessmen were relying on anyone other than kanter in his continued petitioner naomi r kanter kanter’s wife was not involved in any of the activities giving rise to this litigation she is a petitioner in these proceedings solely because she filed joint federal_income_tax returns with kanter for the years at issue after paying a small amount of tax in kanter paid no federal income taxes during through dollar_figure kanter filed federal_income_tax returns that reported adjusted_gross_income and income_tax as follows adjusted gross year income loss tax paid exhibit income big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- 130a b claude m ballard stj report pincite ballard was an employee of prudential he began his employment with prudential in in its real_estate department continued individual capacity to assist them in obtaining business opportunities and or in raising capital kanter paid small amounts of self-employment_tax exh he worked continuously at prudential until his retirement in early during the course of his career at prudential ballard was assigned to several regional offices of prudential including houston and dallas texas and beginning in in the corporate headquarters of prudential at newark new jersey and then again for a short time at the houston regional_office in he was reassigned to prudential’s newark corporate headquarters where he remained until his retirement in early at the time he left prudential ballard was a senior vice- president in charge of equities and worked under an individual named donald knab who was in charge of all of prudential’s real_estate operations after leaving prudential ballard became a general_partner with goldman sachs a brokerage and or an investment firm in new york city later he became a limited_partner with goldman sachs essentially ballard’s work with prudential in its real_estate equity operations involved the purchase and sale of existing properties as well as the development of new properties it included additionally the management of such properties including the negotiation and sale of properties where warranted ballard supervised the staff of this department at prudential’s headquarters as well as the real_estate department staff at prudential’s regional offices throughout the united_states in his position with prudential ballard met and was in contact with attorneys developers businessmen and contractors involved in or affected by prudential’s acquisition and or development maintenance operation and financing activities ballard first met kanter sometime in at houston texas in connection with the opening of the houston hyatt hotel as indicated previously kanter represented the pritzker family the majority shareholder owners of hyatt corp at the houston hyatt hotel’s opening ballard was introduced to kanter by a n pritzker the head of the pritzker family who told ballard that kanter was a n pritzker’s everything in the succeeding years kanter and ballard had numerous business and professional contacts with each other petitioner mary b ballard ballard’s wife was not involved except in a very limited way in any of the activities giving rise to this litigation she is a petitioner in these proceedings solely because she filed joint federal_income_tax returns with ballard for the years at issue c robert w lisle stj report pincite lisle was also an employee of prudential from date to date he was also employed in the real_estate department at prudential in real_estate development and in mortgage financing the development aspect of his work was conducted under the umbrella of a subsidiary_corporation of prudential which was known as pic realty corp pic realty lisle was president of pic realty prudential conducted its real_estate equity and joint_venture operations in the name of pic realty in those states that prohibited insurance corporations from directly engaging in real_estate development to a large extent the career of lisle paralleled that of ballard lisle also worked in various regional offices of prudential and ultimately was promoted to a senior executive position at prudential’s newark corporate headquarters the offices of lisle and ballard were next door to each other at the time lisle left prudential in he was a vice president of prudential lisle’s supervisor at prudential was also donald knab after leaving prudential in date lisle worked for the travelers insurance co travelers until date doing virtually the same kind of work he had done for prudential lisle met kanter sometime between and the two had numerous contacts with each other in succeeding years including the period after lisle left prudential and worked for travelers the record does not reflect what outside business activity lisle was involved with that would be relevant to these cases between the time lisle left travelers in date until his death in donna m lisle lisle’s wife was not involved in any of the activities giving rise to this litigation and her estate is a party to these proceedings solely by virtue of mrs lisle’s having filed joint federal_income_tax returns with lisle for the years at issue she died in d additional findings_of_fact regarding ballard and lisle donald knab knab worked with ballard and lisle in prudential’s houston regional_office in the late 1960s and after being reassigned to prudential’s corporate headquarters in newark in the early 1970s knab asked ballard and lisle to come to work for him in the real_estate investment department knab transcr pincite knab had very high regard for ballard’s and lisle’s abilities knab transcr pincite ballard ballard considered it common in the real_estate business for intermediaries to introduce brokers to corporate real_estate owners and financiers such as prudential and for such intermediaries and brokers to share any fees arising from real_estate transactions related to such introductions ballard transcr pincite ballard’s high-ranking-executive position at prudential allowed him to exert significant influence over prudential’s real_estate investment decisions including awards of property management contracts financing transactions and related business ballard transcr pincite knab transcr pincite strum transcr pincite ballard believed that his power to reject or veto a proposed transaction was the most significant_power that he wielded at prudential ballard transcr pincite lisle25 lisle became president of pic realty in exh pincite lisle was first introduced to kanter by a n pritzker during the period to id pincite at that time pic realty was involved in the construction of what would become the houston hyatt hotel and kanter was representing the pritzkers ballard transcr pincite exh pincite lisle was authorized at both prudential and travelers to commit up to dollar_figure million to real_estate financing transactions and development projects exh pincite lisle’s position at travelers senior vice president for the real_estate investment department was higher than his position at prudential id pincite lisle’s high-ranking-executive positions at prudential and travelers allowed him to exert significant influence over prudential’s and travelers’ real_estate investment as previously indicated lisle died before the trial was held in these cases exh is a transcript of an interview that irs agents conducted with lisle on date decisions including awards of construction contracts financing transactions development projects and related business ballard transcr pincite strum transcr pincite knab transcr pincite e kanter-related entitie sec_1 investment research associates ltd ira stj report pincite ira was incorporated as a subchapter_c_corporation in the state of delaware on date originally under the name cedilla co in the annual franchise tax report for ira filed with the state of delaware dated date the name of cedilla co was changed to investment research associates ltd to avoid confusion we refer to the corporation at all times as ira ira consistently filed annual franchise tax reports with the state of delaware between and ira was authorized to issue both common_stock and several classes of preferred_stock exhs ira’s annual franchise reports filed with the state of delaware from to often were not accurate in reporting the shares of its stock that were issued and outstanding exhs ira has always had a board_of directors and a full slate of officers it has consistently filed federal_income_tax returns during through ira reported consolidated total income taxable_income losses and net operating losses as set forth in the following table table year total income taxable_income loss net operating losses dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number exhs to ira paid tax of dollar_figure for the taxable_year exh a ira’s shareholders before date delores keating keating a real_estate broker held big_number shares of ira’s common_stock exh in or mildred schott schott began working with keating schott transcr pincite3 schott previously worked as a legal secretary and had a real_estate brokerage license she was introduced to kanter by a mutual acquaintance of theirs on date keating’s big_number shares of ira common_stock were exchanged for shares of class b preferred_stock exh although she did not recall the fact schott held big_number shares of ira class a preferred_stock until schott transcr pincite exhs schott held ira stock to enable the company to hold a corporate real_estate license schott transcr pincite exh on date ira issued big_number shares of common_stock in equal shares to trusts known collectively as the bea ritch trusts exh exh pincite by ira redeemed keating’s shares of class b preferred_stock exh during the examination of ira’s returns an irs agent recalled being presented with ira corporate minutes for which indicated that ira’s shareholders at the time included the bea ritch trusts schott a ballard family_trust and a lisle family_trust batory transcr pincite2 b the bea ritch trusts the bea ritch trusts were established in and were named after beatrice k ritch kanter’s mother after ira had only common_stock outstanding and the bea ritch trusts were ira’s sole shareholders originally when the bea ritch trusts were established in the beneficiaries of the bea ritch trusts were kanter kanter’s family and other relatives of kanter by about kanter had purportedly renounced all of his interest as a beneficiary in the bea ritch trustsdollar_figure solomon weisgal weisgal an accountant and a longtime friend and business_associate of kanter has been the sole trustee of the bea ritch trusts since as trustee of the bea ritch trusts weisgal has an extremely broad power either to accumulate the bea ritch trusts’ income or to distribute ie sprinkle the trusts’ income and assets among all or any of the trusts’ beneficiaries in virtually any manner he deemed appropriate c ira’s officers and directors before date keating was ira’s president and secretary exh on date keating resigned as ira’s president id on date schott was elected ira’s president and sharon meyers meyers was elected ira’s secretary id meyers had originally worked as kanter’s secretary meyers whether kanter’s alleged renunciations were shams is a factual question raised infra issue v in any event numerous additional trusts were later added as beneficiaries to the bea ritch trusts exhs see app to this report additional trusts and groups of trusts for the benefit of kanter’s family members included the everglades trusts the t c family_trust the egandale-vine trust the beach trust the baroque trusts the softy trusts the pillpoppers trusts and the chamber trusts exhs transcr pincite1 by the 1970s meyers’s position at kanter’s law firm evolved to that of kanter’s administrative assistant meyers transcr pincite9 meyers served as an officer and or director of ira at various times exh from to schott remained the president of ira and weisgal was vice presidentdollar_figure from to the president of ira was lawrence freeman freeman an attorney in miami florida and a friend and business_associate of kanter although freeman was not paid for serving as ira’s president freeman and his law firm received significant legal business by referrals from kanter although freeman was ira’s president and director for most of the 1980s he characterized his role as primarily that of a bookkeeper accountant and administrator freeman transcr pincite in kanter became ira’s acting president until kanter had never been an officer_or_employee of ira exhs solomon weisgal weisgal had little recall regarding his activities as either an officer or a director of ira or the holding co thc weisgal transcr pincite weisgal believed the bea ritch trusts were ira’s sole shareholders from its original organization through weisgal transcr pincite weisgal had no recollection of the person or persons at ira or thc who would have generated business opportunities for the five or the persons at ira or thc who would have performed services for the five under various agreements that he executed on behalf of ira or thc during the years at issue weisgal transcr pincite schaffel essex kanter and his law firm provided legal services to ira gallenberger transcr pincite from through schott weisgal and patricia grogan grogan served as ira’s directors exh grogan was an accountant who began working at kanter’s law firm in the mid- 1970s grogan transcr pincite6 from through freeman served as ira’s director exhs ballard and lisle were never shareholders officers directors or employees of ira exh however in date ira issued a check to ballard in the amount of dollar_figure--an amount identified in the memo section of the check as a director’s fee exh ballard cashed the check and ira deducted the payment as a director’s fee on its tax_return id ballard transcr pincite exhs d ira’s subsidiaries ira owned from time to time controlling interests in several subsidiary corporations these subsidiary corporations included brickell enterprises inc cedilla co cedilla investment co ira florida apartments inc kwj corp zeus ventures zeus carlco inc carlco tmt inc tmt and bwk inc bwk carlco tmt and bwk are discussed in zeus ventures zeus is discussed with regard to the frey transactions described infra pp substantial detail below ira also at one point owned a majority stock interest in international films inc e ira’s business activities ira’s principal activity was making investments either for itself or through its subsidiaries it maintained bank accounts and books_and_records of its activities in connection with its investment activities ira utilized the services of its officers employees advisers and consultants among whom was kanter ira was primarily a vehicle for holding passive investments and generally had no paid employees meyers transcr pincite- petitioners’ reply brief pincite during the period to ira did not claim any deductions for salaries wages or compensation paid to its officers exhs carlco inc tmt inc and bwk inc stj report pincite kanter was a beneficiary of a_trust called the morkan trust no dollar_figure exh on date kanter exercised a limited_power_of_appointment under the morkan trust no and directed the trustee roger baskes to transfer dollar_figure to each of two newly formed trusts christie trust and orient trust morkan trust no was named after kanter’s father morris kanter exh roger baskes was a lawyer employed at one time at kanter’s law firm baskes transcr pincite exhs meyers was named trustee of the christie and orient trusts id members of lisle’s family were named as beneficiaries of the christie trust and members of ballard’s family were named as beneficiaries of the orient trust id carlco tmt and bwk were so-called shelf corporations that kanter first incorporated in but remained dormant until late kanter transcr pincite5 in date ira acquired big_number shares or percent of the common_stock of each of carlco tmt and bwk exh pincite ira paid dollar_figure to each of the corporations for the shares of stock exhs in date and date carlco tmt and bwk each issued preferred shares of stock carlco preferred shares were issued to the christie trust lisle’s family_trust tmt preferred shares were issued to the orient trust ballard’s family_trust and bwk preferred shares were issued to the bk children’s trust one of the bea ritch trusts as a result of those trusts’ ownership of these preferred shares carlco tmt and bwk no longer qualified to be members of ira’s consolidated_group of corporations for tax purposes and were not included in the consolidated_returns ira filed for and thereafter carlco tmt and bwk each filed separate federal corporate_income_tax returns the record does not include a complete set of carlco’s tmt’s or bwk’s corporate minutes books stock ledgers or stock registers after during this period kanter recommended and proposed to freeman ira’s president and weisgal trustee of the bea ritch trusts which held percent of ira’s common_stock that generally carlco and tmt should each receive a 45-percent share of ira’s available investment funds and that bwk should receive the remaining percent of ira’s available investment funds kanter testified that the distribution of ira’s funds to carlco tmt and bwk in a percent split represented a free-cashflow asset allocation he and freeman devised and an effort to diversify ira’s investments kanter transcr pincite6 the diversification of investments was to be achieved by having lisle manage carlco and invest principally in municipal_bonds ballard manage tmt and invest principally in real_estate and kanter manage bwk and make miscellaneous investments id ballard transcr at dollar_figure kanter in fact did not have time to manage bwk’s investments kanter transcr pincite as shown in additional findings_of_fact regarding the flow of funds see infra pp ira did not allocate all of its free cashflow to carlco tmt and bwk during the period in question and in addition to real_estate investments ballard invested substantial amounts of tmt’s funds in cash and municipal_bonds kanter also testified that he recommended carlco tmt and bwk be removed from ira’s consolidated_group for tax-reporting purposes because he was concerned that carlco’s earnings from tax-exempt municipal_bonds might imperil ira’s interest deductions and he wanted to shelter ballard and lisle from second-guessing by freeman or another ira officer kanter transcr pincite-dollar_figure pursuant to kanter’s proposal from through ira transferred substantial funds and other assets to carlco tmt and bwk in the respective 45-percent 45-percent 10-percent allocation from through ballard managed tmt’s investments and lisle managed carlco’s investments additional findings_of_fact regarding the holding co other than identifying the holding co thc as a kanter- related_entity that held investments the stj report did not include any detailed findings_of_fact regarding the organization and operation of thc inasmuch as thc and its subsidiaries received some of the disputed payments from the five and thc i sec_32 kanter did not explain how removing carlco and tmt from ira’s consolidated_group of corporations for tax reporting purposes would serve to shelter ballard and lisle from second- guessing by an officer of ira given that ira purportedly continued to own all of carlco’s and tmt’s common_stock and carlco and tmt remained ira’s legally controlled_subsidiaries see petitioners’ reply brief pincite discussed in the flow-of-funds analysis below additional findings_of_fact are warranteddollar_figure thc was incorporated as a subchapter_c_corporation on date exh thc owned several subsidiary corporations including the citra co active business corp zion ventures inc harbor exchange lending operation helo lbg properties inc the nominee corp oil investments ltd and tanglewood properties inc exhs thc held numerous partnership interests during the period in question id a thc’s shareholders officers and directors the shareholders statement on each of thc’s tax returns shows that kanter owned thc’s voting_stock as follows percent percent percent percent to 1986--not more than percentdollar_figure exh pincite exh pincite l exh pincite l exhs thc’s shareholders between and included kanter his immediate payments thc received from the five in this case schaffel frey and eulich are summarized infra pp zion ventures inc zion is discussed with regard to the frey transactions described infra pp harbor exchange lending operation helo is discussed with regard to the flow-of-funds analysis infra pp the record does not include a complete set of thc’s corporate minutes books stock ledgers or stock registers family members and a large number of kanter family trusts exh pincite exh kanter did not report on his tax returns any sales of thc stock during the years at issue exhs during to thc’s officers and directors included kanter weisgal meyers gallenberger and joshua kanter exh b thc’s tax returns thc filed consolidated federal_income_tax returns and amended returns reporting taxable_income or losses for the years and in the amounts as follows tye aug losses dollar_figure big_number amd big_number -- -- -- big_number big_number big_number big_number exhs thc’s tax returns for to are not part of the record the administration co inc and principal services accounting corp stj report pincite the kanter-related entities described above particularly ira and thc required a clerical staff to assist in bookkeeping and ministerial tasks meyers transcr pincite2 grogan transcr pincite7 during the mid-1970s to early 1980s these ministerial tasks were performed by clerical assistants and bookkeepers such as meyers and grogan who were employees of kanter’s law firm levenfeld kanter but who worked for kanter nearly full time id by bookkeeping for ira thc and other kanter-related entities had become so voluminous that the administration co inc taci was organized for that purpose meyers transcr pincite 2908-dollar_figure taci was incorporated in the state of delaware on date and was authorized to do business in the state of illinois its articles of incorporation stated that it was to engage in any lawful act or activity for which corporations may be organized under the general corporation law of delaware in taci’s application to do business in the state of illinois a more comprehensive statement of taci’s purpose wa sec_37 the administration co inc taci was organized at the insistence of some of the members of kanter’s law firm who complained that law firm employees working under kanter were performing extensive nonlegal services for which the law firm was not being compensated that the corporation would engage in consultant and advisory work including investment management and advisory services on the date taci was incorporated weisgal as trustee of the pyramid trust subscribed to the total number of shares authorized to be issued by the corporation sharon meyers was the pyramid trust’s sole beneficiary sharon meyers was the sole director of taci and was its initial president and treasurer from through taci was organized to assist its clients in their financial and investment activities taci’s clients included individuals corporations partnerships trusts various clients of kanter and members of his law firm however not all of the clients of taci were clients of kanter’s law firm at various times taci had hundreds of clients including kanter ira and thc from through taci had between to clients taci had several employees at any given time mostly clerical assistants bookkeepers and accountants taci received moneys for and on behalf of clients and paid out moneys either to clients or to third parties on behalf of clients taci maintained books_and_records for each of these clients and in many instances prepared clients’ tax returns taci charged a fee for its services with respect to moneys taci collected and held for its clients instead of having a separate bank account for each client at the suggestion of the bank where taci did business a single bank account was opened in taci’s name which served as a common depository fund for all of taci’s clients that account was known as the taci special e accountdollar_figure taci’s books_and_records reflected each client’s balance of money in the account and also reflected the deposits or withdrawals by each client affecting that client’s balance in the account taci also maintained at its bank another similar account known as the taci special account which was also for the benefit of taci’s clients this account was not used as an operating account for taci’s clients but rather was used to pool or aggregate idle funds of taci’s clients the moneys in this account were utilized generally to buy certificates of deposit because a higher rate of return could be realized for taci’s clients through aggregating their funds to purchase larger-denomination certificates of deposit funds from this account were also lent to other taci clients deposits to and withdrawals from the taci special e account and the taci special account were posted to the the bank insisted that taci have a single bank account as opposed to hundreds of bank accounts for separate clients because this saved the bank considerable administrative expenses during this period the bank did not charge account holders banking fees either for checks deposited to their accounts or for checks written on their accounts appropriate client accounts taci issued annual tax statements and reports to its clients and the internal_revenue_service on the interest_income earned by each client on that client’s funds in the taci special e account and the taci special account kanter as a client of taci had funds of his own in both the taci special e account and the taci special account taci as part of its services and acting on kanter’s behalf paid some of kanter’s business and personal expenses out of kanter’s funds in these accounts all checks issued by taci on behalf of a client were debited against the balance such client had in the accounts if a client had a negative balance in the accounts that debit amount was considered an indebtedness by the client to taci any positive balance a client had in the accounts was considered money belonging and owed to said client included among the services provided by taci were bookkeeping services for its clients this included keeping books_and_records for clients and the preparation of individual income_tax returns taci prepared kanter’s income_tax returns for all or some of the years at issue taci’s offices were located either at the law firm offices of kanter or in close proximity thereto meyers who was president of taci directed the staff and employees of taci until linda gallenberger gallenberger a c p a became vice president of taci in and worked under the direction of meyers when meyers left taci kanter briefly served as acting president of taci and thereafter gallenberger became taci’s president from through taci employed several other clerical assistants bookkeepers and accountants including lisa klopman shanker shanker transcr pincite sharon bayers bayers transcr pincite6 rosemary snedden bayers transcr pincite rosaline weiss weiss transcr pincite phyllis dassinger dassinger transcr pincite and kim moxely roehn roehn transcr pincite kanter sometimes instructed meyers gallenberger and other taci staff on how a particular transaction should be recorded where a particular check should be deposited or to whom moneys should be paid meyers transcr pincite gallenberger transcr pincite grogan maintained the books_and_records and prepared tax returns for ira and thc grogan transcr pincite3 grogan also prepared kanter’s tax returns grogan transcr pincite0 kanter instructed grogan on how thc’s assets were to be invested and how the tax returns for ira and thc should be prepared grogan transcr pincite taci filed for bankruptcy in february dollar_figure lawrence korrub served as taci’s bankruptcy attorney korrub transcr pincite during taci’s bankruptcy proceedings the records that taci maintained for kanter and kanter-related entities were not turned over to korrub korrub transcr pincite8 the only documents that korrub received were copies of taci’s tax returns id during taci’s bankruptcy gallenberger sent taci’s books_and_records including the bank statements and canceled checks related to the taci special e and taci special accounts to kanter gallenberger transcr pincite3 at the time of taci’s bankruptcy a new corporation principal services accounting corp psac was organized all of psac’s outstanding shares of stock were initially owned by aro trust of which trust kanter was the trustee in gallenberger became the president of psac gallenberger transcr pincite0 in linda gallenberger purchased from aro trust all of psac’s shares for dollar_figure and her assumption of psac’s outstanding debts which totaled over dollar_figure prior to taci’s filing for bankruptcy psac took over a number of taci’s clients including kanter ira and thc psac the stj report pincite n incorrectly stated that the record was not clear as to why taci went bankrupt taci filed for bankruptcy after the internal_revenue_service irs assessed a number of tax_return_preparer penalties against the firm for various infractions gallenberger transcr pincite4 performed services for clients similar to those which taci had provided to taci’s clients for a short_period in psac also established two accounts similar to the taci special e account and the taci special account the fees psac received from its clients were not sufficient to fund psac’s operations from the time psac came into existence in until the time gallenberger purchased the stock of psac from the aro trust in psac borrowed over dollar_figure from bwk and thc to pay its employees’ salaries gallenberger transcr pincite2 bwk lent the money to psac either directly or through the taci special e account gallenberger transcr pincite4 beyond psac did not generate enough fees to cover its operational costs continued to operate at a loss and borrowed money from bwk gallenberger transcr pincite6 at the time the record in these cases was closed psac had not repaid the loans from bwk id when borrowing money gallenberger either contacted kanter about the loan or went ahead and borrowed the money herself gallenberger transcr pincite7 psac’s bookkeeping procedures and return preparation procedures were essentially the same as taci’s gallenberger transcr pincite9 any questions that gallenberger had regarding accounting matters were answered by kanter or freeman id psac was located at kanter’s law firm neal gerber eisenberg george transcr pincite3 psac moved simultaneously with kanter’s law firm george transcr pincite- ii introductory statement and brief introduction of the five stj report pincite a the stj report a certain group of persons and or entities has been referred to by the parties collectively as the five the five for the most part play a prominent role in connection with the additions to tax for fraud respondent contends that the five made payments over a number of years to kanter ballard and or lisle that were kickbacks or payoffs devised by kanter ballard and or lisle these various transactions or activities involving the five and the payments by them have been identified and referred to by respondent as the prudential scheme the travelers transaction and the kanter transaction for instance under the prudential scheme respondent contends that ballard and lisle used their positions at prudential to influence and cause prudential to award business to individual members of the five in return for ballard’s and lisle’s services each member of the five made payments to an entity or entities owned or controlled by kanter in turn kanter and or entities under kanter's control transferred some or all of those payments to one or more entities and through a succession of transfers the moneys ultimately filtered down to ballard lisle and kanter either as corporate capital contributions or in the form of loans which were never repaid and later written off as uncollectible respondent variously characterized the operation as schemes by which payments by the five went figuratively into a black box from which there was a drop_down to and through various entities until the moneys reached ballard lisle and kanter in actuality respondent argues the payments under the prudential scheme constituted kickback income to kanter ballard and lisle which kanter ballard and lisle fraudulently failed to report on their respective income_tax returns as the court understands the case respondent’s claim of fraud is not based per se on the payments by the five to kanter or any of the other entities to which such payments were directed the record is clear and respondent does not challenge the fact that all payments made by the five were reported as income on the federal_income_tax returns of the entities receiving such payments respondent’s claim of fraud essentially is based upon the failure of ballard lisle and kanter to report as income amounts that were dropped down to them as loans that were never repaid and as to kanter for moneys he personally earned that he directed be paid to ira or other entities he controlled and as to which kanter failed to report on his individual income_tax returns respondent maintains that the failure of kanter ballard and lisle to report the prudential scheme travelers transaction and kanter transaction income constituted fraud under sec_6653 for through the entities that make up the five and a brief description of each follows hyatt hotels corp a subsidiary of hyatt corp hyatt hyatt manages hotels in the united_states canada and the caribbean as indicated previously members of the pritzker family control the ownership of hyatt kanter represented the pritzkers for years as their attorney in ira acquired kwj corp a corporation that had been receiving certain commission payments from hyatt on the management fees hyatt earned in operating the hyatt embarcadero hotel at san francisco california the hyatt embarcadero hotel had been developed and was owned by a joint_venture in which prudential was a participant the commission payments respondent contends constituted part of the kickback scheme bruce j frey d m interstate the b j f development co partnership and bjf inc bruce j frey was the principal in each of these latter entities mr frey through these entities managed apartments office buildings and commercial properties he and these entities were also heavily involved in a number of condominium conversion projects in various cities around the country in many of which prudential held interests mr frey and his related entities shared certain fees with kanter and his related entities which respondent also contends constituted part of the kickback scheme william d schaffel mr schaffel was a mortgage broker and real_estate developer mr schaffel also assisted a new jersey general contracting company to obtain certain construction contracts from through he had extensive business dealings on behalf of individuals he represented with prudential and travelers mr schaffel shared with kanter and his related entities brokerage and development fees which respondent claimed was part of the kickback scheme property management systems inc pms the chairman and chief_executive_officer of pms was kenneth schnitzer pms managed office buildings and other commercial real_estate for others pursuant to property management contracts a relatively small portion of its business included contract cleaning or janitorial services on some texas commercial properties it managed at one point ira acquired and owned a 5-percent stock interest in pms certain fees of pms were also shared with kanter and his related entities which respondent claimed was part of the kickback schemedollar_figure essex hotel management co essex partnership the essex partnership had the following partners holding the partnership interests indicated partner percentage partnership_interest ira thc motor hotel management co mhm john connolly john eulich was the majority shareholder of motor hotel management co mhm a corporation that was engaged in the hotel management business john connolly’s hotel management company managed two hotels that were owned by prudential the partnership_agreement for the essex partnership is dated january l one of the essex partnership’s purposes was to provide consulting and liaison services to some of its partners in connection with their management of certain hotels a substantial portion of the management fees earned by john connolly and mhm was paid to the essex partnership which respondent contends was a part of the kickback scheme there is no evidence that any pms fees were shared with kanter and his related entities b comments regarding the introductory statement and brief introduction of the five the first two paragraphs of the introductory statement in the stj report regarding the five do not include findings_of_fact but rather represent a statement of the special trial judge’s understanding of respondent’s theory of the cases a review of respondent’s posttrial briefs reveals that the special_trial_judge misunderstood and or misstated respondent’s position as an initial matter the stj report stated that it was respondent’s contention the five made payments in return for ballard’s and lisle’s services this statement suggests that respondent asserted the five were aware ballard and lisle were using their influence to steer business to them and the five intended to compensate ballard and lisle for their actions to the contrary respondent’s theory regarding the manner in which the kickback scheme was carried out is articulated in respondent’s opening brief pincite as follows suppose a says to b if i introduce you to c and you do business with c’s company then i want of whatever money you make on the deal if b did business with c and in turn paid a of what he made that is not a kickback a received a finder’s fee however further suppose a went to c and said whatever business you give to b i will give you a percentage of the money b gives to me in this situation b may not even know about the arrangement between a and c b may believe he is getting business from c because he does good work nevertheless respondent maintains that when c gives business to b with the understanding that he will eventually receive money generated by that business from a that is a kickback thus respondent argued in his posttrial briefs that schaffel frey schnitzer and eulich generally were unaware ballard and lisle were using their influence at prudential to steer business opportunities to them and they generally believed they were compensating kanter for his influence as discussed in greater detail see infra pp in the light of respondent’s theory the stj report gave undue weight to testimony by the five that they did not participate in a kickback scheme the stj report also incorrectly stated respondent’s claim of fraud is not based per se on the payments by the five to kanter or any of the other entities to which such payments were directed respondent clearly asserted in his opening brief that kanter’s ballard’s and lisle’s actions were fraudulent because they knew all the payments from the five to ira and thc represented income that was taxable to each of them individually and kanter ballard and lisle intentionally used ira and thc to a shelter the payments from the five from taxation and b to channel the payments to themselves disguised as capital contributions loans and payments to family members respondent’s opening brief pincite in addition the statement in the stj report limiting respondent’s theory of fraud to the failure of kanter ballard and lisle to report as income amounts dropped down to them in the form of loans is inaccurate and incomplete in fact respondent claimed that carlco tmt and bwk were owned by lisle ballard and kanter respectively and therefore a much larger portion of the payments from the five a total of some dollar_figure million was transferred to kanter ballard and lisle through so-called capital contributions to carlco tmt and bwk id pincite though not to be ignored the loans represented relatively small amounts of the moneys that respondent alleged were passed along from the five through kanter-related entities to kanter ballard and lisle iii details regarding the five a certain payments made by the five stj report pincite prior to and during the years at issue prudential was perhaps the largest holder of commercial real_estate in the united_states by the late 1970s it either held or was responsible for managing an estimated dollar_figure billion in commercial real_estate properties in addition to its extensive commercial real_estate holdings in numerous cities throughout the united_states since the 1960s prudential also was involved in developing commercial real properties and in extending financing to other real_estate developers on various real_estate projects around the country as indicated previously by the middle of ballard and lisle each had left prudential after leaving prudential lisle obtained a similar position at travelers respondent’s case for fraud is based upon payments made over several years from several entities and or individuals that have been collectively referred to by respondent as the five the following narrative describes the five and the nature of their payments hyatt corp ’s payment of a share of its profits on the embarcadero hotel’s management_contract to kwj corp stj report pincite from through ballard and j d weaver weaver an executive with tenneco corp tenneco played instrumental roles in their respective employers’ joint development of what would become the houston hyatt hotel weaver was president of tenneco’s real_estate development subsidiary ballard transcr pincite ballard negotiated the houston hyatt hotel’s management_contract with a n pritzker of hyatt corp a n pritzker and his sons had reputations as tough negotiators ballard transcr pincite hyatt corp was awarded the management_contract for the houston hyatt hotel no later than ballard transcr pincite dollar_figure lisle also worked on the houston hyatt hotel project for prudential friend transcr pincite a n pritzker hugo m friend jr friend a hyatt corp vice president met ballard and assisted lisle and tenneco representatives in the selection of architects and contractors for the houston project during or a fact which suggests that hyatt corp was awarded the management_contract for the houston hyatt hotel well before friend transcr pincite first introduced kanter to lisle as one of hyatt corp ’s representatives during the period to in connection with the houston hyatt project exh pincite beginning in lisle oversaw the development and construction of the houston hyatt hotel as president of pic realty ballard transcr pincite exh pincite during the early 1970s before the houston hyatt hotel was completed prudential was also participating in a joint_venture to develop and own the embarcadero hotel in san francisco along with prudential the other partners in the embarcadero hotel project were david rockefeller trammel crow and john portman an architect ballard transcr pincite friend transcr pincite as none of the joint_venture participants possessed the experience knowledge and skill needed to manage and operate the hotel they endeavored to have an experienced major hotel management company operate the hotel under a long-term management_contract lisle was supervising the embarcadero hotel’s development for prudential and was involved with prudential and the other joint_venture participants in the selection of a management company to manage the hotel del webb a well-known hotel operator and owner of a large hotel management company and intercontinental co another large hotel management company were competing for the management_contract a n pritzker also was interested in having the hyatt corp manage the hotel because the embarcadero hotel then would become the third or fourth hyatt-operated hotel in the united_states at which major conventions could be held as a result of ballard’s experience in negotiating the houston hyatt hotel’s management_contract knab ballard and lisle’s superior at prudential directed ballard to review and evaluate the terms of the proposed management contracts to be considered for the embarcadero hotel kanter addressed some tax issues on behalf of hyatt corp with regard to the embarcadero hotel kanter transcr pincite the embarcadero hotel was considered a spectacular property and both del webb and a n pritzker wanted the management_contract for their respective companies ballard transcr pincite initially lisle was not interested in having hyatt corp manage the embarcadero hotel lisle opposed hyatt corp ’s participation in the bidding on the embarcadero hotel management_contract because a n pritzker had recently paid john portman to prepare a set of plans for another hotel in the nob hill area of san francisco ballard transcr pincite however weaver the tenneco executive who had worked with ballard in developing the houston hyatt hotel eventually persuaded lisle to allow hyatt corp to be considered for the embarcadero hotel's management contractdollar_figure weaver intervened with lisle on behalf of hyatt corp because a n pritzker promised weaver a 10-percent share of the retained profits hyatt corp might earn managing the embarcadero hotel if weaver could persuade lisle to allow hyatt corp to bid on the contract ballard transcr pincite exh tenneco corp weaver’s employer apparently did not have any equity or other interest in the embarcadero hotel project the record does not fully disclose the circumstances that caused and led mr weaver to persuade lisle to allow hyatt corp to compete for the embarcadero hotel’s management_contract nor does the record disclose what specific past dealings mr weaver may have had with lisle while both lisle and a n pritzker died before the trial of the instant cases mr weaver’s testimony was not offered by the parties as lisle had previously worked in prudential’s houston regional_office lisle in all likelihood had already been acquainted with mr weaver as mr weaver had been employed in tenneco’s real_estate operations for some time and beginning in about had worked with ballard in putting together the development project for the houston hyatt hotel emphasis added the first clause emphasized above is incorrect the circumstances that led weaver to influence lisle to allow hyatt corp to bid on the embarcadero hotel management_contract are set forth in additional findings_of_fact in the text that follows the second clause emphasized above is notable ballard denied ever meeting weaver ballard transcr pincite ballard’s testimony on this point was not credible ballard testified mr weaver was bugging mr lisle to let pritzker bid on the hotel ballard transcr pincite ballard recognized that lisle alone held the power to bar hyatt corp from bidding on the embarcadero hotel management_contract and there is no suggestion the other partners in the embarcadero hotel project had any direct input regarding the bidding process ballard transcr pincite subsequently ballard lisle other prudential employees and representatives of the other joint_venture participants met with del webb and a n pritzker to obtain their respective bids on the embarcadero hotel’s management_contract the third bidder intercontinental co unexpectedly did not attend the bid meeting ballard transcr pincite ballard considered it unusual for del webb to attend such a meeting in person as opposed to sending a representative ballard transcr pincite during the meeting mr webb refused to submit a bid on behalf of his hotel management company as mr webb claimed that it was his understanding that mr webb’s company was to receive the management_contract although lisle and other representatives of the joint_venture participants then asked mr webb how he believed this was so mr webb refused to elaborate a n pritzker offered to have hyatt corp enter into a management_contract for the embarcadero hotel substantially_similar to the houston hyatt hotel’s management_contract as hyatt corp submitted the only bid a n pritzker’s proposal was accepted and a management_contract for the embarcadero hotel along those lines was ultimately entered into by hyatt corp prudential and the other joint_venture participants hyatt corp was awarded the embarcadero hotel management_contract without any competing bid ballard transcr pincite kwj corp was an s_corporation solely owned by weaver in early shortly after winning the embarcadero hotel management_contract hyatt corp entered into a memorandum of agreement with kwj corp the hyatt kwj agreement whereby hyatt corp agreed to pay kwj corp an annual commission generally equal to percent of hyatt corp ’s net cash profits from the embarcadero hotel management_contract the hyatt kwj agreement stated kwj has been the principal factor in bringing the parties together and aiding in the negotiations with regard to the embarcadero hotel management_contract exh pincite the hyatt kwj agreement purportedly was authorized by hyatt corp ’s executive officers under a document entitled certificate of secretary which bore the signature of hugo m friend jr friend an executive vice president secretary and director at hyatt corp during the period in question exh friend transcr pincite friend’s sister was married to jay pritzker one of a n pritzker’s sons friend transcr pincite the certificate of secretary stated that a special meeting of hyatt corp ’s executive committee of the board_of directors had been held and a resolution was adopted authorizing hyatt corp to enter into an agreement with kwj corp for kwj’s services rendered in connection with hyatt corp ’s entering into a lease with regard to the embarcadero hotel exh friend first learned of the hyatt kwj agreement well over a year later in date and he was surprised to see that his name had been signed on the document friend transcr pincite friend investigated further and learned that donald pritzker another of a n pritzker’s sons and president of hyatt corp at the time had his secretary joanne brown sign friend’s name on the document friend transcr pincite friend also learned the agreement was entered into because of weaver’s substantial influence in obtaining the embarcadero hotel management_contract for hyatt corp friend transcr pincite another hyatt corp document a memorandum to the files prepared by leonard w stoga hyatt corp ’s chief financial officer dated date stated that weaver earned the fee as a result of arranging the management agreement between hyatt and prudential exh stoga transcr pincite- following the embarcadero hotel deal hyatt corp abandoned the nob hill hotel project ballard transcr pincite prudential later built to hyatt hotels in cities including new orleans cambridge massachusetts indianapolis nashville chicago and oahu hawaii ballard transcr pincite friend transcr pincite friend often conferred with ballard and or lisle when hyatt corp contemplated replacing a hotel manager at a prudential-financed hotel id kanter purportedly met ballard and weaver for the first time in the fall of at the opening of the houston hyatt hotel kanter transcr pincite3 friend transcr at dollar_figure kanter testified he first learned of hyatt corp ’s agreement to share its fees on the embarcadero hotel’s management_contract with kwj corp in about when a n pritzker asked kanter to review the agreement ballard testified he learned of the hyatt kwj agreement from a n pritzker after the fact and in connection with discussions regarding the other prudential-financed hotels mentioned above ballard transcr pincite ballard testified that a n pritzker volunteered that hyatt corp paid a finder’s fee to the record strongly suggests kanter met ballard and weaver during the period to 1970--the same time a n pritzker introduced kanter to lisle in connection with the houston hyatt hotel project exh pincite weaver on the embarcadero hotel but a n pritzker sought to assure ballard that hyatt corp did not pay finder’s fees on its management contracts id in early a dispute arose between weaver and hyatt corp with regard to the commission due to kwj corp for friend informed weaver that the embarcadero hotel did not generate a net profit for exh weaver wrote to friend and claimed that hyatt corp ’s revenue from the embarcadero hotel for under its management_contract with prudential was dollar_figure and that kwj corp was entitled to percent of that amount id a n pritzker responded to weaver by letter and asserted that kwj corp ’s share of the fees would have to be reduced by a share of hyatt corp ’s home_office expenses exh weaver wrote back to a n pritzker disagreeing with this approach exh during a n pritzker brought the hyatt weaver dispute to kanter’s attention and requested his advice kanter transcr pincite0 during this period kanter and weaver discussed and negotiated mr weaver’s sale of kwj corp to kanter’s client ira following these negotiations in his letter to kanter dated date mr weaver confirmed our understanding regarding my granting to your client a right option to purchase all of the outstanding shares of stock of kwj corp for dollar_figure and mr weaver’s continuing right to receive an amount equal to percent of the payments kwj corp received from hyatt corp on the embarcadero hotel’s management contractdollar_figure kanter testified that weaver agreed in the mid-1970s to sell kwj corp to ira for dollar_figure because he needed the money kanter transcr pincite3 there is no indication in the record that the option weaver granted to kanter had any independent value--weaver simply granted ira an open-ended option to purchase kwj corp for dollar_figure exh as discussed below ira’s purchase of kwj corp was delayed until after hyatt corp had become a privately held corporationdollar_figure hyatt corp ’s fees under the embarcadero hotel’s management_contract were based in substantial part on the hotel’s operational profits the embarcadero hotel opened for business in during the first few years of the hotel’s operation the commissions kwj corp received from hyatt corp were less than mr weaver had expected according to kanter at the time he and mr weaver negotiated kwj corp ’s sale to ira mr weaver needed money beginning in about the late 1970s the embarcadero hotel’s profits increased significantly part of this increased profitability was attributable to improvements that hyatt corp helped to finance by lending about dollar_figure million to the embarcadero hotel’s owners for certain improvements to the hotel although hyatt corp often did pay finder’s fees or commissions to individuals helping it to obtain valuable business contracts hyatt corp also did not want to publicize the specific payment amounts it believed that such public disclosure would cause other individuals to demand similar compensation_for future business opportunities to hyatt corp in the meantime correspondence from hyatt corp to weaver shows that hyatt corp revised its embarcadero hotel management_contract with prudential sometime in late a question arose whether kwj corp ’s commission would be computed under the old embarcadero hotel management_contract or the new embarcadero hotel management_contract hyatt corp paid kwj corp dollar_figure for and dollar_figure for and weaver was informed in that the embarcadero hotel’s performance was improving and commission payments to kwj corp would be increasing exh exh pincite exh by letter dated date kanter informed weaver that ira wanted to proceed with the purchase of kwj corp effective retroactively to date exh in ira purchased percent of kwj corp ’s outstanding shares of stock from mr weaver specifically ira issued to weaver a dollar_figure promissory note which provided that weaver was to be paid dollar_figure on or before date and dollar_figure with interest pincite percent on or before date exh pincite on date days before ira was obliged to pay weaver dollar_figure in cash on the note grogan on behalf of ira hyatt corp ’s payments to kwj corp normally were remitted in the spring of the year immediately following the contract_year exh sent weaver a letter requesting that weaver accept a note of a third party international films inc ifi one of ira’s subsidiaries reflecting an obligation due from ifi to ira in full payment of the dollar_figure amount due exh pincite weaver agreed to this proposal on date grogan on behalf of ira sent weaver a document purporting to be an ifi note payable to ira for dollar_figure which was assigned to weaver exh pincite on date meyers on behalf of ifi sent a letter to weaver requesting that he agree to extend to date the time in which ifi had to pay him dollar_figure exh pincite on date ifi purportedly paid weaver dollar_figure by check signed by grogan exh pincite the record does not reflect whether this check was negotiated on date kanter sent weaver a letter purportedly forwarding a check in the amount of dollar_figure for the stock of kwj corp exhs the record does not reflect whether this check was negotiated the fact that weaver did not receive payment on his sale of kwj corp to ira until date casts serious doubt on kanter’s testimony that weaver agreed to sell kwj corp for dollar_figure in because he needed the money kanter transcr pincite3 as a result of ira’s purchase kwj corp was included as a subsidiary on ira’s consolidated tax_return exh pincite ira’s consolidated_return reflected kwj corp ’s assets liabilities and net_worth as of date as follows assets amount cash dollar_figure accrued income big_number total assets big_number liabilities mortgages notes and bonds payable big_number accrued expenses big_number total liabilities big_number net_worth big_number common_stock big_number retained earning unappropriated big_number previously_taxed_income big_number total stockholder equity big_number exh kwj corp ’s accrued income of dollar_figure as of date nearly equaled the sum of the dollar_figure and dollar_figure dollar_figure payments that kwj corp received from hyatt corp in and respectively exh pincite exh ira’s consolidated_return reported that kwj corp had gross_receipts of dollar_figure for and dollar_figure of that amount the percent paid to weaver was deducted as a commission expense exhs ira’s share of the hyatt corp payment alone provided ira with nearly the full dollar_figure purchase_price for kwj corp kwj corp ’s contract with hyatt corp was worth millions of dollars exh by selling kwj corp to ira weaver gave up percent of his contract rights under the hyatt kwj agreement neither weaver nor kanter immediately informed hyatt corp that ira had purchased kwj corp handelsman transcr pincite- consequently hyatt corp continued to send to weaver checks made payable to kwj corp handelsman transcr pincite- stoga transcr pincite from through hyatt corp paid kwj corp approximately dollar_figure million pursuant to the hyatt kwj agreement exhs stoga transcr pincite handelsman transcr pincite weaver forwarded each of the hyatt corp payments to kanter exhs eg weaver letters to kanter dated date and date kanter then returned percent of the hyatt corp fees to weaver and ira deducted those payments as a commission expense exh pincite exh pincite exh pincite exh pincite ex eg taci check to weaver dated date by letter dated date weaver forwarded to kanter the most recent payment from hyatt corp weaver’s letter stated in pertinent part dear burt attached is the check from the hyatt corporation in the amount of dollar_figure which represents k w j ’s commission for the year ending date will you please deposit and issue appropriate checks to the participants exh in date ira liquidated kwj corp and ira’s subsidiaries bwk carlco and tmt received its assets bwk carlco and tmt then formed a partnership called kwj co kwj partnership to which they contributed all of the assets they received from kwj corp ’s liquidation carlco and tmt each had a 45-percent interest in kwj partnership bwk had a 10-percent interest in the partnership on date carlco tmt and bwk made capital contributions to kwj partnership in the respective amounts of dollar_figure dollar_figure and dollar_figure exh pincite exh pincite exh pincite also exh pincite neither weaver nor kanter immediately informed hyatt corp that kwj corp had been liquidated exh handelsman transcr pincite7 consequently hyatt corp continued to send to weaver checks made payable to kwj corp id beginning in the hyatt corp payments that weaver continued to forward to kanter were no longer reported on ira’s consolidated_returns rather carlco tmt and bwk reported their distributive shares of this money passed through to them from kwj partnership exhs carlco general ledgers exhs tmt general ledgers exhs bwk general ledgers in date after the irs began its examination in these cases kanter informed hyatt corp that ira had purchased and later liquidated kwj corp and that kwj corp ’s assets were transferred to carlco tmt and bwk and then contributed to kwj partnership exh as of the time of trial hyatt corp continued to send its payments to weaver in the form of checks made payable to kwj corp handelsman transcr pincite during the period to hyatt paid to kwj corp the amounts set forth in the following tabledollar_figure hyatt corp ’s records are inconsistent with ira’s records with regard to the years in which the payments listed above were paid we rely on hyatt corp ’s records regarding the timing of the payments for purposes of these cases table year amount -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number exh although hyatt corp was unable to find a record of any payment to kwj corp for the contract_year harold s handelsman hyatt corp ’s general counsel believed that a payment was made to kwj corp for handelsman transcr pincite as discussed in detail in additional findings_of_fact infra pp kwj corp and later kwj partnership paid substantial amounts to ballard’s and lisle’s adult children during the period to and those amounts were deducted as consulting fees bruce frey’s payments to ira from through and to thc in and stj report pincite- bruce frey was a certified property manager real_estate broker and the principal in d m interstate management inc d m interstate a real_estate property management company that was an s corporationdollar_figure by date frey organized a corporation bjf development inc bjf inc to engage in the business of condominium conversions exh frey transcr pincite as discussed in detail below frey his business_associate james wold wold and bjf inc as general partners organized a number of limited_partnerships for the purpose of carrying out condominium conversion projects selling the condominium units and providing ongoing management services for the condominium association exh frey transcr pincite on date frey wold and bjf inc as general partners and tsg holdings inc fwid ltd and thc formed a limited_partnership known as bjf development ltd bjf partnership to engage in condominium conversion projects and the second third and fourth sentences in the opening paragraph of the stj report describing business entities operated by bruce frey frey are incorrect a correct statement of those facts is set forth in additional findings_of_fact in the text that follows related business exh bjf partnership is discussed in greater detail below in many instances frey’s limited_partnerships acquired an apartment complex renovated and converted it into condominium units and sold the condominium units to individual purchasers frey explained that he purchased apartment buildings at their rental value and after refurbishing and converting the apartments to condominium units he was able to turn a profit by selling the units to individual owners frey transcr pincite frey and or another entity owned by him also typically earned certain development and management fees on condominium conversions the development fees were for frey’s and or his entity’s services in managing and supervising the renovation and conversion work on the property and the management fees were paid for their services in assisting the property’s condominium association manage the property following the property’s conversion after successfully engaging in his first condominium conversion project in illinois in known as moon lake village frey consulted with kanter to obtain tax_advice in connection with that project kanter was not involved as an investor or partner in the moon lake village project frey transcr pincite during their meeting or shortly thereafter frey and kanter discussed frey’s pressing need to raise capital for future condominium conversion projects at that time a condominium conversion craze was occurring in a number of major metropolitan areas throughout the country and frey was faced with having to raise large amounts of capital to acquire and convert apartment building properties in which he and other competing condominium converters were interested although frey generally could obtain financing from a bank for most of a condominium conversion project’s cost the bank typically would require frey and other investors to have a substantial investment in the project kanter indicated that he could help raise large portions of the capital that frey needed for such condominium conversion projectsdollar_figure however kanter stated in return for such assistance he would have to receive a share of any development and management fees that frey earned from such projects kanter made it clear to frey that he would bring additional investors and capital to frey’s projects only if frey agreed to the stj report included statements in this sentence and the next that kanter and or entities associated with him could provide assistance to frey in raising capital as discussed in the text that follows frey was relying solely on kanter to raise capital for his condominium conversion projects frey transcr pincite aside from limited_partner investments discussed below there is no evidence that anyone acting on behalf of a kanter-related entity such as ira or thc provided any assistance or services to frey pay kanter a share of the fees that frey earned for a given project kanter told frey i want to be on the same basis as you whatever fees you participate in i don't want you to have an edge if i am going to bring capital in and add value to these partnerships i don't want anyone to have an edge and i want to participate in those fees frey transcr pincite frey acknowledged that kanter had a role of more than just a passive investor his role was bringing in capital into the venture frey transcr pincite beginning in with frey’s second and third condominium conversion projects known as lakewood and north michigan ave respectively entities associated with kanter invested as limited partners in a number of frey’s condominium conversion projects the entities associated with kanter that invested in these condominium projects included zeus ventures inc zeus a subsidiary of ira and zion ventures inc zion a subsidiary of thc following through on his oral agreement with frey kanter also brought other investors and capital to the lakewood and north michigan ave projectsdollar_figure frey transcr pincite wold transcr pincite kanter brought in the marmon in date d m interstate management inc entered into an agreement to manage the lakewood condominium property exh app a pt ii item trust as a major investor in the north michigan ave project frey transcr pincite in return for kanter’s bringing investors and capital to the lakewood and north michigan ave projects frey paid kanter to percent of the development and management fees frey earned on those projects frey transcr pincite wold transcr pincite frey remitted these payments to kanter-related entities as directed by kanter frey transcr pincite wold transcr pincite at the same time zeus and zion received normal profits interests as limited_partner investors in these projects frey transcr pincite prudential was not involved in either the lakewood or the north michigan avenue conversion projects frey transcr pincite the first condominium conversion project that frey undertook involving prudential was in connection with a big_number unit townhouse apartment complex called village of kings creek at miami florida in late or early frey approached a prudential real_estate department executive working in prudential’s miami florida regional_office about purchasing the village of kings creek apartment complex the apartment complex was owned by a pension fund managed by prudential frey offered to purchase the apartment complex for a cash price of about dollar_figure million he also advised the prudential executive that another insurance_company connecticut mutual life_insurance co would be joining frey in purchasing the property prudential had already considered selling the apartment complex and frey’s dollar_figure million offer for the property significantly exceeded the property’s appraised market_value the prudential executive consulted with ballard about frey’s offer ballard advised the executive that prudential acting on the pension fund's behalf should accept the offer as ballard felt that prudential’s refusal of such an offer might constitute a breach of fiduciary duty as investment manager of the pension fund in prudential sold the village of kings creek apartment complex to a limited_partnership frey organized to undertake conversion of the property to condominiums zeus and zion participated as limited partners in this partnership contributing dollar_figure and dollar_figure respectively to the village of kings creek partnership exh kanter also brought in another investor first illinois enterprises that made a substantial investment in the project wold transcr pincite during the village of kings creek conversion process ballard visited the property to see what was going on down there and he met wold ballard transcr pincite during this same period kanter introduced frey to ballard at prudential’s headquarters in newark ballard transcr pincite the village of kings creek condominium conversion project was successful the village of kings creek partnership made a distribution to its partners to cover the partners’ share of tax_liabilities wold transcr pincite5 in addition kanter received a share of development fees earned on the project by way of checks made payable to thc exh wold transcr pincite wold believed kanter directed that the checks should be written to thc wold transcr pincite following frey’s success with the village of kings creek project the miami regional_office prudential executive who frey had dealt with in purchasing that property approached frey about acquiring another prudential apartment property in florida beginning with this property prudential ultimately participated in a number of successful condominium conversion projects with frey however many if not almost all of these projects that frey and prudential undertook were joint ventures entities associated with kanter including zeus and zion also were investors in a number of these joint_venture condominium conversion projects of frey and prudential frey did not have to raise as much capital to engage in these joint_venture projects with prudential as prudential already owned the apartment property to be converted and sold to individual condominium unit owners rather than prudential’s selling an apartment property to frey and other investors prudential elected to participate as co-owner in a joint_venture to convert and sell the property as condominium units prudential would contribute the property and receive all initial condominium unit sale proceeds up to a specified amount based in large part on the property's appraised fair_market_value as a rental property and percent of all other unit sale proceeds above the initial specified amount frey and other investors would usually form a limited_partnership and were responsible for renovating and converting the property and selling the condominium units the limited_partnership that included frey and other investors received the other 50-percent share of all unit sales proceeds above initial specified amount of the sales proceeds frey and or an entity owned by him also earned development and management fees from the project frey prudential joint_venture projects included condominium conversions known as the greens chatham calais valleybrook and old forge frey transcr pincite wold transcr pincite prudential and bjf inc entered into a series of consulting agreements with regard to these projects between date and date exh app a pt ii items exhs kanter received a share of development fees in connection with each of the prudential joint_venture condominium conversion projects listed above through checks made payable to zeus exh wold transcr pincite0 kanter through payments to zeus also received a share of the fees frey earned with respect to a prudential condominium project known as galaxy towers a building that lisle’s pic realty had constructed exh pincite exh pincite although prudential converted the galaxy towers to condominiums on its own prudential hired frey to serve as a consultant for the conversion and to begin a marketing plan to sell the condominiums frey transcr pincite in exchange for these services frey’s company received consulting fees id in date prudential and bjf inc executed a consulting agreement regarding the galaxy towers exh app a pt ii pincite no in the interim on date the existing agreement that frey had to share development and management fees with kanter was formalized in two separate written agreementsdollar_figure one the statement in the stj report that frey agreed to share his fees with kanter and or entities associated with kanter is manifestly unreasonable frey agreed to share fees with kanter and frey entered into the participation agreements and remitted payments to kanter-related entities only because kanter directed him to do so frey transcr pincite agreement was between bjf inc and ira’s subsidiary zeus and the other agreement was between bjf inc and thc these written agreements covered projects in which prudential apartment properties were being converted as well as other projects not involving prudential’s apartment properties a the frey thc agreement on date frey sent a participation_agreement to kanter as president of thc regarding thc’s participation in condominium conversions which provided in part as requested we are writing to confirm our prior agreement regarding the participation by us and our affiliates in capital contributions profits and losses and developers’ fees excluding developers’ fees in condominium conversions of properties of or for the prudential insurance_company of america and excluding legal management or any other fees which shall be retained by the recipients in condominium conversions of properties the properties sic of this letter agreement shall apply in the case of condominium conversions of those properties listed below and any other condominium conversions in which we agree to participate each of us may terminate this agreement at any time on forty- five days or more prior written notice the termination however shall be effective only with respect to new condominium conversions ie conversions of properties not under discussion between us or otherwise in process on the last day of the forty-five day period the participation in capital contributions and profits and losses shall be as follows the holding_company a delaware corporation its nominees and or affiliates-- thc bruce j frey and his nominee and or affiliates-- bjf the participation in developers’ fees shall commence with respect to fees received after date and shall be as follows thc bjf as used herein the terms capital contributions profits and losses and developers’ fees refer to those items allocated or allocable to us and our affiliates the properties presently subject_to this letter agreement are those properties which we are converting as consultant to the prudential insurance_company of america as you know we are of course also participating as partners in various other condominium conversions eg n michigan ave condominium lake howell condominium etc but our agreements in those instances are subject_to the terms of various limited_partnership agreements exh in sum the frey thc agreement provided that as to condominium conversion projects involving prudential properties and any future condominium conversion projects not involving prudential properties thc and frey would participate in capital contributions and profits and losses as 33-percent and 67-percent partners respectively in addition after date thc would receive percent of any development fees derived from any condominium conversion projects not involving prudential properties b the frey zeus agreement on date frey sent a participation_agreement to meyers as president of zeus ira’s subsidiary regarding participation in proceeds on prudential conversions which provided in part as requested we are writing to confirm our prior agreement regarding the participation in the amounts realized or to be realized on the condominium conversion of properties of or for the prudential insurance_company of america prudential the terms of this letter agreement shall apply with respect to all conversions of prudential properties heretofore and hereafter as used in this letter agreement the term amounts realized includes all amounts to be received by the converter as developers’ fees and shares of assigned profits but excluding any management or other fees which shall be retained by the manager of the amounts received as a developers’ fee on prudential conversions bjf or its counterpart in any future conversion shall retain of the amount received in reimbursement for any costs and expenses paid_or_incurred by it bjf shall retain thi sec_75 amount without regard to the actual amount of its costs and expenses and without any need to account for the same of the remaining bjf shall retain and shall distribute the remaining to you of the amounts received as shares of assigned profits bjf shall distribute to you and retain the balance bjf shall retain amounts under this letter agreement for itself and for distribution to its affiliates in such percentages as they have agreed bjf shall make all distributions to you not later than days after the date of this letter or receipt from prudential of the developers’ fees and assigned profits as the case may be exh in sum the frey zeus agreement provided that frey would pay to zeus the equivalent of percent x of development fees earned on prudential condominium conversion projects and percent of assigned profits on prudential condominium conversion projects excluding any management fees the frey zeus agreement stated that the term assigned profits was intended to cover all compensation paid to bjf inc by prudential under certain condominium conversion consulting agreements citing as an example a bjf prudential consulting agreement on a project known as old forge id the frey zeus participation_agreement formalized frey’s and kanter’s prior oral agreement to share development fees and extended that agreement to cover assigned profits on prudential projects consistent with frey’s oral agreement with kanter as subsequently formalized in the frey thc agreement and the frey zeus agreement bjf inc remitted monthly and later quarterly payments to kanter during the period date to late representing thc’s and zeus’s shares of development fees and assigned profits arising from condominium conversion projects at village of kings creek calais chatham and valleybrook exhs checks written against a d m interstate management inc account a letter to kanter from bjf inc dated date stated in pertinent part dear mr kanter please find enclosed our check for dollar_figure this represents your participation of our dollar_figure incentive fees received from prudential for of units closed at calais chatham and valleybrook exh the accompanying check made payable to kanter was later voided and a replacement check was issued to zeus exh exh pincite busse transcr pincite c bjf partnership as previously mentioned in date bjf partnership was formed exh the partnership_agreement provided that thc was entitled to percent of the partnership’s cash distributions but thc was obliged to remit percent of the partnership’s capital contributions id pincite exh article ii of the partnership_agreement recited that the partners assigned or transferred to the partnership the items specified in part ii of appendix a exh pincite part ii of appendix a of the partnership_agreement listed items transferred to the partnership including various management and consulting agreements between bjf inc and prudential related to condominium conversion projects at calais chatham valleybrook and galaxy towers and two participation agreements with burton j kanter regarding certain condominium conversions these agreements have been terminated with respect to new conversions exh app a pt ii pincite the bjf partnership_agreement included representation and warranty clauses under which kanter stated that he did not need any consent authorization or approval to contribute the participation agreements to the partnership the terminations of the participation agreements were valid binding and effective and thc is a corporation owned by a_trust all the beneficiaries of which are kanter family members id pincite par c thc did not make any direct cash contributions to bjf partnership when it acquired its limited_partnership_interest a date letter to kanter from a law firm involved in the matter indicated thc was obliged to make a dollar_figure cash contribution to the partnership thc owed dollar_figure to fwid for making cash_equivalent contributions on thc’s behalf and thc should issue a secured note to fwid in the amount of dollar_figure for contributing other assets to the partnership’s capital on thc’s behalf exh on date however tsg holdings purchased additional interests in bjf partnership from thc and the other partners exhs thc’s share of the payments made by tsg holdings totaled dollar_figure and thc actually received dollar_figure of that amount with dollar_figure having been remitted to frey in repayment of a portion of the amount that frey had contributed to the partnership on thc’s behalf exhs during the period date to date bjf partnership issued separate checks to thc representing shares of development fees for village of kings creek and partnership_distributions attributable to its limited_partnership interests exhs during the same period bjf partnership issued checks to zeus representing shares of development fees and incentive payments attributable to prudential condominium conversion projects at galaxy towers calais chatham and valleybrook exhs d summary of frey payments to zeus during through frey through bjf inc and bjf partnership paid to ira’s subsidiary zeus the amounts set forth in the following tabledollar_figure for a more detailed breakdown of the payments from frey to zeus see app to this report table year amount exhibits dollar_figure exh stmts and pincite kuck transcr pincite3 big_number exh pincite ll exhs kuck transcr pincite4 big_number exh pincite l kuck transcr pincite big_number exhs big_number exhs big_number exhs total big_number e summary of frey payments to thc during to frey through bjf inc and bjf partnership paid to thc the amounts set forth in the following table table year amount exhibits dollar_figure -- -- big_number big_number big_number -- -- big_number total big_number payments from william schaffel to ira from through and to thc from through stj report pincite william schaffel schaffel was a mortgage broker in the summer of kanter who was in new york city on other unrelated business contacted schaffel and indicated he had a business proposition to present to him before this phone call from kanter schaffel had never met kanter in person and he had spoken to kanter only once on the phone several years earlier schaffel transcr pincite kanter invited schaffel to meet for further discussions over dinner at a new york city restaurant he further told schaffel that ballard and lisle two friends of kanter would also be joining them for dinner schaffel accepted kanter’s invitation in addition to learning more about the potential business opportunity that kanter had mentioned schaffel was eager to meet and socialize with ballard and lisle as he knew that they were senior prudential real_estate executives during the dinner no business involving prudential was discussed by kanter ballard lisle and schaffel although prudential business may not have been discussed at the dinner lisle recognized that kanter’s motivation for arranging the dinner was to see whether schaffel might be able to do business with prudential in the future exh pincite during the dinner kanter asked whether schaffel would be interested in arranging the financing for a casino hotel to be built in atlantic city new jersey prudential was not involved in the casino project when schaffel expressed interest kanter told schaffel that in return for kanter’s assistance to schaffel in obtaining the contract to do the casino’s financing kanter would have to receive percent of schaffel’s fees on the projectdollar_figure although the atlantic city casino project fell through schaffel subsequently had substantial business dealings with prudential on behalf of certain individuals he represented these business dealings included construction contracts that he helped obtain for torcon inc torcon and financing for a number of large commercial real_estate properties being developed by william walters walters a real_estate developer in denver colorado after the dinner meeting with kanter ballard and lisle schaffel agreed to split with kanter any brokerage fees that he might earn on prudential-related transactions schaffel transcr pincite however to protect his interests as a real_estate broker schaffel insisted that kanter’s share of those fees be paid to an individual or entity with a real_estate broker’s license schaffel transcr pincite kanter in turn directed schaffel to make the payments to ira which held a corporate real_estate broker’s license through schott ira’s president at the time id schott transcr pincite exh the reference in the stj report to kanter and or an entity associated with kanter is manifestly unreasonable schaffel’s testimony regarding the proposed casino project was that kanter himself expected to share in any fees that schaffel might earn on the deal schaffel transcr pincite as discussed in detail below between and schaffel shared with ira fees from business deals with prudential some of the fees schaffel and ira shared were prudential deals that took place after ballard and lisle had left prudential a sale of ibm building shortly after the dinner meeting described above schaffel participated as a real_estate broker in a transaction involving prudential’s purchase of ibm inc ’s headquarters building in lexington kentucky schaffel transcr pincite transatlantic group a real_estate brokerage based in germany approached schaffel and inquired whether prudential might be interested in purchasing the property id schaffel then arranged a meeting among himself transatlantic group and ballard at prudential’s headquarters in newark id after the meeting with ballard the matter was referred to prudential’s field_office in kentucky for closing on prudential’s purchase of the property id schaffel split the brokerage fee on the transaction with transatlantic and then split his share of the fee with kanter id pincite b torcon transactions with prudential prior to schaffel rented office space from benedict torcivia torcivia the sole shareholder of torcon which was then perhaps the largest general contracting company in new jersey on or about date torcivia agreed to pay mr schaffel a 1-percent fee for any construction work that schaffel was able to help torcon obtain exh torcivia transcr pincite on date in connection with the torcivia agreement schaffel signed an agreement with ira which stated the purpose of this letter is to confirm that i will pay to you fifty percent of any fees received by me with respect to construction jobs obtained for torcon inc in which i determine that you or your associates have been instrumental or helpful my arrangement with torcon inc concluded with your concurrence that said company will pay to me one percent based on the gross amount of the contract_price of any such construction job exh as previously discussed schaffel entered into this agreement with ira only because kanter identified ira as an entity that held a corporate real_estate brokerage license which appeased schaffel’s concerns about sharing brokerage fees with someone other than a licensed real_estate broker after torcon was awarded prudential construction contracts referred to as the parsippany business campus parsippany hilton hotel gateway office complex and princeton interplex complex torcivia transcr pincite torcivia met lisle at the groundbreaking for the parsippany hilton hotel in torcivia transcr pincite c walters’s transactions with prudential walters was a commercial real_estate developer who did most of his business in colorado and texas walters transcr pincite- on date walters and schaffel entered into two written agreements which provided that schaffel would receive fees ranging from dollar_figure to percent of the aggregate permanent financing that walters received from prudential with regard to completed development projects referred to as the ramada renaissance and cherry creek place ii exh ramada renaissance exh cherry creek place ii the agreements included an acknowledgment that prudential provided the financing primarily as a result of schaffel’s efforts id before finalizing these transactions walters met with ballard at prudential’s newark headquarters walters transcr pincite on date barbara dilanciano sent a letter to schaffel on behalf of ira regarding the ramada renaissance and cherry creek place ii development projects which stated this letter will serve as your notification and restatement of our arrangement wherein ira as your broker is to receive one-half of the financing fee due you exh prudential committed to provide dollar_figure million and dollar_figure million in financing for the ramada renaissance and cherry creek place ii projects respectively exhs d walters’s transactions with travelers lisle left prudential in date and thereafter was employed at travelers until date exh pincite schaffel eventually had substantial business dealings with travelers on behalf of individuals he represented a number of these business deals involved travelers’ financing of various real_estate projects at denver colorado being developed by walters shortly after lisle began working at travelers schaffel met and renewed his acquaintance with lisle and they resumed the business relationship relating to real_estate development financing they had established at prudential schaffel transcr pincite on date walters and schaffel entered into two written agreements which provided that schaffel would receive fees of percent of the aggregate financing that walters obtained from travelers with regard to development projects referred to as cherry creek national bank and stanford place ii exh cherry creek national bank exh stanford place ii the walters schaffel fee agreement pertaining to cherry creek national bank was printed on kanter eisenberg law partnership letterhead exh in date walters and schaffel entered into four additional written fee agreements which provided that schaffel would receive a fee of percent of the aggregate financing that walters obtained from travelers with regard to four separate development projects exh 17th market plaza exh orchard place viii exh orchard place vii exh cherry creek building iii the record reflects that lisle personally approved travelers financing for several of these development projects exhs by check dated date schaffel paid dollar_figure to ira representing percent of the fees that schaffel earned on the stanford place ii projectdollar_figure exh pincite after the stanford place ii payment however schaffel stopped paying ira on travelers transactions and a dispute with kanter followed sometime during kanter contacted schaffel and inquired why ira was not receiving 50-percent of schaffel’s fees on travelers deals schaffel took the position that the date agreement between himself and ira did not apply to deals with travelers because lisle had left prudential schaffel was concerned that the terms of his agreement with ira were too comprehensive and costly schaffel explained bob lisle had moved on to travelers and claude ballard had moved on to thus the recommended finding of fact in the stj report pincite that schaffel initially did not share with ira the fees he earned on business deals with travelers is incorrect as to the fee from the stanford place ii project goldman sachs and i was no more dealing with the prudential schaffel transcr pincite however kanter disagreed and maintained the date agreement continued to apply in a letter dated date to schaffel kanter stated in pertinent part i am bothered by your failure to respect what i would have considered the essential intent of the agreement you entered into vis-a-vis the introduction of you to prudential and the arrangement under which you would share the benefits of that introduction in connection with real_estate transactions from which you were able to earn commissions as well as the other construction contracts won by ben i appreciate that there may be some technical difficulty with the previous agreements as to whether they extend in the new circumstances to travelers however in my view travelers has replaced prudential as a principal source of transactions because of the very personnel to whom you were first introduced accordingly i am inclined to believe that the arrangement should have been continued kanter’s letter reveals that he believed schaffel was obliged to remit payments to ira if schaffel obtained any business from ballard or lisle wherever they might be employed exh lisle also discussed with schaffel the dispute between schaffel and kanterdollar_figure although lisle indicated that he did not the recommended findings_of_fact adopted from the stj report relating to schaffel’s discussions with lisle are drawn solely from schaffel’s testimony on the subject schaffel transcr pincite lisle stated that he had no recollection of any contacts from schaffel or kanter regarding the fee dispute continued care about any arrangement between schaffel and kanter and did not want to become involved in their apparent dispute lisle expressed concern about a possible lawsuit being brought and such a lawsuit might cause some difficulty for lisle at travelers schaffel and kanter eventually settled the dispute by agreeing that schaffel was obliged to share fees with kanter only if he did business with travelers and those fees would be remitted to a new kanter-related entity thc from through pursuant to the agreement schaffel paid a share of his fees on business deals with travelers to thc schaffel transcr pincite exh exh pincite the record does not reflect the identity of the thc officer who held a real_estate broker’s license e schaffel’s payments to ira and thc from to schaffel paid dollar_figure to kanter by checks made payable to ira representing percent of the fees schaffel received for arranging prudential construction contacts for torcon and obtaining prudential financing for walters’s projects as set forth in the following table continued described above exh pincite table amount exhibits pincite pincite l dollar_figure big_number pincite statement big_number pincite kuck transcr big_number big_number big_number pincite7 pincite general fee pincite from to schaffel paid dollar_figure to kanter by checks made payable to ira and thc representing percent of the fees that schaffel received for obtaining travelers financing for walters’s projects as set forth in the following table table date walters’s project ira thc exhibit stanford place ii dollar_figure -- pincite orchard place vii -- dollar_figure pincite orchard assoc iii -- big_number pincite 17th market assoc -- big_number pincite stanford corp ctr -- big_number pincite stanford corp ctr -- big_number pincite connecticut plaza -- big_number pincite stanford corp place -- big_number pincite boston building -- big_number pincite travelers train ctr -- big_number pincite total big_number big_number schaffel transcr pincite petitioners’ reply brief pincite there is no evidence in the record that anyone representing or acting on behalf of ira or thc was instrumental or helpful in obtaining financing from prudential or travelers for walters’s development projects or in arranging prudential construction contracts for torcon f four ponds fpc subventure and one river partnerships kanter and lisle invested in two real_estate development projects that schaffel and torcivia were instrumental in organizing each development project was undertaken by a limited_partnership one project was through the one river associates limited_partnership one river partnership the other project was through the four ponds associates limited_partnership four ponds partnership i four ponds partnership on or about date torcivia and schaffel as general partners along with kanter and other limited partners formed the four ponds partnership exh four ponds partnership was formed to acquire real_estate located in middletown new jersey and to construct an office building on the property id schaffel transcr pincite torcivia and schaffel each acquired a 30-percent general_partnership interest in four ponds partnership and kanter acquired an 8-percent limited_partnership_interest exh torcivia transcr pincite exh exh par lisle was not a direct partner in four ponds partnership exh ii fpc subventure partnership on date the fpc subventure partnership was formed exh the partners of fpc subventure partnership were percentage partner interest robert lisle everglades trust i roger baskes trustee everglades trust ii roger baskes trustee everglades trust iii roger baskes trustee everglades trust iv roger baskes trustee everglades trust v roger baskes trustee burton w kanter revocable_trust burton w kanter trustee _____ total exh pincite exh although the partnership_agreement for fpc subventure partnership called for lisle to make a dollar_figure cash contribution to the partnership lisle did not recall making a capital_contribution and he believed incorrectly that he made a small investment directly in the four ponds partnership exh pincite iii one river partnership on date torcivia and schaffel as general partners along with kanter and other limited partners formed the one river partnership exhs one river partnership was formed to acquire real_estate located in middletown new jersey and to construct an office building and hotel on the property exh schaffel transcr pincite torcivia and schaffel each acquired a 36-percent general_partnership interest in one river partnership and kanter held an 8-percent limited_partnership_interest exh sch a lisle was not a direct partner in one river partnership id kanter made a dollar_figure capital_contribution to one river partnership id iv meyers’s memorandum regarding four ponds partnership a memorandum to file apparently prepared by meyers dated date stated that although kanter purportedly acquired a limited_partnership_interest in four ponds partnership as a nominee kanter reported partnership items for four ponds partnership for the taxable_year on his personal tax_return on date kanter as nominee transferred his percent limited_partnership_interest in four ponds partnership to lisle percent and the everglades trusts percent lisle issued a promissory note to kanter for dollar_figure lisle and the everglades trusts formed the fpc subventure partnership the 8-percent four ponds limited_partnership_interest contrary to this statement in the memorandum fpc subventure’s tax_return for indicated the five everglades trusts initially each acquired 8-percent limited_partnership interests for a total of percent and kanter acquired a percent limited_partnership_interest exh by fpc subventure’s tax returns indicated the five everglades trusts each held 2-percent limited_partnership interests id constituted a capital_contribution to fpc subventure partnership and four ponds partnership made a dollar_figure cash distribution to kanter on date and kanter transferred the distribution to fpc subventure partnership which distributed dollar_figure to lisle and dollar_figure to the everglades trusts leaving dollar_figure in fpc subventure partnership’s account exh dollar_figure on date kanter wrote a letter to schaffel which stated in pertinent part the purpose of this letter as we discussed is to reflect the fact that i have been holding a partnership_interest in four ponds center associates in my name on behalf of another partnership known as fpc subventure associates there are two participants in that partnership trusts for the benefit of members of my family and associates exh the letter also stated that the four ponds partnership_agreement would not need to be modified so long as kanter continued to hold the partnership_interest in his name id schaffel and torcivia were not aware lisle was a partner in fpc subventure partnership schaffel transcr pincite torcivia transcr pincite in kanter transferred his 8-percent limited_partnership_interest in one river partnership to fpc subventure contrary to this statement in the memorandum fpc subventure’s tax_return for indicated the partnership made a cash distribution of dollar_figure and a schedule_k-1 partner’s share of income deductions and credits issued to lisle indicated he received dollar_figure or percent of that amount exh partnership in exchange for a promissory note of dollar_figure exh v fpc subventure’s tax returns during the years at issue kanter and lisle reported their distributive shares of fpc subventure’s partnership items of income loss deduction and creditdollar_figure exhs kanter on date at the start of the trial in these cases respondent filed an amendment to answer seeking increased deficiencies and additions to tax for fraud included in respondent’s amendment to answer were allegations that lisle was not entitled to deduct losses related to fpc subventure partnership because he never made a capital_contribution to the partnership and thus he was not a partner in the partnership and or lisle was not at risk within the meaning of sec_465 on date lisle filed a reply to respondent’s amendment to answer on date lisle filed a motion to strike portions of respondent’s amendment to answer specifically lisle moved to strike the portion of respondent’s amendment to answer pertaining to fpc subventure partnership on the ground the transaction does not relate to ‘the five’ in any way lisle further alleged that respondent’s attempt to raise the fpc subventure partnership issue amounted to an attempt to use the trial as an ongoing audit on date respondent filed an objection to petitioners’ motion to strike and alleged that fpc subventure partnership was directly related to the five as demonstrated by schaffel’s testimony during the first_phase of the trial on date the court heard oral argument regarding lisle’s motion to strike transcr pincite6 on date special_trial_judge couvillion granted lisle’s motion to strike insofar as respondent was seeking increased deficiencies attributable to fpc subventure partnership given that petitioners’ motion to strike was granted the fpc subventure partnership transactions will not increase the amounts of lisle’s tax_liabilities for the years remaining at issue nevertheless our review of the record reveals that fpc subventure partnership is highly relevant to respondent’s theory that kanter ballard and lisle earned the payments remitted by continued lisle the record shows that four ponds partnership and one river partnership reported net losses in to and to totaling dollar_figure and made cash distributions to its partners in to and to totaling dollar_figure respondent’s opening brief pincite par and petitioners’ reply brief pincite exhs kanter exhs lisle exhs fpc subventure partnership tax returns and schedules k-1 for four ponds partnership and one river partnership approximately percent of four ponds’ and one rivers’ partnership losses described above flowed through to lisle through fpc subventure partnership exhs tax effects aside during the period to lisle received at least dollar_figure in cash distributions from fpc subventure partnershipdollar_figure exhs consequently fpc subventure partnership served for lisle the dual purposes of a tax_shelter and a source of substantial cashflows continued the five to ira and thc as discussed in additional findings_of_fact in the text that follows we are convinced kanter used fpc subventure partnership as a conduit to facilitate the transfer to lisle of his share of fees that schaffel paid to thc on travelers transactions fpc subventure partnership’s tax returns for and apparently were not made part of the record schnitzer pms payments from through stj report pincite during the 1960s and 1970s kenneth schnitzer schnitzer was a major real_estate developer in the houston texas area schnitzer met ballard and lisle at prudential’s houston regional_office in the late 1960s schnitzer transcr pincite in century development corp century a subsidiary of century corp schnitzer’s family holding_company acquired for a price of dollar_figure million a small real_estate management company called fletcher emerson co inc whose name shortly thereafter was changed to property management systems inc pms ross transcr pincite-dollar_figure previously schnitzer had been involved in developing and managing high-rise office buildings through century by acquiring pms century expected to diversify its operations and to secure a steady source of earnings because the real_estate development business it also engaged in typically was cyclical when century purchased pms in the purchase_price of dollar_figure million was based roughly on five times pms’s pretax earnings_of approximately dollar_figure ross transcr pincite schnitzer transcr pincite walter ross ross was a fletcher emerson was purchased by a subsidiary of century development corp known as e r k enterprises inc exh tab c p a and senior vice president of finance at century when it purchased pms ross transcr pincite in ross became president of century corp id pincite according to ross it was customary in the industry to base the purchase_price of a service corporation such as pms on a multiple of the firm’s pretax income id pincite3 originally pms’s property management business was almost all in texas principally houston and dallas pms typically managed office buildings and other commercial real_estate owned by others under property management contracts on a month-to-month basis as of the time of pms’s acquisition by century although prudential was perhaps pms’s biggest customer pms managed a relatively small number of prudential’s commercial real properties shortly after century acquired pms schnitzer attempted to expand substantially the size of pms’s property management business as pms typically earned only a relatively modest profit margin on its individual property management contracts schnitzer felt that the only way to increase pms’s profits was having a large volume of such management contracts to that end in schnitzer approached ballard who schnitzer had previously dealt with in developing office buildings in houston texas and offered to have century give prudential a 50-percent stock interest in pms although prudential would not be paying anything for the 50-percent pms stock interest schnitzer hoped that this would result in prudential’s awarding pms a large number of additional property management contracts ballard informed his superiors at prudential of schnitzer’s offer initially prudential was interested in schnitzer’s offer schnitzer was invited to prudential’s newark new jersey corporate headquarters for further meetings and discussions with prudential’s management schnitzer met with prudential’s senior executives and corporate headquarters staff including prudential’s chairman and with donald knab who headed prudential’s real_estate department prudential was particularly interested in standardizing the reports it received on the operating results of its various commercial real properties around the country however prudential ultimately declined schnitzer’s offer because of the substantial number of pension plans whose real_estate investment accounts prudential managed prudential believed that having an ownership_interest in pms might be a potential conflict of interest and might present problems under the pension laws although prudential declined schnitzer’s offer from through late pms’s property management business increased substantially with prudential being pms’s biggest customer pursuant to schnitzer’s discussions with prudential’s management and corporate headquarters staff in pms standardized its reports on the prudential commercial real properties that pms managed by pms had expanded its property management operations to other cities around the country including atlanta georgia los angeles and san francisco california newark new jersey and portland oregon ballard introduced schnitzer to kanter at an urban land institute meeting in hawaii in the mid 1970s schnitzer transcr pincite4 in schnitzer and kanter discussed century’s possible sale of a 5-percent stock interest in pms to ira kanter indicated that through kanter’s business contacts kanter could obtain additional property management business for pms with other parties including possibly with the pritzker familydollar_figure in date century sold a 5-percent stock interest in pms to ira for dollar_figure the sale was made subject_to century’s right to apply pms’s profits first to servicing the dollar_figure million debt century had incurred to purchase pms in the statement in the stj report referring to kanter and or ira is manifestly unreasonable schnitzer testified that kanter suggested he could obtain additional business for pms schnitzer transcr pincite there is no credible_evidence that anyone other than kanter provided additional business opportunities for schnitzer pms ira paid dollar_figure at closing and issued a promissory note to pms for the dollar_figure balance exhs ross transcr pincite schnitzer conferred with ballard before agreeing to sell pms’s common_stock to ira schnitzer transcr pincite7 schnitzer was content to sell pms common_stock to ira at a bargain price in exchange for kanter’s promise to attempt to use his business contacts including his relationship with the pritzker family to obtain more real_estate management contracts for pms schnitzer transcr pincite ross shared schnitzer’s view that pms’s common_stock was sold to ira at a bargain price in expectation that kanter would use his many contacts to generate business for pms schnitzer transcr pincite1 ross transcr pincite schnitzer and ross were not relying on ira schott or weisgal to generate additional business opportunities for pms schnitzer and ross were relying solely on kanter to obtain additional business opportunities for pms ross transcr pincite during the period to pms obtained a growing number of management contracts from prudential schnitzer transcr pincite during the period to approximately percent of pms’s revenue was derived from prudential property management contracts exh pincite ross transcr pincite by the end of pms’s revenues had tripled from when century bought pms for dollar_figure million exh pincite exhs pms’s gross_income from to was year gross_income exhibit dollar_figure million million million million million tab pms’s pretax earnings for through were dollar_figure dollar_figure and dollar_figure respectively exh tab in date kanter brought to schnitzer’s attention a potentially large property management opportunity exhs nevertheless in late date schnitzer informed kanter he was disappointed that kanter had failed to produce the additional property management business for pms that had been expected schnitzer decided century should purchase ira’ sec_47 5-percent pms stock interest exh kanter suggested he might make a counteroffer to purchase century’s remaining shares in pms exh schnitzer transcr pincite by letter dated date kanter proposed that ira would purchase pms’s remaining shares for dollar_figure million to be paid in installments over years exh on date schnitzer and kanter agreed that century would purchase the pms stock held by ira for a price of dollar_figure million to be paid to ira over years with interest exh in date kanter wrote to ross and inquired whether pms would be interested in making an early discounted final payment on the pms stock repurchase_agreement exh kanter mentioned in his letter that ira had assigned its contract rights under the ira pms installment_agreement and that any payment should be remitted to psac inc which served as the depository for the assignee id the record reflects that pms accepted kanter’s proposal and remitted a final payment of dollar_figure to psac in date and the payment was distributed to carlco tmt and bwk as discussed below exh during the period to pms made installment payments to ira as set forth in the following table table year payment principal interest dollar_figure dollar_figure -- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number exhs exhs ira tax returns dollar_figure payments from eulich essex partnership to ira and thc from through stj report pincite a john eulich john eulich eulich was a real_estate developer of office buildings shopping malls and warehouses in houston and dallas texas in connection with his real_estate development work eulich had known ballard and lisle since at least when ballard and lisle worked in prudential’s houston regional_office a n pritzker introduced eulich to kanter at the opening of a hyatt hotel in the late 1960s or early 1970s eulich transcr pincite8 some of the quarterly checks that pms remitted to ira were not included in the record eulich’s real_estate development activities were primarily conducted through vantage inc a corporation that he owned in addition eulich later became a majority shareholder in motor hotels management inc mhm during some of the years at issue mhm ira thc and gateway hotel management corp were partners in the essex partnership which partnership is discussed more fully below in eulich acquired rodeway inns a company that owned a small chain of garden court motels over the years rodeway inns increased the number of its motels in acquiring many of rodeway inn’s additional motels rodeway inns and eulich obtained financing from prudential from through about in securing this financing for rodeway inns eulich dealt with ballard in about eulich and prudential became dissatisfied with the performance of the hotel management company that was managing and operating some rodeway inns motels that had been financed by prudential eulich decided to establish his own hotel management company mhm to operate the motels eulich arranged to have robert james james who had substantial hotel management experience serve as mhm’s president and manage mhm’s day-to-day operations mhm was incorporated on date mhm’s three shareholders eventually included eulich who was the majority shareholder james and another longtime business_associate c huston bell in persuading james to participate in the ownership and operation of mhm it was agreed that mhm’s hotel management business would be expanded after mhm commenced its operations although he generally was not involved in conducting mhm’s day-to-day business operations eulich helped arrange financing for mhm and was actively engaged in marketing mhm’s services to various outside parties in an effort to obtain additional hotel management business by the middle to late 1970s mhm had acquired a good reputation for the hotel management services it offered prudential’s real_estate department staff generally were very satisfied with mhm’s management of a number of hotel properties in which prudential was involved however until about the early 1980’s mhm generally only managed smaller-size hotel properties not large hotels by about the early 1980s mhm managed hotel properties nationwide in about to states although to a more limited and lesser extent than it wished in the northeastern region of the country b allen ostroff in about allen ostroff became a prudential real_estate department employee and served as prudential’s in-house consultant on hotels and hotel operations prior to joining prudential ostroff had worked for a number of years for hilton hotels as a hotel manager and executive ballard was instrumental in prudential’s hiring of ostroff as ballard had concluded that prudential’s real_estate department needed to employ an individual possessing substantial expertise in hotels and hotel operations previously the real_estate department staff in prudential’s regional offices negotiated hotel management contracts for prudential’s hotel properties on an ad hoc basis by ostroff had devised a model hotel management_contract that prudential’s real_estate department staff could use in negotiating such management contracts ostroff also worked on various hotel projects for donald knab ballard and or lisle c hotel management industry trends at some point during the 1970s the hotel management industry began to offer owners of large hotels relatively short- term management contracts for hotels typically for terms ranging from to years it was sometimes not desirable for a hotel owner to enter into a long-term management_contract particularly if the owner contemplated selling the hotel within the next to years as an outstanding long-term management_contract could make the hotel more difficult to sell rather than entering into a long-term management_contract with a national hotel company like hilton hotels hyatt corp or marriott hotels an owner of a large hotel frequently had its hotel operated under a franchise with a national hotel company like hilton hotels or marriott hotelsdollar_figure for instance under a franchise agreement with hilton hotels the hotel owner could obtain the right to use the hilton name as well as the services of the hilton national hotel reservation system the hotel owner then could have its hilton- franchised hotel managed and operated under a short-term management_contract with either hilton hotels the franchisor or another hotel management companydollar_figure d the gateway hilton and john connolly beginning in one of ostroff’s first assignments at prudential was to improve the operating condition of the gateway a hotel at newark new jersey the gateway was located a few blocks from prudential’s corporate headquarters the hotel was shabby as prudential had recently acquired it through foreclosure moreover the class or type of customers that prior operators of the hotel catered to was not the type of clientele prudential was comfortable with because other prudential during the period relevant to these cases hyatt corp did not offer such franchise arrangements a hotel management executive testified that a national hotel company like hilton hotels could not grant a hotel franchise to a hotel owner conditioned upon the owner’s also entering into a management_contract with it for the franchised hotel as such action might violate the antitrust laws executives and individuals transacting business at prudential’s headquarters office frequently stayed at the hotel ostroff first obtained a hilton franchise for the gateway although hilton hotels had been reluctant to grant prudential a franchise ostroff obtained the franchise by pointing out to hilton hotels the other profitable business dealings it had with prudential ostroff next hired another hotel management company to take over the gateway hilton’s management and operation this management company was owned by stanley cox cox an experienced hotel manager ostroff had known during ostroff’s prior employment with hilton hotels at some point cox assigned john connolly connolly to be the gateway hilton’s onsite manager ostroff was extremely successful in turning around and substantially improving the gateway hilton’s operating condition prudential corporate headquarters executives eventually were proud to have other prudential executives and business visitors stay at the hotel prudential executives also made significant use of the hotel facilities for meetings and entertainment and were very pleased with the service that they and their guests received at the hotel cox did not spend much of his own time actually running the gateway hilton over the years cox delegated more and more duties in the hotel’s operation to connolly in connolly was dissatisfied living in newark and requested that cox transfer him to another hotel that cox managed in atlanta connolly transcr at dollar_figure although cox granted connolly’s request ostroff wanted connolly to stay at the gateway hilton and he approached cox with a proposal to transfer the gateway hilton management_contract to connolly and give cox another management_contract at a different hotel connolly transcr pincite4 ostroff and his superiors at prudential then decided to terminate prudential’s management_contract with cox and awarded the management_contract to a hotel management company owned by connollydollar_figure ostroff advised connolly of prudential’s desire to have him manage the gateway hilton however ostroff advised connolly that he would have to establish a management company of his own because prudential did not want to have its employees involved in operating the hotel and did not want any of the hotel’s employees to be prudential employees all hotel employees would have to be the stj report pincite incorrectly recommended as a finding of fact that connolly informed ostroff that he was considering leaving his position as onsite manager of the gateway hilton because he felt he was not being adequately compensated for his services this recommended finding of fact is manifestly unreasonable as discussed in additional findings_of_fact see infra pp john connolly connolly continued to manage the gateway hilton but he neither organized nor operated a hotel management company employees of connolly’s hotel management company however establishing such a hotel management company presented a problem for connolly as connolly’s management company among other things would be required to employ a financial manager and an accounting staff to prepare and issue the financial reports on the gateway hilton’s operations that prudential expected moreover its full-time employment of such personnel to perform these and other required services could well be uneconomical as connolly’s company would be managing only one or at most two hotels as discussed in detail below kanter and eulich provided a solution to assist connolly in managing the gateway hilton e gateway hotel management co and essex corp as previously mentioned eulich wanted mhm’s hotel management business eventually to include mhm’s management of a number of large hotels eulich previously knew kanter from being involved in certain prior business ventures in which kanter had helped raise capital he believed that kanter’s business contacts particularly those contacts attributable to kanter’s association with the pritzker family could be beneficia1 to mhm as kanter knew many people in the hotel industry including individuals who owned the large hotels that mhm wanted to manage from eulich’s perspective an association with kanter would be beneficial if mhm could obtain one hotel management_contract for a large hotel through kanter’s efforts eulich transcr pincite8 kanter and eulich were aware connolly would need assistance organizing a hotel management company for the gateway hilton ballard was also aware of connolly’s needs and he introduced eulich to connolly as someone who would assist connolly with the support services he needed to properly manage the gateway hilton connolly transcr pincite1 ballard believed connolly also met with kanter ballard transcr pincite as discussed below eulich probably with kanter’s assistance organized gateway hotel management co ghm for connollydollar_figure in eulich and kanter organized a corporation called essex hotel management co essex corp formby transcr pincite3 eulich transcr pincite clifford transcr pincite- by letter dated date eulich informed connolly that ghm had been organized ghm was capitalized with dollar_figure and connolly would be expected to pay dollar_figure to eulich from ghm’s first distribution to cover his share the stj report pincite included a recommended finding of fact that mr connolly nevertheless proceeded to organize a hotel management company and incorporated gateway hotel management corp ghm some time in this recommended finding of fact is manifestly unreasonable as discussed in the court’s additional findings_of_fact in the text that follows john connolly did not organize a hotel management company and he was largely ignorant of the existence and function of the various business entities with which he was associated percent of ghm’s capitalization exh dollar_figure it appears however the arrangement described above was not carried out because on date connolly and essex corp executed an option agreement the ghm option agreement which they purportedly had agreed to on date which recited that connolly owned percent of ghm connolly was transferring to essex corp an option to acquire percent of ghm shares at dollar_figure per share for years and in exchange for the option essex corp would pay connolly dollar_figure per year for years exh the record also includes an dollar_figure promissory note dated date from connolly to essex corp the connolly promissory note requiring annual payments for years and a final balloon payment in exh dollar_figure f mhm and ghm hotel management contracts in date mhm was awarded a management_contract for a new hotel being constructed on madison avenue in morris township new jersey the madison hotel exh in date prudential provided financing for this hotel exh in date mhm also began managing a newly opened hilton hotel eulich had no recall of these matters at trial eulich transcr pincite0 the dollar_figure amount apparently represents the balance of the dollar_figure initial capitalization of gateway hotel management co ghm assuming connolly paid dollar_figure to eulich in accordance with the date letter described above in allentown pennsylvania the allentown hilton clifford transcr pincite in late ghm received from prudential a management_contract to operate the gateway hilton and in date ghm received a management_contract to operate another hilton- franchised hotel that prudential owned at midland texas the midland hilton dollar_figure exh eulich believed kanter assisted mhm and essex partnership in obtaining the management_contract for the gateway hilton eulich transcr pincite eulich’s testimony on this point is revealing in short eulich considered the gateway hilton management_contract to fall within mhm’s portfolio of contracts even though the contract technically was awarded to connolly ghm because mhm’s employees provided all the essential services required to manage the hotel g essex partnership essex hotel management co essex partnership was formed on date and apparently was intended to supplant essex although ostroff and prudential ultimately awarded the midland texas hotel’s management_contract to ghm ghm and mhm had each submitted bids on the midland hotel’s management_contract during this time prudential usually obtained bids from at least three hotel management companies for a particular hotel’s management_contract ballard and lisle were aware connolly was awarded the gateway hilton management_contract and lisle was aware connolly was awarded the midland hilton management_contract exh ballard transcr pincite ostroff transcr pincite corpdollar_figure formby transcr pincite the partners of essex partnership and their partnership interests were as follows percentage partner partnership_interest mhm ira thc connolly eulich attributed connolly’s relatively modest partnership_interest in essex partnership to the fact that connolly received a substantial salary from the gateway hilton eulich transcr pincite essex corp and essex partnership were both in existence from date to date formby transcr pincite- exh general ledgers were maintained for essex corp exh formby transcr pincite in some instances transactions pertaining to essex partnership were posted to the general ledger of essex corp rather than on the partnership’s books formby transcr pincite the stj report pincite included the following recommended finding of fact eulich kanter and connolly decided to form the essex partnership essex which was organized in about late this recommended finding of fact is manifestly unreasonable inasmuch as connolly generally was unaware of essex partnership’s organization and operation on date essex corp assigned to essex partnership its rights under the ghm option agreement exh pincite the record indicates essex corp also transferred connolly’s promissory note to essex partnership exh on date essex partnership sent a check of dollar_figure to connolly id the check was accompanied by a letter which explained that the check represented essex partnership’s annual option payment to connolly and the letter included a request that connolly remit to essex partnership his annual interest payment of dollar_figure id at trial connolly did not know the identity of the partners of essex partnership believed he was offered a 5-percent partnership_interest in essex partnership in exchange for his promise to refer to eulich any hotel management contracts that ghm could not handle in the northeastern region of the country and did not understand that a portion of ghm’s management fees was remitted to essex partnership connolly transcr pincite5 connolly could not recall any details about the ghm option agreement or whether he had received any payments pursuant to the option agreement connolly transcr pincite2 exh connolly did not know whether he had owned all of the shares of ghm recall speaking to eulich about startup financing of dollar_figure for ghm or recall whether the board_of directors held meetings at ghm or the membership of the board connolly transcr pincite3 h essex partnership operations essex partnership’s stated purposes were to engage generally in the consulting business and as a liaison intermediary between owners and operators of hotel properties and to enter into other partnership agreements to become a member of a joint_venture or to participate in some other form of syndication for investment and to buy sell lease and deal in services personal_property and real_property exh although the partnership_agreement required its partners to contribute the capital needed to operate the partnership very little if any actual capital contributions were ever required from them there is no evidence that ira or thc contributed any capital to essex partnership petitioners’ reply brief pincite essex partnership had no office equipment or employees because employees of mhm performed many of the consulting services that ghm needed john formby an accountant working for lexington investment co provided services to mhm and was given a power_of_attorney to act on behalf of essex partnership formby transcr pincite3 exh dollar_figure although the power_of_attorney apparently was prepared in date it was executed as of date exh formby performed accounting services for essex partnership and he performed the financial and accounting services that ghm required in connection its hotel management contracts formby transcr pincite4 exh i ghm’s and mhm’s representation and marketing agreements on date connolly executed on behalf of ghm an agreement titled representation and marketing agreement with essex partnership the ghm essex agreement wherein ghm agreed to pay to essex partnership percent of its fees on ghm’s management contracts on the gateway hilton and the midland hilton hoteldollar_figure in return essex partnership was to perform liaison functions between gateway and certain hotel owners in connection with management contracts between such parties perform liaison functions between gateway and the owners of any additional properties which it is instrumental in securing for management by gateway use its best efforts to maintain lexington investment co owned a majority of motor hotels management co mhm formby transcr pincite this document exh suggests the midland hilton management_contract was awarded to connolly ghm earlier than date satisfactory relations between the property owners and gateway under any management contracts and to maintain sufficient personnel to properly perform such functions and use its best efforts to secure management contracts satisfactory to gateway exh on date mhm entered into a nearly identical representation and marketing agreement with essex partnership the mhm essex agreement in connection with mhm’s management contracts on the allentown hilton and the madison hotel exh although prudential had helped finance the latter two hotels’ construction prudential apparently had no involvement in awarding the allentown hilton and madison hotel management contracts to mhm as the two hotels were owned by third parties mhm was required to pay to essex partnership percent of its management fees from the operation of the madison hotel and percent of the fees from the operation of the allentown hilton exh exh a an mhm employee testified that in managing ghm connolly was essentially a one-man show a number of mhm’s management personnel were instructed by mhm’s management to do whatever they could to help connolly with ghm’s operations for instance mhm employees helped perform the financial and accounting services that ghm required in connection with its gateway and midland hotel management contracts in yet another instance an mhm employee helped connolly with union negotiations also after prudential awarded the midland texas hotel’s management_contract to ghm mhm’s employees helped connolly find an onsite manager for that hotel although connolly did give mhm some occasional help and advice such as sales presentations to hotel owners the volume of services that mhm employees furnished to ghm greatly exceeded the volume of services that mhm received from ghm and connollydollar_figure in late prudential awarded to mhm the hotel management_contract for prudential’s hilton-franchised twin sixties hotel at dallas texas the twin sixties hotel shortly thereafter mhm and essex partnership entered into a new representation and marketing agreement pursuant to which essex partnership received a percentage of mhm’s fees under the twin sixties hotel management contractdollar_figure exh exh a the mhm essex agreement was modified to provide that mhm would pay percent of its management fees from the madison hotel an increase of this paragraph appeared in the stj report pincite n robert james mhm’s president believed the consulting and participation_agreement for the twin sixties hotel was entered into to replace the income that essex partnership would lose following the expected termination of mhm’s management_contract for the allentown hilton as the allentown hilton was then in the process of being sold percent from the percent required under the original agreement percent of its management fees from the allentown hilton an increase of percent from the percent required under the original agreement and percent of its management fees from the newly acquired twin sixties hotel management_contract exh exh a from through the specified percentage of fees essex partnership received under the various consulting and fee participation agreements it had with ghm and mhm varied and at times was adjusteddollar_figure in operating essex partnership the partners agreed the fees ghm paid essex partnership generally would equal the fees mhm paid to the partnership the partnership’s specified percentage of fees under each consulting and fee participation_agreement could easily be adjusted and modified as each consulting and fee participation_agreement was subject_to cancellation on 30-to-90-days’ notice as a result if a significant change occurred with respect to the compensation that ghm or mhm received under a particular hotel management_contract an offsetting change then could be effectuated in the on date connolly executed a new representation and marketing agreement on behalf of ghm which provided that ghm would pay to essex partnership percent of the fees earned on the gateway hilton and midland hilton management contracts exh formby believed this modification was made because connolly’s salary was no longer being paid_by the gateway hilton formby transcr pincite other consulting and fee participation agreements ghm and mhm had with essex partnership as the total fees that mhm paid to essex generally equaled the total fees that ghm connolly’s hotel management company paid to essex the total fees mhm paid to the partnership roughly approximated mhm’s distributive_share of partnership income as a 5-percent partner in essex partnership however as indicated previously mhm was not paid directly for the substantial services its employees rendered to ghm rather as a partner in essex partnership mhm received percent of the partnership’s income although ira and thc as partners also received a combined percent of the income of essex ira and thc in contrast to mhm provided no similar substantial services to ghm eulich and mhm’s top management essentially viewed involvement in essex partnership as a marketing and sales device whereby mhm eventually might obtain more management contracts for large hotels by having mhm participate in essex partnership eulich hoped to have kanter help mhm obtain additional hotel management contracts eulich was not familiar with ira or thc and testified in pertinent part kanter was the person whose influence and contacts that we wanted at mhm because of his--again his involvement as one of the founders of hyatt international his involvement with the pritzkers and his involvement significant involvement with this mullett bay resort i mean the man--he knew a lot of people in the hotel business and he knew people who owned the types of properties that we wanted and we were not able to attract because we were running the two-story you know freeway-oriented motels eulich transcr pincite4 eulich realized his goal of increasing mhm’s hotel management business would take some time as owners of large hotels did not frequently change hotel management companies with which they did business in addition mhm needed to increase its level of experience and expertise in managing and operating large hotels the arrangement thus described involving essex and its partners was apparently satisfactory to all who were involved with essex irrespective of the disparate contributions among its partners connolly could not explain the benefits that ghm would receive under the ghm essex agreement he did not expect anyone at essex partnership to perform liaison functions between himself and prudential connolly transcr pincite4 such a function or service would be unnecessary because connolly believed that he had a pretty solid relationship with all the people at prudential id pincite formby did not know what liaison functions essex partnership was expected to perform for ghm and he believed that no such activities occurred formby transcr pincite9 exhs james the president of mhm could not identify a specific person or entity who would have acted as a liaison between the owners and operators of the hotel properties in question james transcr pincite7 james did not know that ira and thc were partners in essex partnership until he was shown the partnership_agreement at trial james transcr pincite7 there were no officers or employees at essex partnership who could have engaged in consulting or acted as liaisons formby transcr pincite5 eulich had never seen the essex partnership_agreement or the consulting and fee agreements between mhm or ghm and essex partnership eulich could not explain the meaning of the phrase in article ii of the essex partnership_agreement referring to essex partnership’s role as liaison intermediary between the owners and operators of hotel properties eulich transcr pincite4 j transfer of ira’s essex partnership_interest on date ira transferred it sec_26 125-percent essex partnership_interest to carlco tmt and bwk carlco and tmt each received an 75-percent partnership_interest in essex while bwk received a 6125-percent partnership_interest in essex exh pincite exh pincite exh pincite essex partnership apparently was not informed of the transfer and continued to make partnership_distributions to ira petitioners’ reply brief pincite k payments to essex partnership and essex partnership_distributions during to essex partnership reported that it received or accrued commission consulting fee payments from ghm and mhm as follows year ghm mhm exhibits dollar_figure dollar_figure pincite acct nos and big_number big_number pincite exh statement big_number big_number big_number big_number statement big_number big_number statement big_number big_number big_number big_number total big_number big_number for the taxable_year essex partnership reported dollar_figure in total income from consulting fees from mhm and ghm exh supporting schedule pincite for the taxable years through essex partnership made distributions to ira thc connolly and mhm as set forth in the following table table year ira thc connolly mhm dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number exh pincite acct nos exh statement schedule_k-1 item f exh statement schedule k- item f exh statement schedule_k-1 item f exh schedule_k-1 exh reconciliation of partners’ capital accounts exh diagnostic essex hotel management co pincite reconciliation of partners' capital accounts exh schedule_k-1 petitioners’ reply brief pincite in mhm was sold by eulich to an unrelated company called aircoa aircoa continued to allow mhm to participate as a partner in essex partnership until about b certain loans payments and other_benefits that ballard and lisle and or their family members received stj report pincite ballard and lisle established respective grantor trusts the cmb and the cmb ii trusts for ballard and the rwl and the rwl ii trusts for lisle as grantor trusts the income or losses of the trusts was taxable to ballard and lisle pursuant to sec_671 through the cmb cmb ii rwl and rwl ii trusts each made investments as limited partners in certain movie shelter partnerships kanter or solomon weisgal the trustee of the bea ritch trusts that owned all of ira’s common shares was the trustee of these trusts each ballard and lisle trust held no assets other than its respective movie partnership_interest each trust financed the acquisition of its movie partnership_interest through a loan from ira and international films inc ifi a corporation in which ira at one time was a majority shareholderdollar_figure in making loans to the trusts ira originally provided the loan funds and received promissory notes from each of the trusts ira then transferred these trust notes to ifi in exchange for ifi’s notes the trust notes that ifi held from a practical standpoint were collectible only if the movie venture sec_78 the parties disagree as to whether these and other loans to ballard and lisle various trusts of ballard and lisle and to mrs ballard were bona_fide loans and whether the parties to these transactions actually intended the funds to be repaid the terms loan promissory note and other similar terms are used herein for convenience and are not intended as ultimate findings or conclusions concerning whether a bona_fide indebtedness actually existed similarly the parties dispute whether certain consulting payments that were made to ballard’s and lisle’s children from through which are more fully discussed infra were in fact compensation paid for the children’s consulting work the use of terms indicating that consulting payments were made to the children should not be construed as conveying any legal conclusion as to whether such payments constituted compensation_for services rendered in which the trusts had invested proved successful because the trusts had no other assets available to creditors ifi had no recourse against ballard and lisle individually because the trusts not ballard and lisle had borrowed the funds and issued the promissory notesdollar_figure ultimately the movie ventures in which the trusts invested proved unsuccessful and were not profitable additionally the internal_revenue_service later disallowed the deductions that ballard claimed on his tax returns with respect to these movie investments and ballard was required to pay additional taxes to the internal_revenue_service in date mrs ballard borrowed about dollar_figure from tmt to pay the income_tax_liability that she and ballard oweddollar_figure exh pincite in ifi owed ira in excess of dollar_figure and did not have sufficient resources to repay ira exh pincite to clean up kanter explained that although for federal_income_tax purposes the taxable_income or taxable loss of each grantor_trust was required to be reported on ballard’s or lisle’s tax returns the trusts were otherwise still separate legal entities for state law purposes ballard and lisle thus were not personally liable upon the loans of their trusts as ballard and lisle had not personally guaranteed the loans kanter claimed that he had helped the trusts obtain the loans because the movie investments originally looked very promising the stj report incorrectly stated that mary ballard borrowed the dollar_figure from either ifi or ira as discussed in detail in additional findings_of_fact infra pp the ballards borrowed a total of dollar_figure from tmt ifi’s liability to ira lawrence freeman ira’s president and linda gallenberger a taci employee and an officer of convenience for ira had ifi of whom ira was now sole shareholder transfer all of its assets to ira in satisfaction of ifi’s liability to ira substantially_all of the assets ifi transferred consisted of promissory notes that had been issued by various third parties including the above promissory notes of ballard’s and lisle’s grantor trusts as well as other notes that ballard and lisle had issued individuallydollar_figure on its books ira reduced ifi’ sec_1iability to it by an amount equal to the full face_amount of the notes ifi transferred as reflected by a memorandum dated date lawrence freeman ira’s president and linda gallenberger agreed that the loans that ira was holding that had been made to ballard and lisle individually and to their respective grantor trusts would be forgiven in view of the difficulty of collection in ira sold for a stated price of dollar_figure each to maf inc maf a wholly owned subsidiary of computer placement services inc the promissory notes of ballard’s and lisle’s grantor trusts that ira obtained from ifi maf had a relatively insubstantial amount of assets and operated out of the accounting the stj report lacks detailed findings_of_fact regarding loans that ira and other kanter-related entities made to ballard and lisle individually these matters are discussed in detail in additional findings_of_fact see infra pp firm offices of albert morrison maf’s president freeman who was then ira’s president had asked morrison a certified_public_accountant and longtime friend of kanter to be maf’s president mr morrison received no salary for being maf’s president as maf’s president he approved the purchase by maf of the promissory notes from the trusts as a favor to kanterdollar_figure ira subsequently also sold percent of ifi’s outstanding shares of stock to linda gallenberger for dollar_figure in date shortly thereafter ms gallenberger placed ifi into bankruptcy on its tax_return ira claimed losses with respect to its sale of the trust notes to maf ira also claimed bad_debt deductions with respect to the individual notes of ballard and lisle that it obtained from ifi it further claimed a dollar_figure worthless_security deduction with respect to the ifi shares that were later sold to ms gallenberger for substantially_all of the period from about to kwj corp an ira subsidiary and later the kwj partnership whose partners were ira’s subsidiaries bwk carlco and tmt paid monthly consulting fees of dollar_figure each to ballard’s two daughters and to lisle’s son and daughter after the internal_revenue_service commenced examinations of many of ballard’s ira’s purported sale of promissory notes to maf inc is discussed in detail in additional findings_of_fact see infra pp kanter’s and lisle’s respective returns for the years at issue kanter in date sent letters to the children terminating kwj partnership’s consulting arrangement with themdollar_figure in two of these termination letters kanter apprised the children that he had recently assumed ira’s presidency he noted that their consulting arrangement had begun when lawrence freeman was ira’s president in the letters kanter stated that the children had done nothing for a number of years and he blamed mr freeman for having kwj partnership continue to make monthly payments to themdollar_figure after becoming ira’s acting president in kanter also discussed with ballard and with lisle the payment of their individual promissory notes that ira held but had previously deducted as bad_debts on ira’s return since at least ballard had claimed that neither he nor his wife were liable on the promissory notes that they had previously executed in late ballard agreed to pay ira dollar_figure in settlement of his dollar_figure debt to ira on his promissory notes ballard also entered into an arrangement at about this time to repay the dollar_figure loan his wife had received from tmt in date melinda ballard’s consulting arrangement had been terminated earlier in late pertinent portions of the text of these letters are quoted infra pp kanter reached a similar agreement with lisle to discharge his debt to ira originally pursuant to certain payment negotiations kanter and lisle had in lisle agreed to pay the debt in years he failed to do so and he and kanter discussed the matter again until lisle at some point agreed to pay the debt by the end of however lisle died before making any payment and kanter acting on behalf of ira filed a claim against lisle’s estate beginning in about ballard was paid a salary by tmt and lisle was paid a salary by carlco kanter who was now ira’s president agreed to have each of these ira subsidiaries pay a salary to ballard and lisle ballard had requested that tmt pay him a salary at various times from through some of ballard’s family trusts had also received loans from tmt in order to make certain real_estate investments iv additional findings_of_fact the flow of funds other than the limited discussion concerning loans to ballard and lisle and their family trusts set forth above the stj report did not include an analysis of the flow of funds that respondent offered as further proof that the payments from the five constituted income earned by and properly taxable to kanter ballard and lisle the following additional findings_of_fact focus on the payments from the five to ira thc and other kanter-related entities and how those funds were transferred to kanter ballard and lisle including a number of purported loans to kanter ballard lisle and their trusts because some of the payments from the five to ira were accumulated in ira until and then transferred to carlco tmt and bwk we shall analyze separately the transfers of funds for the periods before_1984 and after the court’s additional findings_of_fact are divided into eight sections section a provides both an overview of the payments made by the five to ira and its subsidiaries in connection with the various prudential transactions from to and a breakdown of those payments for the periods to and to sections b c and d focus on the distribution of those funds to kanter ballard lisle and their family members and trusts for the periods to and to section e discusses payments made by the five to thc and its subsidiaries during the years at issue sections f and g discuss the distribution of those funds to kanter and lisle where necessary to add context we restate some of the findings_of_fact set forth and properly supported by citations of the record earlier in this report we do not repeat the citations of the record for these findings_of_fact a payments made by the five to ira and its subsidiaries from to the following is a summary of the payments the five made to ira and its subsidiaries in connection with the various transactions discussed above during the entire period through table schnitzer eulich year hyatt1 frey schaffel pms essex total dollar_figure dollar_figure -- -- -- -- big_number big_number -- -- -- -- dollar_figure dollar_figure -- big_number -- -- big_number big_number -- big_number big_number dollar_figure big_number big_number -- big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number 2big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number -- big_number big_number big_number big_number -- -- big_number big_number big_number big_number -- -- big_number big_number big_number -- -- big_number big_number big_number big_number -- -- big_number big_number big_number total big_number big_number big_number big_number big_number big_number except for the amounts listed for and which were paid to kwj corp before ira purchased all of kwj corp ’s common_stock the amounts that ira received from the hyatt corp payments are net of the 30-percent share paid to weaver the dollar_figure amount listed as a schaffel payment for includes the dollar_figure that he paid to ira following the first deal with travelers see table sec_2 and supra and accompanying citations of the record during the period to ira maintained cash deposits as set forth in the following table table year amount dollar_figure big_number big_number big_number big_number big_number 2big_number in ira sold stock identified as hyatt air and received proceeds of dollar_figure exh form exh pincite ira invested these proceeds in certificates of deposit between and exh pincite exh in ira’s cash on hand was reduced in substantial part by a loan of dollar_figure that ira made to kanter exh pincite exh pincite exhs schedules l the remainder of this section is divided into two subsections sub sec_1 addresses all of the payments made by the five during through these payments were paid to and accumulated by ira and reported on ira’s consolidated_returns sub sec_2 addresses all of the payments made by the five during through these payments were paid to ira and or other kanter-related entities and distributed to carlco tmt and bwk at a time when the latter entities were no longer part of ira’s consolidated_group for tax reporting purposes payments made during through as table reflects during the period through ira received dollar_figure from hyatt corp percent of hyatt corp ’s payments to kwj corp dollar_figure from frey through payments to ira’s subsidiary zeus dollar_figure from schaffel dollar_figure from schnitzer pms through installment during through hyatt corp paid a total of dollar_figure to kwj corp pursuant to the hyatt kwj agreement see table supra p in early ira acquired from weaver all of kwj corp ’s common_stock for dollar_figure at the time kwj corp had net assets of dollar_figure the record also leaves open the possibility that hyatt corp made a payment to kwj corp for a payment that would have been made in early see supra p handelsman after weaver forwarded the hyatt corp payments to kanter who had taci negotiate the checks and then distribute to weaver his 30-percent share of each payment petitioners’ reply brief pincite ira deducted the payments to weaver as a commission expense with the exception of interest_income of dollar_figure the payments from hyatt corp represented kwj corp ’s sole source of funds exh kuck summary b exh pincite exh pincite exh pincite exh pincite kuck transcr pincite6 kwj corp ’s total application of funds for through was approximately dollar_figure as follows year application amount exhibit dividend to ira dollar_figure pincite sched m-2 kuck transcr pincite -- -- -- dividend to ira big_number pincite l pincite l pincite kuck transcr pincite- dividend to ira big_number pincite consulting fees big_number pincite l consulting fees big_number pincite total big_number payments of principal and interest and dollar_figure from eulich essex partnership for a total of dollar_figure before_1984 all payments that ira and its subsidiaries received from the five in connection with the prudential transactions described above were reported on ira’s consolidated_returns no tax was paid on this income because during through ira reported substantial net operating losses see table supra p payments made during to after kanter altered the structure for the receipt of payments from the five although hyatt continued to issue checks payable to kwj corp ira which purchased kwj corp in liquidated the company in date at the same time carlco tmt and bwk formed the kwj partnership which began receiving the hyatt payments thereafter the hyatt payments were no longer reported on ira’s consolidated_returns but were reported on the respective returns of carlco tmt and bwk in accordance with their distributive shares percent respectively of kwj partnership items exhs carlco exhs tmt exhs bwk in in connection with lisle’s move to travelers schaffel made a final payment of dollar_figure to ira and then began making payments to thc frey continued to make payments to ira’s subsidiary zeus during and schnitzer pms continued to make principal and interest payments to ira with the exception of its final accelerated payment which was remitted to psac and then distributed to carlco tmt and bwk in date ira transferred its interest in essex partnership to carlco percent tmt percent and bwk percent see discussion infra pp therefore ira no longer reported income from essex partnership on its consolidated_returns although essex partnership continued to make payments to ira those payments were transferred to carlco tmt and bwk which reported the payments in accordance with their distributive shares of essex partnership items exhs carlco exhs tmt exhs bwk as table reflects during the period to ira received dollar_figure from hyatt corp through payments to kwj corp dollar_figure from frey through payments to zeus dollar_figure from schnitzer pms through installment payments of during through hyatt corp continued to issue checks to weaver made payable to kwj corp and weaver continued to forward those checks to kanter after kanter’s office returned percent of the payments to weaver kwj partnership received the balance or dollar_figure principal and interest and dollar_figure from eulich essex partnership for a total of dollar_figure after ira reported as income only the payments from frey to ira’s subsidiary zeus and the payments from pms exhs schedule exh pincite exh pincite b distribution of the funds paid_by the five in connection with the various prudential transactions to kanter ballard lisle and their respective family members this section is divided into three subsections the first subsection provides background regarding carlco tmt and bwk the second subsection discusses the transfer of funds from ira to carlco tmt and bwk the third subsection discusses the disposition of funds from carlco tmt and bwk for the benefit of ballard lisle kanter and their respective families additional details regarding management and control of carlco tmt and bwk a carlco lisle and members of his family were officers of carlco with signatory authority on its various accounts exh at dollar_figure there is no dispute that lisle managed and controlled carlco’s investments during through moneys from carlco were deposited in a brokerage account maintained at goldman sachs all payments from schaffel during this period were remitted to thc as discussed infra pp for a list of carlco’s officers and directors for the period in question see app to this report exh the mailing address of this account was lisle’s home address id b tmt freeman gallenberger and meyers were listed as tmt’s officers and directors during the period to dollar_figure there is no dispute ballard managed and controlled tmt’s investments tmt listed the following bank and brokerage accounts as assets on its general ledgers for through a wells fargo account a citizen bank account a goldman sachs brokerage account and a kemper money market account exh exhs during through moneys from tmt were deposited in an account maintained at the wells fargo bank in san francisco the mailing address of this account was ballard’s home address mary ballard transcr pincite ballard opened this account in the name of tmt and he and his wife had signatory authority over it ballard transcr pincite exhs the records for tmt were maintained at ballard’s home c bwk the officers and directors of bwk included kanter meyers gallenberger and weisgaldollar_figure kanter testified that he did not for a list of tmt’s officers and directors for the period in question see app to this report for a list of bwk’s officers and directors for the period in question see app of this report have the time to manage bwk’s assets as he had originally planned kanter transcr pincite ira’s transfers to carlco tmt and bwk of funds paid_by the five a funds paid_by the five to ira during through transferred to carlco tmt and bwk during through payments made by the five to ira in connection with the various prudential transactions discussed above totaled approximately dollar_figure million beginning in kanter purportedly directed that ira’s free-cashflow be distributed in the ratio of percent each to carlco and tmt and percent to bwk from through ira generally transferred funds and other assets to carlco tmt and bwk in the respective percent allocation_ratio kanter had directed during approximately dollar_figure million was transferred from ira to carlco tmt and bwk in a percent split by way of transfers through the taci special e and the taci special accounts and distributions related to essex partnership and a partnership known as sherwood associates partnership exhs i transfers from zeus to ira the payments that zeus received from bjf from through a total of dollar_figure accumulated in zeus until they were transferred to ira in the steps outlined below at a time unknown but before date ira lent zeus dollar_figure exh pincite last item on date zeus transferred dollar_figure to ira as a loan repayment exh pincite last item at a time unknown but before date ira transferred dollar_figure or a cash_equivalent to thc in exchange for a receivable of dollar_figure due from thc exh pincite aje-25 exh pincite petitioners’ reply brief pincite on date zeus transferred dollar_figure to ira in exchange for the dollar_figure thc receivable exh pincite aje- exh pincite at a time unknown but before date ira transferred dollar_figure or a cash_equivalent to thc in exchange for a receivable of dollar_figure due from thc exh pincite on date zeus transferred dollar_figure to ira in exchange for a dollar_figure thc receivable exh pincite kuck transcr pincite3 thus at the end of zeus retained dollar_figure of the dollar_figure paid_by bjf and zeus held thc notes receivable totaling dollar_figure on date zeus transferred dollar_figure to ira in exchange for a dollar_figure thc receivable exh pincite by the end of the thc receivables that zeus received from ira had not been repaid exh pincite and general ledgers there is no evidence in the record that zeus ever accrued any interest or received any principal payment in connection with the thc receivables identified above ii ira’s transfer of its interest in essex partnership as previously mentioned in date ira distributed to carlco tmt and bwk it sec_26 125-percent partnership_interest in essex partnership the details of that transaction are summarized as follows in january of ira recorded the receipt of a dollar_figure payment received from essex partnership as payables of dollar_figure due to each of carlco and tmt and dollar_figure due to bwk exh pincite on date ira issued a check in the appropriate amount to each of the corporations and recorded the payments as payment of the payables owed to carlco tmt and bwk exh pincite additional distributions from essex partnership to ira during totaling dollar_figure were also treated as distributed directly to carlco tmt and bwk by reducing the additions to capital attributable to ira’s contributions of cash made to the corporations during the year exh pincite ira recorded the distribution of the essex partnership_interest on its books as follows beginning value dollar_figure less distribution of investment as paid-in capital big_number less distributions from essex big_number big_number big_number plus distb exxex dist as pd in big_number investment end of year -0- exh pincite lisle professed to have no knowledge that carlco held an interest in essex partnership exh pincite iii ira’s transfer of its interest in sherwood partnership in date ira also transferred to carlco tmt and bwk its 50-percent partnership_interest in sherwood associates partnership sherwood as more fully described below in ira invested dollar_figure in sherwood and reported a partnership loss of dollar_figure for that year exh pincite in ira invested an additional dollar_figure in sherwood and reported a partnership loss of dollar_figure for that year exh pincite in ira transferred its 50-percent partnership_interest in sherwood to tmt percent carlco percent and bwk percent exh aje for exh pincite exh pincite exh pincite petitioners’ reply brief pincite when ira distributed its sherwood partnership_interest to carlco tmt and bwk in ira reported a gain of dollar_figure on the distribution apparently representing the difference between ira’s capital contributions of dollar_figure and partnership losses totaling dollar_figure that ira reported for and exh pincite of in ira reported a long-term_capital_loss of dollar_figure attributable to the sale of a note receivable from sherwood exh pincite ira reported that it acquired the note receivable in date and sold the note for dollar_figure on date id neither ira’s general ledger nor its trial balance ledger for reflects the acquisition of a sherwood promissory note iv accounting treatment carlco tmt and bwk recorded ira’s cash distributions as capital contributions and they recorded ira’s transfers of its essex and sherwood partnership interests as paid-in capital as follows item carlco tmt bwk cash dollar_figure dollar_figure dollar_figure essex distribution big_number big_number big_number essex partnership big_number big_number big_number sherwood partnership receivable consent_dividend big_number total additions big_number big_number big_number paid-in capital beginning year big_number big_number big_number yearend big_number big_number big_number exh pincite exh pincite exh pincite exh pincite at the end of ira’s records reflected that it transferred capital contributions and paid-in capital to carlco tmt and bwk as follows carlco tmt bwk dollar_figure dollar_figure dollar_figure exhs v additional capital contributions to sherwood partnership between and tmt carlco and bwk made capital contributions to sherwood and their distributive shares of sherwood’s partnership items income losses were as follows tmt carlco bwk capital income loss capital income loss capital income loss dollar_figure dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -- big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number the record includes a letter from meyers to lisle dated date informing him that taci applied dollar_figure representing carlco’s share of an installment_payment that ira received from pms to partially offset dollar_figure that carlco owed to sherwood partnership exh exh pincite exh pincite exh pincite tmt exh pincite exh pincite exh pincite carlco exh pincite exh pincite exh pincite bwk in sherwood changed its name to forest activity exhs b transfer of funds paid_by the five during through to carlco tmt and bwk during through the moneys paid_by the five to ira other kanter-related entities and or carlco tmt and bwk totaled approximately dollar_figure million i hyatt corp as previously discussed payments under the hyatt kwj agreement after weaver’s 30-percent share were distributed to carlco tmt and bwk in a percent split through kwj partnership kwj partnership’s total source of funds during the years through was dollar_figure which included capital contributions of dollar_figure hyatt corp payments of dollar_figure and ira loans of dollar_figure petitioners’ reply brief pincite ira made loans to kwj partnership totaling dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during to respectively see app to this report as of date the date kwj partnership filed its tax_return for these loans had not been repaid exh these loans provided a large portion of the funds kwj partnership used to make consulting payments to ballard’s and lisle’s children as discussed in additional findings_of_fact infra pp during to carlco’s tmt’s and bwk’s distributive shares of the hyatt corp payments to kwj corp were dollar_figure dollar_figure and dollar_figure respectively exhs petitioners’ reply brief pincite one additional matter regarding the hyatt corp payments deserves mention on date ira issued checks of dollar_figure each to ballard and lisle after the checks were issued to ballard and lisle ira records reflected a transfer of dollar_figure to kwj partnership on date also on august and ira ledger entries reflected that the checks issued to lisle and ballard respectively were void exh pincite despite the fact that ira’s ledger entries showed that these checks were void lisle’s return reflected that he actually cashed the check lisle reported the dollar_figure on his individual tax_return as income from the kjw sic company exh statement ii frey the dollar_figure that bjf paid to zeus during and was not transferred directly to ira in zeus apparently used these funds to purchase preferred_stock in windy city corp exh nevertheless the amounts paid to zeus roughly equaled the otherwise unaccounted-for loans in the aggregate amount of dollar_figure that ira made to kwj partnership during the period to see app to this report iii schnitzer pms during the period to the dollar_figure in installment payments that ira received from pms was transferred to carlco tmt and bwk in a percent split and treated as capital contributionsdollar_figure iv essex partnership from through essex partnership paid a total of dollar_figure to ira see table and accompanying citations of the for a schedule listing the transfers of pms installment payments from ira to carlco tmt and bwk see app to this report record ira distributed these payments as payables to carlco tmt and bwk in a percent split and they in turn reported their respective shares of these distributions on their tax returns exhs carlco exhs tmt exhs bwk essex partnership income was allocated to carlco tmt and bwk during through as follows year carlco tmt bwk dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number exhs c carlco tmt and bwk capital accounts at the end of ira’s records reflected that it made capital contributions and transferred paid-in capital to carlco tmt and bwk as follows carlco tmt bwk dollar_figure dollar_figure dollar_figure exh pincite carlco exh pincite tmt exh pincite bwk the dollar_figure difference between carlco’s and tmt’s capital accounts at the end of was attributable to tmt’s accounting for so-called consent dividends during the period to dollar_figure notably tmt reversed the consent dividends in exh pincite as a result carlco’s and tmt’s capital accounts at the end of both equaled dollar_figure the disposition of funds from carlco tmt and bwk for the benefit of ballard lisle kanter and their families a ballard’s use and enjoyment of tmt’s assets i tmt’s various accounts during the period to substantial portions of tmt’s funds were invested in cds american national bank chicago and wells fargo bank san francisco savings and money market accounts citizen bank wells fargo taci and kemper money market and a goldman sachs brokerage account exhs exh pincite exh pincite exh pincite exh pincite exh exhs ballard and his wife had signatory authority over the wells fargo savings account ballard transcr pincite ii loans from tmt to ballard and ballard entities seabright corp was owned by the mary family_trust mary ballard transcr pincite5 the beneficiaries of the mary family_trust were mary ballard and her three daughters id tmt recorded consent dividends of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure a total of dollar_figure for to respectively exh pincite exh pincite exh pincite kanter served as trustee id seabright corp owned seabright farm located outside little rock arkansas id at dollar_figure taci’s date trial balance ledger reflected that loans had been made to ballard seabright trust and seabright corp as follows ballard seabright trust seabright corp dollar_figure dollar_figure dollar_figure exh pincite exh pincite on date money was transferred from the taci special e account to the taci special account designated for ballard seabright trust and seabright corp in the following amounts ballard seabright trust seabright corp dollar_figure dollar_figure dollar_figure exhs this transfer of funds had the effect of eliminating the outstanding loans from taci’s books_and_records in that the loans were treated as having been paid exh pincite ref nos dpo80 dpo79 dpo81 in connection with this transaction as ira was transferring funds to carlco tmt and the records of seabright corp were maintained at ballard’s residence mary ballard transcr pincite mary ballard was an officer of seabright corp id ballard believed seabright trust invested in tax- sheltered investments ballard transcr pincite bwk as capital contributions book entries were made reflecting that the three loans described above were transferred to tmt exh pincite from through seabright trust and seabright corp received additional loans from tmt the balances on these loans at the end of each year were as follows seabright seabright year trust corp exhibit dollar_figure dollar_figure pincite big_number big_number pincite big_number big_number pincite big_number big_number pincite big_number big_number pincite big_number big_number pincite the record does not include any promissory notes issued in connection with the loans to seabright trust or seabright corp there is no evidence that either seabright trust or seabright corp paid interest or principal on the loans from tmt as of december the loans had not been repaid exh pincite from through tmt made loans totaling dollar_figure to claude ballard and mary ballard the balances due on these loans at the end of each year were as follows year claude ballard mary ballard exhibit dollar_figure -- pincite big_number dollar_figure pincite big_number big_number pincite big_number big_number big_number big_number pincite big_number pincite big_number pincite an agreement dated date purported to provide for the repayment of the dollar_figure loan to mary ballard with macy’s preferred convertible stock that ballard owned exh however tmt’s accounting_records do not indicate that the dollar_figure loan was ever repaid or that the macy’s stock was transferred to tmt in accordance with the date agreement exh at dollar_figure iii tmt’s property transferred to ballard in tmt paid dollar_figure to acquire property described in tmt’s general ledger as land st francis county arkansas dollar_figure acre exh pincite an adjusting journal entry for regarding this transaction stated to record purchase of on dollar_figure acres in st francis county arkansas id an adjusting journal entry for regarding this transaction stated to r c amounts loaned to claude for purchase of fairfield planting co see agreement in file exh pincite the dollar_figure acres of arkansas land were no longer listed as a tmt as discussed supra p kanter and ballard negotiated the repayment of this debt in late asset exh pincite fairfield planting co fairfield was an s_corporation involved in farm operations in arkansas exh pincite ballard transcr pincite on date ballard executed a promissory note which provided that ballard agreed to pay to tmt on demand the principal sum of dollar_figure and the note would not bear interest but tmt was entitled to receive percent of the dividends_paid to ballard by fairfield exh at the same time ballard and mary ballard acting as tmt’s president executed an agreement which stated that ballard was executing a promissory note to tmt and was pledging big_number shares of fairfield common_stock as security for the note and tmt as part of the transaction agreed to advance in the future any deficits incurred by ballard in the operations of fairfield and is to receive of the dividends_paid by fairfield id ballard and mary ballard acting in her individual capacity also executed an assignment which stated that for the purpose of securing the payment of all indebtedness now owing or which may at any time hereafter be owing by ballard to tmt the ballards assigned to tmt big_number shares of fairfield common_stock id in tmt apparently paid an additional dollar_figure to fairfield and this amount was treated as an additional loan to ballard exh pincite the ballards reported fairfield items of income and loss on their and tax returns exhs when gallenberger was questioned about the accounting entries for the fairfield transaction she could not recall the details and suggested ballard should be questioned on the matterdollar_figure ballard believed that he owed tmt approximately dollar_figure on the fairfield transaction tmt continued to receive interest on the deal he owned two-sevenths of fairfield the initial fairfield investment was dollar_figure and the investment had increased in value to approximately dollar_figure and the fairfield transaction was a good deal for tmt and a bad deal for ballard ballard transcr pincite there is no evidence in the record that tmt ever received any payments interest dividends or otherwise attributable to ballard’s promissory note described above the record is unclear as to whether tmt ever owned shares in fairfield that it could transfer to ballard ballard asserted in petitioners’ reply brief pincite that because fairfield was an petitioners argued in their reply brief pincite that respondent failed to establish any relevant facts regarding the accounting surrounding the fairfield transaction because respondent failed to question gallenberger about the matter to the contrary respondent’s counsel questioned gallenberger about the details of the transaction and her reply ultimately was ask claude gallenberger transcr pincite1 s_corporation tmt could not own stock in the company larue transcr pincite nevertheless tmt’s adjusting journal entries identified the property that was transferred to ballard as fairfield planting company exh pincite while tmt’s general ledger identified the asset that was transferred to ballard as land not shares of stock exh at dollar_figure gallenberger could not explain the fairfield transaction at all and ballard’s testimony regarding the matter was inconsistent with tmt’s general ledger entries ballard’s explanation suggests that ballard received a tmt asset worth considerably more than the amount recorded on tmt’s books and ballard issued a promissory note to tmt that he never intended to repay iv investment in melinda ballard’s company ficom international inc ficom was a corporation organized by ballard’s daughter melinda ballard in melinda ballard transcr pincite in tmt transferred dollar_figure to ficom as a loan exhs in tmt recorded in its trial balance ledger a dollar_figure tmt’s general ledger reflected an additional transaction involving what appears to be separate_property in st francis county ark identified as land valued at dollar_figure along with a building dollar_figure and building improvements dollar_figure exh pincite investment in ficom stock exh pincite the entry included a handwritten notation w o in id exh pincite in tmt recorded in its trial balance ledger a dollar_figure long- term capital_loss on its investment in ficom with an adjusting journal entry explaining the writeoff as follows to w o worthless_stock of ficom as per note on tb trial balance exh pincite aje tmt claimed a long-term_capital_loss of dollar_figure related to the ficom transaction on its tax_return for exh sch d as of date dollar_figure of tmt’s loan to ficom had not been repaid exh v ballard’s disclosures to goldman sachs goldman sachs had a conflict of interest policy regarding partners’ and employees’ outside business affiliations which required a written request for consent to establish an outside business affiliation exh pincite goldman sachs also had a private securities transaction policy requiring all partners and employees to notify goldman sachs when they personally became involved in any private securities transactions including an investment in a private tax_shelter id pincite during the period to ballard reported as income on his tax returns substantial director’s fees from seabright corp exhs on date ballard submitted a disclosure statement to goldman sachs which stated i am personally involved in substantial farming operations individually as well as in partnership form family trusts control two corporations which are similarly involved exh at trial ballard testified that the family trusts referred to in his disclosure statement to goldman sachs were the bea ritch trusts which purportedly owned ira and ostensibly tmt and the two corporations he was referring to were tmt and fairfield ballard transcr pincite ballard’s testimony on this point is inconsistent with his earlier testimony and is not credible in particular ballard testified that as of he owned fairfield--there is no evidence that a_trust owned fairfield the family trusts and two corporations mentioned in ballard’s disclosure statement were the orient trust which owned tmt and mary family_trust which owned seabright corp on date goldman sachs issued a memorandum regarding outside business activities and private investment reminding goldman sachs personnel of nyse and nasd rules that required each general_partner and employee to obtain prior written approval with respect to outside business activities and private investments exh pincite in response to this reminder on date ballard submitted to the goldman sachs compliance department a request for approval of outside business activities and or private investments form exh in response to a direction to provide a complete description of the investment or business affiliation what is it and who else is involved in it as principals does it involve a public or private company ballard answered in part farmland--have been buying and selling for years id ballard did not identify ira or tmt as principals and or private companies with regard to these activities when ballard became the director of an organization called icm property investors ballard submitted to goldman sachs an outside business activities information and request form exh ballard’s involvement with this organization was through a close friend who controlled the property id in contrast ballard never submitted such a form to goldman sachs with respect to tmt which he purportedly was managing for ira at kanter’s request vi tmt’s assets during and tmt had total assets of dollar_figure dollar_figure and dollar_figure respectively exhs tmt’s cash holdings during and totaled dollar_figure big_number and dollar_figure respectively id by tmt had transferred approximately dollar_figure million to a goldman sachs brokerage account and invested approximately dollar_figure in real_estate investments id during and tmt had total assets of dollar_figure dollar_figure and dollar_figure respectively exhs tmt’s cash holdings during and totaled dollar_figure dollar_figure and dollar_figure respectively id tmt’s notes receivable during and totaled dollar_figure dollar_figure and dollar_figure respectively id during and tmt’s investments in bonds including municipal_bonds totaled dollar_figure dollar_figure and dollar_figure respectively id b lisle’s use and enjoyment of carlco’s assets i carlco’s various accounts during through carlco’s funds were deposited in taci accounts a brokerage account goldman sachs and in bank accounts connecticut national bank and north dallas bank exhs the mailing addresses for carlco’s accounts were lisle’s home address and lisle and donna lisle his wife had signatory authority over these accounts iddollar_figure the lisles and henry lisle lisle’s brother had signatory authority on the goldman sachs brokerage account exh ii lisle’s personal_use of carlco’s funds during to rwl cinema trust i99 made annual payments of dollar_figure to new jersey life_insurance co exh pincite rwl cinema trust i made these payments out of annual loans of dollar_figure from a variety of kanter-related entities ifi taci ira and bwk id in taci made one and only one loan of dollar_figure to rwl cinema trust i id on date lisle wrote a check of dollar_figure against funds in carlco’s account at connecticut national bank to repay a loan from taci exh april bank statement check no bates the memo section of this check stated payment on loan id lisle used carlco’s funds to repay the loan taci made to rwl cinema trust i this payment did not generate a loan from carlco to rwl cinema trust or a loan from ira to the rwl cinema trust or a loan from carlco to lisle exh exh no loan arose from this transaction because the money in the connecticut national bank account belonged to lisle and he used that money to pay a personal debt iii carlco’s assets during through carlco’s assets totaled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and the rwl cinema trust i a lisle grantor_trust is discussed in greater detail infra pp with regard to loans from other kanter-related entities dollar_figure respectively exhs during through carlco’s assets were invested almost entirely in municipal_bonds id c kanter’s use and enjoyment of bwk’s assets i salaries and officer compensation paid to kanter and his son during through kanter and his son joshua kanter received salaries from bwk in the following amounts year burton kanter joshua kanter dollar_figure -- big_number dollar_figure big_number big_number big_number big_number big_number -- big_number -- total big_number big_number exhs bwk ledgers exhs bwk returns kanter testified however that he did not have time to manage bwk kanter transcr pincite ii loans on date bwk lent dollar_figure to kanter exh pincite by the end of the dollar_figure loan had not been repaid exh in and the dollar_figure loan was reduced by approximately dollar_figure each year by adjusting journal entries which treated the reduction of the loan as salary to kanter exh pincite aje exh bwk’s ledgers and returns reflect interest_income from cds only and there is no indication that kanter paid any interest on the dollar_figure loan exhs during the period to bwk lent a total of dollar_figure to psac to support its operations gallenberger transcr pincite6 petitioners’ reply brief pincite there is no evidence that any principal or interest was paid to bwk on these loans id iii gifts bwk’s general ledger for included an date entry for dollar_figure which stated janis kanter gift exh a subsequent entry in bwk’s general ledger suggests kanter reimbursed bwk for the above-referenced gift in date id there is no suggestion in the ledger that kanter paid bwk any interest related to this transaction c other means used to transfer funds for the benefit of ballard lisle kanter and their respective familie sec_1 payments from ira kwj corp and kwj partnership a ira payments to ballard and lisle in in ballard received dollar_figure from ira as a director’s fee exh ballard asserted he was not an ira director and the payment was for consulting services ballard transcr pincite on date ira paid lisle dollar_figure exh bates no b consulting fees paid_by kwj corp and kwj partnership to ballard’s and lisle’s adult children melinda ballard and karen ballard hart were ballard’s daughters melinda ballard transcr pincite hart transcr pincite amy albrecht was lisle’s daughter and thomas lisle was lisle’s son albrecht transcr pincite thomas lisle transcr pincite in kwj corp began paying thomas lisle amy albrecht and melinda ballard dollar_figure each per month by checks drawn on the taci special e account exh pincite l kanter transcr pincite5 exh these payments continued during exh pincite exh melinda ballard transcr pincite thomas lisle transcr pincite beginning in after kwj corp was liquidated thomas lisle amy albrecht and melinda ballard continued to receive dollar_figure each per month from the newly formed kwj partnership exh multiple pages in date karen ballard hart also began receiving dollar_figure per month from kwj partnership id pincite these payments generally continued until exhs the payments to the ballard and lisle children from kwj corp and kwj partnership totaled dollar_figure as summarized below year kwj partnership kwj corp -- -- dollar_figure big_number big_number big_number big_number big_number big_number total dollar_figure big_number -- -- -- -- -- -- big_number melinda ballard received a total of dollar_figure in and dollar_figure in melinda ballard transcr pincite4 of the dollar_figure paid in lisle’s children received at least dollar_figure and ballard’s children received at least dollar_figure exhs exh pincite l exh pincite exh pincite exh pincite exh albrecht transcr pincite to in early date after the internal_revenue_service began examining ballard’s kanter’s and lisle’s tax returns for the years at issue kanter sent letters to ballard’s and lisle’s children terminating their consulting arrangement exhs in his letter to amy albrecht kanter stated that fundamentally no services appear to have been performed for a number of years exh kanter explained why albrecht continued to receive the monthly payments as follows regrettably from ira’s point of view clearly not yours mr freeman was preoccupied during that time with other personal difficulties that were protracted and distractive of his attention in virtually every respect i do not believe you are aware of any of those difficulties and there is no need to dwell on the point other than to tell you that during that time he paid no attention to the activities of ira and its affiliates and those who were simply administering tasks on behalf of ira routinely continued to make payments to you since they had no contrary instructions exh pincite albrecht transcr pincite the record includes a nearly identical letter that kanter wrote to thomas lisle exh thomas lisle transcr pincite additional loans a ira loans to kanter ira lent various amounts to kanter during the period to exhs by the end of kanter owed dollar_figure to ira exh pincite there is no evidence of notes for these loans and there is no evidence that any principal or interest was paid on these loans b loans to ballard lisle their family members and their trusts i ballard’s grantor trusts ballard was the settlor of the following grantor trusts with the trustees and beneficiaries as indicated type of trust trust name trust established trustee beneficiary exhibit cmb cinema 1grantor weisgal wife and children cmb cinema ii grantor kanter ballard’s kanter ballard’ sec_5102 wife and children summit grantor weisgal ballard’s wife and children seabright grantor kanter ballard’ sec_5001 children in the cmb cinema trust was divided into separate trusts exh on date cmb cinema venture partnership was formed exh the partners were the cmb cinema trust percent and the cmb cinema trust ii percent with respect to the division b participation id sch a ii lisle’s grantor trusts lisle was the settlor of the following grantor trusts with the trustees and beneficiaries as indicated type of trust trust name trust established trustee beneficiary exhibit rwl cinema grantor kanter lisle’s descendants rwl cinema ii grantor kanter lisle’ sec_5000 wife and children basking ridge grantor weisgal lisle’s wife and children ballard’s cmb cinema trust was formed on the same day as lisle’s rwl cinema trust date ballard’s cmb cinema trust ii was formed on the same day as lisle’s rwl cinema trust ii date and ballard’s summit trust was formed on the same day as lisle’s basking ridge trust date we shall refer to these various entities collectively as lisle’s grantor trusts and ballard’s grantor trusts iii international films inc international films inc ifi was incorporated in date exh as of date ira owned percent of ifi’s voting_stock id ira’s general ledger reflected that its basis in its ifi stock was dollar_figure exh pincite at the end of cmb cinema venture also was an ifi shareholder exh ira lent substantial sums to ifi and as of date ifi owed dollar_figure to ira exh pincite as discussed below ballard’s and lisle’s grantor trusts borrowed substantial sums from ifi to invest in ifi tax_shelters iv harbor exchange lending operation harbor investments inc was incorporated on date and its stated business_purpose was investments exh pincite the firm’s name was changed in fiscal_year ending date to harbor exchange lending operation helo exh pincite active business corp active owned percent of the voting_stock of helo and thc owned percent of active’s stock exh pincite thc filed a consolidated_return with both active and helo for the fiscal years ending date and exh pincite exh pincite exh pincite exh pincite before ira transferred dollar_figure to helo purportedly as loans exh pincite v loans to lisle and his trusts during the 1970s and 1980s kanter-related entities including ira ifi taci bwk and helo made loans of more than dollar_figure to lisle and lisle’s grantor trusts exh exh pincite exh exh exh pincite vi loans to the ballards and their trusts during the 1970s and 1980s kanter-related entities including ira ifi taci helo and tmt made loans of more than dollar_figure to ballard his family members and ballard’s grantor trusts exh exh exh exh exh exh pincite l aje exh pincite exh pincite ira transferred receivables of dollar_figure and dollar_figure due from ballard individually to ifi in exchange for receivables due from ifi in like amounts exh pincite ll aje exh pincite vii writeoff of loans and claimed losses before the end of helo lent dollar_figure to lisle’s basking ridge trust and dollar_figure to ballard’s summit trust exh pincite aje exh by the end of a transaction took place between ira and helo which had the effect of decreasing ira’s outstanding receivables due from helo by dollar_figure exh pincite aje exh pincite and increasing ira loans to basking ridge trust and summit trusts by dollar_figure exh pincite aje exh pincite in short ira obtained helo’s receivables due from basking ridge trust and summit trust ira’s adjusting journal entry stated that the purpose of this transaction was to adjust for loans made to basking ridge and summit via helo remove helo from middle exh pincite l simultaneously with this book entry transaction basking ridge trust was credited with a payment of dollar_figure leaving dollar_figure due on its loan and summit trust was credited with a payment of dollar_figure leaving dollar_figure due on its loan exh pincite ira then transferred to ifi the receivables due from basking ridge trust and summit trust for a receivable of dollar_figure due from ifi exh pincite aje loans to ballard lisle and their grantor trusts were either sold for dollar_figure or written off as bad_debts as described in the following steps step as of date ifi held receivables due from ballard lisle and their grantor trusts totaling dollar_figure as follows ifi receivables ballard dollar_figure ballard big_number cmb cinema big_number cmb ii big_number summit big_number cmb cinema venture sec_250 subtotal dollar_figure lisle dollar_figure rwl cinema big_number rwl ii big_number basking ridge big_number subtotal big_number total big_number exh pincite exh petitioners’ reply brief pincite additionally as of date ifi held receivables due from the entities and individuals totaling dollar_figure as follows ifi receivables safari trust dollar_figure hga cinema big_number elk invest big_number interalia big_number hargen big_number thc big_number abernathy big_number total big_number petitioners’ reply brief pincite step as previously mentioned ira held a receivable of dollar_figure due from ifi exh pincite on date ira exchanged its dollar_figure receivable due from ifi for all of ifi’s remaining assets which included a partnership_interest in development partnership assigned a value of dollar_figure and ifi’s receivables listed below ifi receivables ballard dollar_figure ballard big_number cmb cinema trust big_number cmb cinema trust ii big_number helo re summit big_number cmb cinema venture sec_250 lisle big_number rwl cinema big_number rwl cinema ii big_number helo re basking ridge big_number safari trust big_number hga cinema big_number elk invest big_number interalia big_number hargen big_number thc big_number abernathy big_number total big_number petitioners’ reply brief pincite exh step maf inc maf was a subsidiary of a kanter-related entity known as computer placement services inc gallenberger transcr pincite7 albert morrison jr a c p a served as maf’s president as a favor to freeman morrison transcr pincite morrison was a longtime friend of kanter morrison transcr pincite simultaneously with the transfer of ifi’s receivables to ira listed above ira sold of the receivables with a face value of approximately dollar_figure to maf inc for dollar_figure per receivable or a total of dollar_figure exh pincite aje ll exh pincite aje ll exh the receivables in question were those of safari trust cmb cinema trust cmb cinema trust ii rwl cinema trust rwl cinema trust ii hga cinema trust elk investment_partnership inter alia hargen and helo the basking ridge trust and summit trust notes exh pincite aje petitioners’ reply brief pincite step with regard to ballard’s promissory notes totaling dollar_figure and lisle’s promissory note dollar_figure ira’s adjusting journal entries for reveal that ira substantially discounted the value of these notes as well as a small receivable due from cmb cinema ventures exh pincite aje and wrote off the balances dollar_figure due from ballard and dollar_figure due from lisle as bad_debts exh pincite aje lines ira’s adjusting journal entry stated that this transaction was undertaken to write-off worthless notes exh pincite acct nos and exh pincite aje lines ira claimed a bad_debt_loss with respect to ballard’s and lisle’s notes on its tax_return for exh by the end of ira still held a receivable of dollar_figure due from helo and a receivable of dollar_figure due from cedilla investment co exh on date ira sold to maf for dollar_figure the helo and cedilla investment co receivables totaling dollar_figure exh pincite first entry exh aje last page on date ira also sold its interest in development partnership to maf for a promissory note for dollar_figure exh ira claimed a long-term_capital_loss of dollar_figure attributable to this transaction on its tax_return exh schedule d morrison through maf entered into the transactions with ira described above merely as an accommodation to kanter morrison transcr pincite after purchasing the notes from ira maf did no other business morrison transcr pincite by the end of neither ballard nor lisle owed any portion of their original loans totaling dollar_figure and dollar_figure respectively to either ira or ifi cmb cinema ventures no longer owed dollar_figure to either ira or ifi likewise ballard’s and lisle’s grantor trusts’ original loans totaling approximately dollar_figure were no longer owed to ira or ifi exh in ballard reported dollar_figure of total income on his federal_income_tax return including dollar_figure of interest and dividend income and dollar_figure of capital_gain income exh in ballard had the resources to repay either ira or ifi the loans he had received individually and through his trusts although ira wrote off ballard’s receivable as a bad_debt ballard did not report the discharge of this indebtedness as income on his tax_return or on subsequent returns exhs in lisle reported dollar_figure of total income on his federal_income_tax return including dollar_figure of interest and dividend income exh in lisle had the resources to repay either ira or ifi the loans he had received individually and through his trusts although ira wrote off lisle’s receivable as a bad_debt lisle did not report the discharge of this indebtedness as income on his tax_return or on subsequent returns exhs neither ballard lisle nor their grantor trusts paid any interest to ifi or ira on the loans to them which were subsequently written off as bad_debts or sold for dollar_figure exhs exhs exhs ifi returns the record does not include loan documents or notes evidencing the loans to ballard lisle and their grantor trusts at the end of ira sold its ifi stock to gallenberger for dollar_figure exh pincite aje in addition to receiving the ifi stock gallenberger was given dollar_figure identified as accounting fees exh exh pincite ira claimed a long-term_capital_loss of dollar_figure attributable to this transaction on its tax_return exh schedule d in date approximately years after ifi transferred receivables of dollar_figure to ira ifi filed for bankruptcy exh at the time of the bankruptcy filing gallenberger was ifi’s vice president and she owned percent of its stock at the time of ifi’s bankruptcy ifi owed debts to the following creditors creditor reason amount of claims irs taxes dollar_figure kanter legal services neal gerber eisenberg legal services psac services i f corp service sec_775 total big_number exh viii loans to lisle’s rwl cinema trust during to in the year after ira wrote off lisle’s loans and the loans to rwl cinema rwl cinema ii and basking ridge trust as described above ira made another loan of dollar_figure to the rwl cinema trust exh pincite exh pincite in addition kanter lent a total of dollar_figure to lisle’s rwl cinema trust during and exh pincite d summary of funds paid_by the five to ira and disposition of those funds for the benefit of kanter ballard lisle and their families the following table is a summary of the funds paid_by the five to ira during through and the disposition of those funds for the benefit of ballard lisle kanter and their respective families table total funds ira received from the five dollar_figure ira_distributions to carlco tmt bwk ira capital contributions big_number ira noncapital contributions big_number kwj distributions big_number essex distributions big_number big_number big_number total big_number distributions to ballard and lisle their family members and their family grantor trusts as opposed to transfers to carlco tmt and bwk spread sheet below big_number 1big_number cmb cmb cmb ballard’s cinema cinema summit cinema ballard's source ballard trust trust ii trust ventures family total ira dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- loans big_number -- -- -- -- -- kwj -- -- -- -- -- dollar_figure -- -- -- -- -- big_number ira direc- tor’s fee big_number -- -- -- -- -- total big_number big_number big_number big_number big_number big_number lisle’s rwl cinema rwl cinema basking ridge lisle's source lisle trust trust ii trust family ira loans dollar_figure dollar_figure dollar_figure dollar_figure -- -- big_number -- -- -- ira payment big_number -- -- -- -- kwj -- -- -- -- dollar_figure -- -- -- -- big_number total big_number big_number big_number big_number big_number big_number big_number the dollar_figure difference can be accounted for by way of the amounts ira and zeus invested in frey’s partnerships at least dollar_figure sherwood partnership dollar_figure pms dollar_figure and the dollar_figure ira transferred to carlco tmt and bwk in in exchange for common_stock these amounts totaling dollar_figure were unavailable for distribution to carlco tmt and bwk e payments made by the five to thc and its subsidiaries during through schaffel frey and essex partnership made payments to thc and its subsidiaries during through totaling dollar_figure as set forth in the following table table year schaffel frey essex total -- dollar_figure -- dollar_figure -- -- dollar_figure big_number -- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number -- big_number big_number big_number -- -- big_number big_number -- -- big_number big_number total big_number big_number big_number big_number see table sec_4 petitioners’ reply brief pincite during to schaffel made payments to thc totaling dollar_figure representing kanter’s share of fees that schaffel earned arranging travelers financing for walters’s projects during through frey made payments to thc totaling dollar_figure these payments included shares of development and management fees pursuant to kanter’s and frey’s oral agreement as well as shares of profits from prudential projects and development fees from projects not involving prudential properties pursuant to the frey thc agreement these payments served to compensate kanter for using his influence to obtain prudential projects for frey and for using his influence to bring wealthy investors to frey’s projects not involving prudential properties during through essex partnership made payments to thc totaling dollar_figure representing cash distributions on thc’s partnership_interest these payments served to compensate kanter for obtaining hotel management contracts for mhm f distribution of funds from thc to kanter the payments thc received from schaffel frey and essex partnership during the years at issue generally were deposited into thc’s bank account petitioners’ reply brief pincite during thc transferred dollar_figure from its account to taci’s accounts exhs petitioners’ reply brief pincite these transfers were identified in thc’s general ledgers as investments loans or repayments of loans petitioners’ reply brief pincite during dollar_figure was transferred from taci’s accounts back to thc identified as returns on thc’s investments loans from taci and repayments of earlier loans from thc to taci exh petitioners’ reply see app to this report brief pincite at the end of thc had dollar_figure in taci’s accounts petitioners’ reply brief pincite during thc transferred dollar_figure from its bank account to taci’s accounts exhs petitioners’ reply brief pincite these transfers were identified in thc’s general ledgers as investments loans or repayments of loans petitioners’ reply brief pincite during dollar_figure was transferred from taci’s accounts to thc’s account and in most instances these transfers were identified as returns on thc’s investments exh petitioners’ reply brief pincite by the end of the net increase in thc’s funds deposited with taci was dollar_figure for a total of approximately dollar_figure petitioners’ reply brief pincite during and a total of dollar_figure was transferred from the taci special account to kanter’s personal bank account identified as loans and retainer fees as follows see app to this report only portions of thc’s general ledgers were provided to respondent nevertheless at the end of thc had approximately dollar_figure remaining in taci accounts petitioners’ reply brief pincite exh see app to this report see app to this report transfer amount appendix dollar_figure loans loans big_number retainer fees big_number retainer fees big_number big_number loans total big_number exh petitioners’ reply brief pincite kanter’s personal bank account records for the period date through date show that kanter made withdrawals for his personal benefit and the benefit of his family exh items petitioners’ reply brief pincite as of date kanter had outstanding loans from taci totaling dollar_figure exh petitioners’ reply brief pincite as discussed supra pp taci filed for bankruptcy in date lawrence korrub taci’s bankruptcy attorney never received the records that taci maintained for kanter and his related entities because gallenberger sent taci’s books_and_records including the bank statements and canceled checks related to the taci special e and taci special accounts to kanter gallenberger transcr pincite3 there is no evidence of notes for any of the funds transferred from the taci accounts to kanter’s personal bank account nor is there any evidence that kanter repaid the approximately dollar_figure million that he owed taci at the time of its bankruptcy considering all of the circumstances we infer that kanter directed the transfer of thc’s funds into taci’s accounts as well as the subsequent transfers from taci’s accounts into his personal bank account kanter did not intend to return these funds to either taci or thc because these funds belonged to kanter g the flow of funds from four ponds and one river through fpc subventure to kanter and lisle as previously discussed kanter acquired an 8-percent limited_partnership_interest in four ponds partnership and transferred that partnership_interest to fpc subventure partnership lisle acquired a 90-percent interest in fpc subventure partnership in exchange for a dollar_figure promissory note kanter then acquired an 8-percent limited_partnership_interest in one river partnership and transferred that interest to fpc subventure partnership in exchange for a dollar_figure promissory note as a result of his interest in fpc subventure partnership lisle indirectly held partnership interests in four ponds partnership and one river partnership fpc subventure partnership’s primary sources of income were four ponds partnership and one river partnership exhs four ponds partnership and one river partnership reported net losses for to and to totaling dollar_figure and made cash distributions to its partners in to and to totaling dollar_figure respondent’s opening brief pincite par petitioners’ reply brief pincite exhs kanter exhs lisle exhs fpc subventure partnership tax returns and schedules k-1 for four ponds partnership and one river partnership approximately percent of four ponds partnership’s and one river partnership’s losses described above flowed through to lisle from fpc subventure partnership exhs the cash distributions made to fpc subventure partnership from four ponds and one river were deposited into the taci special e account exh exh pincite exh pincite shortly after the money from four ponds and one river was deposited into the taci special e account percent of that money was distributed directly to lisle exh pincite exhs exh during the period to lisle received a total of dollar_figure in cash distributions from fpc subventure partnership exhs a schedule k- that fpc subventure partnership issued to lisle for showed fpc subventure partnership’s tax returns for and apparently were not made part of the record that his capital_account at the end of was negative dollar_figure exh a schedule_k-1 that four ponds issued to kanter for showed that kanter fpc subventure partnership’s capital_account at the end of was a negative dollar_figure exh a schedule_k-1 that one river partnership issued to kanter for showed that kanter fpc subventure partnership’s capital_account at the end of was negative dollar_figure exh fpc subventure partnership was a conduit that kanter used to transfer to lisle a share of the payments that schaffel made to thc on travelers transactions from to v additional findings_of_fact regarding the examination process and summons enforcement proceedings as previously discussed the kanters paid a small amount of federal_income_tax for the kanters filed tax returns for to reporting no tax_liability a failure to cooperate during the audit during the late 1980s the irs began an examination of kanter’s and ira’s tax returns lunk transcr pincite2 when kanter met with irs examiners and they requested certain documentation kanter informed the examiners that he would frame the issues in the case not the irs dion transcr pincite in connection with the kanter examination irs agents interviewed lisle on date exh and ballard in date lunk transcr pincite after these interviews the irs began to examine lisle’s and ballard’s tax returns it was during this period that kanter wrote to ballard’s and lisle’s children and explained that he was terminating their purported consulting agreements ballard and lisle began to be paid for managing carlco and tmt and kanter began to negotiate with ballard and lisle regarding the loans ira wrote off as bad_debts in during the examination process kanter ballard lisle and their associates failed to produce information the irs requested orally and or through written information document requests lunk transcr pincite0 kanter produced only documents related to schedule a deductions under examination lunk transcr pincite7 dion transcr pincite kanter ballard and lisle failed to produce records sought by the irs concerning their grantor trusts and other related entities lunk transcr pincite8 b irs summonses the irs issued summonses to ballard lisle schott and gallenberger in her individual capacity and as an officer of psac which purportedly possessed documents pertaining to kanter ballard and lisle and related entities the summons to psac dated date requested in part documents pertaining to psac ira and its subsidiaries thc and its subsidiaries bwk and the bea ritch trusts the summons requested production of the cash receipts journals cash disbursement journals general ledgers subsidiary ledgers and ledgers for all bank accounts including the taci special e account exh the summons also requested production of documents pertaining to any corporations or partnerships in which kanter his family and or his family trusts were shareholders id c summons enforcement in addition to the summonses described above the irs served summonses on administrative enterprises inc predecessor to psac psac zion and bk children’s trust the four kanter- related entities during and in the government filed with the u s district_court for the northern district of illinois a petition to enforce the four summonses on date the district_court issued an order to show cause why the four kanter-related entities should not be compelled to comply with the four summonses the district_court conducted hearing sec_105 see app to this report related to the government’s petition on april and date at the latter hearing weisgal testified that at the time he received the summons served on him as trustee of the bk children’s trust one of the bea ritch trusts some of the documents including documents relating to the kanters had been turned over to taci and some documents had been discarded as part of a 3-year record retention and discard policy see united_states v administration co aftr 2d ustc par big_number n d ill exh 9047--mem op and ord of date gallenberger testified at the date hearing that documents relating to taci were never returned to her from taci’s bankruptcy counsel she testified that many records of psac administrative enterprises zion and the kanters no longer existed gallenberger testified that she disposed of some during taci’s bankruptcy proceeding the only documents that korrub taci’s bankruptcy counsel may have received from taci were copies of its tax returns he received none of the books_and_records of taci’s clients korrub transcr pincite- in any event the documents which were the subject of the irs summons enforcement proceeding did not include taci’s tax returns the summons sought the books_and_records of one primary client namely the kanters relating to transactions involving the kanters for and united_states v administration co aftr 2d ustc par big_number n d ill affd 46_f3d_670 7th cir these records were not given to korrub instead gallenberger gave them to kanter gallenberger transcr pincite3 documents after receipt of the irs summons united_states v administration co supra exh 9047--mem op and ord of date the district_court concluded that none of the summoned documents were produced and the kanters and the four kanter- related entities acted in bad faith in failing to comply with and blocking enforcement of the summonses the district_court ordered gallenberger on behalf of psac to appear before the irs by date and produce the records sought by the summonses united_states v administration co supra exh 9047--mem op and ord of date although gallenberger appeared before the irs and testified and produced some documents on date she did not search all of the records in her possession but instead looked in every fifth sixth or seventh file on date the government filed with the district_court a motion to hold gallenberger in contempt on date the district_court held a further hearing the district_court noted that psac operated much like a registered agent and a document repository primarily for the benefit of kanter-related entities and most of psac’s over files related to kanter united_states v administration co aftr 2d ustc par big_number n d ill affd 46_f3d_670 7th cir exh 9047--mem op and ord of date pincite during the date hearing gallenberger explained to the court that she produced very few documents because very few of psac’s documents related to transactions between the subject entities and psac the district_court rejected gallenberger’s narrow interpretation of the summons and concluded the summons fairly encompassed all the documents in the possession of psac in any manner related to the kanters or kanter-related entities the district_court also concluded that gallenberger’s sampling of documents did not discharge her duty to make all reasonable efforts to comply with the court’s order finding a glaring deficiency in her compliance the district_court by order dated date held gallenberger in contempt of court and granted her until date to purge herself of contempt by fully complying with the court’s order united_states v administration co aftr 2d pincite8 ustc par big_number at big_number exh 9047--mem op and ord of date pincite gallenberger appealed the district court’s order of date holding her in civil contempt to the court_of_appeals for the seventh circuit the court_of_appeals affirmed the district court’s order see 46_f3d_670 7th cir d requests for production of documents psac maintained records for kanter a number of his family trusts and ira and thc before trial there were agreements between respondent and petitioners that certain third party production records of thc would be made shortly before the close of discovery the agreement fell apart united_states v administration co aftr 2d pincite5 ustc par big_number at big_number kanter first promised to produce thc’s books_and_records in the possession of psac and then in early date notified respondent that the thc records were records of third parties over whom kanter had no control id kanter’s position was that thc was a third party and discovery on kanter was not discovery on thc dick transcr pincite in the summons enforcement proceedings the district_court found that this eleventh-hour change_of position by the kanters was indicative of bad faith on the part of the kanters united_states v administration co aftr 2d pincite4 ustc par big_number at big_number at the start of the trial in these cases respondent issued subpoenas to various kanter-related entities requesting production of documents exh in addition to the books_and_records of ira thc carlco tmt and bwk respondent requested production of documents relevant to determining the ownership of these entities including stock ledgers and records of stockholders at the start of the trial kanter’s counsel informed the court that no documents would be produced because the subpoenas were served on gallenberger and she was not the custodian of records for ira thc carlco tmt and bwk dick transcr pincite kanter’s counsel informed the court that kanter was the custodian of the records in question dick transcr pincite respondent then served kanter with subpoenas for the documents in question transcr pincite petitioners produced complete thc trial balances only for and exhs respondent possessed from prior audits partial general ledgers of thc for and exhs and partial trial balances of thc for and exhs gallenberger transcr pincite- there are no complete receipts and disbursement journals general ledgers or trial balances for thc for partial and accordingly payments made by schaffel frey and eulich essex partnership to thc are not traceable through thc’s books_and_records gallenberger had in her possession the records of thc for and and at some point turned those records over to kanter gallenberger transcr pincite after respondent requested production of the thc records kanter never asked gallenberger for them gallenberger transcr pincite kanter possessed thc’s records but failed to produce them kanter also possessed the books_and_records of ira tmt carlco and bwk when respondent requested production of the records of ira tmt carlco and bwk they had to be retrieved from kanter gallenberger transcr pincite5 gallenberger and kanter possessed records relevant to determining the ownership of ira and thc at the summons enforcement hearing gallenberger testified that she had the information available to decide herself the ownership of any of psac’s clients united_states v administration co aftr 2d ustc par big_number n d ill exh 9047--mem op and ord dated date pincite neither gallenberger nor kanter produced stock ledgers for ira thc carlco tmt or bwk with respect to carlco tmt and bwk the only documents kanter produced concerning ownership were copies of initial stock certificates showing that the kanter ballard and lisle family trusts owned the preferred_stock of bwk tmt and carlco respectively and a copy of an initial stock certificate showing that ira owned the common_stock of these entities no documentary_evidence was introduced to show whether ownership changed from the initial issuance dates of the stock certificates that kanter produced when the trustees of kanter’s family trusts baskes and weisgal were asked to produce documents they likewise failed to do so on the ground that they did not have the requested information in their possession weisgal transcr pincite baskes transcr pincite psac had a policy of refusing to turn documents over to anyone other than their owner exh exh pincite gallenberger transcr pincite4 opinion a the parties’ positions respondent determined that kanter ballard and lisle earned the moneys the five paid to ira thc and other kanter- related entities during the years at issue kanter later directed and allocated much of that money to himself ballard and lisle primarily through bwk percent tmt percent and carlco percent respectively and kanter and lisle shared fees that schaffel paid to thc on travelers transactions with lisle receiving a portion of his share through fpc subventure partnership respondent first contends that ira thc carlco tmt bwk and other kanter-related entities were shams and or nothing more than the alter egos of kanter ballard and lisle in the alternative respondent maintains that by directing the five to remit their payments to ira and thc and distributing those payments to carlco tmt bwk and others kanter ballard and lisle violated the assignment_of_income_doctrine finally respondent asserts the court should reallocate the income in dispute to kanter ballard and lisle pursuant to sec_482 petitioners assert the payments from the five were earned and properly reported as taxable_income by ira thc and other kanter-related entities petitioners also dispute respondent’s assertion that the payments from the five represented kickback payments to kanter ballard and lisle petitioners deny that any kickback scheme existed the commissioner’s deficiency determinations normally are presumed to be correct and the taxpayer bears the burden_of_proof 290_us_111 on the other hand the commissioner bears the burden_of_proof with regard to any increase in the deficiency raised in the pleadings and any case involving the issue of fraud with intent to evade tax rule a and b see sec_7454 there is no dispute the payments from the five constituted taxable_income to the persons or entities that earned the income the stj report pincite incorrectly stated that respondent improperly attempted to raise sec_482 for first time on brief the record reflects that respondent timely raised the issue in his amendment to answer in addition contrary to petitioners’ arguments respondent raised this issue on brief see respondent’s opening brief pincite thus the first issue in these cases is a simple one did kanter ballard and lisle earn the payments from the five b the assignment_of_income_doctrine in 410_us_441 the supreme court reiterated the longstanding principle that income is taxed to the person who earns it stating the principle of lucas v earl u s that he who earns income may not avoid taxation through anticipatory arrangements no matter how clever or subtle has been repeatedly invoked by this court and stands today as a cornerstone of our graduated income_tax system for a more recent formulation of this principle see 543_us_426 holding a contingent-fee agreement should be viewed as an anticipatory assignment to the attorney of a portion of the client’s income from any litigation recovery when payments are remitted to a corporation as is the case here a question may arise whether the corporate entity earned the income generally a corporate entity will be recognized for tax purposes in 319_us_436 the supreme court established the following test for determining whether a corporation will be recognized as a separate taxable entity the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator's personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity fn refs omitted on the other hand if a corporation or another legal entity such as a_trust or partnership was not formed for a substantial business_purpose and does not engage in actual business activities the corporate entity amounts to a sham that may be disregarded for tax purposes see 309_us_331 293_us_465 avoiding taxation is not a legitimate business activity in the normal course 144_f2d_466 2d cir even if a corporation is not a sham because it is engaged in some legitimate business activity payments to a corporation may nevertheless be reallocated to another person or entity under the assignment_of_income principles mentioned above in a corporate context particularly in cases involving closely held personal_service_corporations the determination of the true_earner of income can be difficult in 78_tc_882 affd without published opinion 734_f2d_20 9th cir a professional athlete who had conveyed the exclusive rights to his personal services to a corporation contended that the corporation rather than he was taxable on amounts paid directly to it by his employer recognizing that a corporation can act only through its employees and agents this court set forth two requirements that must be met before the corporation rather than the service-performing individual can be considered to control the earning of the income these requirements are the corporation must have had the right to direct or control the individual’s activities in some meaningful manner and there must exist between the corporation and the person or entity using the services a contract or similar indicium recognizing the corporation’s controlling position id pincite the u s courts of appeals for the seventh circuit and the federal_circuit apply a more flexible facts and circumstances approach 800_f2d_672 7th cir affg 84_tc_764 780_f2d_1005 fed cir in 239_f3d_917 7th cir the court_of_appeals for the seventh circuit addressed both the assignment_of_income_doctrine and concepts of alter ego in a factual setting analogous to the facts presented in these cases in newell the taxpayer was president and a 50-percent_shareholder of lpm inc inc a commodity trader pursuant to a contract inc earned a fee of dollar_figure million from a client during and the taxpayer directed the client to pay the fee to lpm ltd ltd a bermuda corporation neither the taxpayer newell nor inc reported the payment to ltd as income the taxpayer subsequently was convicted of willfully filing false federal_income_tax returns for for both himself and inc on appeal that taxpayer argued in pertinent part that the government was improperly allowed to proceed on an assignment_of_income theory and the government failed to prove its case beyond a reasonable doubt the taxpayer asserted that inc assigned its contract to ltd and therefore the dollar_figure million payment was taxable to ltd the court_of_appeals rejected the taxpayer’s arguments with regard to the assignment_of_income_doctrine the court_of_appeals stated to shift the tax_liability the assignor taxpayer inc must relinquish his control_over the activity that generates the income the income must be the fruit of the contract or the property itself and not of his ongoing income-producing activity this means in the case of a contract that in order to shift the tax_liability to the assignee the assignor either must assign the duty to perform along with the right to be paid or must have completed performance before he assigned the contract otherwise it is he not the contract or the assignee that is producing the contractual income--it is his income and he is just shifting it to someone else in order to avoid paying income_tax on it id pincite in addition to these points the court_of_appeals noted that it was not entirely accurate for the taxpayer to assert he was prosecuted under the assignment_of_income_doctrine where it was not clear there in fact was an assignment and even if there was the assignment was a sham inasmuch as the taxpayer attempted to transfer his income to his alter ego ltd id pincite see 104_tc_140 holding that compensation paid_by houston rockets to a wholly owned personal_service_corporation of one its players was includable in the player’s gross_income before proceeding we shall first explain as completely as possible why we have rejected as manifestly unreasonable certain of the credibility determinations and associated legal conclusions in the stj report c errors in the stj report108 the stj report was based on two fundamental misconceptions regarding respondent’s position which resulted in compelling evidence largely being ignored credibility determinations regarding the five that were not relevant to a determination whether a kickback scheme existed among kanter ballard and lisle and credibility determinations regarding kanter ballard and lisle that were manifestly unreasonable a detailed examination of the substantial record in these cases along with a review of the parties’ posttrial briefs demonstrates that the ultimate holding recommended in the stj report ie that we observe at the outset that the stj report is organized in an unorthodox fashion although organized in separate sections labeled general findings_of_fact and discussion the discussion portion of the report includes findings_of_fact that are not contained in the general findings_of_fact portion of the report kanter ballard and lisle did not participate in a kickback scheme is directly contradicted by the overwhelming objective evidence in these cases and thus is manifestly unreasonable as outlined below the stj report reflects a fundamental misunderstanding regarding respondent’s theory as to the means and manner by which kanter ballard and lisle conducted the kickback scheme further the analysis in the stj report is based on the misconception that respondent conceded ira thc and other kanter-related entities were not shams as a result the question of the validity of these entities was never broached these errors and others are explored in greater detail below the stj report reflects a misunderstanding of respondent’s theory regarding the kickback scheme in rejecting respondent’s assertion that kanter ballard and lisle earned received shared and failed to report as income a substantial amount of kickback payments the stj report pincite repeatedly emphasizes that frey schaffel schnitzer and eulich uniformly denied that their payments to ira thc and other kanter-related entities were intended to compensate ballard or lisle in any way these statements reveal the stj report is based on a fundamental misunderstanding of respondent’s theory regarding the organization and operation of the kickback scheme respondent argued that kanter ballard and lisle did not disclose their scheme to schaffel frey schnitzer and eulich respondent’s opening brief pincite quoted supra p included a discussion describing the kickback scheme as a matter that generally was known only to kanter ballard and lisle respondent theorized that ballard and lisle agreed to steer prudential business to the five and lisle agreed to steer travelers business to schaffel with the understanding that kanter would share with ballard and lisle any fees he was able to obtain from the five in other words respondent conceded that schaffel frey schnitzer and eulich were not aware ballard and lisle were using their influence to steer business to them in respondent’s view schaffel frey schnitzer and eulich simply agreed to pay kanter if he was successful in influencing his clients and other wealthy contacts in the real_estate industry to generate business for them having misconstrued respondent’s position the stj report repeatedly cites the testimony of schaffel frey schnitzer and eulich as compelling evidence in support of its conclusion that kanter ballard and lisle did not engage in a kickback scheme we acknowledge the stj report also credits kanter and ballard’s testimony and lisle’s statement to irs agents that they were not engaged in a kickback scheme as we shall discuss in significant detail below it was manifestly unreasonable to give any credence to this testimony discussion regarding assignment_of_income the stj report pincite erroneously states that respondent conceded ira thc and other kanter-related entities were not shams for tax purposes in fact respondent’s opening brief pincite stated in pertinent part respondent asserts that the evidence shows that the family owned entities including ira thc tmt carlco and bwk should be disregarded as separate taxable entities alternatively if not disregarded they are not taxable on the moneys paid_by the five under the assignment_of_income_doctrine and the ‘controller of the income analysis respondent’s opening brief pincite is devoted entirely to the argument that ira thc and other kanter-related entities were shams that should be disregarded for tax purposes proceeding on the misconception that respondent conceded ira and thc were valid entities for tax purposes the stj report pincite summarily concludes that the assignment_of_income_doctrine is inapplicable to payments ira and thc received from pms essex partnership and hyatt kwj corp because ira and or thc owned the property interests or property rights that generated the income in question no consideration is given to whether ira’s and thc’s interests were nominal or illusory in connection with the foregoing the stj report pincite concludes the payments from frey and schaffel to ira and or thc did not represent an assignment_of_income because ira and thc exercised significant control_over kanter’s activities and frey and schaffel both entered into an agreement to obtain the services from ira and or thc again no consideration is given to whether ira and thc merely served as kanter’s alter egos because respondent never conceded that ira and thc were not shams these portions of the stj report are manifestly unreasonable failure to address respondent’s flow-of-funds argument the stj report pincite note states that respondent’s kickback theory was unsupported by the evidence what is lacking however is any mention or discussion of respondent’s detailed flow-of-funds analysis we can only conclude the stj report did not contain an analysis of the flow of funds because of the misconception that respondent conceded ira thc carlco tmt bwk and other kanter-related entities were not shams a thorough evaluation of the evidence concerning the flow of funds is crucial to a just and proper determination in these cases incomplete discussion regarding loan arrangements the stj report pincite rejects respondent’s argument that ballard and lisle received portions of their shares of the there are no recommended findings_of_fact in the stj report in support of a finding that ira or thc exercised significant control_over kanter as discussed below the record shows just the opposite the question whether ira and thc were shams also was particularly relevant to respondent’s determination that kanter ballard and lisle were liable for additions to tax for fraud kickback payments through loans from ira to ballard and lisle their family members and grantor trusts although the stj report mentions that loans were extended to ballard and lisle individually as well as to their family members no attempt was made to quantify those loans and there is little indication any consideration was given to respondent’s argument these loans were shams ie the loans were not properly documented no principal or interest was ever paid on the loans and some of the loans ultimately were written off as bad_debts or sold for dollar_figure the stj report pincite does include a brief discussion of the validity of loans to ballard’s and lisle’s grantor trusts the stj report pincite note rejects kanter’s testimony that ira made nonrecourse loans to ballard’s and lisle’s grantor trusts because the movie investments underlying those loans were particularly promising the stj report acknowledges a lender operating at arm’s length would have demanded some financial guaranty or collateral from the grantors of those trusts before extending those loans the stj report also acknowledges that ballard and lisle were valuable business contacts to kanter and kanter traded on those contacts to obtain business arrangements with other third parties id pincite despite these observations the stj report simply concludes kanter may have helped to arrange favorable loans for ballard and lisle out of gratitude for their friendship and the business advantages that friendship conferred upon kanter id pincite a detailed analysis of the magnitude validity and treatment of all loans that ballard lisle and their grantor trusts received from ira ifi bwk and other kanter-related entities is lacking in the stj report discussion regarding consulting payments to ballard’s and lisle’s adult children much like the loan discussion outlined above the stj report pincite acknowledges kanter may have considered the consulting arrangements with ballard’s and lisle’s adult children to be favors to ballard and lisle the stj report then rationalizes the consulting payments by pointing out that ballard and lisle managed tmt’s and carlco’s assets at no charge to ira until significantly although recognizing the possible relationship between the consulting payments to the ballard and lisle children and ballard’s and lisle’s management of tmt and carlco the stj report fails to explore the circumstances surrounding kanter’s termination of the consulting payments in and kanter’s nearly simultaneous decision to begin compensating ballard and lisle for managing tmt and carlco at the very least these circumstances raised the question whether the stj report pincite note also refers to fpc subventure partnership as another example of a favorable transaction between kanter and lisle and it acknowledges that the record fails to disclose whether lisle repaid kanter for his 90-percent interest in that partnership however the stj report does not contain any further recommended findings_of_fact with respect to this transaction the consulting payments constituted income assigned by ballard and lisle to their children as discussed in detail infra pp a close examination of kanter’s letters terminating the consulting payments to the children is indicative of an attempted coverup of that question manifestly unreasonable credibility determinations a testimony offered by the five as previously discussed because respondent asserted that kanter ballard and lisle did not disclose their kickback scheme to schaffel frey schnitzer and eulich the conclusion in the stj report that the five testified credibly that they did not intend for their payments to ira or thc to serve as kickbacks to ballard and lisle is not dispositive of the matter b ballard’s testimony regarding the hyatt transaction the stj report pincite note states that ballard’s testimony that he discussed the hyatt kwj fee agreement with a n pritzker dispels the notion that there was collusion between ballard lisle kanter and weaver with respect to weaver’s finder’s fees ballard’s testimony lacked credibility first the testimony was self-serving on its face and uncorroborated by any other witness second a n pritzker seemed intent upon keeping the hyatt kwj agreement a secret even within the pritzker family and therefore it seems implausible that a n pritzker would have spontaneously volunteered this information to ballard or anyone else at prudential ballard did not offer any explanation why a n pritzker revealed the information to him finally even assuming ballard had such a conversation with a n pritzker indignation was the natural reaction any forthright prudential executive would have had to the disclosure ballard’s indignation however was feigned a critical examination of the flow of funds clearly and convincingly shows that ballard earned and received a share of the hyatt corp payments under the hyatt kwj agreement after the payments passed through ira kwj partnership and tmt ballard had unfettered use enjoyment and control_over tmt’s funds and he surely did not want to disclose his role in the hyatt transaction to a n pritzker thus the recommended conclusion in the stj report that ballard’s testimony was sufficient to dispel the notion there was collusion among ballard lisle kanter and weaver with regard to the payments that hyatt corp remitted to kwj corp was manifestly unreasonable c kanter’s testimony regarding deconsolidation the stj report pincite note treats as credible kanter’s testimony that carlco tmt and bwk were removed from ira’s consolidated_group for tax-reporting purposes because kanter was concerned about the impact of carlco’s investments in tax-exempt_bonds on ira’s interest deductions while kanter’s explanation may have seemed plausible with regard to carlco it did absolutely nothing to explain why it was necessary or desirable to remove tmt and bwk from ira’s consolidated_group considering all the circumstances surrounding carlco tmt and bwk see discussion infra pp kanter’s testimony lacked credibility carlco tmt and bwk were removed from ira’s consolidated_group in to reflect the reality that those entities were owned and controlled by lisle ballard and kanter respectively and each would be responsible for its own tax_liabilities going forward d kanter’s testimony regarding ira the stj report pincite note treats as credible kanter’s testimony that he served as an adviser attorney and consultant to ira and he made recommendations to freeman and weisgal who made final decisions regarding ira’s investments this credibility determination was manifestly unreasonable inasmuch as kanter conceded that for several years during the 1980s freeman was too concerned with his own legal woes to manage ira and weisgal could recall little about ira’s operations as discussed infra pp ira was simply kanter’s alter ego and kanter’s testimony to the contrary lacked credibility e kanter’s ballard’s and lisle’s denials the stj report pincite treats as credible kanter’s and ballard’s testimony and lisle’s statement to irs agents that they were not engaged in a kickback scheme during the years at issue as discussed in detail below these credibility determinations were manifestly unreasonable because there is overwhelming objective evidence of record particularly through a critical evaluation of the flow of funds which demonstrates that with so-called capital contributions loans that were never repaid and other_payments to kanter ballard and lisle and their families ira transferred to carlco and or lisle tmt and or ballard and bwk and or kanter in a roughly percent split all of the payments from the five and nothing more the flow-of-funds analysis also demonstrates that kanter ballard and lisle had unrestricted use and enjoyment of the assets ira transferred to bwk tmt and carlco and they treated those assets as their own similarly the flow-of-funds analysis demonstrates that kanter and lisle shared the payments that the five made to thc d summary of kanter’s ballard’s and lisle’s transactions with the five an overview the record in these cases presents an overwhelming amount of testimony and documentary_evidence in support of respondent’s determinations that kanter ballard and lisle earned_income in the form of the payments from the five that were remitted to ira thc and their subsidiaries consistent with our findings_of_fact as set forth above and all the inferences that fairly may be drawn from those facts we conclude the statements in the stj report to the effect that kanter ballard and lisle testified credibly they were not engaged in a kickback scheme during the years at issue are manifestly unreasonable we have often emphasized that fraud may be proved by circumstantial evidence because direct evidence of fraud generally is not available see eg 99_tc_202 more often than not and as is certainly the case here fraud can be established only through circumstantial evidence and the inferences to be drawn therefrom see eg 96_tc_858 there is direct evidence the payments from the five to ira and thc represented income earned by kanter the transactions in question in these cases however were carried out in such a way that respondent must rely on circumstantial evidence in support of his determination that ballard and lisle earned substantial portions of the payments from the five there is no direct evidence that kanter ballard and lisle agreed to share the payments from the five nor is there much in the way of direct evidence that ballard and lisle used their influence to steer prudential or travelers business to the five as explained below however there is plenty of evidence that kanter ballard and lisle had the opportunity and wherewithal to carry out the alleged scheme ballard and lisle certainly were in a position to influence prudential and travelers to award business to the five and to varying degrees they were directly involved in the decisions that led to prudential’s and travelers’ business dealings with the five those factors in combination with the flow of funds--the fairly precise division of the proceeds of the scheme among the three--remove all doubt in these cases in respondent’s favor we conclude that all the circumstances when gathered together and viewed as a whole constitute compelling and unmistakable evidence that kanter ballard and lisle earned the income in question and kanter’s and ballard’s conduct in these matters was fraudulent kanter an experienced and knowledgeable tax attorney established a complex web of corporations partnerships and trusts as part of a plan to receive disguise launder and distribute payments from the five to himself ballard and lisle the complex laundering mechanism of sham_corporations and other entities that kanter put together included among others ira thc carlco tmt bwk kwj partnership essex partnership zeus ifi helo taci and psac ballard and lisle were sophisticated and experienced businessmen who held two of the highest ranking executive positions within the real_estate division at prudential’ sec_112 the court_of_appeals for the fifth circuit has already ruled that lisle is not liable for additions to tax for fraud 341_f3d_364 5th cir national headquarters ballard later was a partner at goldman sachs lisle later held the highest ranking executive position within the real_estate division at travelers kanter ballard and lisle fully understood and appreciated their obligations to report income correctly and to pay taxes on that income it was a conflict of interest for ballard or lisle to have received compensation in any way directly or indirectly with funds kanter received in connection with introductions he made to ballard or lisle exh pincite kanter had many influential clients and business contacts involved in commercial property management and major hotel management businesses kanter represented the pritzkers the founders of hyatt corp and had longstanding friendships with ballard and lisle thus kanter marketed himself as more than just an attorney to his clients and commercial real_estate professionals--he offered additional services such as raising capital and using his influential contacts to generate business in return for these services kanter demanded and routinely received a percentage or share of the fees and profits that the business opportunities generated for his business associates beginning in the early to mid-1970s kanter ballard and lisle concluded that with ballard’s and lisle’s positions of authority at prudential and kanter acting as a broker intermediary the three together could generate and share enormous fees and profits the three men recognized that kanter’s skills as an attorney combined with his client list and business contacts in the commercial real_estate industry neatly complemented ballard’s and lisle’s ability to influence prudential’s business decisions pertaining to its large commercial real_estate holdings throughout the country accordingly without disclosing ballard’s and lisle’s direct roles in the scheme kanter approached various businessmen including schaffel frey schnitzer and eulich and offered to assist them in raising capital and or obtaining property management contracts for their businesses in exchange for a share in the fees or profits generated by these business opportunities although kanter arranged to have these fees and profits paid to ira or thc or their subsidiaries schaffel frey schnitzer and eulich uniformly stated that they were relying on kanter and kanter alone to provide them with the additional business opportunities they were seeking largely unbeknownst to schaffel frey schnitzer and eulich however kanter ballard and lisle had agreed to share any fees and profits paid to kanter to the extent that ballard and lisle were able to exert their influence to steer prudential business to kanter’s contacts considering their relative positions kanter ballard and lisle agreed to share the fees and profit sec_45 percent each to ballard and lisle and percent to kanter kanter’s smaller share of the payments reflected the fact that ballard and lisle really controlled the purse strings and kanter’s role primarily was to set up fee-sharing arrangements with other businessmen and structure entities and arrange the accounting measures needed to disguise the true nature of the payments and do his best to shelter the payments from federal_income_tax kanter and lisle agreed to a similar arrangement after lisle moved on to travelers in addition to his agreement with ballard and lisle kanter arranged some transactions so that he could be compensated separately through payments to thc kanter made such arrangements with regard to transactions with frey and eulich the hyatt transaction the event that first brought kanter ballard and lisle together in the early 1970s was carried out in a slightly different fashion as we shall explain in detail below the five received additional business as a result of kanter’s ballard’s and lisle’s efforts and compensated kanter through payments to ira thc and other kanter-related entities ira thc and the other kanter-related entities did not earn any of the amounts paid to them by the five ira thc and the other kanter-related entities performed no services and they merely served as nominees or conduits to receive payments from the five with regard to the transactions with the five kanter was not an agent officer_or_employee of ira or its subsidiaries during the years at issue except in after the irs began its investigation kanter was not controlled by ira to the contrary kanter controlled ira the payments from the five were distributed by various means either directly to ballard lisle and kanter or indirectly through loans investments or consulting payments to them their family members or trusts and or other entities established for the benefit of their families to conceal ballard’s and lisle’s involvement in the scheme and in an attempt to avoid having to report the amounts earned from the scheme on their individual tax returns kanter established tmt to serve as ballard’s alter ego and carlco to serve as lisle’s alter ego the funds that kanter transferred to tmt and carlco were ballard’s and lisle’s shares of the fees and profits earned on the transactions with the five ballard and lisle owned tmt and carlco respectively and they had unfettered use and enjoyment of the assets held nominally by those corporations fpc subventure partnership was a conduit through which kanter passed to lisle his share of fees paid to kanter by schaffel in regard to travelers transactions the hyatt transaction kanter first met lisle in the late 1960s and he met ballard no later than the early 1970s in connection with the construction and opening of the houston hyatt hotel ballard and lisle had been involved in the development of the houston hyatt hotel as prudential representatives kanter was connected to the project through his representation of the pritzker family and the award to hyatt corp of the management_contract for the hotel j d weaver was also involved in this project as a representative of tenneco which had partnered with prudential to construct the hotel after winning the houston hyatt hotel management_contract a n pritzker wanted to submit a bid for hyatt corp on the embarcadero hotel management_contract lisle however was opposed to such a bid because hyatt corp was proposing to build another hotel in the san francisco area a n pritzker somehow came to believe that weaver might be able to influence lisle to allow hyatt corp to submit a bid on the embarcadero hotel in this regard a n pritzker agreed with weaver that if weaver could persuade lisle to allow hyatt corp to submit a bid on the contract and if hyatt corp were awarded the embarcadero hotel management_contract hyatt corp would pay weaver percent of hyatt corp ’s profits on the management_contract lisle and ballard were both present at the embarcadero hotel bid meeting ballard was assigned to attend the embarcadero hotel bid meeting and evaluate the various bids weaver’s effort to influence lisle was successful unexpectedly intercontinental co one of the bidders withdrew at the last minute and did not attend the bid meeting a second bidder del webb who surprisingly attended the meeting in person as opposed to sending a representative refused to submit a bid because he believed he had already been awarded the contract in the absence of a competing bid hyatt corp was awarded the embarcadero hotel management_contract on the same terms on which it had agreed to manage the houston hyatt hotel the record reflects that weaver did much more than simply influence lisle to permit hyatt corp to submit a bid on the embarcadero hotel management_contract after hyatt corp won the embarcadero hotel management_contract hyatt corp entered into an agreement to pay percent of hyatt corp ’s annual net cash profits from the contract to kwj corp weaver’s closely_held_corporation the hyatt kwj agreement stated that weaver has been the principal factor in bringing the parties together and aiding in the negotiations with regard to the embarcadero hotel management_contract in addition the hyatt kwj agreement was executed under the unusual circumstances that initially only a n pritzker and his two sons knew the agreement existed when other hyatt corp executives later investigated the matter including friend--a n pritzker’s son-in-law they determined the hyatt kwj agreement represented a reward to weaver for his substantial influence in arranging the management agreement on the embarcadero hotel between hyatt corp and prudential we infer from all the facts and circumstances that weaver recognized he would gain nothing by simply persuading lisle to permit hyatt corp to bid on the embarcadero hotel management_contract weaver would be compensated only if hyatt corp were to win the bidding on the contract consequently weaver informed lisle and ballard of a n pritzker’s promise to pay percent of the embarcadero hotel management_contract to weaver and weaver agreed to share any payments he might receive from hyatt corp with ballard and lisle if they used their influence to arrange for hyatt corp to win the contract lisle and ballard agreed to weaver’s proposal and they arranged for hyatt corp to win the contract that weaver did more than simply persuade lisle to permit hyatt corp to bid on the embarcadero hotel contract is evidenced by the hyatt corp internal documents which stated that weaver arranged the contract for hyatt corp the record indicates kanter became aware of the hyatt kwj agreement in the early 1970s when a n pritzker presented the matter to him seeking advice during this same period kanter was assisting ballard and lisle in establishing the grantor trusts they would use to invest in his movie_shelters and kanter initiated discussions with weaver regarding the sale of kwj corp to ira we infer from the timing of these events that kanter learned that weaver agreed to share with lisle and ballard any payments that kwj corp might receive under the hyatt kwj agreement and kanter was offered a share of these payments in exchange for structuring the receipt and disbursement of the payments to the participants in a manner that would conceal lisle’s and ballard’s involvement in the matter in particular kanter arranged ira’s purchase of kwj corp the liquidation of kwj corp and the formation of kwj partnership the transfer of kwj corp to ira was facilitated under the cover of an open-ended option with no apparent independent value that weaver granted to ira in to purchase kwj corp for dollar_figure kanter’s testimony that weaver entered into this option agreement because he needed the money is wholly discredited by the fact that weaver received nothing under the option agreement until mid-1980--4 years later although there was some initial discord between hyatt corp and weaver regarding the payments that kwj corp would receive under the hyatt kwj agreement we attribute this development to the pritzkers’ reputation as aggressive negotiators who wanted to pay as little as possible to kwj corp nevertheless hyatt corp did pay substantial sums to kwj corp pursuant to the hyatt kwj agreement and as described in the flow-of-funds analysis below approximately percent of those payments were transferred through ira to kwj partnership and on to carlco tmt and bwk in a percent split kwj partnership was also used as a conduit to transfer funds to ballard’s and lisle’s adult children in the form of so-called consulting payments kanter ballard and lisle earned the income associated with the portion of the hyatt corp payments that were routed through ira and kwj partnership kanter ballard and lisle attempted to assign that income to ira and later to kwj partnership and its partners carlco tmt and bwk kanter ballard and lisle failed to report this income on their own tax returns through the hyatt transaction kanter ballard and lisle came to realize that kanter’s skills as an attorney his client list and his business contacts in the commercial real_estate industry neatly complemented ballard’s and lisle’s ability to influence prudential’s business decisions pertaining to its large commercial real_estate holdings throughout the country the hyatt transaction set the stage for kanter’s ballard’s and lisle’s dealings with schaffel frey schnitzer and eulich summarized below schaffel in the late summer of schaffel met kanter ballard and lisle for dinner in new york lisle understood that kanter arranged the dinner in part to see whether schaffel might be able to do business with prudential shortly thereafter schaffel agreed to share with kanter any fees he might earn on construction contracts between prudential and torcon in the early fall of schaffel also agreed to share with kanter any fees he might earn on financing that prudential might provide for walters’s development projects kanter agreed to share with ballard and lisle any fees he might receive from schaffel if they used their influence at prudential to award construction contracts to torcon or to provide financing for walters’s projects while ballard and lisle were still employed at prudential schaffel received real_estate broker’s fees on the sale of ibm’s headquarters building to prudential fees related to prudential construction contracts awarded to torcon and fees related to financing that prudential provided for walters’s development projects schaffel shared these fees with kanter by way of payments to ira although some of the prudential transactions that generated fees for schaffel were initiated after ballard and lisle left prudential the inference may fairly be drawn that those transactions were an outgrowth of ballard’s and lisle’s earlier decisions to do business with schaffel which allowed schaffel and his clients to establish a favorable reputation with prudential in lisle left prudential and accepted a position as the head of travelers’ real_estate department pursuant to his agreement with kanter lisle assisted schaffel by approving a number of financing deals between travelers and walters for various development projects schaffel remitted one payment to ira arising from a travelers financing deal that he brokered shortly after lisle began working at travelers schaffel then balked at making any additional payments to ira a dispute between schaffel and kanter ensued and kanter convinced schaffel that he was obliged to continue to share with kanter any fees and commissions that he might earn on travelers financing transactions at this point schaffel did not want to remit any further payments to ira and kanter directed schaffel to make his payments to thc although schaffel remitted his payments to either ira or thc those entities were used only as conduits to appease schaffel’s concerns over the legality of sharing broker’s fees with a nonbroker there is no evidence in the record that anyone representing ira or thc was instrumental or helpful in obtaining financing from prudential or travelers for walters’s development projects or in obtaining prudential construction contracts for torcon schaffel understood that kanter himself would exert influence in an attempt to obtain prudential and travelers business for schaffel and his clients we conclude kanter obtained such business from prudential with the help of ballard and lisle and from travelers with the help of lisle there is no direct evidence that kanter agreed to share with ballard and lisle any payments he might receive from schaffel however a number of factors including the dinner meeting in new york ballard’s immediate role in prudential’s purchase of the ibm building ballard’s and lisle’s ability to influence prudential’s awards of construction contracts to torcon and financing transactions for walters’s projects lisle’s direct role in awarding travelers financing for walters’s projects the details concerning the kanter schaffel fee dispute and the divisions of the schaffel payments made to ira and thc as discussed in the flow-of-funds analysis below provide compelling circumstantial evidence that kanter ballard and lisle agreed to share the schaffel payments consequently for tax purposes kanter ballard and lisle were the true earners of the fees that schaffel paid to ira on prudential transactions and kanter and lisle were the true earners of the fees that schaffel paid to ira and thc on travelers transactions kanter used ira as a repository for the schaffel payments and as a conduit to channel the payments to himself ballard and lisle kanter ballard and lisle attempted to assign to ira the income they earned from schaffel and they failed to report their shares of that income on their individual returns as discussed in the flow-of-funds analysis below kanter later transferred ballard’s and lisle’s shares of the fees that schaffel paid to ira to them through tmt and carlco and he received his own share through bwk kanter and lisle attempted to assign income that they earned on travelers transactions to thc and they failed to report that income on their individual returns there is insufficient evidence to demonstrate that funds that schaffel paid to thc were distributed directly to lisle nevertheless as discussed in the flow-of-funds analysis below kanter transferred at least a portion of lisle’s share of travelers fees to lisle through fpc subventure partnership frey frey was a real_estate developer engaged in condominium conversion projects condominium conversion projects generally were capital intensive enterprises kanter told frey that he could bring investors with substantial capital to frey’s condominium conversion projects but that he would only do so if frey provided kanter with an equal share of any development and management fees generated by the conversion projects frey orally agreed to this arrangement although he remitted kanter’s share of development and management fees to thc as directed by kanter frey understood that it was kanter who would bring the deep-pocket investors to his projects kanter also arranged for subsidiaries of ira zeus and of thc zion to invest in some of frey’s projects as limited partners in early ballard approved the sale by a pension fund managed by prudential of a large apartment complex in florida known as village of kings creek to a limited_partnership organized by frey ballard visited the project during the conversion period frey was very successful in converting the property to condominiums shortly thereafter in the fall of prudential entered into a several joint_venture condominium conversion projects with frey under which frey managed the conversion of prudential properties into condominiums at this time kanter and frey committed their earlier oral fee-sharing agreement to writing the frey thc participation_agreement provided that for condominium conversion projects involving prudential properties and any future condominium conversion projects not involving prudential properties thc and frey would participate in capital contributions and profits and losses as 33-percent and 67-percent partners respectively in addition after date thc would receive percent of any development fees derived from any condominium conversion projects not involving prudential properties frey agreed to share development fees with thc as a way to compensate kanter for bringing investors and capital to his condominium conversion projects the frey zeus agreement formalized frey’s and kanter’s prior oral agreement to share development fees and expanded that agreement to include assigned profits on prudential condominium conversion projects in particular frey agreed to remit to zeus a 5-percent share of development fees and a 20-percent share of assigned profits earned on prudential conversion projects because kanter promised to use his influence to aid frey in obtaining additional condominium conversion projects from prudential there is no direct documentary_evidence that kanter agreed to share with ballard and lisle any payments he might receive from frey nevertheless considering all the circumstances including ballard’s role in the village of king’s creek transaction the numerous prudential projects initiated with frey in the fall of and the division of the frey payments as discussed in the flow-of-funds analysis below we infer kanter surreptitiously agreed with ballard and lisle that if they used their positions of authority at prudential to influence prudential to contract with frey as the developer in the conversion of prudential properties kanter would share with ballard and lisle the development fees and assigned profits payments that he expected to receive from frey kanter also agreed to share with ballard and lisle any profits that zeus might make by participating as a limited_partner in various frey partnerships the frey-zeus agreement reflected frey’s recognition that kanter’s influence in delivering several prudential condominium projects in the summer and fall of was extremely valuable at a time when investors were aggressively competing for properties to convert to condominiums and for capital to complete those conversions prudential provided a ready supply of such properties and these projects did not require large infusions of capital in frey kanter and others formed bjf partnership to engage in condominium conversion projects the bjf partnership_agreement included a list of assets that the partners contributed to the partnership among the listed items were two participation agreements--the frey thc agreement and the frey zeus agreement dated date kanter acting on behalf of thc transferred to bjf partnership rights to the frey zeus agreement kanter however asserts that he neither owned nor controlled ira or zeus frey made payments to zeus and thc by directing frey to make payments to zeus on prudential condominium conversion projects kanter ballard and lisle attempted to assign income that they earned on those projects to zeus by directing frey to make payments to thc kanter attempted to assign income that he earned on non-prudential condominium conversion projects to thc schnitzer pms schnitzer was interested in increasing the number of property management contracts awarded to pms a subsidiary of century a company he controlled to this end in schnitzer approached ballard with whom schnitzer had previously dealt in developing office buildings in houston texas and offered to give prudential a 50-percent stock interest in pms although prudential ultimately declined schnitzer’s offer from through pms’s property management business increased substantially with a large percentage of its contracts coming from prudential in schnitzer and kanter discussed century’s possible sale of a 5-percent stock interest in pms to ira kanter told schnitzer that he had various business contacts including the pritzker family through which kanter could obtain additional property management business for pms before agreeing to sell pms’s common_stock to ira schnitzer conferred with ballard to obtain his view as to whether kanter could deliver additional management contracts for pms in date century sold a 5-percent stock interest in pms to ira at a bargain price of dollar_figure schnitzer and ross were not relying on ira schott or weisgal to generate additional business opportunities for pms schnitzer and ross were relying solely on kanter to obtain additional business opportunities for pms during the period to pms expanded its portfolio of management contracts and its growth was attributable in large measure to additional contracts from prudential which represented approximately percent of its revenue in late date schnitzer informed kanter that he was disappointed with kanter’s failure to deliver additional property management business for pms and he wanted to buy back the pms stock held by ira kanter made a counteroffer to purchase all of the pms stock that schnitzer owned for dollar_figure million ultimately schnitzer agreed to pay ira dollar_figure for its pms stock with payments to be made in installments over years in date pms made an early discounted final payment to psac which transferred the funds to ira for distribution to carlco tmt and bwk once again although there is no direct evidence of an agreement among kanter ballard and lisle to share profits from the pms transaction the surrounding circumstances strongly support an inference that an agreement was in place we begin with the fact that ballard and lisle were aware that schnitzer was so anxious to expand pms’s management business that he was willing to part with a large share of the company at a bargain price against this backdrop schnitzer conferred with ballard before agreeing to sell a large stake in pms to ira ballard and lisle of course were in a position to increase pms’s portfolio of prudential management contracts considering that the pms installment payments eventually were divided among carlco tmt and bwk as discussed in the flow-of-funds analysis below we infer that kanter ballard and lisle recognized they could earn easy profits by acquiring stock in pms and they agreed to share those profits before ira acquired the pms stock kanter ballard and lisle used ira as a conduit to obtain a 5-stock interest in pms and to conceal ballard’s and lisle’s involvement in the matter the substantial appreciation that ira realized between the dollar_figure purchase_price for the pms stock in date and the dollar_figure million sale price in date--the latter amount being paid in installments over years--represented income that was earned by kanter ballard and lisle kanter ballard and lisle improperly attempted to assign income from the pms transaction to ira as discussed in the flow-of-funds analysis below kanter shared the income derived from the pms stock sale with ballard and lisle through distributions to tmt carlco and bwk eulich essex partnership eulich was interested in obtaining management contracts for large hotels for his company mhm and in he approached kanter for assistance in this regard at the time mhm was managing one large hotel the madison hotel in new jersey in date mhm was awarded a contract to manage another large hotel the allentown hilton beginning in the fall of and into early kanter and eulich organized essex corp and essex partnership the organization of these entities coincided with prudential’s decision to award the management contracts for the gateway hilton fall and the midland hilton no later than date to connolly the onsite manager of the gateway hilton ballard and lisle were instrumental in awarding these contracts to connolly even though they knew that connolly did not have the support services personnel to manage the hotels on his own eulich testified in pertinent part kanter was the person whose influence and contacts that we wanted at mhm because of his--again his involvement as one of the founders of hyatt international his involvement with the pritzkers and his involvement significant involvement with this mullett bay resort i mean the man--he knew a lot of people in the hotel business and he knew people who owned the types of properties that we wanted and we were not able to attract because we were running the two-story you know freeway-oriented motels eulich transcr pincite4 ballard introduced eulich to connolly as someone who would assist connolly with the support services he needed to properly manage the gateway hilton eulich then organized gateway hotel management co ghm to make it appear as if connolly was the owner of a hotel management company in early connolly and essex corp executed the ghm option agreement which they purportedly agreed to on date and which recited that connolly owned percent of ghm connolly was transferring to essex corp an option to acquire percent of ghm shares at dollar_figure per share for years and in exchange for the option essex corp would pay connolly dollar_figure per year for years the record also includes the connolly promissory note dated date from connolly to essex corp in the amount of dollar_figure subject_to percent interest payable for years with a final balloon payment due in because the payments under the essex option offset the amounts due from connolly under the promissory note we infer that these transactions were nothing more than a sham to make it appear that connolly had adequately capitalized ghm at best ghm was capitalized with dollar_figure the partners of essex partnership and their partnership interests were as follows percentage partner partnership_interest mhm ira thc connolly at trial connolly did not know the identity of the partners of essex partnership believed he was offered a percent partnership_interest in essex partnership in exchange for his promise to refer to eulich any hotel management contracts that ghm could not handle in the northeastern region of the country and did not understand that a portion of ghm’s management fees was remitted to essex partnership essex partnership’s stated purposes were to engage generally in the consulting business and as a liaison intermediary between owners and operators of hotel properties and to enter into other partnership agreements to at trial connolly could not recall any details about the ghm option agreement or whether he had received any payments pursuant to the option agreement did not know whether he had owned all of the shares of ghm could not recall speaking to eulich about startup financing of dollar_figure for ghm and could not recall whether the board_of directors held meetings at ghm or the membership of the board become a member of a joint_venture or to participate in some other form of syndication for investment and to buy sell lease and deal in services personal_property and real_property in connection with the formation of essex partnership ghm and mhm entered into separate representation and marketing agreements with essex partnership ghm agreed to pay to essex partnership percent of its fees on ghm’s management contracts on the gateway hilton and the midland hilton mhm agreed to pay to essex partnership percent of its management fees from the operation of the madison hotel and percent of the fees from the operation of the allentown hilton in return essex partnership agreed to perform liaison functions between certain hotel owners and ghm and mhm in connection with management contracts between such parties perform liaison functions between the owners of any additional properties which it was instrumental in securing for management by ghm or mhm use its best efforts to maintain satisfactory relations between the property owners and ghm and mhm and to maintain sufficient personnel to properly perform such management functions and use its best efforts to secure management contracts satisfactory to ghm and mhm essex partnership had no offices and no employees very few if any capital contributions were made to essex partnership the record reflects that personnel associated with mhm in effect provided all the financial and accounting services that ghm required to fulfill its hotel management contracts for the most part connolly simply continued to serve as the onsite manager of the gateway hilton in late prudential awarded to mhm the hotel management_contract for the twin sixties hotel shortly thereafter mhm and essex partnership modified their representation and marketing agreement to provide that mhm would pay percent of its management fees from the madison hotel and percent of its management fees from the allentown hilton and the newly acquired twin sixties hotel management_contract on date connolly executed a new representation and marketing agreement on behalf of ghm which provided that ghm would pay to essex partnership percent of the fees earned on the gateway hilton and midland hilton management contracts over time the total fees that mhm paid to essex partnership generally equaled the total fees that ghm paid to the partnership and the total fees mhm paid to the partnership roughly approximated mhm’s distributive_share of partnership income as a 5-percent partner in essex partnership however as indicated previously mhm was not paid directly for the substantial services its employees rendered to ghm rather as a partner in essex partnership mhm received percent of the partnership’s income although ira and thc as partners also received a combined percent of the income of essex partnership ira and thc in contrast to mhm provided no services to ghm eulich and mhm’s top management essentially viewed essex partnership as a marketing and sales device whereby mhm eventually might obtain more management contracts for large hotels in addition mhm needed to increase its level of experience and expertise in managing and operating large hotels because of the substantial services that mhm was providing ghm eulich considered the gateway hilton and midland hilton management contracts to be part of mhm’s management business connolly could not explain the benefits that ghm would receive under the ghm essex representation and marketing agreement he did not expect anyone at essex partnership to perform liaison functions between himself and prudential from mhm’s standpoint formby did not know what liaison functions essex partnership was expected to perform for ghm and he believed that no such activities occurred james mhm’s president could not identify a specific person or entity who would have acted as a liaison between the owners and operators of the hotel properties in question james did not know that ira and thc were partners in essex partnership until he was shown the partnership_agreement at trial eulich had never seen the essex partnership_agreement or the representation and marketing agreements between mhm and essex partnership eulich could not explain how essex partnership would serve as liaison intermediary between the owners and operators of hotel properties there were no officers or employees at essex partnership who could have engaged in consulting or acted as liaisons between and ghm paid dollar_figure and mhm paid dollar_figure to essex partnership during through essex partnership distributed dollar_figure to ira and dollar_figure to thc on date ira transferred its essex partnership_interest to carlco tmt and bwk carlco and tmt each received an 75-percent partnership_interest in essex while bwk received a 6125-percent partnership_interest in essex essex partnership apparently was not informed of the transfer and continued to make partnership_distributions to ira the record reflects that connolly was little more than a pawn with regard to essex partnership connolly knew very little about ghm or essex partnership and we infer from his testimony that he was happy simply to receive a substantial salary for ostensibly managing both the gateway hilton and the midland hilton in fact mhm provided the necessary management support services for all of the hotels in question kanter ballard and lisle used essex partnership as a conduit to receive a portion of the management fees paid to ghm on the gateway hilton and midland hilton management contracts through distributions to ira and kanter received a separate portion of those same management fees through distributions to thc as discussed in the flow-of- funds analysis below the distributions that ira received from essex partnership were distributed to carlco tmt and bwk essex partnership represented an effort by kanter ballard and lisle to assign to ira and or thc income that they earned e flow-of-funds analysis the court’s additional findings_of_fact regarding the flow of funds from the five to ira and from ira ultimately to kanter ballard and lisle are summarized in table table shows that with so-called capital contributions loans that were never repaid and other_payments to kanter ballard lisle and their families ira transferred to carlco and or lisle tmt and or ballard and bwk and or kanter in a roughly percent split all of the payments from the five and nothing more the flow-of-funds analysis also demonstrates that kanter ballard and lisle had unrestricted use and enjoyment of the assets ira transferred to bwk tmt and carlco and they treated those assets as their own the court’s additional findings_of_fact regarding the flow of funds from the five to thc and ultimately to kanter and lisle are set forth supra pp although the funds paid_by the five to thc could not be traced directly to kanter and lisle because of a lack of complete general ledgers for thc and taci for the years in question we are satisfied that the transfers of funds between thc taci and kanter documented in the record demonstrate that kanter used the funds from thc as his own we likewise conclude that kanter arranged fpc subventure partnership as a conduit to pass to lisle at least a portion of lisle’s share of the fees that schaffel paid to thc the following summary subsections highlights the more important aspects of the flow of funds payments to ira through during the period through ira and zeus received in the aggregate approximately dollar_figure million in payments from the five although ira reported these payments as income on its tax returns ira paid very little in taxes in ira began distributing some of its cash and partnership interests to carlco tmt and bwk in a percent split specifically during ira transferred approximately dollar_figure million to carlco tmt and bwk the distributions to carlco and tmt represented a large portion of lisle’s and ballard’s shares of the payments that ira received from the five payments to ira through after the structure through which the payments were received from the five changed although hyatt corp continued to make payments to kwj corp ira had liquidated the company and distributed its assets to carlco tmt and bwk which formed kwj partnership in early thereafter the hyatt corp payments were distributed by ira to kwj partnership and reported on the returns of carlco tmt and bwk similarly ira had transferred its interest in essex partnership to carlco tmt and bwk thereafter ira no longer reported the distributive income from essex partnership on its returns instead the distributive_share of income was reported on the returns of carlco tmt and bwk respectively during the period through the five made payments to ira and zeus in the aggregate amount of dollar_figure million ira distributed dollar_figure that it received from hyatt corp to kwj partnership and to carlco tmt and bwk and dollar_figure that it received from essex partnership to carlco tmt and bwk ira also transferred to carlco tmt and bwk dollar_figure in installment payments that it received from pms during to although there is no direct evidence that zeus transferred to ira the approximately dollar_figure in payments that it received from frey during and that amount nearly equals the approximately dollar_figure that ira lent to kwj partnership during to which was used to make consulting payments to ballard’s and lisle’s adult children discussed below by the end of ira’s records reflected that it had transferred capital contributions and paid-in capital to carlco tmt and bwk as follows carlco tmt bwk dollar_figure dollar_figure dollar_figure ira loans to kanter ballard and lisle a ira loans to ballard and ballard’s trusts during the period to ira ifi and helo made loans to three of ballard’s grantor trusts cmb cinema trust cmb cinema trust ii and summit trust as well as separate loans to ballard individually as of date ifi held receivables or notes due from ballard and his grantor trusts totaling approximately dollar_figure b ira loans to lisle and lisle’s trusts during the period to ira ifi helo taci and bwk made loans to three of lisle’s grantor trusts rwl cinema trust rwl cinema trust ii and basking ridge trust as well as separate loans to lisle individually as of date ifi held receivables or notes due from lisle and his grantor trusts totaling approximately dollar_figure c sale of grantor_trust notes for dollar_figure in date ira held a receivable of dollar_figure due from ifi ira transferred the receivable back to ifi in exchange for all of ifi’s assets which included receivables due from ballard’s and lisle’s grantor trusts as well as receivables due from ballard dollar_figure and lisle dollar_figure respectively ira then sold certain of the receivables due from ballard’s and lisle’s grantor trusts with a face value of approximately dollar_figure for dollar_figure each to maf inc morrison maf’s president admitted that maf engaged in the transactions merely as an accommodation to kanter in addition after writing down the value of the receivables due from ballard and lisle to dollar_figure and dollar_figure respectively ira treated these receivables as bad_debts for which it claimed deductions on its tax_return after the irs began its examination kanter contacted ballard and lisle to discuss repayment of their debts these discussions were merely postexamination window dressing d ira loans to kanter at the end of ira’s records reflected loans to kanter totaling dollar_figure there is no evidence that any principal or interest was paid on these loans e additional loans to lisle’s grantor_trust between and ira and kanter made additional loans to lisle’s rwl cinema trust these additional loans suggest that either the earlier loans to rwl cinema trust were not worthless when ira wrote them off or the transfers were never valid loans in the first place f consulting payments to ballard’s and lisle’s adult children from to ira made loans to kwj partnership totaling dollar_figure kwj partnership was formed by carlco percent tmt percent and bwk percent which were managed by lisle ballard and kanter respectively as of date the date kwj partnership filed its tax_return for these loans had not been repaid during much of the period to kwj corp and kwj partnership paid dollar_figure per month to ballard’s and lisle’s adult children and deducted the payments which totaled dollar_figure as consulting fees as the managers of carlco and tmt lisle and ballard were aware of and acquiesced in these payments although it appears that some of the children contacted kanter at various times with recommendations and suggestions for investments the record reflects that for many of the years in question they did little or nothing to earn the payments in fact in letters to the children terminating the payments in date kanter stated that no services appear to have been performed for a number of years and kanter explained that the payments had continued because ira’s president freeman paid no attention to the activities of ira and its affiliates and those who were simply administering tasks on behalf of ira routinely continued to make payments to you these payments represented ballard’s and lisle’s shares of some of the payments remitted to ira by the five that ballard and lisle attempted to assign to their children payments to thc to during the period to schaffel frey and essex partnership paid approximately dollar_figure million to thc the payments from frey dollar_figure and essex partnership dollar_figure represented moneys that kanter earned using his influence to bring deep- pocket investors to frey’s condominium conversion projects and his personal investment through zion in those deals and arranging hotel management contracts for mhm kanter improperly attempted to assign his earnings on these transactions to thc on the other hand the approximately dollar_figure million that schaffel paid to thc between and ostensibly as kanter’s share of the fees that schaffel earned arranging travelers financing for walters’s development projects represented income earned by both kanter and lisle kanter and lisle improperly attempted to assign this income to thc as discussed below kanter passed at least a portion of lisle’s share of this income to lisle through fpc subventure partnership a fpc subventure partnership kanter purportedly as a nominee acquired 8-percent limited_partnership interests in both four ponds partnership and one river partnership--two partnerships organized by schaffel and torcivia for real_estate development projects a memorandum to file dated date stated on date kanter as nominee transferred his 8-percent limited_partnership_interest in four ponds partnership to lisle percent and the everglades trusts percent lisle issued a promissory note to kanter for dollar_figure lisle and the everglades trusts formed fpc subventure partnership on date four ponds partnership made a dollar_figure cash distribution to kanter and kanter transferred the four ponds distribution to fpc subventure partnership which distributed dollar_figure to lisle and dollar_figure to the everglades trusts leaving dollar_figure in fpc subventure partnership’s account contrary to kanter’s testimony schaffel and torcivia were not aware that lisle was a partner in fpc subventure partnership contrary to the memorandum to file fpc subventure’s tax_return for and a schedule_k-1 issued to lisle indicate the partnership made a cash distribution of dollar_figure and lisle received dollar_figure or percent of that amount in kanter also transferred his 8-percent limited_partnership_interest in one river partnership to fpc subventure partnership in exchange for a dollar_figure promissory note during the years at issue kanter who held an interest in fpc subventure through grantor trusts and lisle reported distributive shares of fpc subventure’s partnership items of income loss deduction and credit on their individual tax returns however four ponds partnership and one river partnership reported net losses in to and to totaling dollar_figure and made cash distributions to its partners in to and to totaling dollar_figure approximately percent of four ponds’ and one rivers’ partnership losses described above flowed through to lisle through fpc subventure partnership in addition to these favorable tax effects during the period to lisle received at least dollar_figure in cash distributions from fpc subventure partnership consequently fpc subventure partnership served for lisle the dual purposes of a tax_shelter and a source of substantial cash distributions kanter structured fpc subventure partnership as a fpc subventure partnership’s tax returns for and apparently were not made part of the record conduit to transfer to lisle at least a portion of his share of payments remitted to thc b thc transfers to kanter during the period to thc transferred substantial sums of money into taci accounts and taci transferred smaller amounts back to thc during this same period kanter received substantial loans from taci and many of these loans totaling approximately dollar_figure million had not been repaid when taci filed for bankruptcy in early there is no evidence that kanter ever paid any principal or interest on these loans kanter arranged for transfers from thc to taci and from taci to himself with no intention of repaying taci or thc f kanter-related entities were sham sec_1 ira and thc ira thc and their subsidiaries served no legitimate business_purpose with regard to the transactions at issue in these cases the entities did not have employees and generally only used the services of bookkeepers and administrators to record transactions receive and disburse funds and handle as previously noted an earlier ruling in these cases bars an additional allocation of income from the travelers transactions to lisle because we are convinced that lisle received at least dollar_figure from the travelers transactions we shall take this factor into account and reduce the allocation to kanter by a like amount gallenberger believed the taci bank records that would have clarified many of the questions surrounding kanter’s loans were last in kanter’s possession banking matters the bookkeepers and administrators simply followed kanter’s instructions which sometimes were conveyed through freeman weisgal meyers and or gallenberger ira’s officers and directors including freeman and weisgal did not manage any business or provide any meaningful services to the five kanter disclosed that for several years freeman had been distracted by his own legal woes and did not manage ira weisgal recalled very little regarding any matters concerning ira’s operations and was not aware of anyone at ira who provided services to the five schaffel frey schnitzer and eulich uniformly testified that they were looking to kanter and kanter alone to use his influence with his wealthy and well-connected clients and business contacts in an effort to generate additional business opportunities for them kanter’s statements in his dealings and negotiations with the five are equally revealing that kanter would be providing the services and expected to be compensated for those services in the end the five entered into contracts with and made payments to ira thc and their subsidiaries only because kanter directed them to do so there is no evidence of any contract between ira and kanter nor is there any evidence that ira controlled kanter’s activities in any way to the contrary kanter orchestrated all business matters concerning ira or thc and their subsidiaries and kanter’s instructions were carried out by administrators and bookkeepers including freeman weisgal meyers and gallenberger there is no evidence that anyone at ira or thc provided any services to the five kanter directed the five to execute agreements with and make their payments to ira thc and their subsidiaries in an effort to conceal that kanter ballard and lisle earned the payments remitted by the five ira thc and their subsidiaries were kanter’s alter egos kanter ballard and lisle improperly attempted to assign their income to ira thc and their subsidiaries carlco tmt and bwk a diversification and deconsolidation kanter testified that ira always held a controlling_interest in carlco tmt and bwk ira transferred a substantial portion of its cash and other_property to carlco tmt and bwk beginning in as a free cashflow asset allocation the allocation would allow for diversification of ira’s investments in that carlco with lisle as manager was to invest primarily in municipal_bonds tmt with ballard as manager was to invest primarily in real_estate and bwk with kanter as manager was to make assorted investments and carlco and tmt were removed from ira’s consolidated_group of corporations for tax reporting purposes by issuing shares of preferred_stock to trusts for the benefit of ballard’s and lisle’s families to ensure that a carlco’s investments in municipal_bonds would not imperil ira’s interest deductions and b no one at ira such as freeman would be able to second-guess ballard’s and lisle’s investment decisions none of these assertions withstands serious scrutiny the record shows that ira acquired big_number shares of common_stock of carlco of tmt and of bwk in date and carlco preferred_stock was issued to christie trust lisle’s family_trust tmt preferred_stock was issued to the orient trust ballard’s family_trust and bwk preferred_stock was issued to the bk children’s trust one of the bea ritch trusts the record however is devoid of stock ledgers or related information for these corporations after early respondent requested a comprehensive set of corporate records for carlco tmt and bwk however petitioners failed to produce such records for the period after although the paper record stock certificates suggests that ira owned a controlling_interest in carlco tmt and bwk the manner in which kanter ballard and lisle handled the assets that ira transferred to those entities discussed supra pp indicates that in substance lisle owned carlco ballard owned tmt and kanter owned bwk in kanter directed ira to transfer a substantial portion of its cash on hand to carlco tmt and bwk in a percent split ira also transferred to carlco tmt and bwk its partnership_interest in essex partnership and its interest in kwj corp both of which provided a steady stream of cash payments and distributions and ira distributed to carlco tmt and bwk the annual installment payments that it received from pms these distributions did not however represent an allocation of ira’s free cash-flow as kanter alleged ira was transferring to carlco tmt and bwk shares of the payments derived and to be derived from transactions with the five two facts demonstrate that kanter’s explanation regarding the distributions to carlco tmt and bwk are not to be believed first we note that the only asset transferred to carlco tmt and bwk with no apparent connection to the five was a portion of ira’s interest in sherwood forest activities partnership by our reckoning this partnership did not provide any cashflow at all and merely served as a source of deductions to shelter from taxation a portion of carlco’s tmt’s and bwk’s income for to kanter’s explanation is also belied by the fact that ira held large of amounts of cash during the period to particularly that it invested in cds rather than distribute to carlco tmt and bwk thus although kanter recommended that carlco tmt and bwk should receive funds from ira in a percent split of ira’s free cashflow kanter’s recommendation was instead part of a preexisting agreement among kanter ballard and lisle to share payments from the five there likewise is no support for kanter’s assertion the allocations to carlco tmt and bwk would allow for diversification of ira’s investments while lisle invested carlco’s assets primarily in municipal_bonds the record reflects that ballard also invested up to percent of tmt’s assets in bonds including municipal_bonds in addition as of another percent of tmt’s assets was allocated to cash and notes receivable many of which were due from ballard under the circumstances kanter’s purported asset allocation achieved very little in the way of diversification of investments finally kanter’s explanation for the removal of carlco tmt and bwk from ira’s consolidated_group of corporations for tax reporting purposes is implausible first even if it were logical to remove carlco from ira’s consolidated_group to protect ira’s interest deductions this explanation does not clarify why tmt and bwk which were to invest primarily in real_estate and other miscellaneous investments respectively were likewise removed from the consolidated_group there was no indication that tmt’s and bwk’s planned investments would imperil ira’s tax deductions moreover if carlco tmt and bwk had truly remained subsidiaries of ira as kanter contended their removal from ira’s consolidated_group for tax-reporting purposes would have done kanter did not manage the funds in bwk as kanter testified bwk didn’t work out that way because i just didn’t have the time to pay attention to it kanter transcr pincite nothing to shield ballard and lisle from oversight or second- guessing by ira’s officers in sum ira’s transfers to carlco tmt and bwk represented lisle’s ballard’s and kanter’s shares of the payments derived and to be derived from transactions with the five further carlco tmt and bwk were removed from ira’s consolidated_group to reflect the reality that those corporations were owned and controlled by lisle ballard and kanter respectively and they would each be responsible for their own taxes going forward b use and enjoyment of carlco’s tmt’s and bwk’s assets we do not credit kanter’s explanations for the transfers to carlco tmt and bwk and for the removal of those entities from ira’s consolidated_group the record shows that lisle ballard and kanter had unrestricted use and enjoyment of carlco’s tmt’s and bwk’s assets respectively i carlco in date lisle wrote a check for dollar_figure against funds in the connecticut national bank account to repay a loan that taci made to rwl cinema trust one of lisle’s grantor trusts the memo section of this check stated payment on loan in short lisle used carlco’s funds as his own to pay a debt of his grantor_trust in addition carlco owned a 45-percent partnership_interest in kwj partnership ira made substantial loans to kwj partnership which in turn kwj partnership used to make so-called consulting payments to ballard’s and lisle’s adult children during the period to lisle was aware of and acquiesced in these payments and he was aware that the children were not providing any meaningful services in exchange for the payments we conclude lisle owned carlco and all of its assets and lisle used carlco as a conduit for receiving his share of the payments from the five ii tmt during tmt purportedly made loans to ballard seabright trust and seabright corp by tmt’s outstanding loans to seabright trust and seabright corp totaled dollar_figure and dollar_figure respectively the record does not include any promissory notes issued in connection with the loans to seabright trust or seabright corp there is no evidence that either seabright trust or seabright corp paid interest on the loans from tmt as of the time of trial the loans had not been repaid from through tmt lent dollar_figure and dollar_figure to claude and mary ballard respectively although ballard ballard believed seabright trust was an entity used to make tax-sheltered investments seabright corp which owned a farm in arkansas was owned by the mary family_trust a_trust for the benefit of ballard’s wife and daughters purportedly arranged in date to repay the dollar_figure loan to mary ballard with macy’s preferred_stock tmt’s accounting_records do not indicate that the dollar_figure loan was ever repaid in tmt paid dollar_figure for an asset described in tmt’s general ledger as land st francis county arkansas dollar_figure acre this asset was subsequently removed from tmt’s general ledger and adjusting journal entries indicated that an asset identified as fairfield planting company was transferred to ballard and ballard’s loans from tmt were increased by dollar_figure when gallenberger was questioned about this transaction she could not recall the details and suggested ballard should be questioned on the matter ballard testified that the transaction involved his acquisition of stock in fairfield planting co an s_corporation involved in farm operations in arkansas he owed tmt approximately dollar_figure on the transaction tmt continued to receive interest on the deal he owned two-sevenths of fairfield the initial fairfield investment was dollar_figure and the investment had increased in value to approximately dollar_figure and the fairfield transaction was a good deal for tmt and a bad deal for him tmt’s general ledger also reflected a separate transaction involving what appears to be another property in st francis county identified as land dollar_figure along with a building dollar_figure and building improvements dollar_figure the record also includes a promissory note that ballard purportedly executed on date which provided ballard agreed to pay to tmt on demand the principal sum of dollar_figure and the note would not bear interest but tmt was entitled to receive percent of the dividends_paid to ballard by fairfield at the same time ballard’s wife mary ballard acting as tmt’s president and ballard signed an agreement which stated that ballard was executing a note to tmt and was pledging big_number shares of fairfield common_stock as security for the note and tmt as part of the transaction agreed to advance in the future any deficits incurred by ballard in the operations of fairfield and is to receive of the dividends_paid by fairfield mary ballard acting in her individual capacity and ballard also signed an assignment which stated that for the purpose of securing the payment of all indebtedness now owing or which may at any time hereafter be owing by ballard to tmt the ballards assigned to tmt big_number shares of fairfield common_stock in tmt apparently paid an additional dollar_figure to fairfield and this amount was treated as an additional loan to ballard the ballards reported fairfield items of income and loss on their and tax returns ballard’s explanation for this transaction and petitioners’ treatment of the matter in their reply brief are contradictory it is not clear that tmt ever owned shares in fairfield planting co that it could transfer to ballard see petitioners’ reply brief pincite in any event ballard’s testimony suggests the asset he received described by him as stock in fairfield planting co was worth considerably more than the dollar_figure charged to him as a loan finally the terms of ballard’s promissory note associated with this transaction suggest self- dealing and an effort to create an instrument for a debt that would never be repaid in the absence of any evidence in the record that tmt ever received any payments interest dividends or otherwise attributable to ballard’s promissory note we conclude that the promissory note was a sham tmt’s records show that in tmt purportedly purchased dollar_figure of stock in ficom international inc a corporation organized by ballard’s daughter melinda ballard the entry reflecting the investment includes a handwritten notation w o in in tmt recorded in its trial balance ledger a dollar_figure long-term_capital_loss on its investment in ficom adjusting journal entry no explained the writeoff as follows to w o worthless_stock of ficom as per note on tb trial balance tmt claimed this loss as a deduction on its tax_return in addition tmt owned a 45-percent partnership_interest in kwj partnership ira made substantial loans to kwj partnership which in turn kwj partnership used to make so-called consulting payments to ballard’s and lisle’s adult children during the period to ballard was aware of and acquiesced in these payments and he was aware that the children were not providing any meaningful services in exchange for the payments ballard made loans to himself and his family members from tmt’s assets with no intention of repaying those loans and he transferred property acquired by tmt to himself in exchange for an illusory promissory note we conclude ballard owned tmt and all of its assets and ballard used tmt as a conduit for receiving his share of the payments from the five iii bwk during through kanter and his son joshua kanter received salaries from bwk totaling dollar_figure and dollar_figure respectively however kanter admitted that he never had the time to manage bwk’s investments in date bwk lent dollar_figure to kanter by the end of the dollar_figure loan had not been repaid in and the dollar_figure loan was reduced by approximately dollar_figure each year adjusting journal entries treated these loan reductions as salary that otherwise would have been paid to kanter there is no evidence that kanter paid any interest on the dollar_figure loan during the period to bwk lent a total of dollar_figure to psac to support its operations at the time the record in these cases was closed psac had not repaid the loans from bwk we conclude kanter owned bwk and all of its assets and kanter used bwk as a conduit for receiving his share of the payments from the five g cracks in the kanter facade we have adopted many of the general findings_of_fact recommended in the stj report the findings so adopted combined with the court’s additional findings_of_fact regarding the manner in which kanter ballard and lisle carried out the transactions with the five the flow of the funds and the use and enjoyment of the assets transferred to carlco tmt and bwk constitute overwhelming objective evidence that kanter ballard and lisle participated in a complex well-disguised scheme to share kickback payments earned jointly by kanter ballard and lisle we briefly list the following items subsections as further evidence that kanter ballard and lisle earned the payments that the five remitted to various kanter-related entities the hyatt transaction in date weaver forwarded to kanter the most recent payment from hyatt corp to kwj corp weaver’s letter requested that kanter deposit the check and issue appropriate checks to the participants in using the word participants weaver was referring to kanter ballard and lisle later in date ira issued checks for dollar_figure each to ballard and lisle after the checks were issued to ballard and lisle ira records reflected a transfer of dollar_figure to kwj partnership on date also on august and ira ledger entries reflected that the checks issued to lisle and ballard respectively were void despite the fact that ira’s ledger entries stated that these checks were voided lisle’s return reflected that he actually cashed the check lisle reported dollar_figure on his return as income from the kjw sic company the checks issued to ballard and lisle reflected that ballard and lisle as opposed to kwj partnership earned shares of all hyatt corp payments to kwj corp frey an date letter from bjf inc to kanter remitted a check made payable to kanter the letter stated that the check represents your participation of our dollar_figure incentive fees received from prudential for of units closed at calais chatham and valleybrook although the check was later voided and replaced with a check made payable to zeus the letter reflected that it was kanter along with ballard and lisle not zeus who earned a share of frey’s incentive fees in addition when bjf partnership was formed in the partnership_agreement recited that among the items transferred to the partnership by the partners were two participation agreements with burton j kanter regarding certain condominium conversions these agreements have been terminated with respect to new conversions the bjf partnership_agreement included representation and warranty clauses under which kanter stated that he did not need any consent authorization or approval to contribute the participation agreements to the partnership and the termination of the participation agreements was valid binding and effective this transaction is significant because the participation agreements referred to were the frey zeus agreement and the frey thc agreement contrary to kanter’s assertion that he did not own or control ira or zeus this transaction suggests that kanter exercised complete control_over those entities schaffel although kanter testified that prudential business was not a subject of discussion at his dinner meeting with ballard lisle and schaffel lisle believed that it was obvious kanter arranged the meeting to see whether schaffel might be able to do business with prudential in addition the dispute between schaffel and kanter over whether schaffel was required to continue making payments to ira reveals that both schaffel and kanter understood that their fee-sharing agreement was inextricably tied to ballard and lisle schaffel hoped to restrict the fee-sharing agreement to prudential transactions only whereas kanter maintained the agreement required schaffel to share any fees arising from his business dealings with ballard and lisle wherever they might be employed schnitzer pms in date kanter wrote to ross and inquired whether pms would be interested in making an early discounted final payment under the ira pms installment_agreement kanter mentioned in his letter that ira had assigned its contract rights under the ira pms installment_agreement and that any payment should be remitted to psac which served as the depository for the assignee there is no evidence in the record that ira ever assigned its rights under the ira pms installment_agreement to another party kanter used the term assignment because he knew the payments belonged to himself ballard and lisle and he had schaffel explained that he stopped making payments to kanter ira in because i said ‘the deal is off bob lisle has moved and i am not going to you know--the relationship is over ’ schaffel transcr pincite schaffel also testified i didn’t believe that kanter was entitled to that money because we had left the investment research agreement because bob lisle had moved on to travelers and claude ballard had moved on to goldman sachs and i was no more dealing with the prudential schaffel transcr pincite already instructed psac to transfer the final payment in appropriate shares to carlco tmt and bwk loans to ballard taci’s date trial balance ledger reflected that loans had been made to ballard seabright trust and seabright corp although there is no indication whether these loans originated from taci ira or some other kanter-related entity subsequent accounting entries resulted in the transfer of these loans to tmt the transfer of these loans to tmt was not a random event--the treatment of these loans reflected that ballard owned tmt’s assets and therefore his loans were charged to tmt ballard’s disclosures to goldman sachs in date ballard submitted to goldman sachs a disclosure statement concerning his outside business affiliations ballard’s disclosure stated i am personally involved in substantial farming operations individually as well as in partnership form family trusts control two corporations which are similarly involved ballard’s reference to family trusts was to orient trust which owned tmt and mary family_trust which owned seabright corp in this regard it is worth noting that ballard reported as income substantial director’s fees from seabright corp during to ballard’s explanation at trial that the family trusts he was referring to were the bea ritch trusts which owned ira and purportedly tmt strains credulity in date ballard submitted to the compliance department at goldman sachs a request for approval of outside business activities and or private investments form in response to a direction to provide a complete description of the investment or business affiliation what is it and who else is involved in it as principals does it involve a public or private company ballard answered in part farmland--have been buying and selling for years if ballard was managing tmt for ira as he and kanter contend ballard would have been required to disclose to goldman sachs that tmt and or ira were the principal owners of the farmland that ballard was buying and selling the record also shows that ballard did disclose to goldman sachs that he served as the director of an organization called icm property investors his involvement in this organization was through a close friend who controlled the organization ballard never submitted such a form to goldman sachs with respect to tmt because ballard owned tmt kanter’s letters to the ballard and lisle children in early date after the irs began examining ballard’s kanter’s and lisle’s tax returns for the years at issue kanter sent letters to ballard’s and lisle’s children terminating their consulting arrangement and stating that fundamentally no services appear to have been performed for a number of years kanter’s letters went on to state that freeman was so preoccupied with his own legal woes during the latter half of the 1980s that he was not managing ira and the persons issuing the checks were simply administering tasks upon closer examination kanter’s letters to the children are remarkable in that they demonstrate kanter’s attempt to rewrite history in the face of an expanding irs examination in fact kanter’s letters were inconsistent with both the record in these cases and earlier explanations kanter offered for the organization of carlco tmt and bwk recall that ira liquidated kwj corp in late and transferred its rights under the hyatt corp kwj agreement to carlco tmt and bwk in a percent split as part of an alleged free cashflow asset allocation carlco tmt and bwk in turn formed kwj partnership which received both the hyatt corp payments and loans from ira which were used to fund the payments to ballard’s and lisle’s children recall also kanter’s explanation that carlco tmt and bwk were removed from ira’s consolidated_group of corporations in in part to ensure ballard and lisle could manage tmt’s and carlco’s assets which included the cash distributions from kwj partnership and loans from ira without interference from ira’s officers consistent with this explanation ballard and lisle as tmt’s and carlco’s managers were fully cognizant of the payments that kwj partnership was making to their children kanter’s letters contradict this scenario are not credible and represent an 11th-hour attempt by kanter to recharacterize the payments to ballard’s and lisle’s children as a clerical or administrative error kanter’s letters were also inconsistent with the record in these cases to the extent kanter suggested that no one was managing ira during the latter half of the 1980s although kanter’s letters rang true in the sense that freeman was not managing ira in fact freeman never managed ira the record in these cases amply demonstrates that someone was in firm control of ira’s affairs recall for example that in ira engaged in a complex transfer of notes with ifi and then sold of those notes for dollar_figure each to maf and discounted and then wrote off as bad_debts notes due from ballard and lisle individually as had been the case all along the person firmly in charge of ira’s affairs was kanter h conclusion and schedule of income adjustments as previously discussed we have weighed the recommended findings_of_fact and credibility determinations set forth in the stj report against the entire record in these cases on the basis of our review with particular emphasis on the additional findings_of_fact that we have culled from the record in an effort to fully illuminate the transactions in dispute we reject as manifestly unreasonable the stj report’s acceptance of kanter’s and ballard’s testimony and lisle’s statement to irs agents that they were not participants in a kickback scheme there is abundant and overwhelming objective evidence of record that the payments from the five constituted income earned by kanter ballard and lisle and in some instances by kanter alone and that income was delivered to kanter ballard and lisle by way of a circuitous and well-concealed route through various kanter- related entities the objective evidence regarding kanter’s ballard’s and lisle’s general conduct and the flow of funds in these cases wholly discredits petitioners’ testimony that they were not involved in a kickback scheme consequently we reject petitioners’ testimony as inherently improbable and conclude contrary to the stj report that kanter ballard and lisle earned_income in the form of payments from the five during the years at issue and failed to report that income on their tax returns kanter arranged to conceal ballard’s and lisle’s roles in the scheme by funneling the payments from the five to sham entities including ira thc carlco tmt bwk and fpc subventure partnership those entities served no legitimate business purposes and they were nothing more than the alter egos of their masters the following schedule lists the total_amounts of payments from the five to ira during to and the portions of those payments that constitute income properly attributable to kanter ballard and lisle year total payments to ira1 kanter ballard lisle dollar_figure -- -- -- big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the court is not persuaded that ross’s testimony regarding the manner in which century valued pms when it purchased the company in provides a sound basis for determining the value of pms stock when ira purchased pms shares in or when ira sold those pms shares in consequently we have accounted for the schnitzer pms installment payments to ira during to see table supra p by reducing the total principal payment for each year by dollar_figure to reflect the return of the dollar_figure that ira paid for the pms shares in ie dollar_figure years dollar_figure per year the following schedule lists the total_amounts schaffel frey and eulich essex partnership paid to thc during to and the portions of those payments that constitute income properly attributable to kanter total payments year to thc kanter dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number issue ii whether kanter and ballard are liable for additions to tax for fraud opinion having determined the payments from the five represented income earned by kanter ballard and lisle we must review respondent’s determinations that kanter and ballard are liable for additions to tax for fraud in asserting that a taxpayer is liable for the addition_to_tax for fraud the commissioner has the burden of proving by clear_and_convincing evidence that some part of the underpayment for each year at issue was due to fraud sec_7454 rule b consequently the commissioner must establish an underpayment and that some part of the underpayment is due kanter’s total share of the dollar_figure in payments that schaffel remitted to thc during to has been reduced to dollar_figure to account for the dollar_figure that we conclude kanter transferred to lisle representing lisle’s share of a portion of the schaffel payments by way of fpc subventure partnership to fraud 98_tc_511 89_tc_1280 fraud is an intentional wrongdoing by the taxpayer with the specific purpose of evading a tax known or believed to be owing 398_f2d_1002 3d cir 61_tc_249 affd 519_f2d_1121 5th cir the commissioner’s burden of proving fraud is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra pincite5 80_tc_1111 the existence of fraud is a question of fact to be resolved from the entire record 96_tc_858 affd 959_f2d_16 2d cir 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct can be indicative of fraud 56_tc_213 because fraud can rarely be established by direct proof of the taxpayer’s intention fraud may be established by circumstantial evidence and reasonable inferences drawn from the record dileo v commissioner supra pincite rowlee v commissioner supra pincite however the mere suspicion of fraud is insufficient because fraud is not to be inferred or presumed 264_f2d_930 5th cir in 796_f2d_303 9th cir affg tcmemo_1984_601 the u s court_of_appeals for the ninth circuit set forth a nonexclusive list of circumstantial factors that may give rise to a finding of fraudulent intent such badges_of_fraud include understatement of income maintenance of inadequate records failure_to_file income_tax returns implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities in addition substantial understatements of income for successive years are strong evidence of fraudulent intent 111_f2d_987 6th cir affg 38_bta_16 74_tc_1160 affd in part and revd on another issue 692_f2d_587 9th cir 53_tc_96 see also 251_f2d_311 9th cir affg tcmemo_1956_112 a failure to report substantial amounts of income kanter and ballard both filed tax returns during the years at issue and were fully aware of their obligations to report all of their income and pay federal income taxes however kanter and ballard failed to report substantial amounts of income for successive years that they earned in the form of payments from the five b concealment of the true nature of the income and the identity of the earners of the income kanter created a complex structure of corporations partnerships and trusts including among others ira thc carlco tmt bwk kwj corp kwj partnership essex partnership zeus zion ifi helo taci and psac to receive distribute and conceal the income that kanter ballard and lisle earned during the years at issue payments from the five that kanter ballard and lisle earned and secretly agreed to share were remitted to ira and thc or one of their subsidiaries the payments were commingled with funds from other entities in taci’s accounts and later psac’s accounts large amounts of money were distributed to various entities and individuals including kanter ballard and lisle through ira thc helo and ifi the distributions were disguised as loans and recorded as receivables kanter’s use of the various sham entities and ballard’s complicity in that scheme made it difficult and sometimes impossible to trace the flow of the money and are substantial evidence of their intent to evade tax c use of sham conduit and nominee entities kanter used sham conduit and nominee entities to conceal the income that he and ballard earned from the five as discussed above ira and thc did not serve any legitimate business_purpose with regard to the transactions in dispute rather than engage in substantial_business_activities ira and thc served as nothing more than conduits and shams to collect and distribute payments that represented income taxable to kanter and ballard similarly tmt and bwk were entities created to conceal the true nature of the payments remitted by the five to kanter and ballard kanter and ballard owned and controlled bwk and tmt respectively these entities were the repositories of their income ballard used ira and later tmt as nominees to receive and hold his income likewise entities such as kwj partnership and essex partnership were used as conduits solely to conceal the nature of the income and disguise the transfer of funds to kanter and ballard and members of their families d reporting kanter’s and ballard’s income on ira’s and thc’s tax returns kanter and ballard reported their income on ira’s tax returns kanter also reported some of his income on thc’s tax returns income was reported on ira’s and thc’s returns to create the appearance that those entities earned the income rather than kanter and ballard moreover those corporations paid very little in taxes later kanter and ballard reported income that they earned on the hyatt corp transaction and the eulich essex partnership transaction on the returns of tmt and bwk e commingling of kanter’s and ballard’s income with funds belonging to others kanter and ballard commingled their income with funds belonging to others kanter directed and oversaw the commingling of the moneys commingling of the income in taci’s and psac’s accounts with other unrelated income was designed to conceal the nature of the income and the identities of the true earners of the income kanter plainly attempted to disguise the nature and source of the income by channeling the moneys through conduit entities in an array of transfers over a period of many years obviously kanter and ballard did not want prudential and others particularly the irs to know about the payments and their failure to report their income f phony loans kanter transferred substantial amounts of money from ira and related entities to himself and ballard as well as other entities such as kwj partnership labeled as loans and recorded as receivables in an effort to conceal distributions of the income in question many of these purported loans were not properly documented and there was little evidence of any meaningful payments of principal or interest kanter later arranged sham sales of some of these receivables for dollar_figure and in other instances the loans were discounted and then written off as bad_debts still other ira holdings were treated as worthless securities similarly ballard transferred substantial amounts from tmt to himself his wife mary ballard and his daughter melinda ballard labeled as loans and stock investments most of these purported loans were not properly documented and there was little evidence of any meaningful payments of principal or interest we also infer from notations in tmt’s books_and_records that a so-called investment in melinda ballard’s company was prearranged to be written off as a worthless_security the following year finally kanter received substantial transfers from taci labeled as loans that appear to amount to nothing more than transfers of funds from thc to himself g false and misleading documents kanter used false and misleading agreements with schaffel and frey to create the appearance that frey’s agreements were with zeus and thc as opposed to kanter himself similarly in the eulich essex partnership transaction kanter used false and misleading representation and marketing agreements to create the appearance that the partnership would provide services for ghm and mhm when in fact mhm simply provided services for ghm h failure to cooperate during the examination process kanter made it clear to irs examination personnel from the beginning that he did not intend to cooperate and he would frame the issues for examination not the irs we are also convinced kanter directed gallenberger an officer of taci and psac and weisgal the trustee of the bea ritch trusts to withhold documents from the irs or to simply turn the documents over to kanter taci and psac had a standing policy of refusing to turn documents over to anyone other than their owner kanter’s campaign of obfuscation and delay was particularly evident during summons enforcement proceedings the district_court in two separate rulings concluded kanter failed to cooperate acted in bad faith and allowed documents to be destroyed even after the irs summonses for those documents had been issued first the district_court observed weisgal testified that after receiving a summons to compel production of documents some summoned documents relating to the kanters had been turned over to taci and some documents were discarded as part of an alleged 3-year record retention policy and gallenberger testified that she disposed of some documents related to kanter after receipt of the irs summons united_states v administration co aftr 2d ustc par big_number n d ill in addition the district_court went on to conclude that kanter acted in bad faith inasmuch as he first promised to produce the documents sought from taci psac thc and other kanter-related entities and then abruptly asserted in early date that the entities in question were third- the alleged record retention policy was at best applied inconsistently in any event the alleged policy provided no excuse for destroying documents that were the subject of an outstanding irs summons parties over whom he had no control id pincite4 ustc par big_number at big_number less than a month later the same district_court judge held gallenberger in contempt for a continuing failure to comply fully with the irs summonses united_states v administration co aftr 2d ustc par big_number n d ill gallenberger’s contempt citation was affirmed on appeal see 46_f3d_670 7th cir we infer from all the facts and circumstances that ballard agreed with kanter’s strategy of obfuscation and delay in a deliberate effort to hinder respondent’s efforts in these cases i conclusion in the light of all these factors we conclude respondent has demonstrated by clear_and_convincing evidence that kanter and ballard filed false and fraudulent tax returns for each of years at issue specifically we sustain respondent’s determinations that kanter’s underpayments for to and to attributable to payments from the five were due to fraud with intent to evade tax and ballard’s underpayments for to and to attributable to payments from the five were due to fraud with intent to evade tax consequently kanter and ballard are liable for additions to tax for fraud as asserted in respondent’s amended pleadings consistent with the foregoing we reject kanter’s and ballard’s assertions that the period of limitations governing assessment and collection has expired for some of the years at issue in short the period of limitations remains open for each of years at issue pursuant to sec_6501 which provides that tax may be assessed at any time in the case of a false and fraudulent tax_return with the intent to evade tax issue iii whether commitment_fees paid to century industries ltd during to and are includable in kanter’s income stj report pincite findings_of_fact at issue is whether certain entities that claimed to be partners in century industries ltd century industries or the partnership should be disregarded as partners of the partnership for federal_income_tax purposes and whether percent of the partnership’s income for and instead constitutes income earned by kanter for those years inasmuch as respondent asserted various other additions to tax against kanter and ballard strictly as alternatives to respondent’s assertion of the fraud additions which we sustained above with regard to income kanter and ballard earned from the five we need not consider the alternative additions to tax the remainder of the issues discussed in this report pertain only to the kanters hereinafter references to petitioners are to the kanters century industries was a partnership organized in and its partners were the bea ritch trusts solomon weisgal individually and for his own account rather than as trustee of the bea ritch trusts and earl chapman the bea ritch trusts collectively weisgal and chapman each held one-third interests in the partnership the partnership’s objective was to engage in highly leveraged investments in which the partners would contribute relatively minimal amounts of their own capital the partnership was ultimately unsuccessful in such investments in early the partnership was reconstituted chapman withdrew from the partnership new partners were admitted and the partnership’s investment focus was changed the reconstituted partnership purportedly would engage in investments in which its partners would be required to contribute larger amounts of capital the new partners included kanter four family trusts for the benefit of weisgal’s family members james children’s trust lawrence children’s trust lee children’s trust and richard children’s trust and atlay valley investments general_partnership atlay partnership another investment_partnership composed of irrevocable trusts for the benefit of mr weisgal’s family during and the partners in century industries their capital interests and their initial capital contributions were as follows partner partnership int capital contrib atlay partnership bea ritch trusts james children’s trust lawrence children’s trust lee children’s trust richard children’s trust kanter weisgal percent percent percent percent percent percent percent percent dollar_figure in cypress lane investment a general_partnership comprised of irrevocable trusts for the benefit of weisgal’s family replaced atlay partnership as a 29-percent partner in century industries century industries had no office or employees of its own and operated out of weisgal’s accounting firm offices after its partners did not make additional capital contributions until sometime in during and its partners made the following additional capital contributions partner capital contrib capital contrib bea ritch trusts cypress lane inv james children’s trust lawrence children’s trust lee children’s trust richard children’s trust kanter weisgal revocable_trust dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number from through century industries received payments that kanter contends were standby commitment_fees to compensate century industries for considering various investment proposals from through century industries received fees from the following entities in the amounts indicated payer bayshore marina century capital city suburban -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure -- -- distributors computer place- ment services cps inv delphi indus ira james ins tr ry placement services satcorp silite stockholder taci thc waco capital zion dollar_figure big_number -- -- -- -- -- -- big_number -- -- -- -- big_number -- -- dollar_figure -- -- big_number big_number dollar_figure -- -- -- -- big_number big_number big_number -- -- -- big_number -- -- -- -- -- big_number -- -- -- -- -- big_number -- big_number -- big_number -- -- big_number -- -- big_number big_number -- big_number -- -- big_number -- big_number big_number big_number -- -- -- big_number big_number big_number -- -- -- -- -- -- big_number -- -- -- -- -- big_number silite inc silite paid century industries periodic retainer fees weisgal transcr exhs exh pincite exh pincite exh pincite kanter and weisgal performed the analyses of the recommended finding of fact in the stj report pincite that century industries earned standby commitment_fees is manifestly unreasonable as discussed in detail below the record shows kanter and weisgal earned the fees in question investment opportunities for silite weisgal transcr pincite- kanter transcr pincite5 on date century industries sent an invoice to satcorp for dollar_figure for consultation analysis recommendations regarding financial advice and structuring in connection with investment placement opportunities exh pincite on date satcorp and century industries by weisgal executed a letter agreement which stated in pertinent part this letter will briefly outline the relationship between satcorp inc satcorp and century industries ltd century so as to encompass burton kanter and solomon weisgal serving as so- called financial engineers for satcorp and its existing operating companies and other projects it may undertake the scope of involvement will be principally planning and structuring of transactions for financings for satcorp its operating companies and its future projects it is intended that century will consider participating in the actual process of raising financings subject_to fee arrangements to be agreed upon in connection therewith but will not be routinely responsible for any such activities to accommodate the foregoing and the overall relationship as it has been discussed century will bill fees in addition to those outlined below for services performed in connection with specific ventures provided all conflicts are disclosed and the decision with respect to building in such fees has carefully and conscientiously taken into account any impact on successful fund raising the specific current engagement will be compensated as follows fees a b century will be guaranteed_payment of dollar_figure to be paid over a period of months from date specifically dollar_figure to initiate the engagement already received dollar_figure days thereafter already received and the balance to be paid in equal monthly increments over the months commencing date in addition century will maintain records of the billings and time allocated so that if it runs over within the first months based on usual hourly rates century will be paid the difference as billed equity a century will vest to an amount of shares equivalent to of the outstanding common_stock of satcorp as computed on date to be issued during and whenever possible century will apply its fees to individual offerings of finance so as to spread the burden to various projects b it is to be understood that in the event of death or permanent disability of either burton kanter or solomon weisgal at satcorp’s option it may request that the aforementioned shares be redelivered and exchanged for non-voting shares representing in all other respects the same equity_interest as represented prior to the exchange the purpose of this option is to accommodate century’s desire to maintain a continuing equity_interest without being subject_to redemption or other call but at the same time to be certain that satcorp is completely comfortable with those persons or entities who may succeed to the stockholdings in those circumstances mentioned exh on date weisgal sent an invoice on behalf of century industries to city suburban distributors inc c s in the amount of dollar_figure for special tax and consulting services through date exh pincite a letter accompanying the invoice stated burt kanter and i have gotten our thoughts together and reviewed all of our records regarding the time that we have spent from inception of our conversations through date the enclosed bill for dollar_figure represents the dollar reflection of the time involved we have addressed this bill to city suburban distributors inc and i presume that this is the correct entity if for some reason you would prefer this charge billed to a different company please let me know id on date century industries sent a second letter to c s describing the work century industries performed during may to date as including overall financial planning consideration of leverage debt financing consideration and evaluation of debt financing coupled with additional equity review and identification of sources of bank financing conference with lenders review identification of potential equity sources and various meetings and updates with angelo and john geocaris exh pincite from through kanter and weisgal received the following guaranteed payments from century industries year kanter dollar_figure big_number big_number big_number weisgal dollar_figure -- -- big_number beginning in about century industries made certain investments that required significant additional capital contributions from its partners some of these investments proved to be unsuccessful ultimately in or the partnership was dissolved its affairs were wound up and its remaining investments with any value were distributed to the partners century industries filed forms u s partnership returns for through which demonstrate that century industries made only a relatively small number of investments and incurred minimal expenses during that period on these returns the partnership reported the following items of income and expenses -- -- -- -- -- -- -- dollar_figure big_number -- -- -- -- -- -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- dollar_figure big_number dollar_figure big_number dollar_figure -- -- big_number dollar_figure -- -- -- -- -- -- -- -- -- -- -- -- -- big_number -- -- big_number -- big_number big_number -- dollar_figure big_number big_number -- -- -- -- -- -- -- -- -- -- big_number -- -- big_number big_number big_number big_number -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- big_number -- -- -- big_number big_number -- -- -- -- dollar_figure big_number big_number -- big_number -- -- -- big_number big_number -- dollar_figure -- -- big_number big_number -- -- -- big_number -- -- -- -- big_number dollar_figure -- -- -- big_number big_number -- -- -- -- big_number income unspecified flankin ltd real est loan assn dividends interest dividends int form_4684 other income fees total income deductions bank charges legal fees admin services advertising exp guaranteed pmts bus tax con- sulting serv telephone copying messenger service travel printing air fare miscellaneous office services total deducs the dollar_figure unspecified income shown above for consisted of fees in notices of deficiency issued to the kanters for to and respondent determined that century industries income for those years constituted kanter’s income on brief respondent asserted that for through and kanter is taxable on percent of the ordinary_income reported by century industries plus any guaranteed payments he received during those years respondent’s opening brief pincite respondent issued a notice of final_partnership_administrative_adjustment fpaa to century industries reallocating some of the partnership’s income to kanter no fpaa was issued to century industries for and in effect respondent disregarded all of the other partners in century industries except kanter and weisgal a the parties’ arguments opinion petitioners contend all of century industries’ partners during to and should be respected as partners for tax purposes no additional partnership income should be attributed to kanter as his taxable_income and the court lacks jurisdiction to review respondent’s determinations for and in the context of these deficiency cases because century industries was a partnership subject_to the unified partnership administrative and litigation provisions found in subchapter_c of chapter of subtitle f of the internal_revenue_code enacted as part of the tax equity and fiscal responsibility tax act of tefra publaw_97_248 96_stat_324 respondent asserts that for tax purposes kanter and weisgal are the only two persons who should be recognized as partners in century industries and each should be treated as owning a 50-percent interest respondent asserts that until the other purported partners’ interests in century industries were shams as the ostensible partnership between them and kanter and weisgal existed only to shift income kanter and weisgal earned ie the fees paid to century industries to their family trusts--the other purported partners respondent further maintains the court has subject matter jurisdiction over the and adjustments to kanter’s taxable_income from century industries because the only persons to be recognized as century industries partners for tax purposes are kanter and weisgal and therefore the partnership is a small_partnership specifically excepted from the tefra partnership provisions b tefra partnership provisions the tefra provisions generally are applicable to specified partnerships and other entities filing partnership returns for taxable years beginning after date tefra sec_407 96_stat_670 the tefra provisions were designed to provide unified administrative and judicial procedures for the determination and review of partnership items a partnership_item is defined to include among other things the partnership’s aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership sec_6231 sec_301 a - a i proced admin regs sec_6231 defines the term partnership and identifies the partnerships that are subject_to the tefra partnership provisions sec_6231 in general excludes small partnerships from the sec_6231 definition of partnership a small_partnership generally is a partnership that has or fewer partners all of whose partners are either estates or natural persons who are u s citizens or resident aliens and where each partner’s share of each partnership_item is the same as the partner’s share of every other partnership_item sec_6231 sec_301_6231_a_1_-1t a through temporary proced admin regs fed reg date a determination of whether a partnership qualifies as a small_partnership is to be made for each of the partnership’s taxable years sec_301_6231_a_1_-1t a temporary proced admin regs fed reg date c the stj report applying the test articulated in 337_us_733 the stj report pincite recommended holding that each of the named partners of century industrie sec_128 a small_partnership may elect to have the tefra partnership provisions apply sec_6231 however the parties agree century industries made no such election for through formed a good_faith intent to conduct an enterprise with a business_purpose the stj report implicitly accepted kanter’s testimony that century industries as opposed to kanter and weisgal earned the commitment_fees in exchange for the partnership’s evaluating and considering whether it would invest in various business opportunities presented to it d analysis in commissioner v culbertson supra the supreme court held that to be treated as a partner in a partnership for federal_income_tax purposes a person must have contributed either capital or services to the partnership id pincite however in culbertson the court declined to impose a rigid standard for determining partner status and instead held the governing test is whether considering all the facts the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise id pincite after culbertson congress enacted statutory provisions to address the recognition of partners in family partnerships in which capital is a material_income-producing_factor specifically sec_704 provides as to partnerships in which capital is a material_income-producing_factor that a person owning a capital interest in such a partnership must be recognized as a partner whether that person’s capital interest was acquired by purchase or gift however if appropriate partnership income otherwise allocable to the donee of a partnership_interest can be reallocated to ensure that the donor of a partnership_interest receives reasonable_compensation for services the donor renders to the partnership sec_704 sec_1_704-1 income_tax regs for purposes of sec_704 the determination of whether capital is a material_income-producing_factor must be made with reference to all of the facts presented in the particular case as discussed in greater detail below we agree with respondent that other than kanter and weisgal century industries’ purported partners are not to be recognized as partners during the period to because they did not intend to conduct a business_enterprise the contrary recommended holding in the stj report was manifestly unreasonable inasmuch as kanter and weisgal were the only partners of century industries recognizable for federal income in general capital is considered a material_income-producing_factor if a substantial portion of the gross_income of the partnership’s business is attributable to the use of capital further capital will not usually be considered a material_income-producing_factor where the income of the business consists principally of fees commissions or compensation_for_personal_services performed by the partnership’s members or employees on the other hand capital is ordinarily a material_income-producing_factor if operation of the business requires substantial inventories or substantial investment in plant machinery or other equipment 69_tc_119 sec_1 e iv income_tax regs tax purposes and century industries did not file an election under sec_6231 to have the exception for small partnerships not apply it follows that century industries was a small_partnership within the meaning of sec_6231 to which the tefra partnership procedures do not apply consequently we hold the court has jurisdiction in these deficiency cases to determine whether half of the payments to century industries during and represent income earned by kanter the record shows that other than kanter and weisgal century industries’ purported partners rendered no services and contributed only insignificant amounts of capital to the partnership during the years at issue moreover capital was not a material_income-producing_factor for century industries during to no funds of any significance were collected from the alleged partners until and most of century industries’ income during the period to consisted of fees and commissions although kanter asserted that the partnership was formed as an investment vehicle the partnership did not make any significant investments during the period to during the same period kanter and weisgal provided professional services for silite satcorp c s and others and arranged for the payments for those services to be remitted to century industries thus insofar as century industries is respected as a partnership for the years in question the partnership was limited to kanter and weisgal and therefore kanter is taxable on a one-half distributive_share of century industries’ income petitioners aver that century industries earned the fees in question as compensation_for evaluating whether it would make certain investments there is no direct evidence to support this assertion to the contrary the objective evidence of record demonstrates that the fees paid to century industries represented compensation to kanter and weisgal for services they provided to the payors and those services were unrelated to any potential investment by century industries for example a date letter from century industries to satcorp stated kanter and weisgal would serve as so-called financial engineers for satcorp and kanter and weisgal would be principally involved in planning and structuring transactions for financing for satcorp its operating companies and its future projects and century industries would consider participating in the actual process of obtaining financing but it will not be routinely responsible for any such activities similarly letters from weisgal to c s in late revealed that century industries billed c s for services provided by kanter and weisgal including financial planning consideration of leverage debt financing consideration and evaluation of debt financing coupled with additional equity review and identification of sources of bank financing conference with lenders review identification of potential equity sources and various meetings and updates with angelo and john geocaris in sum the record shows that kanter and weisgal were billing c s at some sort of hourly rate the services provided to satcorp and c s related to an evaluation of various forms and sources of debt financing those companies might pursue and there was no mention in these letters that century industries was considering investing its own funds in any of the enterprises weighing the overwhelming objective evidence summarized above against kanter’s and weisgal’s testimony we conclude the testimony was inherently implausible and not credible and the stj report was manifestly unreasonable in accepting that testimony in the light of the documentary record in these cases we hold that one-half of century industries income during to and is income taxable to kanter for those years issue iv whether kanter received unreported income from hi- chicago trust during to stj report pincite- respondent determined that payments of dollar_figure dollar_figure and dollar_figure hi-chicago trust made to thc during and respectively constituted income earned by kanter the parties filed with the court a stipulation of settled issues in which kanter conceded the adjustment for the taxable_year the parties disagree whether the payments hi-chicago trust made to thc during and represent kanter’s income findings_of_fact hi-chicago trust was established in the trust’s beneficiaries included members of hyman federman’s family federman is a friend of kanter neither kanter nor kanter’s family are or have been beneficiaries of the trust from hi-chicago trust’s inception in through at least kanter was trustee for the trust the trust instrument the stj report recommended holding that respondent is barred from making any determination concerning the taxable_year on account of the expiration of the period of limitations governing assessment and collection for that year as previously discussed we determined that kanter’s income_tax returns for the years at issue were fraudulent and therefore the period of limitations remains open pursuant to sec_6501 the foregoing aside the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report grants to the trustee broad powers with respect to making investments on the trust's behalf at the time of the trust’s creation kanter federman and the trust’s beneficiaries orally agreed kanter or kanter’s designee generally would have the right to receive payment of an amount equal to percent of any gains the trust realized upon the sale or disposition of a_trust investment and an option to obtain from the trust a 10-percent portion of any trust investment_property upon payment to the trust of percent of the trust’s cost for that investment_property in the event the foregoing option was exercised the trust would distribute in-kind to kanter or kanter’s designee a 10-percent portion of that property these payment obligations and option rights were to last as long as the trust remained in existence pursuant to the above arrangement between kanter federman and the trust’s beneficiaries during through hi-chicago trust paid thcthe following amounts on or about the dates indicated date payment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the dollar_figure amount listed in the stj report is erroneous see exh hi-chicago trust on its income_tax returns for fiscal years ending date through date claimed deductions with respect to the above payments to thc on the trust’s return for fiscal_year ending date the payment to thc was characterized as fiduciary fees on the trust’s return for the fiscal_year ending date the payments to thc were characterized as participation fees on the trust’s returns for its fiscal years ending date and date the payments to thc were claimed respectively as commissions and commissions expenses the trust claimed no deductions for fiduciary fees on its and fiscal_year returns kanter as the trust’s trustee signed the trust’s and fiscal_year returns a the assignment_of_income_doctrine opinion in united_states v basye u s pincite the supreme court reiterated the longstanding principle that income is taxed to the person who earns it stating the principle of lucas v earl u s pincite that he who earns income may not avoid taxation through anticipatory arrangements no matter how clever or subtle has been repeatedly invoked by this court and stands today as a cornerstone of our graduated income_tax system a more recent expression by the supreme court of the same principle appears in 543_us_426 b the parties’ arguments petitioners contend the payments thc received from hi- chicago trust are not taxable to kanter under the assignment_of_income_doctrine petitioners argue kanter held a property interest with respect to the trust and he transferred that property interest to thc well before the years at issue petitioners also deny the payments thc received from the trust were compensation_for kanter’s personal services respondent on the other hand contends that under the assignment_of_income_doctrine the payments were taxable compensation_for kanter’s personal services c analysis whether the payments to thc are income to kanter turns on whether the payments were compensation_for kanter’s personal services kanter testified that pursuant to the arrangement among himself federman and the trust beneficiaries kanter was granted a carried_interest as to hi-chicago trust’s investment gains and investment properties kanter claimed this carried_interest arrangement was totally independent of his serving as hi-chicago’s trustee and the payments to thc were not compensatory kanter added that at some point during the 1970s he had transferred his carried_interest in hi-chicago trust to thc kanter’s testimony on this point is self-serving and unconvincing in effect petitioners assert federman and the trust beneficiaries in agreeing to the arrangement made a gift to kanter however the court does not believe federman and the trust beneficiaries were acting out of a detached and disinterested generosity to kanter see 363_us_278 undoubtedly federman and the trust beneficiaries were eager to have kanter serve as trustee and manage the trust’s investments inasmuch as kanter had extensive business contacts and he offered the promise of lucrative returns on the trust’s investments such profitable trust investments could greatly benefit the trust’s beneficiaries the carried_interest provided a direct financial incentive to kanter as trustee and manager to seek out and make profitable investments on behalf of hi-chicago trust petitioners offered no testimony from federman or the trust beneficiaries nor did petitioners present any evidence as to whether a gift_tax_return was filed with respect to the granting of the carried_interest to kanter in the early 1970s petitioners’ failure to offer such evidence leads the court to conclude this evidence would have been harmful to petitioners’ case see 6_tc_1158 affd 162_f2d_513 10th cir in addition as respondent points out the compensatory nature of the arrangement is confirmed by the trust’s tax treatment of the payments to thc the payment the trust made to thc was deducted as a trustee’s fee and the payment was specifically characterized on the trust’s return as a commission indeed kanter as trustee signed all the trust’s returns although kanter in his testimony denied that the trust’s payments were compensation to him he did not describe what if any specific services thc had performed in exchange for the trust’s payments kanter also offered no evidence regarding the terms and conditions of his purported assignment of the carried_interest to thc the court concludes the payments from hi-chicago trust to thc represented compensation to kanter for his personal services and as such those payments are includable in kanter’s taxable_income for and under the assignment_of_income_doctrine on brief petitioners argue that even if the arrangement was compensatory kanter realized taxable_income only in at the time he received the carried_interest not in this argument was not timely raised and in any event is not persuasive issue v whether kanter is taxable on income attributed to the bea ritch trusts for and stj report pincite a the bea ritch trusts findings_of_fact as noted earlier the bea ritch trusts consist of separate trusts established on or about date for the benefit of kanter kanter’s family and other relatives of kanter initially kanter was a beneficiary of each of the trusts since about weisgal has been the trustee for each of the trusts in the common trust instrument dated date that established each of the trusts bea ritch kanter’s mother was identified as the trusts’ settlor she purportedly funded each trust with a corpus of dollar_figure there is no evidence bea ritch actually contributed dollar_figure each to the trusts or that she made any subsequent contributions to the trusts the common trust instrument granted the trustee who has always been weisgal an extremely broad sprinkle_power in addition kanter was given a as discussed below although this issue concerns kanter’s tax_liability for and kanter did not appeal the decision entered in his case at docket no on date concerning his liability for the taxable_year and that decision is now final see sec_7481 sec_7483 because the operative facts are largely the same for both and we nevertheless shall speak to both years see app to this report power_of_appointment with respect to each trust in this connection the trust instrument provided in pertinent part income and principal the trustee is hereby authorized to distribute all or as much of the net_income or principal or both of a separate trust to the beneficiary or to one or more of the beneficiaries of such trust as the trustee deems to be in the best interests of said beneficiary or beneficiaries limited powers of appointment the grantor’s son may during his lifetime and upon his death appoint all or any part of the trust estate of each separate trust of which he shall be a beneficiary to or for the benefit of any person persons or charitable_organization kanter asserted that by date he had renounced all beneficial interests in the bea ritch trusts at some unknown point before trusts the various jsk trusts were added as beneficiaries of the bea ritch trusts exhs the original and additional beneficiaries of each of the bea ritch trusts are set forth in detail in appendix kanter was the trustee for each of the additional trusts which became the beneficiaries of the bea ritch trusts exhs no evidence was introduced at trial as to terms of or the identity of the beneficiaries of the additional trusts that became beneficiaries of the bea ritch trusts no evidence was introduced at trial as to how the trusts were appointed beneficiaries of the bea ritch trusts as of date the bea ritch trusts possessed substantial assets and financial net_worth since their inception each of the trusts filed federal_income_tax returns for the fiscal_year ending september on their returns covering the period to the trusts collectively reported substantial income deductions and losses from numerous investments these investments included the trusts’ ownership of all of ira’s outstanding_stock their ownership of substantial stock interests in thc and their acquisition in of a collective 18-percent interest in the oyster bay associates partnership that invested in a cable television venture b oyster bay associates partnership prior to the 1970s kanter initiated a practice at his law firm levenfeld and kanter levenfeld kanter under which the law firm’s partners their family members and or their family entities were offered the opportunity to participate in various investment opportunities that came to the attention of kanter and other members of the firm participation in these investments was on a voluntary and individual basis a partner or that partner’s family members or family entities was allowed to subscribe to and obtain a maximum percentage ownership_interest in the investment equal to that partner’s law firm partnership percentage interest in the event any partner decided either not to participate or not to invest up to the initial maximum ownership_interest amounts for that partner then the unsubscribed portion of the investment was available to other partners desiring an increased investment by investing and taking part in a particular investment opportunity the partners were acting individually and not as a law firm they and or their families made such investments on their own behalf and were not investing on the law firm’s behalf pursuant to this practice kanter and the bea ritch trusts invested during the 1970s in a number of investment opportunities that came to the attention of kanter and the law firm’s other partners on date a number of levenfeld kanter’s partners joined in forming a partnership known as oyster bay associates oba statland exh statland baskes transcr on pm hereinafter baskes transcr pincite oba’s partners included levenfeld kanter partners entities owned by levenfeld kanter partners or members of their families id each levenfeld kanter partner or his family entity that became a partner of oba shared in the profits and losses of oba in the same percentage in which the partner shared in the profits and losses of levenfeld kanter in baskes transcr pincite the partners contributed to oba total capital of dollar_figure statland exh during oba’s partners received distributions greater than their capital contributions to oba statland exh kanter chose to participate in oba statland exh baskes transcr pincite kanter could have participated personally in oba but designated the bea ritch trusts to participate in oba up to his 18-percent interest in levenfeld kanter id the bea ritch trusts acquired an 18-percent partnership_interest in oba and contributed dollar_figure to oba statland exhs during the bea ritch trusts received distributions from oba greater than the capital contributions of dollar_figure they made to the partnership in statland exh on date the same day oba was formed an illinois general_partnership long island cable communications development co long island cable was formed statland exh 2b long island cable’s partners included class a partners and one class b partner oba id the long island cable partnership_agreement stated the partnership was formed to negotiate for the purchase of certain existing franchise rights and equipment collectively constituting a cable television system in nassau county new york and thereafter to operate those franchise rights by the construction of additional cable communication facilities and marketing those facilities in new york and or illinois id long island cable’s class a partners their percentage interests and their capital contributions were as follows partner percentage capital contributed dollar_figure charles f dolan big_number steven miller big_number peter strauss total big_number id pincite long island cable’s partnership_agreement provided that oba the class b partner agreed to contribute or secure additional partners to contribute all additional cash required to advance the business of long island cable id pincite the long island cable partnership_agreement also provided that the profits and losses of long island cable were to be shared by the class a partners in their respective partnership percentage interests until date or the first date the class b partner oba was called upon to contribute capital to long island cable whichever date occurred earlier and thereafter the profits and losses were to be shared seven-eighths by the class a partners and one-eighth by the class b partner oba id pincite on date a new york limited_partnership long island cable communications development co liccdc was formed statland exh 3a liccdc’s general partners were communications development long island corp a new york corporation cdlic communications management corp a delaware corporation cmc and charles f dolan dolan id pincite oba owned all of the stock of cmc exh next to last page kanter was the president and baskes was the vice president of cmc id liccdc’s limited partners included class a and class b participants statland exh 3a pincite the class a participants consisted of various persons who contributed to the partnership cash of dollar_figure and dollar_figure in and respectively statland exh pincite the class b participants consisted of oba and eagle ventures inc ev id pincite the liccdc partnership_agreement provided that liccdc was formed to carry on the business of constructing owning altering repairing financing operating promoting and otherwise exploiting one or more cable television systems in nassau and suffolk counties in the state of new york statland exh 3a pincite the liccdc partnership_agreement stated any additional cash required to complete the equity portion of the mile addition of the oyster bay system which cannot be borrowed by the partnership shall be contributed half by the general partners and half by the class b participants provided however that neither the general_partner nor the class b participants shall be required to make capital contributions after date id pincite article of the liccdc partnership_agreement stated payment from the general_partner or from the class b participants is due and payable within forty-five days of any call therefor by the general_partner id pincite the general_partner as defined in the partnership_agreement included dolan cdlic and cmc id pincite exh next to last page the liccdc partnership_agreement provided that profits and losses would be shared as follows percent by the class a participants and percent by dolan until date if payout had not occurred by date then percent to dolan and cdlic percent to class a participants and percent to class b participants respectively until payout occurred and after payout or after date if it had occurred by then percent to dolan and cdlic percent to cmc percent to class a participants and percent to class b participants respectively statland exh 3a pincite payout was defined to occur on the date on which the cumulative cashflow which was to have been distributed to the partners since the inception of the partnership equaled or exceeded dollar_figure id pincite class c and d interests in liccdc were created by an amendment to the liccdc partnership_agreement on date statland exh on the same day dolan and oba formed the hempstead-babylon partnership hb to acquire the class c and d interests statland exh within days on date the class c interests were sold to nassau suffolk cablevision investors for dollar_figure statland exh 5b levenfeld kanter’s law firm partners sometimes raised capital for investments and businesses owned by the firm’s clients statland exh kanter and other levenfeld kanter partners participating in oba solicited and obtained from various investors the funds oba promised to contribute to liccdc kanter transcr pincite exhs statland exhs statland exh dolan deposition pincite baskes transcr pincite kanter personally solicited investors for liccdc including but not limited to genesis ventures and hugh hefner exhs kanter transcr pincite4 as a result of the funds raised by kanter and other levenfeld kanter partners for liccdc oba never contributed more than dollar_figure in cash or property to liccdc statland exhs baskes transcr pincite in exchange for the funds kanter and other levenfeld kanter partners raised for liccdc oba received its interest in liccdc and additional interests in liccdc through additional partnerships including hb bergen-westchester bw and yorkshire partners yp for which oba paid no cash or other_property statland exhs exh statland exhs baskes transcr pincite statland exh dolan deposition pincite as of date liccdc changed its name to cablevision systems development co cablevision statland exh in about one of kanter’s former law partners donald statland commenced an action in illinois state court against kanter and other levenfeld kanter partners in an action captioned statland v levenfeld et al no ch the statland case concerning their involvement in cablevision statland alleged among other things that the levenfeld kanter partners in substantial part had obtained their and or their families’ oyster bay associates partnership interests in exchange for the law firm’s services and the law partners’ efforts to recruit unrelated third-party investors statland claimed he was entitled to a share of the oyster bay associates partnership interests because those partnership interests represented law firm partnership income ultimately the illinois state court ruled against statland and held among other things that statland was not entitled to a share of the oyster bay associates partnership interests the bea ritch trusts’ tax returns for the fiscal_year ended date included aggregate net_long-term_capital_gains from the hb bw and yb partnerships of dollar_figure dollar_figure and dollar_figure respectively exh hb bw and yp recognized these capital_gains when they sold during interests in liccdc cablevision exhs hb bw and yp schedules k-1 as discussed above the bea ritch trusts acquired their hb bw and yp partnership interests indirectly through their partnership interests in oba exh hb bw and yp schedules k-1 over the years the bea ritch trusts made substantial loans to kanter taci’s general ledger reflects that kanter borrowed dollar_figure from the bea ritch trusts during and repaid dollar_figure to the trusts during that year exh ledger tab as of january l kanter owed a total of dollar_figure to the bea ritch trusts as of date kanter owed the trusts dollar_figure as a result of additional loans from the trusts kanter also borrowed substantial sums from ira and thc during the period to exhs taci ledger for kanter ledger for bates no respondent determined in the notice_of_deficiency issued to the kanters for that the bea ritch trusts were kanter’s grantor trusts under sec_671 respondent further determined that as such all or portions of the following items constituted taxable_income losses or deductions of kanter dollar_figure the foregoing suggests that as of date kanter owed approximately dollar_figure to the bea ritch trusts exhs taci ledger for kanter ledger for bates no of the trusts’ gross_receipts dollar_figure of the trusts’ interest_income dividend income of dollar_figure passive_activity partnership losses totaling dollar_figure dollar_figure of net_capital_gain income and certain investment_interest expenses opinion a grantor_trust provisions of sec_671 through sec_671 provides that if the grantor or another person is treated as the owner of all or a portion of a_trust under sec_672 through that person must include in income all the stj report pincite note recommended that respondent should not be permitted to argue on brief that dollar_figure of this adjustment represented long-term_capital_gain realized by the bea ritch trusts in as opposed to attributable to investments in oyster bay associates partnership oba we reject the recommendation in the stj report that respondent’s assertion on this point represented a new_matter not properly before the court a review of the record reveals kanter’s tax_liability for is at issue at docket no kanter was not surprised or prejudiced with regard to the matter because his counsel elicited testimony from gallenberger that the income was recognized in gallenberger transcr pincite5 respondent promptly made an oral motion to conform the pleadings to the proof and respondent’s motion apparently was granted transcr pincite- kanter did not identify any evidence which he was prevented from introducing as a result of respondent’s motion and respondent’s assertion that the item is taxable to kanter in is not inconsistent with the original determination that the bea ritch trusts were kanter’s grantor trusts it did not require new evidence and it merely reflected a good-faith error in the timing of when specific income was earned consistent with this court’s holding in 77_tc_881 respondent’s oral motion to amend the pleadings will be granted and we decline to shift to respondent the burden_of_proof on this point items of income deductions and credits attributable to the portion of the trust of which the person is deemed the owner sec_672 through prescribe a number of detailed rules with respect to various circumstances under which a grantor or other person will be deemed the owner of all or a portion of a_trust for example sec_674 generally provides a grantor will be treated as the owner of any portion of a_trust whose income without the approval of an adverse_party is subject_to a power of disposition held by the grantor or a nonadverse_party in still another instance sec_675 provides a grantor will be treated as the owner of any portion of a_trust in respect of which the grantor has directly or indirectly borrowed the corpus or income of the trust where the grantor has not completely repaid the loan including interest before the beginning of the taxable_year however sec_675 does not apply to a loan from the trust bearing an adequate interest rate and having adequate security if the loan is made by an independent_trustee to the grantor in applying the grantor_trust_rules described above the principle of substance over form is particularly applicable considering the potential for manipulation of trusts see 79_tc_714 affd 731_f2d_1417 9th cir 58_tc_854 affd 513_f2d_824 9th cir the grantor of a_trust may be the person who actually funded the trust as opposed to the person named as the grantor in the trust instrument 761_f2d_1056 5th cir 686_f2d_490 7th cir affg tcmemo_1980_568 in schulz for example the taxpayer’s wife was considered the grantor of a family_trust because the conveyance of the wife’s assets to her husband which were used to fund the trust was disregarded b the parties’ arguments petitioners contend the bea ritch trusts were not kanter’s grantor trusts during or petitioners assert kanter’s mother not kanter was the trusts’ nominal and true settlor although the trusts made a number of profitable investments attributable to kanter’s advice and recommendations to weisgal the trusts’ trustee petitioners maintain weisgal made all final investment decisions for the trusts respondent on the other hand advances a number of arguments in contending the and adjustments to kanter’s income should be sustained respondent contends kanter is the true settlor of the bea ritch trusts as evidenced by the substantial amounts he transferred to or for the benefit of the trusts over the years including his share of payments from the five to ira and thc discussed supra issue i in which the bea ritch trusts held substantial stock interests kanter’s share of fees paid to century industries during to and discussed supra issue iii with regard to which the trusts ostensibly held a 49-percent partnership_interest the fees kanter earned during to from hi-chicago trust which kanter attempted to assign to thc discussed supra issue iv in which the trusts held substantial stock interests and the 18-percent partnership_interest the trusts acquired in oba respondent also asserts that sec_674 and sec_675 apply under the facts presented so as to attribute to kanter all of the trusts’ income for and c the stj report the stj report pincite recommended holding kanter had not transferred to the bea ritch trusts substantial amounts of income he earned from providing services to others and kanter was not the true settlor of the bea ritch trusts the stj report recommended accepting kanter’s testimony in which he denied he was paid anything for his assistance in bringing in unrelated investors to the cablevision project as discussed below the objective evidence of record indicates kanter transferred substantial sums of his own income to the bea ritch trusts directly and through ira and thc and kanter through the bea ritch trusts was compensated with partnership interests in liccdc cablevision in exchange for recruiting investors for the cablevision project viewed in the light of the entire record the credibility determinations and recommended holding in the stj report were manifestly unreasonable d analysis in determining whether kanter was the true settlor of the bea ritch trusts we begin with the manner in which the trusts were funded the record indicates that if bea ritch transferred any of her own assets to the bea ritch trusts she transferred no more than dollar_figure to each trust or a total of dollar_figure notwithstanding the lack of any evidence that bea ritch transferred additional_amounts to the bea ritch trusts kanter invites us to conclude the bea ritch trusts were so deftly managed that they were able to grow dollar_figure in into many millions during the years at issue without the benefit of assignments of his earnings kanter did not introduce any evidence indicating the trusts’ early investments were so extraordinarily successful we decline to accept such a proposition where the record so clearly demonstrates moneys kanter earned and assigned to or for the benefit of the bea ritch trusts represented the primary source of the trusts’ increasing asset base and kanter liberally used the bea ritch trusts as a source of loans we have already determined kanter employed ira and thc as shams to receive and shelter from taxation income which kanter personally earned from a variety of transactions kanter attempted to assign to ira and thc substantial amounts of income which he earned in the form of payments from the five the bea ritch trusts owned all of ira’s common_stock and they held a substantial interest in thc similarly we conclude kanter attempted to assign to century industries in which the bea ritch trusts purportedly held a percent partnership_interest fees he earned evaluating investment opportunities for various third parties kanter employed the same tactics in attempting to improperly assign to thc substantial fees he earned serving as trustee investment manager for hi-chicago trust thus during the period to the record reflects kanter engaged in an active and sustained campaign to transfer his income to ira thc and other kanter-related entities for the ultimate benefit of the bea ritch trusts we conclude kanter is the grantor of the bea ritch trusts in connection with the foregoing kanter failed to offer any rational explanation for the addition of trusts as beneficiaries of the bea ritch trusts after kanter purportedly renounced his interests in those trusts kanter was the only person vested with the power under the instrument creating the bea ritch trusts to appoint new trust beneficiaries under the circumstances we infer kanter appointed the new beneficiaries and his earlier renunciations were for all practical purposes meaningless gestures in sum we hold kanter was the true settlor of the bea ritch trusts--he funded the trusts over a period of many years and he retained at all times a power to appoint the beneficiaries of the bea ritch trusts that was tantamount to a power of disposition over the trusts’ assets see sec_671 sec_674 sec_1 e income_tax regs a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust if a person creates or funds a_trust on behalf of another person both persons are treated as grantors of the trust sec_1_674_a_-1 income_tax regs consequently kanter is taxable on the income of the bea ritch trusts for and the cablevision transactions in and were additional examples of kanter’s preferred modus operandi in particular kanter allowed the bea ritch trusts to subscribe to the 18-percent partnership_interest in oba to which he was otherwise entitled although the bea ritch trusts invested dollar_figure in oba as discussed above those funds in all likelihood to the extent we have already determined certain payments to century industries for the year constituted kanter’s income that income should not be attributed to kanter a second time when computing his income for as the grantor of the bea ritch trusts derived from earnings kanter assigned to or for the benefit of the trusts moreover the record shows that oba received its interest in liccdc cablevision and the additional related partnership interests in hb bw and yp solely in exchange for kanter’s and other levenfeld kanter partners’ efforts to raise capital for liccdc cablevision thus the bea ritch trusts’ partnership interests in hb bw and yp acquired through oba represented nothing more than kanter’s compensation_for recruiting additional investors for the cablevision project once again kanter improperly attempted to assign to the bea ritch trusts income he earned as payments for his personal services accordingly we hold kanter as grantor of the bea ritch trusts is taxable on the trusts’ income for and petitioners rely on the holding in statland v levenfeld case no ch circuit_court of cook county illinois decision entered date exh as proof that kanter his law firm partners their family members and other family entities that invested in oba did not obtain their partnership interests in exchange for services the law firm performed although this point may be true there is no dispute kanter assisted cablevision in finding additional investors we conclude he was compensated for these efforts as opposed to his legal services with partnership interests in hb bw and yp issue vi whether kanter received unreported income from cms investors partnership for to and to stj report pincite findings_of_fact respondent determined in notices of deficiency issued to the kanters for to and to that kanter failed to report income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively as discussed in detail below these adjustments are attributable to respondent’s determination that kanter attempted to assign to thc income that he earned in respect of transactions involving cms investors partnership cms investors much as in the cablevision transaction discussed supra issue v members of the levenfeld kanter law partnership and or entities established for the benefit of their families were offered and acquired partnership interests in cms investors during kanter transcr pincite7 exh kanter the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report these adjustments were resolved in petitioners’ favor and the decisions entered by the court at docket nos taxable_year taxable_year and taxable_year on date were not appealed and are otherwise final see sec_7481 sec_7483 respondent however challenges the recommended findings_of_fact and conclusions of law in the stj report and therefore we are obliged to address the cms investors partnership issue for to permitted thc to invest in his share of the cms investors offering kanter transcr pincite9 delta partnership delta was formed on the same date that cms investors was formed and cms investors acquired a percent partnership_interest in delta exh alpha partnership alpha was formed in date and cms investors acquired an 5-percent partnership_interest in alpha exh in delta made a substantial loan to another partnership shelburne associates shelburne which the latter used to purchase several feature-length motion pictures exh in alpha made a substantial loan to another partnership century associates century which the latter used to purchase several feature-length motion pictures exh respondent concedes shelburne and century both paid substantial legal fees to the levenfeld kanter law firm respondent’s opening brief pincite par shelburne and century subsequently transferred to delta and alpha substantial amounts characterized as bonus payments and cms investors received distributable shares of these bonus payments as a partner in delta and alpha thc a cms investors partner in turn received its distributable share of the bonus payments thc reported these payments as income on its income_tax returns as indicated respondent determined that thc’s share of the shelburne and century bonus payments represented kanter’s income this court in 87_tc_1329 affd 872_f2d_1271 7th cir passed upon and made certain factual conclusions regarding the loan by delta to shelburne under which loan one of the bonus payments in dispute in these case was made under the terms of both loans shelburne and century as the debtors were required not only to pay principal and interest to delta and alpha but shelburne and century were also required under certain conditions to pay delta and alpha certain amounts referred to as bonus payments these bonus payments were in fact paid and both shelburne and century treated these bonus payments as interest and claimed deductions of such payments for income_tax purposes in durkin v commissioner supra this court held the shelburne bonus payment did not constitute compensation_for the use of money and therefore it was not deductible as interest the court further held the bonus payment essentially was nothing more than a mechanism to divert funds from shelburne to delta and on to cms investors thereby increasing the income of the partnerships and trusts associated with or established for the benefit of the members of the law firm or their immediate families durkin v commissioner supra pincite the parties here do not dispute the factual findings or the holding of the court in durkin v commissioner supra nor do the parties deny that the bonus payments constitute income to the recipient partnerships on brief respondent acknowledges durkin did not address the question whether the family entities or the levenfeld kanter law partners individually were taxable on the bonus payment paid_by shelburne to delta respondent nevertheless argues kanter is taxable on the share of the bonus payments paid_by shelburne and century to alpha and delta respectively that flowed through cms investors to thc a the parties’ arguments opinion petitioners contend the court lacks subject-matter jurisdiction because the levenfeld kanter law firm was a tefra partnership during the years at issue and in fact respondent issued an fpaa to the law partnership for which included the subject adjustment petitioners also contend respondent is collaterally estopped from attributing the income at issue to kanter by virtue of the court’s holding in durkin v commissioner supra finally petitioners contend thc as opposed to kanter was a partner in cms investors and should be recognized as such respondent maintains that the portions of the bonus payments that eventually made their way to thc represent income taxable to kanter under the assignment_of_income_doctrine see 281_us_111 respondent argues the bonus payments were not paid for_the_use_of funds but were used as a means to divert funds from shelburne and century to cms investors’ partners and the bonus payments represented income earned by the individual partners of the levenfeld kanter law partnership through their actions in creating the right to receive the bonus payments and diverting them to their respective family entities respondent’s opening brief pincite respondent’s position apparently is based on the court’s finding in durkin v commissioner supra that the shelburne bonus payment to delta was not made for_the_use_of money but was a mechanism to divert funds to cms investors and the various entities established for the benefit of the levenfeld kanter law partners and or their immediate families respondent argues there was no need for the loans to shelburne and century because shelburne and century would in due course realize funds from movie revenues that would alleviate the need for such financing therefore respondent asserts the loans were structured merely to create purported payments of interest which were in effect payments to kanter and his law firm for legal services the firm provided in connection with movie syndications respondent further asserts that the purpose of diverting the bonus payments to cms investors which flowed through to thc and other levenfeld kanter family entities was the improper avoidance of income gift and estate_taxes because thc had large operating losses and therefore paid no income taxes on the bonus payments received b analysi sec_1 subject matter jurisdiction the jurisdictional question presented here turns on whether the bonus payments in fact were income to the levenfeld kanter law partnership which would make the adjustments partnership items subjected to the tefra partnership provisions as previously discussed the court generally lacks jurisdiction in a deficiency proceeding brought under sec_6213 to review adjustments to partnership items as defined under the tefra partnership procedures pursuant to a longstanding practice levenfeld kanter’s law partners were offered the opportunity to acquire partnership interests in cms investors and indirectly delta and alpha participation was voluntary and investments were made by a law firm member a member’s immediate_family and or a family entity for their own accounts and not on behalf of the law partnership some of the law firm partners elected not to participate in the cms investors offering the levenfeld kanter law partnership did not have any interest in or rights to the income from the venture delta’s and alpha’s loans to shelburne and century were not investment activities of the levenfeld kanter law partnership the law firm members who participated in these ventures had no intention to invest on the law firm’s behalf more importantly the alleged diversions of funds from shelburne and century in the form of the bonus payments were not joint business endeavors of levenfeld kanter’s law partners as only those members of the law firm and or their families who invested in cms investors and delta and alpha would benefit from the bonus payments on the record presented the court concludes the bonus payments were not income attributable to the levenfeld kanter law partnership consequently the court has subject matter jurisdiction over the cms investors income adjustments at issue in the instant deficiency cases inasmuch as they do not constitute partnership items within the meaning of sec_6231 the cms investors income adjustments at issue likewise do not constitute partnership items to cms investors the only question remaining before the court is whether kanter as opposed to thc should be treated as the true and actual partner in cms investors resolution of that issue does not require a determination concerning a partnership_item within the meaning of sec_6231 see eg grigoraci v commissioner tcmemo_2002_202 whether kanter improperly assigned income to thc through cms investors respondent does not dispute that delta and alpha lent millions of dollars to shelburne and century respectively in 87_tc_1329 this court concluded the delta loan constituted a valid debt for tax purposes respondent’s theory nevertheless is that thc’s distributive_share of the bonus payments from shelburne and century represents kanter’s income because kanter and other members of his law firm were the true investors and the true lenders and thc as a partner in cms investors was in effect no more than an alter ego for kanter on the record presented we disagree in durkin v commissioner supra pincite1 the court held that the shelburne bonus payment did not constitute interest and therefore it was not deductible the court also suggested the shelburne bonus payment was simply a distribution of profits from shelburne to cms investors disguised as an interest payment id pincite from these points respondent infers that the loans giving rise to the bonus payments were in effect loans made by kanter and his law partners respondent goes well beyond the holding of durkin the court in durkin made no such finding and respondent has misinterpreted the case we reject the argument that kanter attempted to assign to thc the income from the bonus payments although we have concluded kanter used thc as a conduit to receive his share of some of the payments from the five as well as income that he earned providing services to hi-chicago trust this transaction does not fit that mold the payments to thc from the five and hi-chicago trust represented compensation to kanter for personal services here however there is no evidence kanter provided any personal services or assistance to cms investors alpha delta shelburne or century rather delta and alpha made bona_fide loans to shelburne and century under the circumstance we see no justification for concluding that thc served as kanter’s alter ego for purposes of this transaction without more thc’s distributive_share of cms investors’ partnership items must be respected accordingly we hold kanter is not taxable on the income which flowed through cms investors to thc for the taxable years issue vii whether kanter received unreported income from equitable leasing co inc during stj report pincite findings_of_fact respondent determined in the notice_of_deficiency issued to the kanters for that kanter failed to report income of dollar_figure for that year as discussed in detail below this adjustment is attributable to respondent’s determination that kanter attempted to assign to thc and zion income he earned from consequently we need not address kanter’s collateral_estoppel argument transactions involving equitable leasing co inc equitable leasing joel mallin mallin was a good friend and former law partner of kanter who organized and promoted various equipment_leasing transactions through equity leasing his wholly owned company kanter transcr pincite mallin transcr pincite- mallin’s leasing transactions were highly leveraged and the residual_value of the leased equipment provided the ostensible paper profit on his investors capital mallin transcr pincite6 during kanter allowed mallin to include zion as an investor in some of equitable leasing’s offerings so that the offering would be fully subscribed and could close kanter transcr pincite during kanter also introduced additional investors to mallin so that equitable leasing could complete certain transactions kanter transcr pincite mallin transcr pincite5 during equitable leasing transferred funds totaling at least dollar_figure to thc and zion as follows date amount payee exhibit dollar_figure zion pincite aje big_number thc pincite aje big_number zion pincite big_number thc pincite exh pincite aje provides an entry for dollar_figure and states commission income consulting fees to reclass c r from equitable leasing on it appears this dollar_figure entry pertains to a dollar_figure item from date combined with the dollar_figure item dated date as previously discussed zion was a subsidiary of thc during the year thc’s accounting_records related to these transactions are inconsistent and contradictory thc recorded about half of the funds it received from equitable leasing as loans and the other half as commissions exh pincite aje’s and exh pincite listing loans of dollar_figure and dollar_figure on june and respectively however thc’s records also include an adjusting journal entry for dollar_figure which probably includes the dollar_figure transferred to thc on date and the dollar_figure listed as a loan on date see exh pincite and which appears to read n p-equitable leasing commission income to reclassify funds from eq leasing date illegible exh pincite aje mallin paid commissions to kanter through payments to thc and zion in exchange for kanter’s assistance in recruiting investors for his leasing transactions kanter transcr pincite mallin transcr pincite4 opinion143 the provision of sec_61 that gross_income includes all income from whatever source derived would encompass fees and commissions earned as compensation_for services thc and zion received payments from equitable leasing which were labeled inconsistently as commissions and or loans kanter asserts thc and zion received certain amounts from equitable leasing in the first six months of as an accommodation to allow zion to make investments in certain offerings equitable leasing was promoting so that those offerings could become fully subscribed and close petitioners’ reply brief pincite respondent contends all the moneys equitable leasing transferred to thc and zion were commissions paid to kanter to compensate him for recruiting investors for mallin’s equipment_leasing transactions kanter argues the funds in question were loans we agree with respondent the record shows kanter recruited investors for equitable leasing’s transactions and mallin equitable leasing paid commissions for these services to kanter-related entities thc and zion against this evidence kanter offered the stj report recommended holding that respondent is barred from making any determination concerning the taxable_year on account of the expiration of the period of limitations governing assessment and collection for that year as previously discussed we determined that kanter’s income_tax returns for the years at issue were fraudulent and therefore the period of limitations remains open pursuant to sec_6501 little in the way of rebuttal although thc’s accounting_records labeled some of the funds it received from equitable leasing as loans those entries were contradicted by other entries labeling the payments as commissions kanter did not provide any additional evidence such as promissory notes or proof of principal or interest payments to corroborate thc’s records given that kanter controlled the entities involved we resolve any doubts engendered by the record in respondent’s favor considering all the circumstances we sustain respondent’s determination that the funds that equitable leasing transferred to thc and zion during represented income that kanter earned during and that he attempted to assign to thc and zion these payments are includable in kanter’s income for issue viii whether kanter received unreported income for according to the bank_deposits method of income reconstruction stj report pincite findings_of_fact during kanter made a total of approximately dollar_figure million in deposits to his three bank accounts at american national bank at chicago illinois kanter maintained a check register in which he recorded the source and nature of the deposits made to these accounts in preparing the kanters’ joint individual federal_income_tax return linda gallenberger kanter’s accountant used the check register to determine what portion of his bank_deposits represented taxable_income respondent determined the kanters failed to maintain or provide adequate books_and_records with respect to their taxable_income for respondent further determined kanter had in excess of dollar_figure million in unreported income for which unreported income determination was based upon respondent’s analysis of deposits to kanter’s three american national bank accounts the deposit slips from which respondent reconstructed kanter’s taxable_income did not specify the taxable or nontaxable nature of the deposits at trial kanter offered into evidence his check register and a series of spreadsheets and a summary analysis of his bank_deposits prepared by gallenberger exhs respondent conceded a portion of the subject adjustment but maintains kanter failed to report dollar_figure of income for based on the bank_deposits from the payors or sources in the amounts listed below the record does not disclose whether the kanters provided the check register to the revenue_agent who examined their return apparently the revenue_agent had been unsuccessful in obtaining a number of documents requested from the kanters as the agent attempted to reconstruct kanter’s taxable_income based upon an analysis of kanter’s bank account deposits to obtain copies of the bank account statements and other account information the agent issued a third-party administrative_summons to the bank payor or source funds received characterization thc computer placement service taci special e account taci special account total dollar_figure loan dollar_figure loan dollar_figure return of investment dollar_figure loan dollar_figure transcr pincite opinion a the commissioner’s use of the bank_deposits method of income reconstruction where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized under sec_446 to compute the taxpayer’s taxable_income by any method which in the commissioner’s opinion clearly reflects income 348_us_121 43_tc_824 32_tc_862 the commissioner has great latitude in selecting a method for reconstructing a taxpayer’s income and the method need only be reasonable in the light of all the surrounding circumstances this court has long accepted the bank_deposits method of income reconstruction 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir while not conclusive bank_deposits are prima facie evidence of income 204_f2d_205 5th cir affg a memorandum opinion of this court 132_f2d_775 2d cir affg 45_bta_104 taxpayers generally bear the burden of proving that the commissioner’s determinations are erroneous and in the case of a bank_deposits analysis a taxpayer normally must show the deposits came from a nontaxable source rule a 290_us_111 b the parties’ arguments kanter contends respondent’s reconstruction of his income for under the bank_deposits method is arbitrary and excessive kanter asserts he maintained adequate_records ie his check register identifying the taxable and nontaxable deposits to his bank accounts and respondent’s determination should not be accorded its normal presumption of correctness with regard to the latter point kanter maintains respondent should bear the burden_of_proof on this issue or respondent should have the burden of going forward with the evidence kanter further asserts the credible_evidence of record which includes his check register and gallenberger’s spreadsheets and testimony is sufficient to prove the deposits in question were either proceeds of loans or return of investment funds respondent contends kanter has not satisfied his burden_of_proof under rule a respondent argues the testimony and other evidence petitioners offered should be disregarded as self- serving respondent asserts kanter offered no credible documentation substantiating the nontaxable nature of the dollar_figure of deposits at issue respondent emphasizes that two of the disputed deposits are attributable to funds kanter received from the taci special e and taci special accounts which kanter purportedly used to disguise payments to himself as loans c the stj report the stj report recommended holding for kanter on this issue on the grounds that kanter and gallenberger testified credibly that the questioned deposits were either loans to kanter or returns of kanter’s capital kanter’s and gallenberger’s testimony was corroborated by kanter’s check register and respondent offered no evidence to rebut the above evidence and testimony d analysis considering the large amounts of the bank_deposits in question and kanter’s obfuscation during the examination process we cannot fault respondent for declining to accept kanter’s check register as an adequate record of his taxable_income for without more respondent was wholly justified in employing the the stj report pincite includes statements suggesting that kanter offered testimony regarding his bank_deposits for and that testimony was credible the court is unable to find any citation of kanter’s testimony on this point in petitioners’ posttrial briefs nor is the testimony apparent from a review of the transcript bank_deposits method of income reconstruction to determine the correct amount of kanter’s taxable_income for respondent’s determination was not a so-called naked assessment nor was it arbitrary or excessive see eg 596_f2d_358 9th cir revg 67_tc_672 respondent offered ample evidence linking kanter to income-producing activities during including his law practice and the fees and commissions kanter earned from among others the five respondent identified four specific deposits that were determined to represent unreported income therefore respondent’s determination of unreported income is entitled to the normal presumption of correctness and there is no basis for shifting to respondent either the burden_of_proof or the burden of going forward with the evidence see eg 520_f2d_213 7th cir as indicated the record includes kanter’s check register gallenberger’s spreadsheets and summaries and gallenberger’s testimony regarding the methods she used in preparing the kanters’ tax_return for considering all the circumstances particularly kanter’s and gallenberger’s misconduct as outlined by the district_court during the summons enforcement proceedings we conclude it was manifestly unreasonable to conclude kanter’s testimony if it exists and gallenberger’s testimony was credible see united_states v administration co aftr 2d ustc par big_number n d ill united_states v administration co aftr 2d ustc par big_number n d ill we conclude the evidence kanter offered on this issue was insufficient to satisfy his burden_of_proof given the large amounts of the deposits in question not to mention kanter’s experience as a tax attorney kanter should have been prepared to offer additional records such as loan documents checks reflecting prior investments checks reflecting principal or interest payments or other accounting_records in support of the proposition that the deposits in question were in fact loans or returns of capital in the absence of such evidence we sustain respondent’s determination that kanter failed to report dollar_figure of income for issue ix whether kanter received barter income from principal services accounting corp during and stj report pincite respondent determined in notices of deficiency issued to the kanters for and that kanter failed to report barter income he received from principal services accounting corp psac during those years these adjustments were resolved in petitioners’ favor and the decisions entered by the court at docket nos taxable_year and taxable_year on date were not appealed and are otherwise final see sec_7481 sec_7483 consequently we need not consider this issue issue x whether the kanters received unreported interest_income during stj report pincite respondent determined in the notice_of_deficiency issued to the kanters for that the kanters failed to report interest_income they received during this adjustment was resolved in petitioners’ favor and the decision entered by the court at docket no taxable_year on date was not appealed and is otherwise final see sec_7481 sec_7483 consequently we need not consider this issue issue xi whether the kanters are entitled to certain deductions they claimed on schedules a and c for to stj report pincite in notices of deficiency issued to the kanters for to respondent disallowed deductions the kanters claimed on schedules a and c of their tax returns for those years these adjustments were resolved in petitioners’ favor and the decisions entered by the court at docket nos taxable_year taxable_year and taxable_year on date were not appealed and are otherwise final see sec_7481 sec_7483 respondent does not challenge the ultimate conclusion in the stj report on this issue respondent does not challenge the ultimate conclusion in the stj report on this issue respondent does not challenge the ultimate conclusion in the stj report regarding the kanters’ deductions for the taxable years to respondent however does not state whether he objects to the stj report holding with regard to the kanters’ schedule a deduction for therefore we shall address the question whether petitioners are entitled to the schedule a deduction in question for findings_of_fact on schedule a of the kanters’ federal_income_tax return the kanters claimed a deduction of dollar_figure in other interest_expenses in the notice_of_deficiency respondent determined that no deduction was allowable to the kanters for the dollar_figure in interest_expenses claimed for the notice_of_deficiency stated in pertinent part it is determined that the claimed interest_expense_deduction of dollar_figure in is not allowed because you have not established that there was a valid indebtedness if there was a valid indebtedness that the indebtedness was yours or that you actually paid any interest therefore your taxable_income for is increased by dollar_figure the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report for almost all of kanter’s expenses claimed as deductions on the kanters’ tax_return were paid through funds from taci and psac accounts the funds used to pay kanter’s expenses either belonged to kanter or were borrowed by him from other taci and psac clients during the course of the trial petitioners began offering evidence with respect to the above expenses as well as certain schedule c deductions counsel for the parties then requested and received a short recess in order to meet and discuss off the record the various evidentiary and legal matters pertaining to these expenses the court did not participate in counsels’ deliberations immediately following their conference counsel for the parties advised the court that the kanters were entitled to deduct the schedule c expenses and the and schedule a and schedule c expenses the kanters claimed had been substantiated except that respondent a disputed that the expenses paid out of funds from the taci and psac accounts had been paid_by kanter and b questioned whether the kanters were entitled to deduct expenses with respect to property held in trust counsel made no mention as to whether this agreement included the kanters’ schedule a deduction for interest_expenses transcr pincite0 however counsel for petitioners expressed to the court their belief that the parties had narrowed the issues on all of the adjustments that were then being heard by the court counsel for respondent expressed no disagreement with that assertion following the colloquy between counsel for the parties and the court the trial resumed with respect to the remaining issues as to which the parties were unable to agree whether payment of the subject expenses out of the taci special e and psac special accounts represented payment by the kanters and whether the kanters were entitled to a deduction for interest payments with respect to property the kanters' personal_residence that was titled in a grantor_trust in which kanter was the deemed owner during and after the trial the parties filed several stipulations of settlement on date the parties filed a stipulation of settlement as to certain issues between petitioners burton w kanter naomi r kanter ira and subsidiaries and respondent the date stipulation of settled issues listed a number of adjustments contained in the notices of deficiency that the parties had settled including an unreported fee income adjustment for the interest_expense the kanters claimed was not listed among these settled issues nor was there any listing of the other schedule a and schedule c expenses identified above for the various years in question opinion a the parties’ arguments the parties disagree whether their off-the-record conference during which they narrowed the issues then being heard by the court included petitioners’ interest_expense_deduction of dollar_figure petitioners contend their agreement included the interest_expense_deduction and reference to its inclusion was inadvertently omitted in their representation to the court respondent disagrees and contends that all of the reasons stated in the notice_of_deficiency for disallowance of the interest_expense_deduction for remain in dispute b analysis after the parties’ off-the-record conference described above counsel for petitioners stated on the record that he believed the parties’ agreement included all adjustments then being considered by the court and invited counsel for respondent’s position on that assertion counsel for respondent did not point out any qualifications restrictions or exceptions to any of the adjustments as to which the issues had been narrowed on brief respondent takes the position the issues were not narrowed with respect to petitioners’ interest_expense_deduction nor was any agreement reached with respect to that issue on this record we conclude petitioners’ interest_expense_deduction was included in but inadvertently omitted from the agreement of counsel narrowing the issues to be decided by the court bearing in mind that these cases were very complicated involving numerous issues covering several tax years of several taxpayers it is easy to understand how one adjustment could easily have been overlooked in counsel’s announcement to the court that the parties had agreed to narrow the issues in dispute moreover respondent failed to qualify or take any exception to petitioners’ counsel’s representations to the court regarding the scope of their agreement thus we are left only with the question whether the funds from the taci and psac accounts used to pay kanter’s expenses were kanter’s funds as previously discussed the funds kanter held in the taci and psac accounts were his funds or funds he borrowed from other taci or psac clients accordingly the kanters are entitled the interest_expense_deduction they claimed for issue xii whether kanter realized and must recognize capital_gains as a result of transactions involving cashmere investments associates inc during and whether the kanters may use the installment_method to report gains stj report pincite findings_of_fact during the 1970s kanter was involved in a series of real_estate development projects with developers sam zell zell and robert lurie lurie kanter transcr pincite3 the development properties were owned by partnerships real_estate partnerships and kanter held interests in the real_estate partnerships through the bwk revocable_trust the everglades trusts nos the bwk family trusts and thc exh item sec_3 the bwk revocable_trust and the everglades trusts were grantor trusts whose income was attributable to kanter personally exhs and 130a kanter transcr pincite the designated beneficiaries of the bwk revocable_trust the bwk family trusts and the everglades trusts were members of kanter’s family exhs 130a kanter transcr pincite during thc’s shareholder sec_149 the stj report recommended holding that respondent is barred from making any determination concerning the taxable_year on account of the expiration of the period of limitations governing assessment and collection for that year as previously discussed we determined that kanter’s income_tax returns for the years at issue were fraudulent and therefore the period of limitations remains open pursuant to sec_6501 included kanter his immediate_family members and a large number of kanter family trusts exh pincite exh weisgal was thc’s president exh item kanter’s interests in the real_estate partnerships are identified below by the entity which held each interest the partnership and the entity’s percentage interest in the partnership at the beginning of percentage entity interest partnership diversified river bend bwk revocable_trust dollar_figure bwk revocable_trust diversified stephenson’s dollar_figure dollar_figure bwk revocable_trust bajomonte associates everglades trusts dollar_figure wayside partners dollar_figure everglades trusts manderville partners dollar_figure everglades trusts shady crest investors everglades trusts dollar_figure palo alto partners everglades trusts diversified raintree dollar_figure everglades trusts cedar cove partners everglades trusts diversified boot lake everglades trusts dollar_figure edgewater partners everglades trusts kentucky holdings dollar_figure everglades trusts walnut creek group everglades trusts candlelite apartments everglades trusts dollar_figure village square-lexington dollar_figure everglades trusts worthman office mall everglades trusts kon tiki apartments everglades trusts dollar_figure j s investors dollar_figure everglades trusts cove realty company diversified hillsborough everglades trusts dollar_figure midwest properties group dollar_figure everglades trusts everglades trusts washtenaw management co dollar_figure dollar_figure tradewinds shopping ctr everglades trusts dollar_figure centennial investors bwk family trusts river bend investors thc dollar_figure dollar_figure thc c w investors dollar_figure first commitment dev thc dollar_figure equity partnership thc thc katy land company dollar_figure exh index and item the river bend investors partnership_interest held by thc was previously held by the bea ritch trusts and was transferred to thc on or about date exh aje’ sec_26 and sec_27 during zell informed kanter that equity financial management co equity an entity zell controlled was interested in purchasing all of the real_estate partnership interests listed above kanter transcr pincite4 although kanter was interested in selling the partnership interests he was concerned the transaction would trigger significant capital_gains because his grantor trusts had negative capital accounts in the real_estate partnership interests ie their liabilities exceeded their bases kanter transcr pincite kanter’s grantor trusts’ negative capital accounts for the partnership interests in question as of date totaled dollar_figure as follows entity partnership_interest cap acct bwk rev trust bajomonte associates bwk rev trust bwk rev trust everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts net capital accounts big_number diversified river bend big_number diversified stephenson’s big_number wayside partners big_number shady crest investors big_number diversified raintree big_number cedar cove partners big_number diversified boot lake big_number big_number edgewater partners big_number kentucky holdings walnut creek group big_number candlelite apartments big_number village square-lexington big_number big_number worthman office mall kon-tiki apartments big_number diversified hillsborough dollar_figure dollar_figure manderville partners dollar_figure palo alto partners j s investors dollar_figure cove realty dollar_figure midwest properties group dollar_figure washtenaw management co dollar_figure tradewinds shopping ctr dollar_figure big_number exh sch exh kanter transcr pincite as of mid-1983 the fair_market_value of the real_estate partnership interests zell was interested in purchasing totaled dollar_figure as follows entity partnership_interest price fmv bwk rev trust bwk rev trust bwk rev trust bajomonte associates diversified river bend diversified stephenson's total fmv--bwk revocable_trust dollar_figure entity partnership_interest price fmv everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts everglades trusts wayside partners shady crest investors diversified raintree partners cedar cove partners diversified boot lake partners edgewater partners kentucky holdings walnut creek group candlelite apartments village square lexington worthman office mall kon-tiki apartments diversified hillsborough partners manderville partners palo alto partners j s investors cove realty midwest properties washtenaw management co tradewinds shopping ctr total fmv--everglades trust dollar_figure entity partnership_interest price fmv bwk family trusts centennial investors dollar_figure entity partnership_interest price fmv the holding co river bend investors the holding co c w investors the holding co first commitment dev the holding co equity partnership the holding co katy land company total fmv--the holding co dollar_figure exh because an unqualified transfer of the partnership interests of the grantor trusts to zell would involve the assumption_of_liabilities in excess of the trusts’ bases in the partnership interests kanter the owner of those interests by virtue of the grantor_trust provisions sections would be required to recognize capital_gains on the sale to zell in an effort to avoid this result kanter directed a series of transactions in which ultimately resulted in the transfer of both cash and the real_estate partnership interests from his grantor trusts to zell the transfers took place in three stages described below a transfer of real_estate partnership interests to cashmere cashmere investments associates inc cashmere was an inactive shelf corporation incorporated in delaware in and controlled by kanter exh kanter transcr pincite6 cashmere’s board_of directors consisted of sharon meyers and weisgal exh item sec_4 g kanter transcr pincite5 weisgal was cashmere’s president sharon bayers was secretary and meyers was treasurer exh item pincite kanter transcr pincite on or about date kanter directed the transfer of the grantor trusts’ real_estate partnership interests to cashmere in what was intended to be a nontaxable_exchange under sec_351 in return for cashmere common and preferred_stock exh kanter transcr pincite5 thc the bwk family trusts and the grantor trusts received cashmere stock in exchange for the real_estate partnership interests as follows shares of stock shareholder common class a preferred bwk revocable_trust everglades trusts bwk family_trust sec_30 -- thc -- exh item sec_3 concurrently with the transfers described above kanter’s grantor trusts also transferred to cashmere eight promissory notes with an aggregate face value of dollar_figure exh item kanter transcr pincite8 kanter’s grantor trusts transferred the following notes receivable to cashmere maker payee amount thc burton w kanter beach trust helo gl’s associates aro trusts baroque trusts bwk children’s trust total everglades trusts everglades trusts burton w kanter everglades trusts everglades trusts burton w kanter burton w kanter burton w kanter dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number exh index and item kanter transcr pincite0 each promissory note listed above was dated date and was due and payable on date respondent’s opening brief pincite par petitioners’ reply brief pincite the trustee of beach trust was albert morrison the grantor was kanter and the beneficiaries were members of kanter’s family exh the trustee of the baroque trusts was patricia grogan the grantor was kanter and the beneficiaries were members of kanter’s family exh for federal tax purposes kanter was the deemed owner of the baroque trusts and income therefrom generally was reportable on kanter’s individual federal_income_tax returns exh bates nos kanter intended that if the promissory notes were accorded bases equal to face values the promissory notes would increase the aggregate basis of the property the grantor trusts transferred to cashmere i e the promissory notes’ bases would offset the grantor trusts’ negative capital accounts in the real_estate partnership interests thereby eliminating the gain that otherwise would have been realized under sec_357 if cashmere had received the real_estate partnership interests alone kanter did not however present any evidence to establish the genuineness of the promissory notes b sale of cashmere stock to waco waco capital co waco was a corporation organized under the laws of the state of delaware meyers was its president and the bea ritch trusts were its sole shareholders exh items b c f kanter transcr pincite the bea ritch trusts’ beneficiaries were members of kanter’s family and who were also the beneficiaries of kanter’s grantor trusts waco sec_357 provides in pertinent part sec_357 c liabilities in excess of basis -- in general --in the case of an exchange-- a to which sec_351 applies if the sum of the amount of the liabilities assumed exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be later changed its name to windy city inc kanter transcr pincite on date the bwk revocable_trust the everglades trusts thc and the bwk family trusts sold all of their cashmere stock common and preferred shares to waco for promissory installment notes totaling approximately dollar_figure million exh items the waco promissory notes provided for payments in and and balloon payments in id the waco promissory notes were secured_by the cashmere stock subject_to waco’s option to substitute as collateral the guaranties of its shareholders the bea ritch trusts which would pledge various partnership interests known in the aggregate as cablevision exh item pincite sharon meyers on behalf of waco and the bea ritch trusts subsequently exercised this option to substitute collateral exh item kanter reported installment_sale income on forms attached to his federal_income_tax returns for and exhs 130a kanter did not present any evidence to as previously mentioned supra p zeus purchased waco windy city inc stock in in addition kanter sold to windy city certain promissory notes bonds and shares of stock in a failed attempt to generate capital losses for see issue xxiii infra establish that waco actually made any payments in connection with the installment promissory notes described above on date kanter wrote a letter to lurie which stated that cashmere’s stockholders at this point waco and or the bea ritch trusts decided they would approve a sale of percent of cashmere’s stock to equity only in exchange for cash exh the letter also stated cashmere held only real_estate partnership interests and promissory notes all of which will be paid down by date id on date the promissory notes held by cashmere were paid off by checks drawn on the taci special e account as follows ck no date payee amount total holding_company for brt bwk revocable_trust for brt beach trust for trust brt cashmere for helo cashmere for gls assoc cashmere for aro cashmere for baroque tr cashmere for bwk childrens tr dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number exhs and kanter transcr pincite8 check nos to listed above were not made out to cashmere because the debtors on those notes beach trust bwk revocable_trust and thc were instructed to transmit their own checks to cashmere exh beach trust exh pincite thc kanter transcr pincite5 kanter testified that taci transferred to beach trust bwk revocable_trust and thc the amounts reflected in check nos to above the amounts so transferred were considered loans from the bea ritch trusts and those loans were paid back kanter transcr pincite4 however no documentary_evidence promissory notes payment schedules canceled checks representing interest or principal payments or other records was presented at trial to substantiate kanter’s testimony as of date waco held all of cashmere’s outstanding_stock and cashmere’s assets included the real_estate partnership interests and dollar_figure in cash exh item a pincite c sale of cashmere stock from waco to zell on date kanter negotiated the sale of waco’s cashmere stock to equity in exchange for a check in the amount of dollar_figure exh items 10a kanter transcr pincite- because cashmere held cash in the amount of dollar_figure dollar_figure of the purchase_price was allocable to the partnership interests that zell was interested in acquiring exh items a exhs zell was not interested in the cashmere stock and would have preferred to buy the partnership interests outright but this was the only way that kanter would permit the sale exh kanter transcr pincite a the parties’ arguments opinion respondent determined that kanter received a net_long-term_capital_gain of dollar_figure as a result of the transfers from his grantor trusts to cashmere the notice_of_deficiency stated in pertinent part it is determined that your grantor trusts had a zero basis and negative capital_account of dollar_figure in the partnership interests transferred the transfer of other assets to the corporation by the trusts has no bona_fide business_purpose was made only to avoid income_tax and thus is ignored for federal_income_tax purposes respondent further determined that kanter received a net_long-term_capital_gain of dollar_figure as a result of his grantor trusts’ sale of cashmere stock to waco the notice_of_deficiency stated in pertinent part the installment_sale by the trusts was a sale of property to a related_party the first_disposition the related-party purchaser disposed of the property the second_disposition before the grantor trusts received any payments under the first_disposition it is determined therefore that the total_contract_price for the first_disposition is treated as received by the grantor trusts at the time of the second_disposition on brief respondent asserts the transfers from kanter’s grantor trusts to cashmere do not qualify for nonrecognition treatment under sec_351 on the alternative grounds that there was no valid business_purpose for the transfers from the grantor trusts to cashmere and or the grantor trusts did not control cashmere immediately_after_the_transfer under the step- transaction doctrine the principal purpose for the transfers from the grantor trusts to cashmere was the avoidance of federal_income_tax under sec_357 and the promissory notes that the grantor trusts transferred to cashmere did not represent genuine indebtedness and therefore cashmere assumed_liabilities in excess of the bases in the partnership interests it received within the meaning of sec_357 respondent also avers that waco’s purchase of cashmere’s stock did not qualify for installment_sale treatment because the transaction amounted to a disposition of property to a related_person within the meaning of sec_453 kanter argues the question whether the cashmere transaction qualifies for nonrecognition treatment under sec_351 is not properly before the court and in any event the grantor trusts transferred their partnership interests to cashmere for legitimate business purposes ie to enjoy tax advantages in the event the partnership interests were sold and or to have an aggregation of value within the corporate entity to allow for more efficient investments kanter transcr pincite kanter further asserts the sec_357 issue was not raised in the pleadings and is not properly before the court and in any event the cashmere transaction is not the type of arrangement that sec_357 is designed to address finally kanter contends the promissory notes the grantor trusts transferred to cashmere constituted genuine indebtedness rendering sec_357 inapplicable in these cases b analysis respondent determined in the notice_of_deficiency that the transfers from kanter’s grantor trusts to cashmere for stock did not qualify as a tax-free_exchange because the transfers were not intended to serve a bona_fide business_purpose but instead were carried out only to avoid federal_income_tax although the notice_of_deficiency did not explicitly refer to sec_351 or sec_357 we conclude kanter understood respondent’s position regarding the cashmere transaction and the bases for respondent’s adjustments we further conclude as discussed in detail below the cashmere transaction does not qualify for nonrecognition treatment under either sec_357 or c and therefore we sustain respondent’s determination that kanter realized a long- term capital_gain as a result of the cashmere transaction a taxpayer generally recognizes gain_or_loss on a sale_or_exchange of property sec_1001 sec_351 provides an exception to the general_rule of sec_1001 however when a taxpayer transfers an appreciated asset such as a partnership_interest to a controlled_corporation solely in exchange for the corporation’s stock the favorable tax benefits associated with sec_351 are subject_to several qualifying provisions outlined below as a general_rule if a taxpayer receives property pursuant to a sec_351 exchange and as part of the transaction another party to the transaction assumes a liability of the taxpayer the assumption of liability shall not be treated as the receipt of money or property and shall not disqualify the transaction for nonrecognition treatment under sec_351 sec_357 the general_rule of sec_357 is subject_to the two exceptions set forth in sec_357 and c to paraphrase sec_357 provides that an assumption of a taxpayer’s liability under sec_357 shall be considered money received by the taxpayer for purposes of sec_351 if taking into consideration the nature of the liability and the circumstances surrounding the arrangement it appears the taxpayer’s principal purpose was to avoid federal_income_tax on the exchange or was not a bona_fide business_purpose sec_357 provides in the case of an exchange to which sec_351 applies that if the amount of the liabilities assumed exceeds the total of the adjusted_basis of the property transferred pursuant to the exchange the excess is treated as gain from the sale of a capital or noncapital_asset as the case may be applicability of sec_357 considering all the facts and circumstances we conclude kanter arranged the cashmere transaction principally for the purpose of avoiding federal_income_tax the convoluted series of cashmere transactions began when zell informed kanter of equity’s desire to acquire the partnership interests held by kanter’s grantor trusts in the end equity acquired those partnership interests in exchange for cash in between over a period of a few months kanter arranged transfers of notes receivable to his grantor trusts in an aggregate amount approximately equal to the grantor trusts’ negative capital accounts in their partnership interests transfers of the grantor trusts’ partnership interests and the notes receivable to cashmere in exchange for cashmere stock sales by the grantor trusts of their cashmere stock to waco for promissory notes the sec_357 provides sec_357 shall not apply to any exchange to which sec_357 applies purported satisfaction of the notes receivable held by cashmere and finally waco’s sale of cashmere stock to equity considering zell simply wanted to acquire the real_estate partnership interests held by kanter’s grantor trusts and taking into account kanter’s desire to avoid recognizing gain on the sale to zell to the extent his grantor trusts had negative capital accounts in the partnership interests it is clear the rapid series of transactions described above particularly the transfer of notes receivable to cashmere was carried out for no reason other than to avoid federal_income_tax moreover waco’s promissory notes to kanter’s grantor trusts ostensibly provided additional tax benefits in that kanter reported the gains realized on the sale of cashmere stock to waco under the installment_method even though equity paid waco in full in in the absence of any showing that cashmere served any legitimate business_purpose before or after the transactions described above we sustain respondent’s determination that the transfers of the partnership interests with negative capital accounts to cashmere constitute money received by kanter through his grantor trusts and kanter is taxed on the gain resulting from the transfers up to the full amount of the assumed_liabilities applicability of sec_357 sec_357 provides that in the case of an exchange to which sec_351 applies if the amount of the liabilities assumed exceeds the total of the adjusted_basis of the property transferred pursuant to the exchange then the excess is treated as gain from the sale of a capital or noncapital_asset as the case may be considering all the circumstances we conclude as an alternative to our analysis under sec_357 that the grantor trusts’ transfer of the eight notes receivable to cashmere is not entitled to be respected for purposes of applying sec_357 cashmere was at best a passive investment vehicle as opposed to an operating business and in this light the transfer of the notes receivable to cashmere served no business_purpose independent of the tax benefits kanter hoped to reap the eight notes receivable in question were either payable by kanter individually or by entities he controlled reflected a total principal_amount approximately equal to the aggregate negative capital accounts of the partnership interests in question were all dated date and payable on date and were all repaid with funds from a taci account there is no discernible paper trail evidencing the source of the taci funds in the end the cash paid to cashmere waco on the notes receivable was returned to kanter indirectly in the form of a portion of the cash payment equity made to waco for cashmere’s stock considering all the circumstances we conclude the notes receivable were used as a device to circumvent sec_357 and resulted in nothing more than a circular transfer of funds between and among kanter-controlled entities there is no evidence in the record that the notes receivable represented valid indebtedness in the absence of any discernible bases in the notes receivable we conclude the notes did not increase the aggregate basis in the property kanter’s grantor trusts transferred to cashmere under sec_357 kanter was required to recognize as capital_gain the excess of the liabilities cashmere assumed over basis in the property his grantor trusts transferred to cashmere kanter’s use of the installment_method sec_453 provides the general_rule that income from an installment_sale shall be reported under the installment_method an installment_sale generally is defined as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 sec_453 prescribes special rules applicable to installment_sales by related_persons in particular sec_453 provides that if a person sells property to a related_party the first_disposition under the installment_method and the related_party purchaser then resells the property the second_disposition within years after the first_disposition and before the original_seller has received all payments due with respect to the first_disposition the amount_realized by the related_party on the second_disposition is treated as a payment received at that time by the original_seller sec_453 provides that subsection e shall not apply to a second_disposition if neither the first_disposition nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax sec_453 and b defines the term related_person for purposes of sec_453 as a person whose stock would be attributed under sec_318 other than paragraph thereof to the person first disposing of the property or a person who bears a relationship described in sec_267 to the person first disposing of the property waco’s stock was owned entirely by the bea ritch trusts and the beneficiaries of the bea ritch trusts were members of kanter’s family in addition kanter’s family members were the beneficiaries of kanter’s grantor trusts because the waco stock owned by the bea ritch trusts is considered owned by the beneficiaries of the bea ritch trusts under sec_318 and those same beneficiaries are also the beneficiaries of kanter’s grantor trusts ownership of the waco stock is imputed to the grantor trusts under sec_318 it follows that the grantor trusts’ sale of cashmere stock to waco constituted a sale to a related_person for purposes of sec_453 when waco subsequently within years transferred the cashmere stock to equity before paying the grantor trusts for the cashmere stock the installment_method of reporting was no longer available to the grantor trusts and kanter by virtue of sec_453 in sum the entire amount waco realized upon its sale of cashmere stock to equity the second_disposition is treated as received by the grantor trusts at the time of the second_disposition thus we sustain respondent’s determination that kanter was not eligible for installment_sale reporting issue xiii whether kanter is entitled to research_and_development and business_expense deductions related to immunological research corp for stj report pincite in an amendment to answer filed date respondent asserted the kanters were liable for an increased alternatively under issue v supra we concluded kanter was the grantor of the bea ritch trusts under the grantor_trust provisions attributing the waco stock held by the bea ritch trusts to kanter see sec_318 it follows that kanter’s ownership of the waco stock also is attributed to kanter’s grantor trusts under sec_318 thus waco and the grantor trusts are considered related_persons under sec_453 the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report deficiency for attributable to the disallowance of a loss of dollar_figure the kanters claimed from immunological research corp irc an s_corporation in which the kanters held an interest through grantor trusts ie the pillpoppers trusts respondent determined that irc was not entitled to a research_and_development expense of dollar_figure or various other business_expenses it reported for findings_of_fact the facts underlying this issue were also considered by this court in estate of cook v commissioner t c memo 1993-big_number which involved another shareholder in irc in estate of cook the court sustained the commissioner’s disallowance of research_and_experimentation expenses under sec_174 as well as similar expenses claimed by two other subchapter_s_corporations antiviral research corp arc and biological research corp brc that were engaged in the same activity kanter was not a stockholder in arc or brc in the instant case the parties stipulated to the record of estate of cook except as to those portions of the record relating to the other two subchapter_s_corporations the decision the court entered at docket no in accordance with its memorandum opinion in estate of cook v commissioner tcmemo_1993_581 was not appealed and is final see sec_7481 sec_7483 kanter was counsel of record for the taxpayers in estate of cook and was the trial attorney before this court since kanter was an investor in irc he had offered himself as a witness for the taxpayers at the trial of the estate of cook case the court did not allow kanter to testify however because he was the trial attorney for the taxpayers in the instant cases kanter was not the trial attorney and was before this court as a party litigant and therefore he was allowed to testify as a witness for present purposes the court recites the pertinent facts from estate of cook kanter contends the court’s holding in estate of cook is in error a more detailed and comprehensive findings_of_fact can be found in the reported opinion of estate of cook during kanter and three other individuals including george cook whose estate was the taxpayer in estate of cook invested in irc none of the stockholders in irc including kanter had any formal educational background or experience in the field of pharmaceutical compounds which was the business irc was set to engage in shortly after irc was organized irc entered into a research licensing agreement with newport pharmaceutical international inc newport newport was then engaged in the manufacture marketing research_and_development of pharmaceutical compounds newport owned an undivided one-half interest in a compound identified as the npt-15000 series that it had acquired in from the sloan-kettering memorial institute for cancer research sloan-kettering the discoverer of the compound at that time this particular compound was still in the experimental stage of development in the transaction newport also acquired one-half of the patent rights of the compound and the inventions and improvements covered thereby throughout the world the term patent rights was comprehensively defined elsewhere in the sales agreement in this sales agreement newport was given the exclusive right to exploit the patent rights to the subject compound on a world-wide basis as to which newport agreed to use its best efforts to exploit the patent rights for the mutual benefit of itself and sloan-kettering the agreement further allowed newport to license third parties in connection with the exploitation of the subject compound however such licensing agreements among other things had to be agreed to by sloan-kettering irc ostensibly was organized to engage in a licensing agreement with newport for exploitation of the npt-15000 series compound in which newport held a one-half interest irc and newport entered into such an agreement in for the compound identified as npt-15392 which was within the npt-15000 series however the licensing agreement irc entered into was only with newport sloan-kettering was not a party to the agreement did not sign the agreement and there is no evidence that sloan-kettering ever acquiesced in the agreement newport and irc were cognizant of sloan-kettering’s patent reservation rights and accordingly the licensing agreement between irc and newport was structured or attempted to be structured in such fashion that the exploitation of the subject compound by irc or its licensees would not violate sloan-kettering’s rights with that end in mind the research agreement between irc and newport contained the following provision ownership of project results any and all products processes compounds inventions ideas patents patent rights technical information data and other proprietary know-how resulting or deriving from the project including all improvements thereto and any other rights to commercially exploit the project and the products and results thereof including but not limited to licensing and distribution rights shall be the sole and exclusive property of the corporation ie irc provided however the corporation shall have no ownership rights or rights which may be deemed to be a sub-license to the extent that any of the foregoing constitutes a patent right or an invention or improvement covered thereby as defined in the agreement dated date between newport and sloan- kettering institute emphasis added pursuant to this licensing agreement irc paid newport during dollar_figure for newport’s services for the research experimentation and further development of the compound npt- on their federal_income_tax return as noted earlier the kanters claimed a deduction for their portion of this dollar_figure research_and_experimentation expense which respondent disallowed consistent with the commissioner’s position in estate of cook v commissioner tcmemo_1993_581 in estate of cook this court sustained the commissioner’s determination disallowing the portion of the dollar_figure expense claimed by george cook as a deduction under sec_174 the parties agreed in the estate of cook case that irc was not engaged in a trade_or_business within the meaning of sec_162 the kanters here do not contend otherwise the kanters contend however as kanter argued for the taxpayers in the estate of cook case that the expense nevertheless qualified as a deduction under sec_174 as a research or experimentation expense this court in the estate of cook case held the expense was not a research or experimentation expense within the meaning of sec_174 based on the premise that to qualify under sec_174 two requirements must be satisfied the taxpayer must have an objective intent to enter into the trade_or_business envisioned by the licensing agreement and the taxpayer must demonstrate the capability to engage in such trade_or_business the court went on to conclude that irc failed to meet both of these tests of significance to the court was the fact that the taxpayers had not established that irc had obtained any ownership rights in any technology to be developed by newport because sloan-kettering was not a party to and had not consented to the licensing agreement as required in the sale by sloan-kettering to newport and moreover the license agreement between newport and irc expressly provided that no ownership rights in the technology to be developed by newport would inure to irc to the extent that such technology or rights envisioned by the agreement came within the definition of patent rights as reserved by sloan-kettering in the sale to newport the reservation by sloan-kettering in the sale to newport provided the third-party license shall have no ownership right or rights which may be deemed to be a sub-license to the extent that any of the foregoing constitutes a patent right or an invention or improvement covered thereby as defined in the agreement dated date between newport and sloan- kettering institute or is covered by the assignment agreement between newport and paul gordon dated date collectively the prior agreements in light of the reservation in the sale by sloan-kettering to newport and the broad definition of patent rights in the same instrument this court concluded little if anything was left to be acquired by irc in the licensing agreement between newport and irc the court stated in light of this the date agreement wherein sloan-kettering conveyed a one-half interest to newport defined patent right as follows a any u s patent application hereafter filed covering any invention or improvement resulting from the collaborative efforts and division continuation and continuation-in-part of any such application and any patent which shall issue based on such application continued definition it is hard to visualize that irc obtained ownership continued division continuation and continuation-in-part b any patent which is a reissue or an extension of a patent of addition to any patent defined in a above c any patent application or patent corresponding to any patent application or patent identified in a or b above which is hereafter filed or issued in any country in the licensing agreement between newport and irc entered into in the research to be undertaken by newport was described as follows the research which is the subject of this agreement will include but is not limited to the areas of chemical synthesis and analysis of compounds to be agreed upon research_and_development of pharmaceutical dosage forms and methods of quality control testing for identity purity and stability preclinical toxicological pharmacological and biochemical studies in tissue culture and animal models to determine safety efficacy and method of action and to provide guidelines for the investigation of potential applicability to human subjects toxicological pharmacological and biochemical studies in human subjects to determine safety and degree of tolerance in man and clinical trials to determine range of clinical potential and conditions for obtaining maximum therapeutic benefit at minimum risk in clinical usage this shall be a fixed price contract and newport will provide to irc data on npt-15392 and such other substances as may be agreed to establishing the acute toxicity single dose administration to two species subacute toxicity multiple dose administration in two species for days single dose administration to humans designed to establish the level at which the drug may be safely administered including laboratory and physical measurements of potential side effects and the results of efficacy testing in at least patients in which laboratory parameters of the immune response are measured of anything that could be commercially exploited in a trade_or_business the court surmised that virtually anything newport developed would constitute a patent right and if so the ownership of such improvement or technology would not be owned by irc there were other facts the court discussed to support the conclusion irc was not engaged in a trade_or_business and did not have the capability to engage in a trade_or_business these other findings are not seriously challenged by kanter in the instant cases and the court does not consider it necessary to discuss those factors here kanter was the only witness for petitioners with respect to this issue no documentary_evidence was presented to corroborate kanter’s testimony kanter’s testimony was directed toward establishing that there were certain rights or the ownership of technology that irc could acquire from the licensing agreement with newport that would not fall within the umbrella of the patent rights exception existing in favor of sloan-kettering opinion a trade_or_business requirement of sec_174 sec_174 provides a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction sec_174 applies to expenditures paid_or_incurred by a taxpayer for research or experimentation undertaken directly by a taxpayer or to expenditures paid_or_incurred by a taxpayer for research or experimentation carried on by another person or entity on the taxpayer’s behalf sec_1_174-2 income_tax regs to be entitled to deductions for research_and_experimental_expenditures a taxpayer is not required to currently produce or sell any product moreover a taxpayer need not be currently engaged in a trade_or_business in order to qualify for such deductions 416_us_500 nevertheless in 83_tc_667 the court stated for sec_174 to apply the taxpayer must still be engaged in a trade_or_business at some time and the court must still determine through an examination of the facts of each case whether the taxpayer’s activities in connection with a product are sufficiently substantial and regular to constitute a trade_or_business for purposes of such section fn ref and citations omitted a taxpayer must be more than a mere investor to be entitled to deductions for research_and_experimental_expenditures under sec_174 id pincite see also 87_tc_698 affd 832_f2d_403 7th cir in the case of an entity claiming deductions under sec_174 the relevant inquiry is whether the entity has any realistic prospect of entering into a trade_or_business involving the technology under development 845_f2d_148 7th cir affg tcmemo_1986_403 92_tc_423 affd 930_f2d_372 4th cir as the foregoing cases demonstrate when an entity contracts out the performance of the research_and_development in which it intends to engage all of the surrounding facts and circumstances are relevant to the inquiry whether the entity has any realistic prospect of entering into a trade_or_business with respect to the technology under development consideration is given to the intentions of the parties to the contract for the performance of the research_and_development the amount of capitalization retained by the entity during the research_and_development contract period the exercise of control by the entity over the person or organization doing the research the existence of an option to acquire the technology developed by the organization conducting the research and the likelihood of its exercise the business activities of the entity during the period in question and the experience of the investors in the entity absent a realistic prospect that the entity will see also double bar chain co ltd v commissioner tcmemo_1991_572 coleman v commissioner tcmemo_1990_357 enter a trade_or_business with respect to the technology the entity will be treated as a passive investor not eligible for deductions under sec_174 as indicated previously in estate of cook v commissioner tcmemo_1993_581 the court addressed another irc shareholder’s entitlement to a deduction for irc’s claimed research_and_development expense in estate of cook the court rejected the taxpayers’ contention that a realistic prospect existed of irc’s entering into a trade_or_business to exploit the results of the research_and_experimentation it acquired from newport b the parties’ arguments because respondent raised this issue in an amendment to answer in which he asserted an increased deficiency respondent has the burden_of_proof on this issue under rule a respondent asserts the identical research_and_development expense and business_expense issues were presented to and decided by the court in estate of cook and respondent maintains the court’s reasoning and conclusions in estate of cook are equally applicable here petitioners contend the issues are purely factual and the present cases can be distinguished from the estate of cook case on the grounds that respondent not petitioners bears the burden_of_proof and kanter was permitted to testify in these cases petitioners argue that the court’s conclusions here with respect to irc should not be based upon certain irrelevant facts concerning antiviral research corp arc and biological research corp brc as petitioners imply happened in estate of cook petitioners maintain that almost all of the facts concerning arc and brc that were discussed in the estate of cook opinion are irrelevant here because kanter was not a shareholder of either arc or brc and all events relating to arc and brc occurred after in particular petitioners assert that much of the documentation cited and relied upon by respondent in respondent’s proposed findings_of_fact is not actually in evidence in the instant cases in the light of petitioners’ specific exclusion in the parties’ written stipulation of those portions of the estate of cook record regarding arc and brc c analysis preliminarily the court notes that the parties for purposes of the instant cases generally stipulated the estate of cook record except for evidence that related only to arc or brc thus as the court interprets the parties’ stipulation the evidence presented in estate of cook on arc and brc that would be relevant to irc not including perhaps the testimony of dr charles altschuler which the court in any event hereinafter does not rely upon would be considered as evidence in the instant cases and could be considered in resolving the irc issues for the court does not construe the parties’ stipulation to limit the evidence here to only those portions of the estate of cook evidentiary record that petitioners in their sole opinion considered relevant to irc and kanter on this record respondent has established that kanter is not entitled to deduct research_and_development expenses for under sec_174 the evidence establishes that there was no realistic prospect of irc’s entering into a trade_or_business to exploit the technology relating to the npt-15392 compound being developed under the irc-newport research licensing agreement simply put there was little if anything irc could acquire from the deal since virtually anything that newport developed would almost certainly be a patentable property right that could not be owned by irc as this court previously noted in estate of cook v commissioner t c memo the broad definition of the term patent rights as defined in the date agreement between newport and sloan-kettering made it virtually impossible for irc to acquire ownership of anything that could be commercially exploited in a trade_or_business the existence of the irc shareholders-newport put call agreement made it extremely unlikely irc would ever be able to use in a trade_or_business the research newport conducted because a if the research were sufficiently successful to require the payment of royalties then newport likely would exercise its call option allowing it to buy the irc stock and b if the research were not sufficiently successful to require the payment of royalties then irc’s shareholders would be motivated to put their irc shares to newport in return for newport common_stock after its initial capital was expended irc had no further capital to conduct or finance further research and the existence of the put and call agreements gave irc’s shareholders no incentive to contribute additional capital to irc and some of irc’s shareholders apparently had always wanted to acquire newport stock and structuring such an investment as a research_and_development activity would allow the investors a deduction for their investment although the record in these cases includes kanter’s testimony testimony which was not allowed in the estate of cook case the court finds kanter’s testimony unconvincing kanter’s testimony was in the nature of advocacy as opposed to a presentation of substantive evidence that would show that the conclusions of the court in estate of cook were in error or that essential and relevant facts had not been presented to the court in estate of cook essentially kanter misunderstood this court’s reasoning in estate of cook kanter argued that the court in estate of cook incorrectly assumed that irc held no technical legal ownership rights in the know-how produced under the research project kanter contended that irc did hold other valuable rights in the research know-how outside of any existing and derivative future patent rights in the npt-15000 series of compounds retained by newport and sloan-kettering however kanter testified as follows kanter well i can’t speak to it your honor in terms of being a patent attorney and i don't profess to necessarily understand what a patent attorney would testify to as an expert but it was my understanding that the documents here ie the irc-newport r d and license agreement and the date agreement between newport and sloan-kettering which are part and parcel of the manner in which the court developed its opinion in cook involved patent rights as a form of rights that belonged to newport and sloan-kettering under the documents the other rights belonging to irc would be those of course that exist if no patent rights were obtained and any other rights that were not encompassed by any patent rights that were defined so that there was a body of rights that could be available to irc absent newport and sloan-kettering undertaking something that would preclude a given right if they were granted such a right irc had the basic rights it could proceed with should a product be developed from this particular research the court so i guess what you are saying is that the researcher really has retained the rights to develop the technology kanter right and i think that is one of the things they do go on and the court in estate of cook pointed to the fact that newport and sloan-kettering appeared under the definition of continued kanter was unable to explain or describe what those rights might be nor was any other evidence presented that would establish or support his contention kanter testified kanter but it was my understanding and my belief that there is a body of rights that unless encompassed by a specific patent that would be issued to sloan-kettering and newport under which they could theoretically preclude the exploitation of that limited right all other rights that might result from this particular research project did belong to irc and that they were broad enough in--as we understood it to allow for exploitation of a profitable product or to move to the next stage of possible licensing if in fact there was something developed the court so this body of rights that you are referring to--would these be rights that would be considered research_and_development kanter well actually my recollection is--and the estate of cook record will disclose it more accurately--dr glasky tried to point out to the court at that time that there is in this pharmaceutical field not the necessity at any given time for a research_and_development project that you develop a marketable product that can go on the shelf in a drugstore but that in this field it is common to bring research to a point where you can license what you have developed to a large pharmaceutical manufacturer who will take it to another stage to bring it to a commercial product that will be put on the shelf continued patent rights to own the rights and that irc owned no rights petitioners' counsel well in fact isn’t it true mr kanter that unless a patent was obtained or reissued that all rights would have remained in irc kanter that is my understanding kanter transcr pincite4 and i can’t tell you now what might have conceivably been developed were this product research_and_development to have been successful or gone far enough but it was our impression and understanding at this time that it either would--or could produce something significant and allow for future research and licensing or something significant enough to be an actual product that could be commercially manufactured emphasis added the court but there have been no development of these other rights that you are talking about kanter well those rights existed there was no preclusion of the rights as far as i know that nobody took them away in the form of defined patent rights kanter transcr pincite4 the mystery to the court is just what those rights might be the court is quite skeptical that in the everyday world an investor would pay dollar_figure for a bundle of ambiguous property rights when there is no indication that the rights could be exploited or developed moreover this court’s holding in estate of cook was not premised totally or exclusively upon irc’s holding no technical legal ownership rights whatsoever in the research as kanter implies rather in estate of cook this court concluded after considering the totality of the attendant facts and circumstances including certain highly relevant factors that there was no realistic prospect of irc’s entering into a trade_or_business to exploit the technology being developed under the irc-newport r d and license agreement other factors considered by the court included a put call agreement that allowed the irc shareholders to put their stock in irc to newport which the stockholders of irc continued indeed in his testimony kanter could not elaborate or describe what realistic prospects irc would have of exploiting commercially the technology being developed in view of the broad scope of the existing and potential patent rights newport and sloan-kettering held it is difficult to believe that a third party such as a major pharmaceutical company would want to license from irc the know-how on npt-15392 to further develop that technology on the basis of the foregoing the court holds the kanters are not entitled to a deduction under sec_174 for with respect to irc’s claimed research_and_development expense see 845_f2d_148 7th cir affg tcmemo_1986_403 92_tc_423 continued would likely exercise if the research turned sour or the call agreement that allowed newport to buy the irc stock which likely would occur if the development of the technology proved to be successful the court also noted that all of the schedules 10-k filed by newport with the securities_and_exchange_commission pursuant to sec or d of the securities exchange act of as amended described the research agreement as entered into with irc as being more in the nature of an investment than a licensing of the technology the court further noted that even if irc acquired the technology from newport there was no showing that irc had the resources to devote to the exploitation of the technology nor was there any obligation on the part of irc to compel or require capital contributions from its stockholders the court concluded the investments in irc were nothing more than an investment in newport that was structured to allow the investors in irc a deduction for their dollar_figure investment through purported research and experimental deductions that would not have been available had the investment been made directly in newport affd 930_f2d_372 4th cir estate of cook v commissioner tcmemo_1993_581 the court further holds the kanters are not entitled to deductions under sec_162 for with respect to irc’s claimed business_expense deductions irc was not engaged in an active trade_or_business during as irc’s activities fail to satisfy even the in connection with a trade_or_business standard of sec_174 see estate of cook v commissioner supra issue xiv whether kanter received unreported partnership income during stj report pincite findings_of_fact the notice_of_deficiency respondent issued to the kanters for included as an attachment a form 4549-b income_tax examination changes and an accompanying schedule describing the changes determined in the notice item 1h titled partnership income states it is determined that during the tax_year you failed to report your distributive_share of partnership income from the sources shown consequently your taxable_income is increased in the amount of dollar_figure as shown below t c family_trust dollar_figure everglades trust no dollar_figure everglades trust no dollar_figure everglades trust no dollar_figure everglades trust no dollar_figure everglades trust no dollar_figure dollar_figure the notice_of_deficiency did not identify the partnership s generating the income determined in item 1h in addition although kanter disputed this adjustment in his petition he did not identify the underlying partnership on date respondent filed an amendment to answer which identified the dollar_figure adjustment as partnership income loss fuel boss - energy management systems no evidence regarding this adjustment was offered by either party during the trial of these cases after trial on date the parties submitted to the court a stipulation of settlement addressing a number of the adjustments determined in the notice_of_deficiency for paragraph of the stipulation of settlement concerns item 1f from the notice_of_deficiency and states notice_of_deficiency adjustment f ‘schedule c--income loss ’ the court need not address this adjustment at this time inasmuch as the parties have agreed that this issue is part of the ‘energy management’ project which is under the jurisdiction of judge halpern the parties’ stipulation of settlement however does not address item 1h from the notice_of_deficiency opinion respondent’s amendment to answer filed date identified the dollar_figure adjustment as partnership income loss fuel boss - energy management systems under the circumstances it appears this issue pertains to the energy management project and the adjustment was overlooked when the parties submitted to the court their stipulation of settlement for consequently the parties shall make adjustments for this issue in their computations for entry of decision under rule issue xv whether the kanters are entitled to a loss from gls associates for stj report pincite on their income_tax return the kanters claimed a dollar_figure loss from gls associates a partnership which respondent disallowed in the notice_of_deficiency the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report petitioners have not registered any specific objections to the stj report regarding this issue opinion on brief petitioners acknowledge there is no specific evidence in the record establishing the existence of a computer leasing transaction by gls associates partnership out of which the claimed loss arose however petitioners contend there is evidence in this record with respect to other computer leasing transactions entered into by other entities arguing on brief the record is replete with evidence regarding certain computer sale leaseback transactions of other entities otherwise neither party submitted any evidence with respect to gls’ computer sale leaseback_transaction except that the parties have both introduced argument and information pertaining to the case of hga cinema trust v commissioner tcmemo_1989_370 affd 950_f2d_1357 7th cir petitioners maintain the gls associates computer sale leaseback_transaction was essentially the same in substance and form as the slg partners computer sale leaseback_transaction considered by this court in hga cinema trust v commissioner tcmemo_1989_370 affd 950_f2d_1357 7th cir petitioners appear to refer to evidence presented in connection with an ira computer equipment_leasing transaction as proof they are entitled the loss they claimed with regard to gls associates respondent on the other hand contends petitioners failed to carry their burden_of_proof under rule a petitioners failed to propose any findings_of_fact on this issue in their posttrial opening brief petitioners are misguided in their attempt to bootstrap this issue with that of the hga cinema trust case regarding the slg partners computer sale leaseback_transaction slg partners was a separate and distinct entity from gls associates and the slg partners computer sale leaseback_transaction was a separate and different transaction from the gls associates transaction it was incumbent on petitioners to introduce pertinent evidence on the gls associates transaction as opposed to merely arguing that the gls associates transaction was essentially the same as the slg partners transaction petitioners failed to produce any evidence on this issue and their self-serving legal arguments on brief do not constitute evidence consequently the court sustains respondent’s determination on this issue see rule a the court also finds petitioners’ seeming reliance upon hga cinema trust v commissioner tcmemo_1989_370 affd 950_f2d_1357 7th cir curious as petitioners are not arguing that this court should reach a conclusion similar to its conclusion therein in hga cinema trust this court among other things determined that certain long-term promissory notes slg partners issued in connection with the purchase of computer equipment were not valid indebtedness the taxpayer in hga cinema trust was a_trust that was a limited_partner in slg partners kanter was the trust’s trustee and also its counsel in the litigation before this court and the u s court_of_appeals for the seventh circuit moreover in the instant cases although there originally had been certain adjustments at issue between the parties relating to slg partners and k d associates which latter entity according to petitioners simply held an interest in slg partners those adjustments were settled by the parties on date the parties filed with the court their stipulation of settlement as to certain issues between the kanters and respondent pursuant to the date stipulation of settlement petitioners generally conceded the underlying slg partners and k d associates adjustments except continued issue xvi whether the kanters are entitled to losses from equitec for and stj report pincite on their and income_tax returns the kanters claimed losses of dollar_figure and dollar_figure respectively from an entity named equitec respondent disallowed the equitec losses a the parties’ arguments opinion although petitioners offered little if any evidence concerning the computer leasing transactions they contend equitec entered into petitioners argue that respondent has failed to recognize the evidence of record regarding the experience of kanter vis-a-vis equipment_leasing transactions of other entities and the issues of equitec before this court petitioners maintain that equitec’s transactions should be reviewed de novo based upon the testimony and evidence offered regarding the extensive activity of petitioners in the continued petitioners did not agree any additions to tax should be imposed with respect to these conceded adjustments the stj report recommended holding that respondent is barred from making any determination concerning the taxable_year on account of the expiration of the period of limitations governing assessment and collection for that year as previously discussed we determined that kanter’s income_tax returns for the years at issue were fraudulent and therefore the period of limitations remains open pursuant to sec_6501 the foregoing aside the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report with regard to the taxable_year computer leasing field and the pertinence of such experience to determine the potential of the transactions for profit respondent on the other hand contends that petitioners failed to carry their burden_of_proof under rule a b analysis petitioners failed to meet their burden_of_proof on this issue petitioners offered no substantive evidence regarding equitec’s computer leasing transactions petitioners’ legal arguments on brief are no substitute for evidence relating to equitec’s transactions for instance even assuming for the sake of argument that kanter’s prior experience in similar investments may be a relevant factor to be considered in determining whether equitec had an actual and honest profit objective that factor alone is far from dispositive see sec_1_183-2 income_tax regs consequently the court sustains respondent’s determination on this issue see rule a issue xvii whether the kanters are entitled to an investment_interest expense deduction for stj report pincite on their income_tax return the kanters deducted dollar_figure identified as investment_interest expense related to gls associates respondent disallowed this deduction in the notice_of_deficiency which stated in pertinent part the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report the above claimed investment_interest expense from gls associates is disallowed because you have not substantiated that the entity was engaged in an activity entered into for profit or that the investment_interest expense was paid_or_incurred by the entity during the taxable_year or if paid_or_incurred was deductible a the parties’ arguments opinion petitioners essentially advance the same arguments they raised above relating to the partnership loss they claimed with respect to gls associates for and the loss they claimed from equitable leasing for which the court has rejected petitioners contend the gls associates leasing transaction in issue is substantially the same as the slg partners’ leasing transactions and the court should consider kanter’s experience with other entities in the equipment_leasing field respondent contends petitioners failed to carry their burden_of_proof on this issue under rule a b analysis petitioners failed to offer sufficient substantive evidence concerning gls associates’ purported leasing transaction and gls associates’ claimed investment_interest expense for to sustain their burden_of_proof self-serving legal arguments on brief are not evidence and do not suffice to sustain the burden_of_proof for instance even assuming for the sake of argument that kanter’s prior experience with similar investments is a relevant factor in determining whether gls associates had an actual and honest profit objective that factor alone is far from dispositive see sec_1_183-2 income_tax regs petitioners failed to establish that gls associates was engaged in an activity for profit gls associates incurred and paid the claimed investment_interest expense and even assuming the investment_interest expense was incurred that such interest_expense is deductible consequently the court sustains respondent’s determination on this issue see rule a issue xviii whether the kanters are entitled to an investment_tax_credit carryover for stj report pincite- on their income_tax return the kanters claimed a dollar_figure investment_tax_credit carryover respondent disallowed the tax_credit in the notice_of_deficiency a the parties’ arguments opinion petitioners contend that their entitlement to the investment_tax_credit carryover is purely computational under rule petitioners assert in pertinent part the issue of whether kanter is entitled to a carryover of investment_tax_credit from his year to his year is purely computational the resolution of thi sec_164 the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report issue is entirely dependent upon the resolution of kanter’s tax_court case involving his year docket no which was previously docketed and decided by this court although respondent in his proposed finding states that petitioners failed to address this issue that is not the case respondent’s counsel stipulated on the record that petitioners had addressed all of the issues raised in respondent’s notice_of_deficiency tr since this issue is purely computational and respondent is well aware of the terms of the resolution of kanter’s tax_liability the amount of the carryover from to will be addressed in the eventual rule proceeding in this matter and need not be addressed by the court at this time the stipulation referred to is the discussion that took place among the court petitioners’ counsel and respondent’s counsel concerning the parties’ settlement of a number of other adjustments for the years at issue respondent contends petitioners failed to carry their burden_of_proof under rule a b analysis during the trial of these cases kanter’s counsel suggested that he would read into the record the issues the parties had settled transcr pincite the court rejected this proposal and instead directed the parties to submit to the court a comprehensive written stipulation of settlement transcr pincite5 the court’s objective was to avoid the confusion that an oral presentation of the settled issues was likely to create id petitioners’ entitlement to an investment_tax_credit carryover for is not addressed in the stipulation of settlement the parties filed with the court on date petitioners now nevertheless contend that the disposition of the credit carryover issue is tied to the resolution of the underlying investment_tax_credit issue for 1977--a year that was not before the court in these consolidated cases the court rejects petitioners’ argument as contrary to the burden placed upon them under rule a petitioners presented no evidence to establish the existence of nor their entitlement to the claimed carryover see leavell v commissioner tcmemo_1996_117 moreover petitioners must bear responsibility for submitting to the court a stipulation of settlement that does not make any reference to this issue since there are several factual matters that must be established to prove the amount of the carryover that were not established at trial the rule computational process is not a forum within which this matter can be considered see price v commissioner tcmemo_1995_290 the court therefore rejects petitioners’ argument that this issue is computational under rule respondent is sustained on this issue for example the burden_of_proof includes not only establishing the amount of the investment_credit for the year the credit was earned but also establishing what portion of the credit was absorbed or applied in the carryback of the credit to prior years after which the remaining amount of the credit can be applied to the first carryforward year issue xix whether the kanters are entitled to an interest_deduction for stj report pincite on schedule e of their income_tax return the kanters claimed a dollar_figure deduction for interest computers respondent disallowed this deduction in the notice_of_deficiency a the parties’ arguments opinion petitioners contend either they should be allowed their claimed interest_deduction or the net_income they reported for from the related computer leasing activity should be disregarded or eliminated petitioners argue on brief in pertinent part in his proposed finding of fact respondent asserts that the computer equipment_leasing deduction disallowed for is from the same equitec investment which was disallowed in the subsequently issued notice_of_deficiency issued relative to the kanters’ year both the notice_of_deficiency for and the notice_of_deficiency for contain boilerplate language disallowing kanter’s computer leasing related interest_deduction on a variety of grounds typically used to attack perceived equipment_leasing tax_shelters most significantly respondent’s notice_of_deficiency claimed that kanter failed to establish that the activity was entered into for profit or was economically viable however respondent’s notice_of_deficiency for in contrast to the notice issued to kanter concerning this same investment for fails to take into account ie reverse the rental income reported from this computer equipment transaction the court’s disposition of this issue represents in large measure a wholesale adoption of the recommended findings_of_fact and conclusions of law set forth in the stj report it is submitted that kanter’s dollar_figure schedule e interest_deduction must be viewed in conjunction with the schedule e rents reported and depreciation claimed from the equipment_leasing activity kanter introduced his schedule e with respect to the computer leasing activity involved revealing that he reported rents in from the leasing activity involved of dollar_figure and claimed depreciation of dollar_figure for a net taxable gain of dollar_figure respondent contends petitioners failed to meet their burden_of_proof under rule a b analysis the equitec computer leasing transaction referred to above relative to the kanters’ tax_year was resolved in respondent’s favor with regard to the loss issue we held that the kanters failed to sustain their burden_of_proof because they failed to offer substantive evidence on the merits of the activity for the tax_year which involves the same equitec activity petitioners claim that either the interest claimed for should be allowed as a deduction or the net_income reported from the activity for should be disregarded or eliminated here again the record does not include any substantive evidence regarding the merits of the equitec computer leasing activity there likewise is no evidence regarding the merits of the indebtedness upon which the interest payments were purportedly made by the kanters as noted in petitioners’ brief respondent disallowed the various expenses claimed in connection with equitec on a variety of grounds typically used to attack perceived equipment_leasing tax_shelters the fact that the leasing activity generated a profit for does not impress the court as proof that petitioners are entitled to an interest_expense_deduction for by the same token the disallowance of expenses claimed with respect to an activity does not mean that the income or gross_receipts of the activity can be disregarded sec_1_183-1 income_tax regs provides in pertinent part that gross_income derived from an activity_not_engaged_in_for_profit includes the total of all gains from the sale exchange or other_disposition of property and all other gross_receipts derived from such activity such gross_income shall include for instance capital_gains and rents received for_the_use_of property that is held in connection with the activity the gross_receipts of an activity even if the activity is not engaged in for profit constitute gross_income and there is no provision for the exclusion or the disregarding of such income simply because the expenses related thereto are not deductible petitioners therefore failed to sustain their burden of proving their entitlement to an interest_deduction of dollar_figure for and the court rejects petitioners’ contention the net_income of the activity for should be disregarded respondent’s determination on this issue is sustained issue xx whether the kanters are entitled to a business deduction of dollar_figure for stj report pincite respondent disallowed a deduction of dollar_figure that petitioners claimed on schedule c of their tax_return the deduction related to a joint_venture between two of kanter’s clients feigan and rappaport to purchase a painting of george washington kanter was instrumental in bringing the two businessmen together at the start of the venture the transaction subsequently soured the painting was returned to its original owner and although the seller returned the full purchase_price rappaport who provided the funds for the purchase lost money on account of an intervening decline in the value of the british pound against the u s dollar a dispute between rappaport and feigan ensued kanter convinced feigan to make rappaport whole and kanter contributed dollar_figure to reimburse rappaport a the stj report opinion the stj report recommended findings_of_fact and conclusions of law that kanter was not engaged in a trade_or_business of dealing in art and therefore respondent’s determination disallowing the deduction should be sustained b the parties’ arguments kanter argued the deduction should be permitted because he made the dollar_figure payment to protect his professional reputation and he felt an obligation to shoulder a share of the loss because he had acted as a broker petitioners’ reply brief pincite although respondent argued on brief that his determination disallowing the deduction should be sustained respondent conceded in his objection to the stj report that this transaction like several of the transactions kanter engaged in with the five served to demonstrate that kanter routinely used his business and professional contacts to assist clients in obtaining business or in raising capital for business ventures citing the court_of_appeals for the seventh circuit’s treatment of this issue in estate of kanter v commissioner f 3d pincite respondent concedes kanter is entitled to the disputed deduction we accept respondent’s concession of this issue issue xxi whether the kanters are entitled to a deduction for a charitable_contribution to the jewish united fund for stj report pincite findings_of_fact sometime during jewish united fund juf solicited kanter for a donation on or about date thc executed a dollar_figure promissory note payable to kanter due on date and bearing interest pincite percent per annum on date thc enclosed in a letter to juf the dollar_figure promissory note payable to kanter and kanter’s completed pledge card for a dollar_figure donation to juf the date letter stated thc will pay its note to kanter who will in turn see to providing these funds to juf in a letter to kanter dated date juf acknowledged its receipt of the thc promissory note the date letter further stated that this note has been assigned by you to juf as a charitable_contribution and we are pleased to accept it as such on date thc paid to kanter the full dollar_figure in principal due on the promissory note plus interest of dollar_figure on that same date kanter then paid dollar_figure to juf by issuing to juf his own dollar_figure check kanter did not pay over to juf the dollar_figure in interest he received on the thc promissory note on their income_tax return the kanters claimed a dollar_figure charitable deduction for kanter’s contribution to juf on their income_tax return the kanters reported the dollar_figure in interest thc paid on the thc note as interest_income respondent disallowed the dollar_figure juf charitable_contribution_deduction claimed by the kanters a the parties’ arguments opinion petitioners contend they are entitled to a charitable_contribution_deduction for of at least dollar_figure which they maintain was the thc promissory note’s fair_market_value on the date of its contribution to juf in date petitioners assert while a small discount for the fact that the note was not to be paid until several months after the date of contribution is perhaps required there is no basis for disallowing the entire contribution petitioners submit that given the interest rates at the time as reflected in the irs’s applicable federal rates as well as the 12-percent interest rate set in the note itself the deduction should be discounted not more than dollar_figure respondent contends the kanters are not entitled to a charitable_contribution_deduction for because there was no endorsement of the thc promissory note by kanter to juf and the kanters failed to establish the note’s fair_market_value as of the date of its purported contribution to juf in late b the stj report the stj report recommended holding that the kanters are entitled to a charitable_contribution_deduction of dollar_figure for related to the juf transaction we reject the recommendation in the stj report because it is erroneous as a matter of law c analysis sec_170 generally provides that a deduction is allowed for a charitable_contribution payment of which is made within the taxable_year payment to a charity generally occurs when the donee relinquishes control_over the property to the donee see eg 89_tc_535 the record shows that kanter did not make a payment to juf during in short thc forwarded to juf a dollar_figure promissory note payable to kanter along with a letter which stated thc will pay its note to kanter who will in turn see to providing these funds to juf in accordance with this letter thc paid dollar_figure to kanter in date and kanter forwarded dollar_figure to juf at that time on these facts it is evident kanter did not endorse the promissory note over to juf during or otherwise relinquish control of the promissory note to juf at any time in the absence of a payment to juf during within the meaning of sec_170 it follows that the kanters are not entitled to a charitable_contribution_deduction for nevertheless kanter did make a dollar_figure charitable_contribution to juf during and thus the kanters are entitled to a deduction for that year subject_to the adjusted_gross_income limitations of sec_170 issue xxii whether kanter is liable for self-employment_tax for stj report pincite opinion respondent determined in the notice_of_deficiency for that kanter is liable for additional self-employment_tax of dollar_figure inasmuch as respondent’s determination turns on the disposition of other adjustments respondent determined for the amount of kanter’s self-employment_tax will be determined in the parties’ computations for entry of decision pursuant to rule issue xxiii whether the kanters realized capital_gains_and_losses as reported on their tax_return stj report pincite respondent determined in the notice_of_deficiency issued to the kanters for that they were not entitled to capital losses arising from various sales of stocks bonds promissory notes and partnership interests to mallin maf inc windy city inc and others these adjustments were resolved against petitioners and the decision entered by the court at docket no for the taxable_year on date was not the stj report recommended alternative holdings that turned on whether the self-employment_tax issue was inadvertently omitted from the parties’ stipulated settlement if so the stj report proposed to hold for petitioners on the other hand if the matter was purely computational the matter would be addressed in the parties’ rule_155_computations the court concludes on the basis of the manner in which the issue is set forth in the notice_of_deficiency that this issue is purely computational appealed and is otherwise final see sec_7481 sec_7483 consequently we need not consider this issue issue xxiv additions to tax and related matters opinion in some of the notices of deficiency issued to the kanters and or in amended pleadings filed in the kanters’ cases respondent determined as an alternative to respondent’s determination the kanters were liable for additions to tax for fraud that the kanters were liable for additions to tax under sec_6653 negligence sec_6659 substantial_valuation_overstatement sec_6661 substantial_understatement of tax and increased interest under sec_6621 the stj report pincite recommended holding the kanters were liable for additions to tax under sec_6653 sec_6659 and sec_6661 for the years in question and the kanters were liable for increased interest for and inasmuch as respondent asserted these additions to tax against kanter strictly as alternatives to respondent’s assertion of the fraud additions which we sustained above with regard to income kanter earned from the five we need not consider the alternative additions to tax to reflect the foregoing appropriate orders will be issued striking from respondent’s amendment to answer filed at docket no increased deficiencies for and granting respondent’s oral motion to conform the pleadings to the proof at docket no and decisions will be entered pursuant to rule appendix frey’s payments to ira’s subsidiary zeus during date payments exhibits dollar_figure stmts pincite zeus column kuck transcr pincite3 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number pincite zeus column ll and and kuck transcr pincite4 pincite zeus column l kuck transcr pincite pincite big_number pincite zeus column dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number pincite zeus column big_number bates big_number bates big_number bates big_number zeus column total big_number appendix carlco’s officers and directors during through title kanter directors carl kanter carl kanter freeman meyers meyers president -- vice president kanter gallenberger d dubanevich secretary meyers meyers treasurer meyers meyers -- assistants henry lisle donna lisle -- -- -- -- title directors president vice president secretary treasurer assistants -- -- -- henry lisle henry lisle donna lisle donna lisle dubanevich dubanevich -- gallenberger gallenberger meyers henry lisle donna lisle dubanevich lisle lisle title directors president vice president secretary treasurer assistants -- henry lisle donna lisle dubanevich gallenberger -- -- robert lisle thomas lisle donna lisle gallenberger -- exhs appendix tmt’s officers and directors during through title directors kanter freeman freeman joshua kanter meyers meyers meyers president kanter meyers meyers vice president meyers -- -- secretary meyers gallenberger gallenberger treasurer joshua kanter meyers meyers title assistants joshua kanter -- -- directors meyers gallenberger gallenberger president meyers gallenberger gallenberger vice president -- -- -- secretary gallenberger gallenberger gallenberger treasurer meyers gallenberger gallenberger assistants title president gallenberger gallenberger vice president -- -- secretary gallenberger gallenberger treasurer -- -- assistants directors gallenberger gallenberger -- -- exh appendix bwk’s officers and directors during through title weisgal directors kanter joshua kanter -- -- meyers weisgal president kanter vice president meyers -- meyers meyers secretary meyers meyers treasurer assistants -- -- weisgal -- -- weisgal -- meyers meyers -- title directors president secretary secretary treasurer assist sec weisgal weisgal gallenberger kanter gallenberger -- snedden weisgal weisgal gallenberger kanter gallenberger -- snedden weisgal weisgal gallenberger -- gallenberger -- snedden title directors president vice president gallenberger gallenberger weisgal weisgal weisgal weisgal kanter gallenberger -- snedden kanter gallenberger kanter snedden secretary treasurer assist sec exhs kanter kanter -- -- gallenberger -- snedden appendix during to ira made loans to kwj partnership as follows date amount exhibit dollar_figure pincite big_number big_number big_number big_number big_number big_number big_number big_number big_number adj big_number big_number big_number pincite big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number pincite big_number big_number big_number big_number big_number big_number big_number pincite big_number big_number pincite big_number big_number appendix continued big_number pincite big_number pincite total big_number kuck summary appendix during to ira transferred the payments that it received from pms to carlco tmt and bwk in a percent split as follows payments ira cash distributions date from pms carlco tmt bwk total exhibit big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- total big_number dollar_figure dollar_figure dollar_figure dollar_figure pincite big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- total big_number dollar_figure dollar_figure dollar_figure dollar_figure pincite big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- total big_number dollar_figure dollar_figure dollar_figure dollar_figure pincite pincite big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number -- -- -- -- big_number dollar_figure dollar_figure dollar_figure dollar_figure pincite big_number - -- -- -- 1big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure pincite total big_number big_number - -- -- -- this dollar_figure payment was remitted by pms to psac per kanter’s instructions nevertheless psac transferred this money to ira for distribution to carlco tmt and bwk in a split appendix during thc transferred dollar_figure to taci’s accounts as follows date amount exhibit dollar_figure pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite total big_number appendix taci transferred dollar_figure to thc during as follows bates stamped dated no payable amount check thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number total big_number exh appendix thc transferred dollar_figure to taci during as follows date amount exhibit dollar_figure big_number big_number pincite pincite pincite big_number pincite big_number pincite pincite big_number big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite total big_number taci transferred dollar_figure to thc during as follows bates stamped dated no payable amount appendix check thc dollar_figure thc big_number thc big_number thc big_number thc big_number thc big_number thc thc thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number thc big_number total big_number exh appendix during dollar_figure was transferred from the taci account to kanter’s personal bank account purportedly as loans as follows bates stamped deposited dated no payable amount memo check burton kanter dollar_figure -- burton kanter big_number -- burton kanter big_number -- burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number -- burton kanter big_number loan burton kanter big_number -- burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan total big_number exh appendix during dollar_figure was transferred from the taci special account to kanter’s personal bank account purportedly as loans check as follows bates no dated no payable amount memo burton kanter dollar_figure loan burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number -- burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan appendix continued burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan total big_number exh appendix during dollar_figure was transferred from the taci account to kanter’s personal bank account purportedly as retainer fees as follows date amount exhibit dollar_figure pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite total big_number appendix during dollar_figure was transferred from the taci account to kanter’s personal bank account purportedly as retainer fees as follows date amount exhibit dollar_figure pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite big_number pincite total big_number appendix during dollar_figure was transferred from the taci account to kanter’s personal bank account purportedly as loans as follows check date no payable to amount memo check burton kanter dollar_figure loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan burton kanter big_number loan total big_number exh kuck transcr pincite0 the irs issued the following summonses appendix summons issued to claude ballard linda gallenberger in the matter of claude mary ballard linda gallenberger in the matter of robert lisle donna lisle linda gallenberger in the matter of claude mary ballard donna lisle linda gallenberger robert lisle linda gallenberger officer psac in the matter of robert lisle donna lisle psac in the matter of burton naomi kanter mildred schott in the matter of burton naomi kanter tax_year date of summons exhibit date date date date date date date date date date lunk transcr pincite2 appendix original and additional beneficiaries of the bea ritch trusts original beneficiaries trust name bwk trust burton kanter jsk 1st trust jsk 2d trust jsk 3d trust additional beneficiaries naomi trust naomi kanter jsk 3d trust jsk 1st trust bn trust burton naomi jsk 1st trust jsk 2d trust jsk 3d trust joel trust burton joel jsk 1st trust kanter jsk 2d trust janis trust burton janis jsk 3d trust jsk 1st trust kanter joshua trust burton joshua jsk 2d trust kanter jsk 3d trust joel childrens burton naomi jsk 3d trust trust joel joel’s children living jsk 1st trust janis childrens burton naomi jsk 2d trust jsk 3d trust trust janis janis’s children living from time to time joshua childrens burton naomi jsk 1st trust jsk 2d trust trust joshua joshua’s children living from time to time jl-1 trust burton joel jsk 3d trust harriet blum jsk 1st trust joel’ sec_1st child appendix continued jl-2 trust burton joel jsk 2d trust debbie blum jsk 3d trust joel’ sec_2d child jl-3 trust burton joel jsk 1st trust jsk 2d trust jeff blum joel’ sec_3d child ja-1 trust burton janis jsk 1st trust henry krakow jsk 2d trust janis’ sec_1st child jsk 3d trust ja-2 trust burton janis jsk 1st trust helen krakow jsk 2d trust janis’ sec_3d child jsk 3d trust ja-3 trust burton janis jsk 1st trust evelyn krakow jsk 2d trust janis’ sec_3d child js-1 trust burton joshua jsk 3d trust gerald l kanter jsk 1st trust joshua’ sec_1st child js-2 trust burton joshua jsk 2d trust ruth kanter jsk 3d trust joshua’ sec_2d child js-3 trust burton joshua jsk 1st trust joshua’ sec_3d child jsk 2d trust all of the children of gerald l kanter living from time to time bk childrens burton naomi jsk 1st trust trust all of the children jsk 2d trust of the grantor’s jsk 3d trust time to time son living from appendix continued bk descendants’ burton naomi jsk 1st trust trust all of the descen- jsk 2d trust jsk 3d trust dants of the grantor’s son living from time to time bk grand- burton naomi jsk 1st trust children's trust burton’s grand- jsk 2d trust children living jsk 3d trust from time to time lillian trust burton naomi jsk 2d trust lillian wilsker jsk 3d trust j-1 wifes trust burton joel’s wife jsk 1st trust the children of jsk 2d trust carl i kanter jsk 3d trust living from time to time j-2 husbands burton janis’s hus- jsk 1st trust trust band the child- jsk 2d trust ren of aloysius b jsk 3d trust and helene m osowski j-3 wifes trust burton joshua’s jsk 1st trust wife ruth jsk 2d trust philip loshin jsk 3d trust exhs
